 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 3288 
 
AN ACT 
 Making appropriations for the Departments of Transportation, and Housing and Urban Development, and related agencies for the fiscal year ending September 30, 2010, and for other purposes.  
 
 
1.Short title 
This Act may be cited as the Consolidated Appropriations Act, 2010.  
2.Table of contents 
The table of contents of this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Sec. 3. References. 
Sec. 4. Statement of appropriations. 
Division A—Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2010 
Title I—Department of Transportation 
Title II—Department of Housing and Urban Development 
Title III—Related agencies 
Title IV—General provisions—This Act 
Division B—Commerce, Justice, Science, and Related Agencies Appropriations Act, 2010 
Title I—Department of Commerce 
Title II—Department of Justice 
Title III—Science 
Title IV—Related agencies 
Title V—General provisions 
Division C—Financial Services and General Government Appropriations Act, 2010 
Title I—Department of the Treasury 
Title II—Executive Office of the President and funds appropriated to the President 
Title III—The judiciary 
Title IV—District of Columbia 
Title V—Independent agencies 
Title VI—General provisions—This Act 
Title VII—General provisions—Government-wide 
Title VIII—General provisions—District of Columbia 
Division D—DEPARTMENTS OF LABOR, HEALTH AND HUMAN SERVICES, AND EDUCATION, AND RELATED AGENCIES APPROPRIATIONS ACT, 2010  
Title I—Department of Labor 
Title II—Department of Health and Human Services 
Title III—Department of Education 
Title IV—Related agencies 
Title V—General provisions 
Division E—MILITARY CONSTRUCTION AND VETERANS AFFAIRS AND RELATED AGENCIES APPROPRIATIONS ACT, 2010 
Title I—Department of Defense 
Title II—Department of Veterans Affairs 
Title III—Related agencies 
Title IV—Overseas contingency operations 
Title V—General provisions 
Division F—DEPARTMENT OF STATE, FOREIGN OPERATIONS, AND RELATED PROGRAMS APPROPRIATIONS ACT, 2010 
Title I—Department of State and related agency 
Title II—United States Agency for International Development 
Title III—Bilateral economic assistance 
Title IV—International security assistance 
Title V—Multilateral assistance 
Title VI—Export and investment assistance 
Title VII—General provisions   
3.References 
Except as expressly provided otherwise, any reference to this Act contained in any division of this Act shall be treated as referring only to the provisions of that division.  
4.Statement of appropriations 
The following sums in this Act are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2010.  
ATransportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2010 
IDepartment of Transportation 
Office of the secretary Salaries and expensesFor necessary expenses of the Office of the Secretary, $102,686,000, of which not to exceed $2,631,000 shall be available for the immediate Office of the Secretary; not to exceed $986,000 shall be available for the immediate Office of the Deputy Secretary; not to exceed $20,359,000 shall be available for the Office of the General Counsel; not to exceed $11,100,000 shall be available for the Office of the Under Secretary of Transportation for Policy; not to exceed $10,559,000 shall be available for the Office of the Assistant Secretary for Budget and Programs; not to exceed $2,504,000 shall be available for the Office of the Assistant Secretary for Governmental Affairs; not to exceed $25,520,000 shall be available for the Office of the Assistant Secretary for Administration; not to exceed $2,055,000 shall be available for the Office of Public Affairs; not to exceed $1,658,000 shall be available for the Office of the Executive Secretariat; not to exceed $1,499,000 shall be available for the Office of Small and Disadvantaged Business Utilization; not to exceed $10,600,000 for the Office of Intelligence, Security, and Emergency Response; and not to exceed $13,215,000 shall be available for the Office of the Chief Information Officer: Provided, That the Secretary of Transportation is authorized to transfer funds appropriated for any office of the Office of the Secretary to any other office of the Office of the Secretary: Provided further, That no appropriation for any office shall be increased or decreased by more than 5 percent by all such transfers: Provided further, That notice of any change in funding greater than 5 percent shall be submitted for approval to the House and Senate Committees on Appropriations: Provided further, That not to exceed $60,000 shall be for allocation within the Department for official reception and representation expenses as the Secretary may determine: Provided further, That notwithstanding any other provision of law, excluding fees authorized in Public Law 107–71, there may be credited to this appropriation up to $2,500,000 in funds received in user fees: Provided further, That none of the funds provided in this Act shall be available for the position of Assistant Secretary for Public Affairs. National Infrastructure InvestmentsFor capital investments in surface transportation infrastructure, $600,000,000, to remain available through September 30, 2012: Provided, That the Secretary of Transportation shall distribute funds provided under this heading as discretionary grants to be awarded to a State, local government, transit agency, or a collaboration among such entities on a competitive basis for projects that will have a significant impact on the Nation, a metropolitan area, or a region: Provided further, That projects eligible for funding provided under this heading shall include, but not be limited to, highway or bridge projects eligible under title 23, United States Code; public transportation projects eligible under chapter 53 of title 49, United States Code; passenger and freight rail transportation projects; and port infrastructure investments: Provided further, That in distributing funds provided under this heading, the Secretary shall take such measures so as to ensure an equitable geographic distribution of funds, an appropriate balance in addressing the needs of urban and rural areas, and the investment in a variety of transportation modes: Provided further, That a grant funded under this heading shall be not less than $10,000,000 and not greater than $200,000,000: Provided further, That not more than 25 percent of the funds made available under this heading may be awarded to projects in a single State: Provided further, That the Federal share of the costs for which an expenditure is made under this heading shall be, at the option of the recipient, up to 80 percent: Provided further, That the Secretary shall give priority to projects that require a contribution of Federal funds in order to complete an overall financing package: Provided further, That not less than $140,000,000 of the funds provided under this heading shall be for projects located in rural areas: Provided further, That for projects located in rural areas, the minimum grant size shall be $1,000,000 and the Secretary may increase the Federal share of costs above 80 percent: Provided further, That of the amount made available under this heading, the Secretary may use an amount not to exceed $150,000,000 for the purpose of paying the subsidy and administrative costs of projects eligible for federal credit assistance under chapter 6 of title 23, United States Code, if the Secretary finds that such use of the funds would advance the purposes of this paragraph: Provided further, That of the amount made available under this heading, the Secretary may use an amount not to exceed $35,000,000 for the planning, preparation or design of projects eligible for funding under this heading: Provided further, That projects conducted using funds provided under this heading must comply with the requirements of subchapter IV of chapter 31 of title 40, United States Code: Provided further, That the Secretary shall publish criteria on which to base the competition for any grants awarded under this heading no sooner than 60 days after enactment of this Act, require applications for funding provided under this heading to be submitted no sooner than 120 days after the publication of such criteria, and announce all projects selected to be funded from funds provided under this heading no sooner than September 15, 2010: Provided further, That the Secretary may retain up to $25,000,000 of the funds provided under this heading, and may transfer portions of those funds to the Administrators of the Federal Highway Administration, the Federal Transit Administration, the Federal Railroad Administration and the Federal Maritime Administration, to fund the award and oversight of grants made under this heading. Financial management capitalFor necessary expenses for upgrading and enhancing the Department of Transportation's financial systems and re-engineering business processes, $5,000,000, to remain available until expended. Office of civil rightsFor necessary expenses of the Office of Civil Rights, $9,667,000. Transportation planning, research, and developmentFor necessary expenses for conducting transportation planning, research, systems development, development activities, and making grants, to remain available until expended, $16,168,000. Working capital fundFor necessary expenses for operating costs and capital outlays of the Working Capital Fund, not to exceed $147,596,000, shall be paid from appropriations made available to the Department of Transportation: Provided, That such services shall be provided on a competitive basis to entities within the Department of Transportation: Provided further, That the above limitation on operating expenses shall not apply to non-DOT entities: Provided further, That no funds appropriated in this Act to an agency of the Department shall be transferred to the Working Capital Fund without the approval of the agency modal administrator: Provided further, That no assessments may be levied against any program, budget activity, subactivity or project funded by this Act unless notice of such assessments and the basis therefor are presented to the House and Senate Committees on Appropriations and are approved by such Committees. Minority business resource center programFor the cost of guaranteed loans, $353,000, as authorized by 49 U.S.C. 332: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed, not to exceed $18,367,000. In addition, for administrative expenses to carry out the guaranteed loan program, $570,000. Minority business outreachFor necessary expenses of Minority Business Resource Center outreach activities, $3,074,000, to remain available until September 30, 2011: Provided, That notwithstanding 49 U.S.C. 332, these funds may be used for business opportunities related to any mode of transportation. Payments to air carriers (airport and airway trust fund) (including transfer of funds)In addition to funds made available from any other source to carry out the essential air service program under 49 U.S.C. 41731 through 41742, $150,000,000, to be derived from the Airport and Airway Trust Fund, to remain available until expended: Provided, That, in determining between or among carriers competing to provide service to a community, the Secretary may consider the relative subsidy requirements of the carriers: Provided further, That, if the funds under this heading are insufficient to meet the costs of the essential air service program in the current fiscal year, the Secretary shall transfer such sums as may be necessary to carry out the essential air service program from any available amounts appropriated to or directly administered by the Office of the Secretary for such fiscal year. Administrative provisions—office of the secretary of transportation  
101.None of the funds made available in this Act to the Department of Transportation may be obligated for the Office of the Secretary of Transportation to approve assessments or reimbursable agreements pertaining to funds appropriated to the modal administrations in this Act, except for activities underway on the date of enactment of this Act, unless such assessments or agreements have completed the normal reprogramming process for Congressional notification.  
102.None of the funds made available under this Act may be obligated or expended to establish or implement a program under which essential air service communities are required to assume subsidy costs commonly referred to as the EAS local participation program.  
103.The Secretary or his designee may engage in activities with States and State legislators to consider proposals related to the reduction of motorcycle fatalities.  
104.The Secretary of Transportation is authorized to transfer the unexpended balances available for the bonding assistance program from Office of the Secretary, Salaries and expenses to Minority Business Outreach.  
105.Such amounts as are required from amounts provided in this Act to the Office of the Secretary of Transportation for the Transportation Planning, Research and Development program may be used for the development, coordination, and analysis of data collection procedures and national performance measures. 
Federal aviation administration Operations (airport and airway trust fund) (including transfer of funds)For necessary expenses of the Federal Aviation Administration, not otherwise provided for, including operations and research activities related to commercial space transportation, administrative expenses for research and development, establishment of air navigation facilities, the operation (including leasing) and maintenance of aircraft, subsidizing the cost of aeronautical charts and maps sold to the public, lease or purchase of passenger motor vehicles for replacement only, in addition to amounts made available by Public Law 108–176, $9,350,028,000, of which $4,000,000,000 shall be derived from the Airport and Airway Trust Fund, of which not to exceed $7,299,299,000 shall be available for air traffic organization activities; not to exceed $1,234,065,000 shall be available for aviation safety activities; not to exceed $15,237,000 shall be available for commercial space transportation activities; not to exceed $113,681,000 shall be available for financial services activities; not to exceed $100,428,000 shall be available for human resources program activities; not to exceed $341,977,000 shall be available for region and center operations and regional coordination activities; not to exceed $196,063,000 shall be available for staff offices; and not to exceed $49,278,000 shall be available for information services: Provided, That the Secretary utilize not less than $17,084,000 of the funds provided for aviation safety activities to pay for staff increases in the Office of Aviation Flight Standards and the Office of Aircraft Certification: Provided further, That none of the funds provided for increases to the staffs of the aviation flight standards and aircraft certification offices shall be used for other purposes: Provided further, That not to exceed 2 percent of any budget activity, except for aviation safety budget activity, may be transferred to any budget activity under this heading: Provided further, That no transfer may increase or decrease any appropriation by more than 2 percent: Provided further, That any transfer in excess of 2 percent shall be treated as a reprogramming of funds under section 405 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That not later than March 31 of each fiscal year hereafter, the Administrator of the Federal Aviation Administration shall transmit to Congress an annual update to the report submitted to Congress in December 2004 pursuant to section 221 of Public Law 108–176: Provided further, That the amount herein appropriated shall be reduced by $100,000 for each day after March 31 that such report has not been submitted to the Congress: Provided further, That not later than March 31 of each fiscal year hereafter, the Administrator shall transmit to Congress a companion report that describes a comprehensive strategy for staffing, hiring, and training flight standards and aircraft certification staff in a format similar to the one utilized for the controller staffing plan, including stated attrition estimates and numerical hiring goals by fiscal year: Provided further, That the amount herein appropriated shall be reduced by $100,000 per day for each day after March 31 that such report has not been submitted to Congress:  Provided further, That funds may be used to enter into a grant agreement with a nonprofit standard-setting organization to assist in the development of aviation safety standards: Provided further, That none of the funds in this Act shall be available for new applicants for the second career training program: Provided further, That none of the funds in this Act shall be available for the Federal Aviation Administration to finalize or implement any regulation that would promulgate new aviation user fees not specifically authorized by law after the date of the enactment of this Act: Provided further, That there may be credited to this appropriation funds received from States, counties, municipalities, foreign authorities, other public authorities, and private sources, for expenses incurred in the provision of agency services, including receipts for the maintenance and operation of air navigation facilities, and for issuance, renewal or modification of certificates, including airman, aircraft, and repair station certificates, or for tests related thereto, or for processing major repair or alteration forms: Provided further, That of the funds appropriated under this heading, not less than $9,500,000 shall be for the contract tower cost-sharing program: Provided further, That none of the funds in this Act for aeronautical charting and cartography are available for activities conducted by, or coordinated through, the Working Capital Fund: Provided further, That of the funds available under this heading not to exceed $500,000 shall be provided to the Department of Transportation’s Office of Inspector General through reimbursement to conduct the annual audits of financial statements in accordance with section 3521 of title 31, United States Code, and not to exceed $120,000 shall be provided to that office through reimbursement to conduct the annual Enterprise Services Center Statement on Auditing Standards 70 audit. Facilities and equipment (airport and airway trust fund)For necessary expenses, not otherwise provided for, for acquisition, establishment, technical support services, improvement by contract or purchase, and hire of national airspace systems and experimental facilities and equipment, as authorized under part A of subtitle VII of title 49, United States Code, including initial acquisition of necessary sites by lease or grant; engineering and service testing, including construction of test facilities and acquisition of necessary sites by lease or grant; construction and furnishing of quarters and related accommodations for officers and employees of the Federal Aviation Administration stationed at remote localities where such accommodations are not available; and the purchase, lease, or transfer of aircraft from funds available under this heading, including aircraft for aviation regulation and certification; to be derived from the Airport and Airway Trust Fund, $2,936,203,000, of which $2,466,203,000 shall remain available until September 30, 2012, and of which $470,000,000 shall remain available until September 30, 2010: Provided, That there may be credited to this appropriation funds received from States, counties, municipalities, other public authorities, and private sources, for expenses incurred in the establishment and modernization of air navigation facilities: Provided further, That upon initial submission to the Congress of the fiscal year 2011 President's budget, the Secretary of Transportation shall transmit to the Congress a comprehensive capital investment plan for the Federal Aviation Administration which includes funding for each budget line item for fiscal years 2011 through 2015, with total funding for each year of the plan constrained to the funding targets for those years as estimated and approved by the Office of Management and Budget. Research, engineering, and development (airport and airway trust fund)For necessary expenses, not otherwise provided for, for research, engineering, and development, as authorized under part A of subtitle VII of title 49, United States Code, including construction of experimental facilities and acquisition of necessary sites by lease or grant, $190,500,000, to be derived from the Airport and Airway Trust Fund and to remain available until September 30, 2012: Provided, That there may be credited to this appropriation as offsetting collections, funds received from States, counties, municipalities, other public authorities, and private sources, which shall be available for expenses incurred for research, engineering, and development. Grants-in-aid for airports (liquidation of contract authorization) (limitation on obligations) (airport and airway trust fund)(including transfer of funds)For liquidation of obligations incurred for grants-in-aid for airport planning and development, and noise compatibility planning and programs as authorized under subchapter I of chapter 471 and subchapter I of chapter 475 of title 49, United States Code, and under other law authorizing such obligations; for procurement, installation, and commissioning of runway incursion prevention devices and systems at airports of such title; for grants authorized under section 41743 of title 49, United States Code; and for inspection activities and administration of airport safety programs, including those related to airport operating certificates under section 44706 of title 49, United States Code, $3,000,000,000 to be derived from the Airport and Airway Trust Fund and to remain available until expended: Provided, That none of the funds under this heading shall be available for the planning or execution of programs the obligations for which are in excess of $3,515,000,000 in fiscal year 2010, notwithstanding section 47117(g) of title 49, United States Code: Provided further, That none of the funds under this heading shall be available for the replacement of baggage conveyor systems, reconfiguration of terminal baggage areas, or other airport improvements that are necessary to install bulk explosive detection systems: Provided further, That notwithstanding any other provision of law, of funds limited under this heading, not more than $93,422,000 shall be obligated for administration, not less than $15,000,000 shall be available for the airport cooperative research program, not less than $22,472,000 shall be for Airport Technology Research and $6,000,000, to remain available until expended, shall be available and transferred to Office of the Secretary, Salaries and Expenses to carry out the Small Community Air Service Development Program. (rescission)Of the amounts authorized for the fiscal year ending September 30, 2009, and prior years under sections 48103 and 48112 of title 49, United States Code, $394,000,000 are permanently rescinded. Administrative provisions—federal aviation administration  
110.None of the funds in this Act may be used to compensate in excess of 600 technical staff-years under the federally funded research and development center contract between the Federal Aviation Administration and the Center for Advanced Aviation Systems Development during fiscal year 2010.  
111.None of the funds in this Act shall be used to pursue or adopt guidelines or regulations requiring airport sponsors to provide to the Federal Aviation Administration without cost building construction, maintenance, utilities and expenses, or space in airport sponsor-owned buildings for services relating to air traffic control, air navigation, or weather reporting: Provided, That the prohibition of funds in this section does not apply to negotiations between the agency and airport sponsors to achieve agreement on below-market rates for these items or to grant assurances that require airport sponsors to provide land without cost to the FAA for air traffic control facilities.  
112.The Administrator of the Federal Aviation Administration may reimburse amounts made available to satisfy 49 U.S.C. 41742(a)(1) from fees credited under 49 U.S.C. 45303: Provided, That during fiscal year 2010, 49 U.S.C. 41742(b) shall not apply, and any amount remaining in such account at the close of that fiscal year may be made available to satisfy section 41742(a)(1) for the subsequent fiscal year.  
113.Amounts collected under section 40113(e) of title 49, United States Code, shall be credited to the appropriation current at the time of collection, to be merged with and available for the same purposes of such appropriation.  
114. 
(a)Section 44302(f)(1) of title 49, United States Code, is amended— 
(1)by striking September 30, 2009, and inserting September 30, 2010,; and  
(2)by striking December 31, 2009, and inserting December 31, 2010,.  
(b)Section 44303(b) of such title is amended by striking December 31, 2009, and inserting December 31, 2010,.  
115.None of the funds appropriated or limited by this Act may be used to change weight restrictions or prior permission rules at Teterboro airport in Teterboro, New Jersey.  
116.None of the funds limited by this Act for grants under the Airport Improvement Program shall be made available to the sponsor of a commercial service airport if such sponsor fails to agree to a request from the Secretary of Transportation for cost-free space in a non-revenue producing, public use area of the airport terminal or other airport facilities for the purpose of carrying out a public service air passenger rights and consumer outreach campaign.  
117.None of the funds in this Act shall be available for paying premium pay under subsection 5546(a) of title 5, United States Code, to any Federal Aviation Administration employee unless such employee actually performed work during the time corresponding to such premium pay.  
118.None of the funds in this Act may be obligated or expended for an employee of the Federal Aviation Administration to purchase a store gift card or gift certificate through use of a Government-issued credit card.  
119.The Secretary shall apportion to the sponsor of an airport that received scheduled or unscheduled air service from a large certified air carrier (as defined in part 241 of title 14 Code of Federal Regulations, or such other regulations as may be issued by the Secretary under the authority of section 41709) an amount equal to the minimum apportionment specified in 49 U.S.C. 47114(c), if the Secretary determines that airport had more than 10,000 passenger boardings in the preceding calendar year, based on data submitted to the Secretary under part 241 of title 14, Code of Federal Regulations. 
Federal highway administration Limitation on administrative expenses (including transfer of funds)Not to exceed $413,533,000, together with advances and reimbursements received by the Federal Highway Administration, shall be paid in accordance with law from appropriations made available by this Act to the Federal Highway Administration for necessary expenses for administration and operation. In addition, not to exceed $3,524,000 shall be paid from appropriations made available by this Act and transferred to the Department of Transportation's Office of Inspector General for costs associated with audits and investigations of projects and programs of the Federal Highway Administration, and not to exceed $285,000 shall be paid from appropriations made available by this Act and provided to that office through reimbursement to conduct the annual audits of financial statements in accordance with section 3521 of title 31, United States Code. In addition, not to exceed $3,220,000 shall be paid from appropriations made available by this Act and transferred to the Appalachian Regional Commission in accordance with section 104 of title 23, United States Code. Federal-aid highways (limitation on obligations) (highway trust fund)None of the funds in this Act shall be available for the implementation or execution of programs, the obligations for which are in excess of $41,107,000,000 for Federal-aid highways and highway safety construction programs for fiscal year 2010: Provided, That within the $41,107,000,000 obligation limitation on Federal-aid highways and highway safety construction programs, not more than $429,800,000 shall be available for the implementation or execution of programs for transportation research (chapter 5 of title 23, United States Code; sections 111, 5505, and 5506 of title 49, United States Code; and title 5 of Public Law 109–59) for fiscal year 2010: Provided further, That this limitation on transportation research programs shall not apply to any authority previously made available for obligation: Provided further, That the Secretary may, as authorized by section 605(b) of title 23, United States Code, collect and spend fees to cover the costs of services of expert firms, including counsel, in the field of municipal and project finance to assist in the underwriting and servicing of Federal credit instruments and all or a portion of the costs to the Federal Government of servicing such credit instruments: Provided further, That such fees are available until expended to pay for such costs: Provided further, That such amounts are in addition to administrative expenses that are also available for such purpose, and are not subject to any obligation limitation or the limitation on administrative expenses under section 608 of title 23, United States Code. (Liquidation of contract authorization) (highway trust fund)For carrying out the provisions of title 23, United States Code, that are attributable to Federal-aid highways, not otherwise provided, including reimbursement for sums expended pursuant to the provisions of 23 U.S.C. 308, $41,846,000,000 or so much thereof as may be available in and derived from the Highway Trust Fund (other than the Mass Transit Account), to remain available until expended. SURFACE TRANSPORTATION PRIORITIESFor the necessary expenses of certain highway and surface transportation projects, $292,829,000, to remain available until expended: Provided, That the amount provided under this heading shall be made available for the programs, projects, and activities identified under this heading in the explanatory statement accompanying this Act: Provided further, That funds provided under this heading, at the request of a State, shall be transferred by the Secretary to another Federal agency: Provided further, That the Federal share payable on account of any program, project, or activity carried out with funds provided under this heading shall be 100 percent: Provided further, That none of the funds provided under this heading shall be subject to any limitation on obligations for Federal-aid highways and highway safety construction programs set forth in this Act or any other Act. Administrative provisions—federal highway administration  
120. 
(a)For fiscal year 2010, the Secretary of Transportation shall— 
(1)not distribute from the obligation limitation for Federal-aid highways amounts authorized for administrative expenses and programs by section 104(a) of title 23, United States Code; programs funded from the administrative takedown authorized by section 104(a)(1) of title 23, United States Code (as in effect on the date before the date of enactment of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users); the highway use tax evasion program; and the Bureau of Transportation Statistics;  
(2)not distribute an amount from the obligation limitation for Federal-aid highways that is equal to the unobligated balance of amounts made available from the Highway Trust Fund (other than the Mass Transit Account) for Federal-aid highways and highway safety programs for previous fiscal years the funds for which are allocated by the Secretary;  
(3)determine the ratio that— 
(A)the obligation limitation for Federal-aid highways, less the aggregate of amounts not distributed under paragraphs (1) and (2), bears to  
(B)the total of the sums authorized to be appropriated for Federal-aid highways and highway safety construction programs (other than sums authorized to be appropriated for provisions of law described in paragraphs (1) through (9) of subsection (b) and sums authorized to be appropriated for section 105 of title 23, United States Code, equal to the amount referred to in subsection (b)(10) for such fiscal year), less the aggregate of the amounts not distributed under paragraphs (1) and (2) of this subsection;  
(4) 
(A)distribute the obligation limitation for Federal-aid highways, less the aggregate amounts not distributed under paragraphs (1) and (2), for sections 1301, 1302, and 1934 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users; sections 117 (but individually for each project numbered 1 through 3676 listed in the table contained in section 1702 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users) and section 144(g) of title 23, United States Code; and section 14501 of title 40, United States Code, so that the amount of obligation authority available for each of such sections is equal to the amount determined by multiplying the ratio determined under paragraph (3) by the sums authorized to be appropriated for that section for the fiscal year; and  
(B)distribute $2,000,000,000 for section 105 of title 23, United States Code;  
(5)distribute the obligation limitation provided for Federal-aid highways, less the aggregate amounts not distributed under paragraphs (1) and (2) and amounts distributed under paragraph (4), for each of the programs that are allocated by the Secretary under the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users and title 23, United States Code (other than to programs to which paragraphs (1) and (4) apply), by multiplying the ratio determined under paragraph (3) by the amounts authorized to be appropriated for each such program for such fiscal year; and  
(6)distribute the obligation limitation provided for Federal-aid highways, less the aggregate amounts not distributed under paragraphs (1) and (2) and amounts distributed under paragraphs (4) and (5), for Federal-aid highways and highway safety construction programs (other than the amounts apportioned for the equity bonus program, but only to the extent that the amounts apportioned for the equity bonus program for the fiscal year are greater than $2,639,000,000, and the Appalachian development highway system program) that are apportioned by the Secretary under the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users and title 23, United States Code, in the ratio that— 
(A)amounts authorized to be appropriated for such programs that are apportioned to each State for such fiscal year, bear to  
(B)the total of the amounts authorized to be appropriated for such programs that are apportioned to all States for such fiscal year.  
(b)Exceptions From Obligation LimitationThe obligation limitation for Federal-aid highways shall not apply to obligations: (1) under section 125 of title 23, United States Code; (2) under section 147 of the Surface Transportation Assistance Act of 1978; (3) under section 9 of the Federal-Aid Highway Act of 1981; (4) under subsections (b) and (j) of section 131 of the Surface Transportation Assistance Act of 1982; (5) under subsections (b) and (c) of section 149 of the Surface Transportation and Uniform Relocation Assistance Act of 1987; (6) under sections 1103 through 1108 of the Intermodal Surface Transportation Efficiency Act of 1991; (7) under section 157 of title 23, United States Code, as in effect on the day before the date of the enactment of the Transportation Equity Act for the 21st Century; (8) under section 105 of title 23, United States Code, as in effect for fiscal years 1998 through 2004, but only in an amount equal to $639,000,000 for each of those fiscal years; (9) for Federal-aid highway programs for which obligation authority was made available under the Transportation Equity Act for the 21st Century or subsequent public laws for multiple years or to remain available until used, but only to the extent that the obligation authority has not lapsed or been used; (10) under section 105 of title 23, United States Code, but only in an amount equal to $639,000,000 for each of fiscal years 2005 through 2010; and (11) under section 1603 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users, to the extent that funds obligated in accordance with that section were not subject to a limitation on obligations at the time at which the funds were initially made available for obligation.  
(c)Redistribution of Unused Obligation AuthorityNotwithstanding subsection (a), the Secretary shall, after August 1 of such fiscal year, revise a distribution of the obligation limitation made available under subsection (a) if the amount distributed cannot be obligated during that fiscal year and redistribute sufficient amounts to those States able to obligate amounts in addition to those previously distributed during that fiscal year, giving priority to those States having large unobligated balances of funds apportioned under sections 104 and 144 of title 23, United States Code.  
(d)Applicability of Obligation Limitations to Transportation Research ProgramsThe obligation limitation shall apply to transportation research programs carried out under chapter 5 of title 23, United States Code, and title V (research title) of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users, except that obligation authority made available for such programs under such limitation shall remain available for a period of 3 fiscal years and shall be in addition to the amount of any limitation imposed on obligations for Federal-aid highway and highway safety construction programs for future fiscal years.  
(e)Redistribution of Certain Authorized Funds 
(1)In generalNot later than 30 days after the date of the distribution of obligation limitation under subsection (a), the Secretary shall distribute to the States any funds that— 
(A)are authorized to be appropriated for such fiscal year for Federal-aid highways programs; and  
(B)the Secretary determines will not be allocated to the States, and will not be available for obligation, in such fiscal year due to the imposition of any obligation limitation for such fiscal year.  
(2)RatioFunds shall be distributed under paragraph (1) in the same ratio as the distribution of obligation authority under subsection (a)(6).  
(3)AvailabilityFunds distributed under paragraph (1) shall be available for any purposes described in section 133(b) of title 23, United States Code.  
(f)Special Limitation CharacteristicsObligation limitation distributed for a fiscal year under subsection (a)(4) for the provision specified in subsection (a)(4) shall— 
(1)remain available until used for obligation of funds for that provision; and  
(2)be in addition to the amount of any limitation imposed on obligations for Federal-aid highway and highway safety construction programs for future fiscal years.  
(g)High Priority Project Flexibility 
(1)In generalSubject to paragraph (2), obligation authority distributed for such fiscal year under subsection (a)(4) for each project numbered 1 through 3676 listed in the table contained in section 1702 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users may be obligated for any other project in such section in the same State.  
(2)RestorationObligation authority used as described in paragraph (1) shall be restored to the original purpose on the date on which obligation authority is distributed under this section for the next fiscal year following obligation under paragraph (1).  
(h)Limitation on Statutory ConstructionNothing in this section shall be construed to limit the distribution of obligation authority under subsection (a)(4)(A) for each of the individual projects numbered greater than 3676 listed in the table contained in section 1702 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users.  
121.Notwithstanding 31 U.S.C. 3302, funds received by the Bureau of Transportation Statistics from the sale of data products, for necessary expenses incurred pursuant to 49 U.S.C. 111 may be credited to the Federal-aid highways account for the purpose of reimbursing the Bureau for such expenses: Provided, That such funds shall be subject to the obligation limitation for Federal-aid highways and highway safety construction.  
122.There is hereby appropriated to the Secretary of Transportation $650,000,000, to remain available through September 30, 2012: Provided, That the funds provided under this section shall be apportioned to the States in the same ratio as the obligation limitation for fiscal year 2010 is distributed among the States in section 120(a)(6) of this Act, and made available for the restoration, repair, construction, and other activities eligible under paragraph (b) of section 133 of title 23, United States Code: Provided further, That funds apportioned under this section shall be administered as if apportioned under chapter 1 of title 23, United States Code: Provided further, That the Federal share payable on account of any project or activity carried out with funds apportioned under this section shall be 80 percent: Provided further, That funding provided under this section shall be in addition to any and all funds provided for fiscal year 2010 in this or any other Act for Federal-aid Highways and shall not affect the distribution of funds provided for Federal-aid Highways in any other Act: Provided further, That the amounts made available under this section shall not be subject to any limitation on obligations for Federal-aid highways or highway safety construction programs set forth in any Act: Provided further, That section 1101(b) of Public Law 109–59 shall apply to funds apportioned under this section.  
123.Not less than 15 days prior to waiving, under his statutory authority, any Buy America requirement for Federal-aid highway projects, the Secretary of Transportation shall make an informal public notice and comment opportunity on the intent to issue such waiver and the reasons therefor: Provided, That the Secretary shall provide an annual report to the Appropriations Committees of the Congress on any waivers granted under the Buy America requirements.  
124. 
(a)In GeneralExcept as provided in subsection (b), none of the funds made available, limited, or otherwise affected by this Act shall be used to approve or otherwise authorize the imposition of any toll on any segment of highway located on the Federal-aid system in the State of Texas that— 
(1)as of the date of enactment of this Act, is not tolled;  
(2)is constructed with Federal assistance provided under title 23, United States Code; and  
(3)is in actual operation as of the date of enactment of this Act.  
(b)Exceptions 
(1)Number of toll lanesSubsection (a) shall not apply to any segment of highway on the Federal-aid system described in that subsection that, as of the date on which a toll is imposed on the segment, will have the same number of non-toll lanes as were in existence prior to that date.  
(2)High-occupancy vehicle lanesA high-occupancy vehicle lane that is converted to a toll lane shall not be subject to this section, and shall not be considered to be a non-toll lane for purposes of determining whether a highway will have fewer non-toll lanes than prior to the date of imposition of the toll, if— 
(A)high-occupancy vehicles occupied by the number of passengers specified by the entity operating the toll lane may use the toll lane without paying a toll, unless otherwise specified by the appropriate county, town, municipal or other local government entity, or public toll road or transit authority; or  
(B)each high-occupancy vehicle lane that was converted to a toll lane was constructed as a temporary lane to be replaced by a toll lane under a plan approved by the appropriate county, town, municipal or other local government entity, or public toll road or transit authority.  
125. 
(a)In the explanatory statement referenced in section 129 of division K of Public Law 110–161 (121 Stat. 2388), the item relating to Route 5 Overpass and River Center, St. Mary’s County, MD in the table of projects for such section 129 is deemed to be amended by striking Route 5 Overpass and River Center, St. Mary’s County, MD and inserting Safety Improvements and Traffic Calming Measures along Route 5 at St. Mary’s County, MD.  
(b)In the explanatory statement referenced in section 186 of title I of division I of Public Law 111–8 (123 Stat. 947), the item relating to US 422 River Crossing Complex Project, King of Prussia, PA in the table of projects under the heading Transportation, Community, and System Preservation Program is deemed to be amended by striking US 422 River Crossing Complex Project, King of Prussia, PA and inserting For closed loop signal control system and other improvements for Trooper Road in Lower Providence and West Norriton Townships, Montgomery County, PA.  
(c)In the explanatory statement referenced in section 186 of title I of division I of Public Law 111–8 (123 Stat. 947), the item relating to Improving the West Bank River Front, IL in the table of projects under the heading Transportation, Community, and System Preservation Program is deemed to be amended by striking Improving the West Bank River Front, IL and inserting East Bank River Front and Bikeway Improvements, IL.  
(d)In the explanatory statement referenced in section 186 of title I of division K of Public Law 110–161 (121 Stat. 2406), as amended by section 129(d) of division I of Public Law 111–8 (123 Stat. 947), the item relating to Repair of Side Streets and Relocation of Water Mains resulting from rerouting of traffic and reconstruction of 159th Street in Harvey, IL in the table of projects under the heading Transportation, Community, and System Preservation Program is deemed to be amended by striking Repair of Side Streets and Relocation of Water Mains resulting from rerouting of traffic and reconstruction of 159th Street in Harvey, IL and inserting Intersection Improvements on Crawford Avenue and 203rd Street in the Village of Olympia Fields, IL.  
(e)In the explanatory statement referenced in section 129 of division K of Public Law 110–161 (121 Stat. 2388), the item relating to Study Improvements to 109th Avenue, Winfield, IN in the table of projects for such section 129 is deemed to be amended by striking Winfield, IN and inserting Town of Winfield, City of Crown Point, Lake County, IN.  
(f)In the explanatory statement referenced in section 186 of title I of division I of Public Law 111–8 (123 Stat. 947), the item relating to Ronald Reagan Parkway (Middle and Southern segments), Boone County, IN in the table of projects under the heading Transportation, Community, and System Preservation Program is deemed to be amended by striking Boone County and inserting Hendricks County.  
(g)In the explanatory statement referenced in section 186 of title I of division I of Public Law 111–8 (123 Stat. 947), the item relating to Onville Road Intersection and Road-Widening Project, Prince William County, VA in the table of projects under the heading Federal Lands is deemed to be amended by striking Prince William and inserting Stafford.  
(h)In the explanatory statement referenced in section 186 of title I of division I of Public Law 111–8 (123 Stat. 947), the item relating to U.S. 59/Alabama Grade Separation Project, St. Joseph, MO in the table of projects under the heading Interstate Maintenance Discretionary is deemed to be amended by striking U.S. 59/Alabama Grade Separation Project, St. Joseph, MO and inserting I-29 Interchange Reconstruction in St. Joseph, MO.  
(i)In the explanatory statement referenced in section 186 of title I of division I of Public Law 111–8 (123 Stat. 947), the item relating to Decking and Sidewalk Replacement on the Central Avenue Overpass, South Charleston, WV in the table of projects under the heading Interstate Maintenance Discretionary is deemed to be amended by striking Decking and Sidewalk Replacement on the Central Avenue Overpass, South Charleston, WV and inserting General Interstate Maintenance, WV.  
(j)In the explanatory statement referenced in section 125 of title I of division I of Public Law 111–8 (123 Stat. 928), the item relating to Wapsi Great Western Line Trail, Mitchell County, IA is deemed to be amended by striking Mitchell County and inserting Mitchell and Howard Counties.  
(k)In the explanatory statement referenced in section 125 of title I of division I of Public Law 111–8 (123 Stat. 928), the item relating to Highway 169 Corridor Project Environmental Assessment, Preliminary Engineering and Planning, Humboldt, IA is deemed to be amended by striking Corridor Project Environmental Assessment, Preliminary Engineering and Planning, Humboldt, IA and inserting Construction, Humboldt and Webster Counties, IA.  
(l)In the explanatory statement referenced in section 125 of title I of division I of Public Law 111–8 (123 Stat. 928), the item relating to Highway 53 Interchanges, WI is deemed to be amended by striking Interchanges and inserting Intersections.  
126.Item 4866A in the table contained in section 1702 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (Public Law 109–59) is amended by striking Repair and restore and inserting Removal of and enhancements around.  
127.Item 3923 in the table contained in section 1702 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (Public Law 109–59) is amended by striking to 4 lanes from I–10 to West U.S. 90.  
128.Funds made available for Brentwood Boulevard/SR 4 Improvements, Brentwood, CA under section 129 of Public Law 110–161 shall be made available for John Muir Parkway Project, Brentwood, CA.  
129.The table contained in section 1702 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1256) is amended in item number 3138 by striking the project description and inserting Elimination of highway-railway crossings and rehabilitation of rail along the KO railroad to Osborne.  
130.Funds made available for City of Tuscaloosa Downtown Revitalization Project—University Blvd and Greensboro Avenue, AL under section 125 of Public Law 111–8 shall be made available for City of Tuscaloosa Downtown Revitalization Project—University Blvd.  
131.The table contained in section 1702 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1256) is amended by striking the project description for item number 4573 and inserting the following: “Design and construct interchange on I–15 in Mesquite”. 
Federal motor carrier safety administration Motor carrier safety operations and programs (liquidation of contract authorization) (limitation on obligations) (highway trust fund) For payment of obligations incurred in the implementation, execution and administration of motor carrier safety operations and programs pursuant to section 31104(i) of title 49, United States Code, and sections 4127 and 4134 of Public Law 109–59, $239,828,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account), together with advances and reimbursements received by the Federal Motor Carrier Safety Administration, the sum of which shall remain available until expended: Provided, That none of the funds derived from the Highway Trust Fund in this Act shall be available for the implementation, execution or administration of programs, the obligations for which are in excess of $239,828,000, for Motor Carrier Safety Operations and Programs of which $8,543,000, to remain available for obligation until September 30, 2012, is for the research and technology program and $1,000,000 shall be available for commercial motor vehicle operator's grants to carry out section 4134 of Public Law 109–59: Provided further, That notwithstanding any other provision of law, none of the funds under this heading for outreach and education shall be available for transfer: Provided further, That the Federal Motor Carrier Safety Administration shall transmit to Congress a report on March 30, 2010, and September 30, 2010, on the agency's ability to meet its requirement to conduct compliance reviews on high-risk carriers. Motor carrier safety grants (liquidation of contract authorization) (limitation on obligations) (highway trust fund) (including rescission)For payment of obligations incurred in carrying out sections 31102, 31104(a), 31106, 31107, 31109, 31309, 31313 of title 49, United States Code, and sections 4126 and 4128 of Public Law 109–59, $310,070,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account) and to remain available until expended: Provided, That none of the funds in this Act shall be available for the implementation or execution of programs, the obligations for which are in excess of $310,070,000, for Motor Carrier Safety Grants; of which $212,070,000 shall be available for the motor carrier safety assistance program to carry out sections 31102 and 31104(a) of title 49, United States Code; $25,000,000 shall be available for the commercial driver's license improvements program to carry out section 31313 of title 49, United States Code; $32,000,000 shall be available for the border enforcement grants program to carry out section 31107 of title 49, United States Code; $5,000,000 shall be available for the performance and registration information system management program to carry out sections 31106(b) and 31109 of title 49, United States Code; $25,000,000 shall be available for the commercial vehicle information systems and networks deployment program to carry out section 4126 of Public Law 109–59; $3,000,000 shall be available for the safety data improvement program to carry out section 4128 of Public Law 109–59; and $8,000,000 shall be available for the commercial driver's license information system modernization program to carry out section 31309(e) of title 49, United States Code: Provided further, That of the funds made available for the motor carrier safety assistance program, $29,000,000 shall be available for audits of new entrant motor carriers: Provided further, That $1,610,661 in unobligated balances are permanently rescinded. Motor carrier safety (highway trust fund) (rescission)Of the amounts made available under this heading in prior appropriations Acts, $6,415,501 in unobligated balances are permanently rescinded. National motor carrier safety program (highway trust fund) (rescission)Of the amounts made available under this heading in prior appropriations Acts, $3,232,639 in unobligated balances are permanently rescinded. Administrative provision—federal motor carrier safety administration  
135.Funds appropriated or limited in this Act shall be subject to the terms and conditions stipulated in section 350 of Public Law 107–87 and section 6901 of Public Law 110–28, including that the Secretary submit a report to the House and Senate Appropriations Committees annually on the safety and security of transportation into the United States by Mexico-domiciled motor carriers. 
National highway traffic safety administration Operations and researchFor expenses necessary to discharge the functions of the Secretary, with respect to traffic and highway safety under subtitle C of title X of Public Law 109–59 and chapter 301 and part C of subtitle VI of title 49, United States Code, $140,427,000, of which $35,543,000 shall remain available through September 30, 2011: Provided, That none of the funds appropriated by this Act may be obligated or expended to plan, finalize, or implement any rulemaking to add to section 575.104 of title 49 of the Code of Federal Regulations any requirement pertaining to a grading standard that is different from the three grading standards (treadwear, traction, and temperature resistance) already in effect. Operations and research (liquidation of contract authorization) (limitation on obligations) (highway trust fund)For payment of obligations incurred in carrying out the provisions of 23 U.S.C. 403, $105,500,000 to be derived from the Highway Trust Fund (other than the Mass Transit Account) and to remain available until expended: Provided, That none of the funds in this Act shall be available for the planning or execution of programs the total obligations for which, in fiscal year 2010, are in excess of $105,500,000 for programs authorized under 23 U.S.C. 403: Provided further, That within the $105,500,000 obligation limitation for operations and research, $26,908,000 shall remain available until September 30, 2011 and shall be in addition to the amount of any limitation imposed on obligations for future years. National driver register (liquidation of contract authorization) (limitation on obligations) (highway trust fund)For payment of obligations incurred in carrying out chapter 303 of title 49, United States Code, $4,000,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account) and to remain available until expended: Provided, That none of the funds in this Act shall be available for the implementation or execution of programs the total obligations for which, in fiscal year 2010, are in excess of $4,000,000 for the National Driver Register authorized under such chapter. NATIONAL DRIVER REGISTER modernizationFor an additional amount for the ‘‘National Driver Register’’ as authorized by chapter 303 of title 49, United States Code, $3,350,000, to remain available through September 30, 2011: Provided, That the funding made available under this heading shall be used to carry out the modernization of the National Driver Register. Highway traffic safety grants (liquidation of contract authorization) (limitation on obligations) (highway trust fund)For payment of obligations incurred in carrying out the provisions of 23 U.S.C. 402, 405, 406, 408, and 410 and sections 2001(a)(11), 2009, 2010, and 2011 of Public Law 109–59, to remain available until expended, $619,500,000 to be derived from the Highway Trust Fund (other than the Mass Transit Account): Provided, That none of the funds in this Act shall be available for the planning or execution of programs the total obligations for which, in fiscal year 2010, are in excess of $619,500,000 for programs authorized under 23 U.S.C. 402, 405, 406, 408, and 410 and sections 2001(a)(11), 2009, 2010, and 2011 of Public Law 109–59, of which $235,000,000 shall be for Highway Safety Programs under 23 U.S.C. 402; $25,000,000 shall be for Occupant Protection Incentive Grants under 23 U.S.C. 405; $124,500,000 shall be for Safety Belt Performance Grants under 23 U.S.C. 406, and such obligation limitation shall remain available until September 30, 2011 in accordance with subsection (f) of such section 406 and shall be in addition to the amount of any limitation imposed on obligations for such grants for future fiscal years; $34,500,000 shall be for State Traffic Safety Information System Improvements under 23 U.S.C. 408; $139,000,000 shall be for Alcohol-Impaired Driving Countermeasures Incentive Grant Program under 23 U.S.C. 410; $18,500,000 shall be for Administrative Expenses under section 2001(a)(11) of Public Law 109–59; $29,000,000 shall be for High Visibility Enforcement Program under section 2009 of Public Law 109–59; $7,000,000 shall be for Motorcyclist Safety under section 2010 of Public Law 109–59; and $7,000,000 shall be for Child Safety and Child Booster Seat Safety Incentive Grants under section 2011 of Public Law 109–59: Provided further, That none of these funds shall be used for construction, rehabilitation, or remodeling costs, or for office furnishings and fixtures for State, local or private buildings or structures: Provided further, That not to exceed $500,000 of the funds made available for section 410 Alcohol-Impaired Driving Countermeasures Grants shall be available for technical assistance to the States: Provided further, That not to exceed $750,000 of the funds made available for the High Visibility Enforcement Program shall be available for the evaluation required under section 2009(f) of Public Law 109–59. Administrative provisions—national highway traffic safety administration (including rescissions)  
140.Notwithstanding any other provision of law or limitation on the use of funds made available under section 403 of title 23, United States Code, an additional $130,000 shall be made available to the National Highway Traffic Safety Administration, out of the amount limited for section 402 of title 23, United States Code, to pay for travel and related expenses for State management reviews and to pay for core competency development training and related expenses for highway safety staff.  
141.The limitations on obligations for the programs of the National Highway Traffic Safety Administration set in this Act shall not apply to obligations for which obligation authority was made available in previous public laws for multiple years but only to the extent that the obligation authority has not lapsed or been used.  
142.Of the amounts made available under the heading Operations and Research (Liquidation of Contract Authorization) (Limitation on Obligations) (Highway Trust Fund) in prior appropriations Acts, $2,299,000 in unobligated balances are permanently rescinded.  
143.Of the amounts made available under the heading Highway Traffic Safety Grants (Liquidation of Contract Authorization) (Limitation on Obligations) (Highway Trust Fund) in prior appropriations Acts, $14,004,000 in unobligated balances are permanently rescinded. 
Federal railroad administration Safety and operationsFor necessary expenses of the Federal Railroad Administration, not otherwise provided for, $172,270,000, of which $12,300,000 shall remain available until expended. Railroad research and developmentFor necessary expenses for railroad research and development, $37,613,000, to remain available until expended. Railroad rehabilitation and improvement financing programThe Secretary of Transportation is authorized to issue to the Secretary of the Treasury notes or other obligations pursuant to section 512 of the Railroad Revitalization and Regulatory Reform Act of 1976 (Public Law 94–210), as amended, in such amounts and at such times as may be necessary to pay any amounts required pursuant to the guarantee of the principal amount of obligations under sections 511 through 513 of such Act, such authority to exist as long as any such guaranteed obligation is outstanding: Provided, That pursuant to section 502 of such Act, as amended, no new direct loans or loan guarantee commitments shall be made using Federal funds for the credit risk premium during fiscal year 2010. Rail line relocation and improvement programFor necessary expenses of carrying out section 20154 of title 49, United States Code, $34,532,000, to remain available until expended. RAILROAD SAFETY TECHNOLOGY PROGRAM 
For necessary expenses of carrying out section 20158 of title 49, United States Code, $50,000,000, to remain available until expended: Provided, That to be eligible for assistance under this heading, an entity need not have developed plans required under subsection 20156(e)(2) of title 49, United States Code, and section 20157 of such title. Capital assistance for high speed rail corridors and intercity passenger rail serviceTo enable the Secretary of Transportation to make grants for high-speed rail projects as authorized under section 26106 of title 49, United States Code, capital investment grants to support intercity passenger rail service as authorized under section 24406 of title 49, United States Code, and congestion grants as authorized under section 24105 of title 49, United States Code, and to enter into cooperative agreements for these purposes as authorized, $2,500,000,000, to remain available until expended: Provided, That $50,000,000 of funds provided under this paragraph are available to the Administrator of the Federal Railroad Administration to fund the award and oversight by the Administrator of grants and cooperative agreements for intercity and high-speed rail: Provided further, That up to $30,000,000 of the funds provided under this paragraph are available to the Administrator for the purposes of conducting research and demonstrating technologies supporting the development of high-speed rail in the United States, including the demonstration of next-generation rolling stock fleet technology and the implementation of the Rail Cooperative Research Program authorized by section 24910 of title 49, United States Code: Provided further, That up to $50,000,000 of the funds provided under this paragraph may be used for planning activities that lead directly to the development of a passenger rail corridor investment plan consistent with the requirements established by the Administrator or a state rail plan consistent with chapter 227 of title 49, United States Code: Provided further, That the Secretary may retain a portion of the funds made available for planning activities under the previous proviso to facilitate the preparation of a service development plan and related environmental impact statement for high-speed corridors located in multiple States: Provided further, That the Secretary shall issue interim guidance to applicants covering application procedures and administer the grants provided under this heading pursuant to that guidance until final regulations are issued: Provided further, That not less than 85 percent of the funds provided under this heading shall be for cooperative agreements that lead to the development of entire segments or phases of intercity or high-speed rail corridors: Provided further, That the Secretary shall submit to Congress the national rail plan required by section 103(j) of title 49, United States Code, no later than September 15, 2010: Provided further, That at least 30 days prior to issuing a letter of intent or cooperative agreement pursuant to Section 24402(f) of title 49, United States Code, for a major corridor development program, the Secretary shall provide to the House and Senate Committees on Appropriations written notification consisting of a business and public investment case for the proposed corridor program which shall include: a comprehensive analysis of the monetary and non-monetary costs and benefits of the corridor development program; an assessment of ridership, passenger travel time reductions, congestion relief benefits, environmental benefits, economic benefits, and other public benefits; operating financial forecasts for the program; a full capital cost estimation for the entire project, including the amount, source and security of non-Federal funds to complete the project; a summary of the grants management plan and an evaluation of the grantee’s ability to sustain the project: Provided further, That the Federal share payable of the costs for which a grant or cooperative agreements is made under this heading shall not exceed 80 percent: Provided further, That in addition to the provisions of title 49, United States Code, that apply to each of the individual programs funded under this heading, subsections 24402(a)(2), 24402(f), 24402(i), and 24403(a) and (c) of title 49, United States Code, shall also apply to the provision of funds provided under this heading: Provided further, That a project need not be in a State rail plan developed under Chapter 227 of title 49, United States Code, to be eligible for assistance under this heading: Provided further, That recipients of grants under this paragraph shall conduct all procurement transactions using such grant funds in a manner that provides full and open competition, as determined by the Secretary, in compliance with existing labor agreements. Operating grants to the national railroad passenger corporationTo enable the Secretary of Transportation to make quarterly grants to the National Railroad Passenger Corporation for the operation of intercity passenger rail, as authorized by section 101 of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432), $563,000,000, to remain available until expended: Provided, That the Secretary shall not make the grants for the third and fourth quarter of the fiscal year available to the Corporation until an Inspector General who is a member of the Council of the Inspectors General on Integrity and Efficiency determines that the Corporation and the Corporation’s Inspector General have agreed upon a set of policies and procedures for interacting with each other that are consistent with the letter and the spirit of the Inspector General Act of 1978, as amended: Provided further, That 1 year after such determination is made, the Council of the Inspectors General on Integrity and Efficiency shall appoint another member to evaluate the current operational independence of the Amtrak Inspector General: Provided further, That the Corporation shall reimburse each Inspector General for all costs incurred in conducting the determination and the evaluation required by the preceding two provisos: Provided further, That the amounts available under this paragraph shall be available for the Secretary to approve funding to cover operating losses for the Corporation only after receiving and reviewing a grant request for each specific train route: Provided further, That each such grant request shall be accompanied by a detailed financial analysis, revenue projection, and capital expenditure projection justifying the Federal support to the Secretary's satisfaction: Provided further, That not later than 60 days after enactment of this Act, the Corporation shall transmit to the Secretary, the Inspector General of the Department of Transportation, and the House and Senate Committees on Appropriations a plan to achieve savings through operating efficiencies including, but not limited to, modifications to food and beverage service and first class service: Provided further, That the Inspector General of the Department of Transportation shall provide semiannual reports to the House and Senate Committees on Appropriations on the estimated savings accrued as a result of all operational reforms instituted by the Corporation and estimations of possible future savings: Provided further, That not later than 60 days after enactment of this Act, the Corporation shall transmit, in electronic format, to the Secretary, the Inspector General of Department of Transportation, the House and Senate Committees on Appropriations, the House Committee on Transportation and Infrastructure and the Senate Committee on Commerce, Science, and Transportation the annual budget and business plan and the 5-Year Financial Plan for fiscal year 2010 required under section 204 of the Passenger Rail Investment and Improvement Act of 2008: Provided further, That the budget, business plan, and the 5-Year Financial Plan shall also include a separate accounting of ridership, revenues, and capital and operating expenses for the Northeast Corridor; commuter service; long-distance Amtrak service; State-supported service; each intercity train route, including Autotrain; and commercial activities including contract operations: Provided further, That the budget, business plan and the 5-Year Financial Plan shall include a description of work to be funded, along with cost estimates and an estimated timetable for completion of the projects covered by these plans: Provided further, That the Corporation shall provide semiannual reports in electronic format regarding the pending business plan, which shall describe the work completed to date, any changes to the business plan, and the reasons for such changes, and shall identify all sole source contract awards which shall be accompanied by a justification as to why said contract was awarded on a sole-source basis, as well as progress against the milestones and target dates of the 2009 performance improvement plan: Provided further, That the Corporation's budget, business plan, 5-Year Financial Plan, and all subsequent supplemental plans shall be displayed on the Corporation's website within a reasonable timeframe following their submission to the appropriate entities: Provided further, That these plans shall be accompanied by a comprehensive fleet plan for all Amtrak rolling stock which shall address the Corporation's detailed plans and timeframes for the maintenance, refurbishment, replacement, and expansion of the Amtrak fleet: Provided further, That said fleet plan shall establish year-specific goals and milestones and discuss potential, current, and preferred financing options for all such activities: Provided further, That none of the funds under this heading may be obligated or expended until the Corporation agrees to continue abiding by the provisions of paragraphs 1, 2, 5, 9, and 11 of the summary of conditions for the direct loan agreement of June 28, 2002, in the same manner as in effect on the date of enactment of this Act: Provided further, That concurrent with the President’s budget request for fiscal year 2011, the Corporation shall submit to the House and Senate Committees on Appropriations a budget request for fiscal year 2011 in similar format and substance to those submitted by executive agencies of the Federal Government. Capital and debt service grants to the national railroad passenger corporationTo enable the Secretary of Transportation to make grants to the National Railroad Passenger Corporation for capital investments as authorized by section 101(c) of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432), $1,001,625,000, to remain available until expended, of which not to exceed $264,000,000 shall be for debt service obligations as authorized by section 102 of such Act: Provided, That grants after an initial allocation of $200,000,000 shall be provided to the Corporation only on a reimbursable basis: Provided further, That the Secretary may retain up to one-half of 1 percent of the funds provided under this heading to fund the costs of project management oversight of capital projects funded by grants provided under this heading, as authorized by subsection 101(d) of division B of Public Law 110–432: Provided further, That the Secretary shall approve funding for capital expenditures, including advance purchase orders of materials, for the Corporation only after receiving and reviewing a grant request for each specific capital project justifying the Federal support to the Secretary's satisfaction: Provided further, That none of the funds under this heading may be used to subsidize operating losses of the Corporation: Provided further, That none of the funds under this heading may be used for capital projects not approved by the Secretary of Transportation or on the Corporation's fiscal year 2010 business plan: Provided further, That in addition to the project management oversight funds authorized under section 101(d) of of division B of Public Law 110–432, the Secretary may retain up to an additional one-half of one percent of the funds provided under this heading to fund expenses associated with implementing section 212 of of division B of Public Law 110–432, including the amendments made by section 212 to section 24905 of title 49, United States Code. Administrative provisions—federal railroad administration  
151.The Secretary may purchase promotional items of nominal value for use in public outreach activities to accomplish the purposes of 49 U.S.C. 20134: Provided, That the Secretary shall prescribe guidelines for the administration of such purchases and use.  
152.Hereafter, notwithstanding any other provision of law, funds provided in this Act for the National Railroad Passenger Corporation shall immediately cease to be available to said Corporation in the event that the Corporation contracts to have services provided at or from any location outside the United States. For purposes of this section, the word services shall mean any service that was, as of July 1, 2006, performed by a full-time or part-time Amtrak employee whose base of employment is located within the United States.  
153.The Secretary of Transportation may receive and expend cash, or receive and utilize spare parts and similar items, from non-United States Government sources to repair damages to or replace United States Government owned automated track inspection cars and equipment as a result of third party liability for such damages, and any amounts collected under this section shall be credited directly to the Safety and Operations account of the Federal Railroad Administration, and shall remain available until expended for the repair, operation and maintenance of automated track inspection cars and equipment in connection with the automated track inspection program.  
154.The Administrator of the Federal Railroad Administration shall submit a report on April 1, 2010, and quarterly reports thereafter, to the House and Senate Committees on Appropriations detailing the Administrator's efforts at improving the on-time performance of Amtrak intercity rail service operating on non-Amtrak owned property. Such reports shall compare the most recent actual on-time performance data to pre-established on-time performance goals that the Administrator shall set for each rail service, identified by route. Such reports shall also include whatever other information and data regarding the on-time performance of Amtrak trains the Administrator deems to be appropriate.  
155.In the Explanatory Statement referenced in division I of Public Law 111–8 under the heading Railroad Research and Development the item relating to San Gabriel trench grade separation project, Alameda Corridor, CA is deemed to be amended by inserting Alameda Corridor East Construction Authority Grade Separations, CA..  
156.In the Explanatory Statement referenced in division K of Public Law 110–161 under the heading Rail Line Relocation and Improvement Program the item relating to Mt. Vernon railroad cut, NY is deemed to be amended by inserting Rail Line and Station Improvement and Rehabilitation, Mount Vernon, NY..  
157.Notwithstanding any other provision of law, funds provided in Public Law 111–8 for Lincoln Avenue Grade Separation, Port of Tacoma, Washington shall be made available for this project as therein described.  
158.The Administrator of the Federal Railroad Administration, in cooperation with the Illinois Department of Transportation (IDOT), may provide technical and financial assistance to IDOT and local and county officials to study the feasibility of 10th Street, or other alternatives, in Springfield, Illinois, as a route for consolidated freight rail operations and/or combined freight and passenger rail operations within the city of Springfield. 
159. 
(a)Amtrak Security EvaluationNo later than 180 days after the enactment of this Act, Amtrak, in consultation with the Assistant Secretary of Homeland Security (Transportation Security Administration), shall submit a report to Congress that contains— 
(1)a comprehensive, system-wide, security evaluation; and 
(2)proposed guidance and procedures necessary to implement a new checked firearms program. 
(b)Developement and Implementation of Guidance and Procedures 
(1)In generalNot later than one year after the enactment of this Act, Amtrak, in consultation with the Assistant Secretary, shall develop and implement guidance and procedures to carry out the duties and responsibilities of firearm storage and carriage in checked baggage cars and at Amtrak stations that accept checked baggage. 
(2)ScopeThe guidance and procedures developed under paragraph (1) shall— 
(A)permit Amtrak passengers holding a ticket for a specific Amtrak route to place an unloaded firearm or starter pistol in a checked bag on such route if— 
(i)the Amtrak station accepts checked baggage for such route; 
(ii)the passenger declares to Amtrak, either orally or in writing, at the time the reservation is made or not later than 24 hours before departure, that the firearm will be placed in his or her bag and will be unloaded; 
(iii)the firearm is in a hard-sided container; 
(iv)such container is locked; and 
(v)only the passenger has the key or combination for such container; 
(B)permit Amtrak passengers holding a ticket for a specific Amtrak route to place small arms ammunition for personal use in a checked bag on such route if the ammunition is securely packed— 
(i)in fiber, wood, or metal boxes; or 
(ii)in other packaging specifically designed to carry small amounts of ammunition; and 
(C)include any other measures needed to ensure the safety and security of Amtrak employees, passengers, and infrastructure, including— 
(i)in fiber, wood, or metal boxes; or 
(ii)in other packaging specifically designed to carry small amounts of ammunition; and 
(c)Definitions 
(1)For purposes of this section, the term checked baggage refers to baggage transported that is accessible only to select Amtrak employees. 
Federal transit administration Administrative expenses For necessary administrative expenses of the Federal Transit Administration's programs authorized by chapter 53 of title 49, United States Code, $98,911,000: Provided, That of the funds available under this heading, not to exceed $1,809,000 shall be available for travel: Provided further, That none of the funds provided or limited in this Act may be used to create a permanent office of transit security under this heading: Provided further, That of the amounts made available under this heading not to exceed $75,000 shall be paid from appropriations made available by this Act and provided to the Department of Transportation Office of Inspector General through reimbursement to conduct the annual audits of financial statements in accordance with section 3521 of title 31, United States Code: Provided further, That upon submission to the Congress of the fiscal year 2011 President's budget, the Secretary of Transportation shall transmit to Congress the annual report on new starts, including proposed allocations of funds for fiscal year 2011. Formula and bus grants (liquidation of contract authority) (limitation on obligations) (highway trust fund)For payment of obligations incurred in carrying out the provisions of 49 U.S.C. 5305, 5307, 5308, 5309, 5310, 5311, 5316, 5317, 5320, 5335, 5339, and 5340 and section 3038 of Public Law 105–178, as amended, $9,400,000,000 to be derived from the Mass Transit Account of the Highway Trust Fund and to remain available until expended: Provided, That funds available for the implementation or execution of programs authorized under 49 U.S.C. 5305, 5307, 5308, 5309, 5310, 5311, 5316, 5317, 5320, 5335, 5339, and 5340 and section 3038 of Public Law 105–178, as amended, shall not exceed total obligations of $8,343,171,000 in fiscal year 2010. Research and university research centersFor necessary expenses to carry out 49 U.S.C. 5306, 5312–5315, 5322, and 5506, $65,670,000, to remain available until expended: Provided, That $10,000,000 is available to carry out the transit cooperative research program under section 5313 of title 49, United States Code, $4,300,000 is available for the National Transit Institute under section 5315 of title 49, United States Code, and $7,000,000 is available for university transportation centers program under section 5506 of title 49, United States Code: Provided further, That $44,370,000 is available to carry out national research programs under sections 5312, 5313, 5314, and 5322 of title 49, United States Code: Provided further, That of the funds available to carry out section 5312 of title 49, United States Code, $5,000,000 shall be available to the Secretary to develop standards for asset management plans, provide technical assistance to recipients engaged in the development or implementation of an asset management plan, improve data collection through the National Transit Database, and conduct a pilot program designed to identify the best practices of asset management. Capital investment grants (including transfer of funds)For necessary expenses to carry out section 5309 of title 49, United States Code, $2,000,000,000, to remain available until expended, of which no less than $200,000,000 is for section 5309(e) of such title: Provided, That $2,000,000 shall be transferred to the Department of Transportation Office of Inspector General from funds set aside for the execution of oversight contracts pursuant to section 5327(c) of title 49, United States Code, for costs associated with audits and investigations of transit-related issues, including reviews of new fixed guideway systems. GRANTS FOR ENERGY EFFICIENCY AND GREENHOUSE GAS REDUCTIONSFor grants to public transit agencies for capital investments that will reduce the energy consumption or greenhouse gas emissions of their public transportation systems, $75,000,000, to remain available through September 30, 2012: Provided, That priority shall be given to projects based on the total energy savings that are projected to result from the investments, and the projected energy savings as a percentage of the total energy usage of the public transit agency: Provided further, That the Secretary shall public criteria on which to base the competition for any grants awarded under this heading no sooner than 90 days after the enactment of this Act, require applications for funding provided under this heading to be submitted no sooner than 120 days after the publication of such criteria, and announce all projects selected to be funded from funds provided under this heading no sooner than September 15, 2010. GRANTS TO THE WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITYFor grants to the Washington Metropolitan Area Transit Authority as authorized under section 601 of division B of Public Law 110–432, $150,000,000, to remain available until expended: Provided, That the Secretary shall approve grants for capital and preventive maintenance expenditures for the Washington Metropolitan Area Transit Authority only after receiving and reviewing a request for each specific project: Provided further, That prior to approving such grants, the Secretary shall determine that the Washington Metropolitan Area Transit Authority has placed the highest priority on those investments that will improve the safety of the system, including but not limited to fixing the track signal system, replacing the 1000 series cars, installing guarded turnouts, buying equipment for wayside worker protection, and installing rollback protection on cars that are not equipped with this safety feature. Administrative provisions—federal transit administration  
160.The limitations on obligations for the programs of the Federal Transit Administration shall not apply to any authority under 49 U.S.C. 5338, previously made available for obligation, or to any other authority previously made available for obligation.  
161.Notwithstanding any other provision of law, funds appropriated or limited by this Act under Federal Transit Administration, Capital Investment Grants and for bus and bus facilities under Federal Transit Administration, Formula and Bus Grants for projects specified in this Act or identified in reports accompanying this Act not obligated by September 30, 2012, and other recoveries, shall be directed to projects eligible to use the funds for the purposes for which they were originally provided.  
162.Notwithstanding any other provision of law, any funds appropriated before October 1, 2009, under any section of chapter 53 of title 49, United States Code, that remain available for expenditure, may be transferred to and administered under the most recent appropriation heading for any such section.  
163.Notwithstanding any other provision of law, unobligated funds made available for new fixed guideway system projects under the heading Federal Transit Administration, Capital investment grants in any appropriations Act prior to this Act may be used during this fiscal year to satisfy expenses incurred for such projects.  
164.During fiscal year 2010, each Federal Transit Administration grant for a project that involves the acquisition or rehabilitation of a bus to be used in public transportation shall be funded for 90 percent of the net capital costs of a biodiesel bus or a factory-installed or retrofitted hybrid electric propulsion system and any equipment related to such a system: Provided, That the Secretary shall have the discretion to determine, through practicable administrative procedures, the costs attributable to the system and related-equipment.  
165.Notwithstanding any other provision of law, unobligated funds or recoveries under section 5309 of title 49, United States Code, that are available to the Secretary of Transportation for reallocation shall be directed to projects eligible to use the funds for the purposes for which they were originally provided.  
166. 
(a)In the explanatory statement referenced in section 186 of title I of division K of Public Law 110–161 (121 Stat. 2406), the item relating to Broward County Southwest Transit Facility in the table of projects under the heading Bus and Bus Facilities is deemed to be amended by striking Southwest and inserting Ravenswood.  
(b)The explanatory statement referenced in section 186 of title I of division I of Public Law 111–8 for Alternatives analysis under Federal Transit Administration–Formula and Bus Grants is deemed to be amended by striking Hudson–Bergen Light Rail Extension Route 440, North Bergen, NJ and inserting Hudson–Bergen Light Rail Extension Route 440, Jersey City, NJ.  
(c)Funds made available for the Phoenix/Regional Heavy Maintenance Facility, AZ, Dial-a-Ride facility, Phoenix, AZ and the Phoenix Regional Heavy Bus Maintenance Facility, Arizona through the Department of Transportation Appropriations Acts for Fiscal Years 2004, 2005 and 2008 that remain unobligated or unexpended shall be made available to the East Baseline Park-and-Ride Facility in Phoenix, Arizona.  
167.Funds made available for Alaska or Hawaii ferry boats or ferry terminal facilities pursuant to 49 U.S.C. 5309(m)(2)(B) may be used to construct new vessels and facilities, or to improve existing vessels and facilities, including both the passenger and vehicle-related elements of such vessels and facilities, and for repair facilities: Provided, That not more than $4,000,000 of the funds made available pursuant to 49 U.S.C. 5309(m)(2)(B) may be used by the City and County of Honolulu to operate a passenger ferry boat service demonstration project to test the viability of different intra-island ferry boat routes and technologies.  
168.In determining the local share of the cost of the project authorized to be carried out under section 3043(c)(70) of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (Public Law 109–59; 119 Stat. 1644) for purposes of the rating process for New Starts projects, the Secretary shall consider any portion of the corridor advanced entirely with non-Federal funds.  
169.The Secretary of Transportation shall provide recommendations to Congress, including legislative proposals, on how to strengthen its role in regulating the safety of transit agencies operating heavy rail on fixed guideway: Provided, That the Secretary shall include actions the Department of Transportation will take and what additional legislative authorities it may need in order to fully implement recommendations of the National Transportation Safety Board directed at the Federal Transit Administration, including but not limited to recommendations related to crashworthiness, emergency access and egress, event recorders, and hours of service: Provided further, That the Secretary shall transmit to the House and Senate Committees on Appropriations, the House Committee on Transportation and Infrastructure, and the Senate Committee on Banking, Housing, and Urban Affairs a report outlining these recommendations and a plan for their implementation by the Department of Transportation no later than 45 days after enactment of this Act.  
170.Notwithstanding any other provision of law, the Secretary of Transportation shall not reallocate any funding made available for items 523, 267, and 131 of section 3044 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (Public Law 109–59). 
171.Notwithstanding any other provision of law, for fiscal year 2010, the total estimated amount of future obligations of the Government and contingent commitments to incur obligations covered by all outstanding full funding grant agreements entered into on or before September 30, 2009, and all outstanding letters of intent and early systems work agreements under subsection 5309(g) of Title 49, United States Code, for major new fixed guideway capital projects may be not more than the sum of the amount authorized under subsections 5338(a)(3)(iv) and 5338(c) of such title for such projects and an amount equivalent to the last 3 fiscal years of funding allocated under subsections 5309(m)(1)(A) and (m)(2)(A)(ii) of such title, for such projects, less an amount the Secretary reasonably estimates is necessary for grants under subsection 5309(b)(1) of such title for those of such projects that are not covered by a letter or agreement: Provided, That the Secretary may enter into full funding grant agreements under subsection 5309(g)(2) of such title for major new fixed guideway capital projects that contain contingent commitments to incur obligations in such amounts as the Secretary determines are appropriate.  
172.None of the funds provided or limited under this Act may be used to enforce regulations related to charter bus service under part 604 of title 49, Code of Federal Regulations, for any transit agency who during fiscal year 2008 was both initially granted a 60-day period to come into compliance with part 604, and then was subsequently granted an exception from said part.  
173.Hereafter, for interstate multi-modal projects which are in Interstate highway corridors, the Secretary shall base the rating under section 5309(d) of title 49, United States Code, of the non-New Starts share of the public transportation element of the project on the percentage of non-New Starts funds in the unified finance plan for the multi-modal project: Provided, That the Secretary shall base the accounting of local matching funds on the total amount of all local funds incorporated in the unified finance plan for the multi-modal project for the purposes of funding under chapter 53 of title 49, United States Code and title 23, United States Code: Provided further, That the Secretary shall evaluate the justification for the project under section 5309(d) of title 49, United States Code, including cost effectiveness, on the public transportation costs and public transportation benefits. 
Saint lawrence seaway development corporationThe Saint Lawrence Seaway Development Corporation is hereby authorized to make such expenditures, within the limits of funds and borrowing authority available to the Corporation, and in accord with law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 104 of the Government Corporation Control Act, as amended, as may be necessary in carrying out the programs set forth in the Corporation's budget for the current fiscal year. Operations and maintenance (harbor maintenance trust fund)For necessary expenses for operations, maintenance, and capital asset renewal of those portions of the Saint Lawrence Seaway owned, operated, and maintained by the Saint Lawrence Seaway Development Corporation, $32,324,000, to be derived from the Harbor Maintenance Trust Fund, pursuant to Public Law 99–662. Maritime administration Maritime security programFor necessary expenses to maintain and preserve a U.S.-flag merchant fleet to serve the national security needs of the United States, $174,000,000, to remain available until expended. Operations and trainingFor necessary expenses of operations and training activities authorized by law, $149,750,000, of which $11,240,000 shall remain available until expended for maintenance and repair of training ships at State Maritime Academies, and of which $15,000,000 shall remain available until expended for capital improvements at the United States Merchant Marine Academy, and of which $59,057,000 shall be available for operations at the United States Merchant Marine Academy: Provided, That amounts apportioned for the United States Merchant Marine Academy shall be available only upon allotments made personally by the Secretary of Transportation or the Assistant Secretary for Budget and Programs: Provided further, That the Superintendent, Deputy Superintendent and the Director of the Office of Resource Management of the United States Merchant Marine Academy may not be allotment holders for the United States Merchant Marine Academy, and the Administrator of Maritime Administration shall hold all allotments made by the Secretary of Transportation or the Assistant Secretary for Budget and Programs under the previous proviso: Provided further, That 50 percent of the funding made available for the United States Merchant Marine Academy under this heading shall be available only after the Secretary, in consultation with the Superintendent and the Maritime Administration, completes a plan detailing by program or activity and by object class how such funding will be expended at the Academy, and this plan is submitted to the House and Senate Committees on Appropriations. Ship disposalFor necessary expenses related to the disposal of obsolete vessels in the National Defense Reserve Fleet of the Maritime Administration, $15,000,000, to remain available until expended. Assistance to small shipyardsTo make grants to qualified shipyards as authorized under section 3508 of Public Law 110–417 or section 54101 of title 46, United States Code, $15,000,000, to remain available until expended: Provided, That to be considered for assistance, a qualified shipyard shall submit an application for assistance no later than 60 days after enactment of this Act: Provided further, That from applications submitted under the previous proviso, the Secretary of Transportation shall make grants no later than 120 days after enactment of this Act in such amounts as the Secretary determines: Provided further, That not to exceed 2 percent of the funds appropriated under this heading shall be available for necessary costs of grant administration. Maritime guaranteed loan (title xi) program account (including transfer of funds)For the cost of guaranteed loans, as authorized, $9,000,000, of which $5,000,000 shall remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974, as amended: Provided further, That not to exceed $4,000,000 shall be available for administrative expenses to carry out the guaranteed loan program, which shall be transferred to and merged with the appropriation for Operations and Training, Maritime Administration. Administrative provisions—maritime administration  
175.Notwithstanding any other provision of this Act, the Maritime Administration is authorized to furnish utilities and services and make necessary repairs in connection with any lease, contract, or occupancy involving Government property under control of the Maritime Administration, and payments received therefor shall be credited to the appropriation charged with the cost thereof: Provided, That rental payments under any such lease, contract, or occupancy for items other than such utilities, services, or repairs shall be covered into the Treasury as miscellaneous receipts.  
176.Section 51314 of title 46, United States Code, is amended in subsection (b) by inserting at the end Such fees shall be credited to the Maritime Administration’s Operations and Training appropriation, to remain available until expended, for those expenses directly related to the purposes of the fees. Fees collected in excess of actual expenses may be refunded to the Midshipmen through a mechanism approved by the Secretary. The Academy shall maintain a separate and detailed accounting of fee revenue and all associated expenses.. 
Pipeline and hazardous materials safety administration Operational expenses (pipeline safety fund) (including transfer of funds)For necessary operational expenses of the Pipeline and Hazardous Materials Safety Administration, $21,132,000, of which $639,000 shall be derived from the Pipeline Safety Fund: Provided, That $1,000,000 shall be transferred to Pipeline Safety in order to fund Pipeline Safety Information Grants to Communities as authorized under section 60130 of title 49, United States Code. Hazardous materials safetyFor expenses necessary to discharge the hazardous materials safety functions of the Pipeline and Hazardous Materials Safety Administration, $37,994,000, of which $1,699,000 shall remain available until September 30, 2012: Provided, That up to $800,000 in fees collected under 49 U.S.C. 5108(g) shall be deposited in the general fund of the Treasury as offsetting receipts: Provided further, That there may be credited to this appropriation, to be available until expended, funds received from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training, for reports publication and dissemination, and for travel expenses incurred in performance of hazardous materials exemptions and approvals functions. Pipeline safety (pipeline safety fund) (oil spill liability trust fund)For expenses necessary to conduct the functions of the pipeline safety program, for grants-in-aid to carry out a pipeline safety program, as authorized by 49 U.S.C. 60107, and to discharge the pipeline program responsibilities of the Oil Pollution Act of 1990, $105,239,000, of which $18,905,000 shall be derived from the Oil Spill Liability Trust Fund and shall remain available until September 30, 2012; and of which $86,334,000 shall be derived from the Pipeline Safety Fund, of which $47,332,000 shall remain available until September 30, 2012: Provided, That not less than $1,048,000 of the funds provided under this heading shall be for the one-call State grant program. Emergency preparedness grants (emergency preparedness fund)For necessary expenses to carry out 49 U.S.C. 5128(b), $188,000, to be derived from the Emergency Preparedness Fund, to remain available until September 30, 2011: Provided, That not more than $28,318,000 shall be made available for obligation in fiscal year 2010 from amounts made available by 49 U.S.C. 5116(I) and 5128(b)–(c): Provided further, That none of the funds made available by 49 U.S.C. 5116(I), 5128(b), or 5128(c) shall be made available for obligation by individuals other than the Secretary of Transportation, or his designee. Research and innovative technology administration Research and developmentFor necessary expenses of the Research and Innovative Technology Administration, $13,007,000, of which $6,036,000 shall remain available until September 30, 2012: Provided, That there may be credited to this appropriation, to be available until expended, funds received from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training. Office of inspector general Salaries and expensesFor necessary expenses of the Office of Inspector General to carry out the provisions of the Inspector General Act of 1978, as amended, $75,114,000: Provided, That the Inspector General shall have all necessary authority, in carrying out the duties specified in the Inspector General Act, as amended (5 U.S.C. App. 3), to investigate allegations of fraud, including false statements to the government (18 U.S.C. 1001), by any person or entity that is subject to regulation by the Department: Provided further, That the funds made available under this heading shall be used to investigate, pursuant to section 41712 of title 49, United States Code: (1) unfair or deceptive practices and unfair methods of competition by domestic and foreign air carriers and ticket agents; and (2) the compliance of domestic and foreign air carriers with respect to item (1) of this proviso. Surface transportation board Salaries and expensesFor necessary expenses of the Surface Transportation Board, including services authorized by 5 U.S.C. 3109, $29,066,000: Provided, That notwithstanding any other provision of law, not to exceed $1,250,000 from fees established by the Chairman of the Surface Transportation Board shall be credited to this appropriation as offsetting collections and used for necessary and authorized expenses under this heading: Provided further, That the sum herein appropriated from the general fund shall be reduced on a dollar-for-dollar basis as such offsetting collections are received during fiscal year 2010, to result in a final appropriation from the general fund estimated at no more than $27,816,000. General provisions—department of transportation  
180.During the current fiscal year applicable appropriations to the Department of Transportation shall be available for maintenance and operation of aircraft; hire of passenger motor vehicles and aircraft; purchase of liability insurance for motor vehicles operating in foreign countries on official department business; and uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901–5902).  
181.Appropriations contained in this Act for the Department of Transportation shall be available for services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the rate for an Executive Level IV.  
182.None of the funds in this Act shall be available for salaries and expenses of more than 110 political and Presidential appointees in the Department of Transportation: Provided, That none of the personnel covered by this provision may be assigned on temporary detail outside the Department of Transportation.  
183.None of the funds in this Act shall be used to implement section 404 of title 23, United States Code.  
184. 
(a)No recipient of funds made available in this Act shall disseminate personal information (as defined in 18 U.S.C. 2725(3)) obtained by a State department of motor vehicles in connection with a motor vehicle record as defined in 18 U.S.C. 2725(1), except as provided in 18 U.S.C. 2721 for a use permitted under 18 U.S.C. 2721.  
(b)Notwithstanding subsection (a), the Secretary shall not withhold funds provided in this Act for any grantee if a State is in noncompliance with this provision.  
185.Funds received by the Federal Highway Administration, Federal Transit Administration, and Federal Railroad Administration from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training may be credited respectively to the Federal Highway Administration's Federal-Aid Highways account, the Federal Transit Administration's Research and University Research Centers account, and to the Federal Railroad Administration's Safety and Operations account, except for State rail safety inspectors participating in training pursuant to 49 U.S.C. 20105.  
186.Funds provided or limited in this Act under the appropriate accounts within the Federal Highway Administration, the Federal Railroad Administration and the Federal Transit Administration shall be for the eligible programs, projects and activities in the corresponding amounts identified in the committee report accompanying this Act for Ferry Boats and Ferry Terminal Facilities, Federal Lands, Interstate Maintenance Discretionary, Transportation, Community and System Preservation Program, Delta Region Transportation Development Program, Rail Line Relocation and Improvement Program, Rail-highway crossing hazard eliminations, Capital Investment Grants, Alternatives analysis, and Bus and bus facilities.  
187.Notwithstanding any other provisions of law, rule or regulation, the Secretary of Transportation is authorized to allow the issuer of any preferred stock heretofore sold to the Department to redeem or repurchase such stock upon the payment to the Department of an amount determined by the Secretary.  
188.None of the funds in this Act to the Department of Transportation may be used to make a grant unless the Secretary of Transportation notifies the House and Senate Committees on Appropriations not less than 3 full business days before any discretionary grant award, letter of intent, or full funding grant agreement totaling $1,000,000 or more is announced by the department or its modal administrations from: (1) any discretionary grant program of the Federal Highway Administration including the emergency relief program; (2) the airport improvement program of the Federal Aviation Administration; (3) any grant from the Federal Railroad Administration; or (4) any program of the Federal Transit Administration other than the formula grants and fixed guideway modernization programs: Provided, That the Secretary gives concurrent notification to the House and Senate Committees on Appropriations for any quick release of funds from the emergency relief program: Provided further, That no notification shall involve funds that are not available for obligation.  
189.Rebates, refunds, incentive payments, minor fees and other funds received by the Department of Transportation from travel management centers, charge card programs, the subleasing of building space, and miscellaneous sources are to be credited to appropriations of the Department of Transportation and allocated to elements of the Department of Transportation using fair and equitable criteria and such funds shall be available until expended.  
190.Amounts made available in this or any other Act that the Secretary determines represent improper payments by the Department of Transportation to a third-party contractor under a financial assistance award, which are recovered pursuant to law, shall be available— 
(1)to reimburse the actual expenses incurred by the Department of Transportation in recovering improper payments; and  
(2)to pay contractors for services provided in recovering improper payments or contractor support in the implementation of the Improper Payments Information Act of 2002: Provided, That amounts in excess of that required for paragraphs (1) and (2)— 
(A)shall be credited to and merged with the appropriation from which the improper payments were made, and shall be available for the purposes and period for which such appropriations are available; or  
(B)if no such appropriation remains available, shall be deposited in the Treasury as miscellaneous receipts: Provided further, That prior to the transfer of any such recovery to an appropriations account, the Secretary shall notify to the House and Senate Committees on Appropriations of the amount and reasons for such transfer: Provided further, That for purposes of this section, the term improper payments, has the same meaning as that provided in section 2(d)(2) of Public Law 107–300.  
191.Notwithstanding any other provision of law, if any funds provided in or limited by this Act are subject to a reprogramming action that requires notice to be provided to the House and Senate Committees on Appropriations, said reprogramming action shall be approved or denied solely by the Committees on Appropriations: Provided, That the Secretary may provide notice to other congressional committees of the action of the Committees on Appropriations on such reprogramming but not sooner than 30 days following the date on which the reprogramming action has been approved or denied by the House and Senate Committees on Appropriations.  
192.None of the funds appropriated or otherwise made available under this Act may be used by the Surface Transportation Board of the Department of Transportation to charge or collect any filing fee for rate complaints filed with the Board in an amount in excess of the amount authorized for district court civil suit filing fees under section 1914 of title 28, United States Code.  
193.Notwithstanding section 3324 of Title 31, United States Code, in addition to authority provided by section 327 of title 49, United States Code, the Department’s Working Capital fund is hereby authorized to provide payments in advance to vendors that are necessary to carry out the Federal transit pass transportation fringe benefit program under Executive Order 13150 and section 3049 of Public Law 109–59: Provided, that the Department shall include adequate safeguards in the contract with the vendors to ensure timely and high quality performance under the contract.  
194. 
(a)In generalSection 127(a)(11) of title 23, United States Code, is amended by striking “that portion of the Maine Turnpike designated Route 95 and 495, and that portion of Interstate Route 95 from the southern terminus of the Maine Turnpike to the New Hampshire State line, laws (including regulations)” and inserting all portions of the Interstate Highway System in the State, laws (including regulations).  
(b)Period of effectivenessThe amendment made by subsection (a) shall be in effect during the 1-year period beginning on the date of enactment of this Act.  
(c)ReversionEffective as of the date that is 366 days after the date of enactment of this Act, section 127(a)(11) of title 23, United States Code, is amended by striking all portions of the Interstate Highway System in the State, laws (including regulations) and inserting that portion of the Maine Turnpike designated Route 95 and 495, and that portion of Interstate Route 95 from the southern terminus of the Maine Turnpike to the New Hampshire State line, laws (including regulations). 
(d)Vermont pilot programSection 127(a) of title 23, United States Code, is amended by adding at the end the following: 
 
(13)Vermont pilot program 
(A)in generalWith respect to Interstate Routes 89, 91, and 93 in the State of Vermont, laws (including regulations) of that State concerning vehicle weight limitations applicable to State highways other than the Interstate system shall be applicable in lieu of the requirements of this subsection.. 
(e)Period of effectiveness for the vermont pilot programThe amendment made by subsection (d) shall be in effect during the 1-year period beginning on the date of enactment of this Act. 
(f)Reversion for the vermont pilot programEffective as of the date that is 366 days after the date of enactment of this Act, section 127(a) of title 23, United States Code, is amended by striking paragraph (13). 
(g)Report on the vermont pilot programNot later than 2 years after the date of enactment of this paragraph, the Secretary shall complete and submit to Congress a report on the effects of the pilot program under this paragraph on highway safety, bridge and road durability, commerce, truck volumes, and energy use within the State of Vermont.  
195.The Secretary shall initiate an independent and comprehensive study and analysis to supplement that authorized under section 108, division C, of Public Law 111–8: Provided, That the Department of Transportation shall work with and coordinate with the Departments of Energy, Commerce and Agriculture to develop a comprehensive understanding of the full value of river flow support to users in the Mississippi and Missouri Rivers: Provided further, That subjects of analysis shall include energy (including hydropower and generation cooling), and water transport (including water-compelled rates, projected total transportation congestion considerations, transportation energy efficiency, air quality and carbon emissions) and water users (including the number and distribution of people, households, municipalities, and business throughout the Missouri and Mississippi River basins who use river water for multiple purposes): Provided further, That in addition to understanding current value, the Department is directed to work with appropriate Federal partners to develop recommendations on how to minimize impediments to growth and maximize water value of benefits related to energy production and efficiency, congestion relief, trade and transport efficiency, and air quality: Provided further, That the Department of Transportation shall provide its analysis and recommendations to the U.S. Army Corps of Engineers, the White House, and the Congress: Provided further, That $2,000,000 is available until expended for such purposes.  
196.Notwithstanding any other provision of law, funds made available under section 330 of the Fiscal Year 2002 Department of Transportation and Related Agencies Appropriations Act (Public Law 107–87) for the Las Vegas, Nevada Monorail Project, funds made available under section 115 of the Fiscal Year 2004 Transportation, Treasury and Independent Agencies Appropriations Act (Public Law 108–199) for the North Las Vegas Intermodal Transit Hub, and funds made available for the CATRAIL RTC Rail Project, Nevada in the Fiscal Year 2005 Transportation, Treasury, Independent Agencies and General Government Appropriations Act (Public Law 108–447), as well as any unexpended funds in the Federal Transit Administration grant numbers NV–03–0024 and NV–03–0027, shall be made available until expended to the Regional Transportation Commission of Southern Nevada for bus and bus-related projects and bus rapid transit projects: Provided, That the funds made available for a project in accordance with this section shall be administered under the terms and conditions set forth in 49 U.S.C. 5307, to the extent applicable. 
This title may be cited as the Department of Transportation Appropriations Act, 2010. 
IIDepartment of Housing and Urban Development 
Management and administration Executive directionFor necessary salaries and expenses for Executive Direction, $26,855,000, of which not to exceed $4,619,000 shall be available for the immediate Office of the Secretary and Deputy Secretary; not to exceed $1,703,000 shall be available for the Office of Hearings and Appeals; not to exceed $778,000 shall be available for the Office of Small and Disadvantaged Business Utilization; not to exceed $727,000 shall be available for the immediate Office of the Chief Financial Officer; not to exceed $1,474,000 shall be available for the immediate Office of the General Counsel; not to exceed $2,912,000 shall be available to the Office of the Assistant Secretary for Congressional and Intergovernmental Relations; not to exceed $3,996,000 shall be available for the Office of the Assistant Secretary for Public Affairs; not to exceed $1,218,000 shall be available for the Office of the Assistant Secretary for Administration; not to exceed $2,125,000 shall be available to the Office of the Assistant Secretary for Public and Indian Housing; not to exceed $1,781,000 shall be available to the Office of the Assistant Secretary for Community Planning and Development; not to exceed $3,497,000 shall be available to the Office of the Assistant Secretary for Housing, Federal Housing Commissioner; not to exceed $1,097,000 shall be available to the Office of the Assistant Secretary for Policy Development and Research; and not to exceed $928,000 shall be available to the Office of the Assistant Secretary for Fair Housing and Equal Opportunity: Provided, That the Secretary of the Department of Housing and Urban Development is authorized to transfer funds appropriated for any office funded under this heading to any other office funded under this heading following the written notification to the House and Senate Committees on Appropriations: Provided further, That no appropriation for any office shall be increased or decreased by more than 5 percent by all such transfers: Provided further, That notice of any change in funding greater than 5 percent shall be submitted for prior approval to the House and Senate Committees on Appropriations: Provided further, That the Secretary shall provide the Committees on Appropriations quarterly written notification regarding the status of pending congressional reports: Provided further, That the Secretary shall provide all signed reports required by Congress electronically: Provided further, That not to exceed $25,000 of the amount made available under this paragraph for the immediate Office of the Secretary shall be available for official reception and representation expenses as the Secretary may determine. Administration, operations and managementFor necessary salaries and expenses for administration, operations and management for the Department of Housing and Urban Development, $537,011,000, of which not to exceed $76,958,000 shall be available for the personnel compensation and benefits of the Office of Administration; not to exceed $9,623,000 shall be available for the personnel compensation and benefits of the Office of Departmental Operations and Coordination; not to exceed $51,275,000 shall be available for the personnel compensation and benefits of the Office of Field Policy and Management; not to exceed $14,649,000 shall be available for the personnel compensation and benefits of the Office of the Chief Procurement Officer; not to exceed $35,197,000 shall be available for the personnel compensation and benefits of the remaining staff in the Office of the Chief Financial Officer; not to exceed $89,062,000 shall be available for the personnel compensation and benefits of the remaining staff in the Office of the General Counsel; not to exceed $3,296,000 shall be available for the personnel compensation and benefits of the Office of Departmental Equal Employment Opportunity; not to exceed $1,393,000 shall be available for the personnel compensation and benefits for the Center for Faith-Based and Community Initiatives; not to exceed $2,400,000 shall be available for the personnel compensation and benefits for the Office of Sustainability; not to exceed $3,288,000 shall be available for the personnel compensation and benefits for the Office of Strategic Planning and Management; and not to exceed $249,870,000 shall be available for non-personnel expenses of the Department of Housing and Urban Development: Provided, That, funds provided under this heading may be used for necessary administrative and non-administrative expenses of the Department of Housing and Urban Development, not otherwise provided for, including purchase of uniforms, or allowances therefor, as authorized by 5 U.S.C. 5901–5902; hire of passenger motor vehicles; services as authorized by 5 U.S.C. 3109: Provided further, That notwithstanding any other provision of law, funds appropriated under this heading may be used for advertising and promotional activities that support the housing mission area: Provided further, That the Secretary of Housing and Urban Development is authorized to transfer funds appropriated for any office included in Administration, Operations and Management to any other office included in Administration, Operations and Management only after such transfer has been submitted to, and received prior written approval by, the House and Senate Committees on Appropriations: Provided further, That no appropriation for any office shall be increased or decreased by more than 10 percent by all such transfers. Personnel compensation and benefits Public and indian housingFor necessary personnel compensation and benefits expenses of the Office of Public and Indian Housing, $197,074,000. Community planning and developmentFor necessary personnel compensation and benefits expenses of the Office of Community Planning and Development mission area, $98,989,000. HousingFor necessary personnel compensation and benefits expenses of the Office of Housing, $374,887,000. Office of the government national mortgage associationFor necessary personnel compensation and benefits expenses of the Office of the Government National Mortgage Association, $11,095,000, to be derived from the GNMA guarantees of mortgage backed securities guaranteed loan receipt account. Policy development and researchFor necessary personnel compensation and benefits expenses of the Office of Policy Development and Research, $21,138,000. Fair housing and equal opportunityFor necessary personnel compensation and benefits expenses of the Office of Fair Housing and Equal Opportunity, $71,800,000. Office of healthy homes and lead hazard control For necessary personnel compensation and benefits expenses of the Office of Healthy Homes and Lead Hazard Control, $7,151,000. Public and indian housing Tenant-based rental assistance(including transfer of funds) For activities and assistance for the provision of tenant-based rental assistance authorized under the United States Housing Act of 1937, as amended (42 U.S.C. 1437 et seq.) (the Act herein), not otherwise provided for, $14,184,200,000, to remain available until expended, shall be available on October 1, 2009 (in addition to the $4,000,000,000 previously appropriated under this heading that will become available on October 1, 2009), and $4,000,000,000, to remain available until expended, shall be available on October 1, 2010: Provided, That of the amounts made available under this heading are provided as follows: 
(1)$16,339,200,000 shall be available for renewals of expiring section 8 tenant-based annual contributions contracts (including renewals of enhanced vouchers under any provision of law authorizing such assistance under section 8(t) of the Act) and including renewal of other special purpose vouchers initially funded in fiscal year 2008 and 2009 such as Family Unification, Veterans Affairs Supportive Housing Vouchers and Non-elderly Disabled Vouchers): Provided, That notwithstanding any other provision of law, from amounts provided under this paragraph and any carryover, the Secretary for the calendar year 2010 funding cycle shall provide renewal funding for each public housing agency based on voucher management system (VMS) leasing and cost data for the most recent Federal fiscal year and by applying the most recent Annual Adjustment Factor as established by the Secretary, and by making any necessary adjustments for the costs associated with deposits to family self-sufficiency program escrow accounts or first-time renewals including tenant protection or HOPE VI vouchers: Provided further, That none of the funds provided under this paragraph may be used to fund a total number of unit months under lease which exceeds a public housing agency's authorized level of units under contract, except for public housing agencies participating in the Moving to Work demonstration, which are instead governed by the terms and conditions of their MTW agreements:  Provided further, That the Secretary shall, to the extent necessary to stay within the amount specified under this paragraph (except as otherwise modified under this Act), pro rate each public housing agency's allocation otherwise established pursuant to this paragraph: Provided further, That except as provided in the last two provisos, the entire amount specified under this paragraph (except as otherwise modified under this Act) shall be obligated to the public housing agencies based on the allocation and pro rata method described above, and the Secretary shall notify public housing agencies of their annual budget not later than 60 days after enactment of this Act: Provided further, That the Secretary may extend the 60-day notification period with the prior written approval of the House and Senate Committees on Appropriations: Provided further, That public housing agencies participating in the Moving to Work demonstration shall be funded pursuant to their Moving to Work agreements and shall be subject to the same pro rata adjustments under the previous provisos: Provided further, That up to $150,000,000 shall be available only: (1) to adjust the allocations for public housing agencies, after application for an adjustment by a public housing agency that experienced a significant increase, as determined by the Secretary, in renewal costs of tenant-based rental assistance resulting from unforeseen circumstances or from portability under section 8(r) of the Act; (2) for adjustments for public housing agencies with voucher leasing rates at the end of the calendar year that exceed the average leasing for the 12-month period used to establish the allocation; (3) for adjustments for the costs associated with VASH vouchers; or (4) for vouchers that were not in use during the 12-month period in order to be available to meet a commitment pursuant to section 8(o)(13) of the Act: Provided further, That the Secretary shall allocate amounts under the previous proviso based on need as determined by the Secretary: Provided further, That of the amounts made available under this paragraph, up to $100,000,000 may be transferred to and merged with the appropriation for Transformation Initiative;  
(2)$120,000,000 shall be for section 8 rental assistance for relocation and replacement of housing units that are demolished or disposed of pursuant to the Omnibus Consolidated Rescissions and Appropriations Act of 1996 (Public Law 104–134), conversion of section 23 projects to assistance under section 8, the family unification program under section 8(x) of the Act, relocation of witnesses in connection with efforts to combat crime in public and assisted housing pursuant to a request from a law enforcement or prosecution agency, enhanced vouchers under any provision of law authorizing such assistance under section 8(t) of the Act, HOPE VI vouchers, mandatory and voluntary conversions, and tenant protection assistance including replacement and relocation assistance or for project based assistance to prevent the displacement of unassisted elderly tenants currently residing in section 202 properties financed between 1959 and 1974 that are refinanced pursuant to Public Law 106–569, as amended, or under the authority as provided under this Act: Provided, That the Secretary shall provide replacement vouchers for all units that were occupied within the previous 24 months that cease to be available as assisted housing, subject only to the availability of funds;  
(3)$1,575,000,000 shall be for administrative and other expenses of public housing agencies in administering the section 8 tenant-based rental assistance program, of which up to $50,000,000 shall be available to the Secretary to allocate to public housing agencies that need additional funds to administer their section 8 programs, including fees associated with section 8 tenant protection rental assistance, the administration of disaster related vouchers, Veterans Affairs Supportive Housing vouchers, and other incremental vouchers: Provided, That no less than $1,525,000,000 of the amount provided in this paragraph shall be allocated to public housing agencies for the calendar year 2010 funding cycle based on section 8(q) of the Act (and related Appropriation Act provisions) as in effect immediately before the enactment of the Quality Housing and Work Responsibility Act of 1998 (Public Law 105–276): Provided further, That if the amounts made available under this paragraph are insufficient to pay the amounts determined under the previous proviso, the Secretary may decrease the amounts allocated to agencies by a uniform percentage applicable to all agencies receiving funding under this paragraph or may, to the extent necessary to provide full payment of amounts determined under the previous proviso, utilize unobligated balances, including recaptures and carryovers, remaining from funds appropriated to the Department of Housing and Urban Development under this heading, for fiscal year 2009 and prior fiscal years, notwithstanding the purposes for which such amounts were appropriated: Provided further, That amounts provided under this paragraph shall be only for activities related to the provision of tenant-based rental assistance authorized under section 8, including related development activities;  
(4)$60,000,000 shall be available for family self-sufficiency coordinators under section 23 of the Act;  
(5)$15,000,000 for incremental voucher assistance through the Family Unification Program: Provided, That the assistance made available under this paragraph shall continue to remain available for family unification upon turnover: Provided further, That the Secretary of Housing and Urban Development shall make such funding available, notwithstanding section 204 (competition provision) of this title, to entities with demonstrated experience and resources for supportive services;  
(6)$75,000,000 for incremental rental voucher assistance for use through a supported housing program administered in conjunction with the Department of Veterans Affairs as authorized under section 8(o)(19) of the United States Housing Act of 1937: Provided, That the Secretary of Housing and Urban Development shall make such funding available, notwithstanding section 204 (competition provision) of this title, to public housing agencies that partner with eligible VA Medical Centers or other entities as designated by the Secretary of the Department of Veterans Affairs, based on geographical need for such assistance as identified by the Secretary of the Department of Veterans Affairs, public housing agency administrative performance, and other factors as specified by the Secretary of Housing and Urban Development in consultation with the Secretary of the Department of Veterans Affairs: Provided further, That the Secretary of Housing and Urban Development may waive, or specify alternative requirements for (in consultation with the Secretary of the Department of Veterans Affairs), any provision of any statute or regulation that the Secretary of Housing and Urban Development administers in connection with the use of funds made available under this paragraph (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a finding by the Secretary that any such waivers or alternative requirements are necessary for the effective delivery and administration of such voucher assistance: Provided further, That assistance made available under this paragraph shall continue to remain available for homeless veterans upon turn-over. Housing certificate fundUnobligated balances, including recaptures and carryover, remaining from funds appropriated to the Department of Housing and Urban Development under this heading, the heading Annual Contributions for Assisted Housing and the heading Project-Based Rental Assistance, for fiscal year 2010 and prior years may be used for renewal of or amendments to section 8 project-based contracts and for performance-based contract administrators, notwithstanding the purposes for which such funds were appropriated: Provided, That any obligated balances of contract authority from fiscal year 1974 and prior that have been terminated shall be cancelled: Provided further, That amounts heretofore recaptured, or recaptured during the current fiscal year, from project-based Section 8 contracts from source years fiscal year 1975 through fiscal year 1987 are hereby rescinded, and an amount of additional new budget authority, equivalent to the amount rescinded is hereby appropriated, to remain available until expended, for the purposes set forth under this heading, in addition to amounts otherwise available. Public housing capital fund For the Public Housing Capital Fund Program to carry out capital and management activities for public housing agencies, as authorized under section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g) (the Act) $2,500,000,000, to remain available until September 30, 2013: Provided, That notwithstanding any other provision of law or regulation, during fiscal year 2010 the Secretary of Housing and Urban Development may not delegate to any Department official other than the Deputy Secretary and the Assistant Secretary for Public and Indian Housing any authority under paragraph (2) of section 9(j) regarding the extension of the time periods under such section: Provided further, That for purposes of such section 9(j), the term obligate means, with respect to amounts, that the amounts are subject to a binding agreement that will result in outlays, immediately or in the future: Provided further, That up to $15,345,000 shall be to support the ongoing Public Housing Financial and Physical Assessment activities of the Real Estate Assessment Center (REAC): Provided further, That of the total amount provided under this heading, not to exceed $20,000,000 shall be available for the Secretary to make grants, notwithstanding section 204 of this Act, to public housing agencies for emergency capital needs including safety and security measures necessary to address crime and drug-related activity as well as needs resulting from unforeseen or unpreventable emergencies and natural disasters excluding Presidentially declared emergencies and natural disasters under the Robert T. Stafford Disaster Relief and Emergency Act (42 U.S.C. 5121 et seq.) occurring in fiscal year 2010: Provided further, That of the amounts provided under this heading up to $40,000,000 may be for grants to be competitively awarded to public housing agencies for the construction, rehabilitation or purchase of facilities to be used to provide early education, adult education, job training or other appropriate services to public housing residents: Provided further, That grantees shall demonstrate an ability to leverage other Federal, State, local or private resources for the construction, rehabilitation or acquisition of such facilities, and that selected grantees shall demonstrate a capacity to pay the long-term costs of operating such facilities: Provided further, That of the total amount provided under this heading, $50,000,000 shall be for supportive services, service coordinators and congregate services as authorized by section 34 of the Act (42 U.S.C. 1437z–6) and the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.): Provided further, That of the total amount provided under this heading up to $8,820,000 is to support the costs of administrative and judicial receiverships: Provided further, That from the funds made available under this heading, the Secretary shall provide bonus awards in fiscal year 2010 to public housing agencies that are designated high performers. Public housing operating fund (including transfer of funds)For 2010 payments to public housing agencies for the operation and management of public housing, as authorized by section 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(e)), $4,775,000,000: Provided, That, in fiscal year 2009 and all fiscal years hereafter, no amounts under this heading in any appropriations Act may be used for payments to public housing agencies for the costs of operation and management of public housing for any year prior to the current year of such Act: Provided further, That of the amounts made available under this heading, up to $15,000,000 may be transferred to and merged with the appropriation for Transformation Initiative. Revitalization of severely distressed public housing (hope vi)For grants to public housing agencies for demolition, site revitalization, replacement housing, and tenant-based assistance grants to projects as authorized by section 24 of the United States Housing Act of 1937 (42 U.S.C. 1437v), $200,000,000, to remain available until September 30, 2011, of which the Secretary of Housing and Urban Development may use up to $10,000,000 for technical assistance and contract expertise, to be provided directly or indirectly by grants, contracts or cooperative agreements, including training and cost of necessary travel for participants in such training, by or to officials and employees of the department and of public housing agencies and to residents: Provided, That none of such funds shall be used directly or indirectly by granting competitive advantage in awards to settle litigation or pay judgments, unless expressly permitted herein: Provided further, That of the amounts provided under this heading, up to $65,000,000 may be available for a demonstration of the Choice Neighborhoods Initiative (subject to such section 24 except as otherwise specified under the provisos for this demonstration under this heading) for the transformation, rehabilitation and replacement housing needs of both public and HUD-assisted housing and to transform neighborhoods of poverty into functioning, sustainable mixed income neighborhoods with appropriate services, public assets, transportation and access to jobs, and schools, including public schools, community schools, and charter schools: Provided further, That for this demonstration, funding may also be used for the conversion of vacant or foreclosed properties to affordable housing: Provided further, That use of funds made available for this demonstration under this heading shall not be deemed to be public housing notwithstanding section 3(b)(1) of such Act: Provided further, That grantees shall commit to an additional period of affordability determined by the Secretary, but not fewer than 20 years: Provided further, That grantees shall undertake comprehensive local planning with input from residents and the community: Provided further, That for the purposes of this demonstration, applicants may include local governments, public housing authorities, nonprofits, and for-profit developers that apply jointly with a public entity: Provided further, That such grantees shall create partnerships with other local organizations including assisted housing owners, service agencies and resident organizations: Provided further, That the Secretary shall develop and publish a Notice of Funding Availability for the allocation and use of such competitive funds in this demonstration, including but not limited to eligible activities, program requirements, protections and services for affected residents, and performance metrics. Native american housing block grantsFor the Native American Housing Block Grants program, as authorized under title I of the Native American Housing Assistance and Self-Determination Act of 1996 (NAHASDA) (25 U.S.C. 4111 et seq.), $700,000,000, to remain available until expended: Provided, That, notwithstanding the Native American Housing Assistance and Self-Determination Act of 1996, to determine the amount of the allocation under title I of such Act for each Indian tribe, the Secretary shall apply the formula under section 302 of such Act with the need component based on single-race Census data and with the need component based on multi-race Census data, and the amount of the allocation for each Indian tribe shall be the greater of the two resulting allocation amounts: Provided further, That of the amounts made available under this heading, $3,500,000 shall be contracted for assistance for a national organization representing Native American housing interests for providing training and technical assistance to Indian housing authorities and tribally designated housing entities as authorized under NAHASDA; and $4,250,000 shall be to support the inspection of Indian housing units, contract expertise, training, and technical assistance in the training, oversight, and management of such Indian housing and tenant-based assistance, including up to $300,000 for related travel: Provided further, That of the amount provided under this heading, $2,000,000 shall be made available for the cost of guaranteed notes and other obligations, as authorized by title VI of NAHASDA: Provided further, That such costs, including the costs of modifying such notes and other obligations, shall be as defined in section 502 of the Congressional Budget Act of 1974, as amended: Provided further, That these funds are available to subsidize the total principal amount of any notes and other obligations, any part of which is to be guaranteed, not to exceed $18,000,000. Native hawaiian housing block grantFor the Native Hawaiian Housing Block Grant program, as authorized under title VIII of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4111 et seq.), $13,000,000, to remain available until expended: Provided, That of this amount, $300,000 shall be for training and technical assistance activities, including up to $100,000 for related travel by Hawaii-based HUD employees. Indian housing loan guarantee fund program accountFor the cost of guaranteed loans, as authorized by section 184 of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z), $7,000,000, to remain available until expended: Provided, That such costs, including the costs of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed, up to $919,000,000: Provided further, That up to $750,000 shall be for administrative contract expenses including management processes and systems to carry out the loan guarantee program. Native hawaiian housing loan guarantee fund program accountFor the cost of guaranteed loans, as authorized by section 184A of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z), $1,044,000, to remain available until expended: Provided, That such costs, including the costs of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed, not to exceed $41,504,255. Community planning and development Housing opportunities for persons with aids For carrying out the Housing Opportunities for Persons with AIDS program, as authorized by the AIDS Housing Opportunity Act (42 U.S.C. 12901 et seq.), $335,000,000, to remain available until September 30, 2011, except that amounts allocated pursuant to section 854(c)(3) of such Act shall remain available until September 30, 2012: Provided, That the Secretary shall renew all expiring contracts for permanent supportive housing that were funded under section 854(c)(3) of such Act that meet all program requirements before awarding funds for new contracts and activities authorized under this section. Community development fund For assistance to units of State and local government, and to other entities, for economic and community development activities, and for other purposes, $4,450,000,000, to remain available until September 30, 2012, unless otherwise specified: 
Provided, That of the total amount provided, $3,990,068,480 is for carrying out the community development block grant program under title I of the Housing and Community Development Act of 1974, as amended (the Act herein) (42 U.S.C. 5301 et seq.): 
Provided further, That unless explicitly provided for under this heading (except for planning grants provided in the second paragraph and amounts made available under the third paragraph), not to exceed 20 percent of any grant made with funds appropriated under this heading shall be expended for planning and management development and administration: 
Provided further, That $65,000,000 shall be for grants to Indian tribes notwithstanding section 106(a)(1) of such Act, of which, notwithstanding any other provision of law (including section 204 of this Act), up to $3,960,000 may be used for emergencies that constitute imminent threats to health and safety.Of the amount made available under this heading, $172,843,570 shall be available for grants for the Economic Development Initiative (EDI) to finance a variety of targeted economic investments in accordance with the terms and conditions specified in the explanatory statement accompanying this Act: 
Provided, That none of the funds provided under this paragraph may be used for program operations: 
Provided further, That, for fiscal years 2008, 2009 and 2010, no unobligated funds for EDI grants may be used for any purpose except acquisition, planning, design, purchase of equipment, revitalization, redevelopment or construction.Of the amount made available under this heading, $22,087,950 shall be available for neighborhood initiatives that are utilized to improve the conditions of distressed and blighted areas and neighborhoods, to stimulate investment, economic diversification, and community revitalization in areas with population outmigration or a stagnating or declining economic base, or to determine whether housing benefits can be integrated more effectively with welfare reform initiatives: 
Provided, That amounts made available under this paragraph shall be provided in accordance with the terms and conditions specified in the explanatory statement accompanying this Act. The referenced explanatory statement under this heading in title II of division K of Public Law 110–161 is deemed to be amended by striking Old Town Boys and Girls Club, Albuquerque, NM, for renovation of the existing Old Town Boys and Girls Club accompanied by construction of new areas for the Club and inserting Old Town Boys and Girls Club, Albuquerque, NM, for renovation of the Heights Boys and Girls Club. The referenced statement of the managers under this heading Community Planning and Development in title II of division K of Public Law 110–161 is deemed to be amended by striking Custer County, ID for acquisition of an unused middle school building and inserting Custer County, ID, to construct a community center.The referenced explanatory statement under this heading in division I of Public Law 111–8 is deemed to be amended with respect to Hawaii County Office of Housing and Community Development, HI by striking Senior Housing Renovation Project and inserting Transitional Housing Project. The referenced statement of the managers under this heading Community Planning and Development in title II of division I of Public Law 111–8 is deemed to be amended by striking Custer County, ID, to purchase a middle school building and inserting Custer County, ID, to construct a community center.The referenced explanatory statement under the heading “Community Development Fund” in title II of division K of Public Law 110–161 is deemed to be amended with respect to “Emergency Housing Consortium in San Jose, CA” by striking “for construction of the Sobrato Transitional Center, a residential facility for homeless individuals and families” and inserting “for improvements to homeless services and prevention facilities”.Of the amounts made available under this heading, $150,000,000 shall be made available for a Sustainable Communities Initiative to improve regional planning efforts that integrate housing and transportation decisions, and increase the capacity to improve land use and zoning: Provided, That $100,000,000 shall be for Regional Integrated Planning Grants to support the linking of transportation and land use planning: Provided further, That not less than $25,000,000 of the funding made available for Regional Integrated Planning Grants shall be awarded to metropolitan areas of less than 500,000: Provided further, That $40,000,000 shall be for Community Challenge Planning Grants to foster reform and reduce barriers to achieve affordable, economically vital, and sustainable communities: Provided further, That before funding is made available for Regional Integrated Planning Grants or Community Challenge Planning Grants, the Secretary, in coordination with the Secretary of Transportation, shall submit a plan to the House and Senate Committees on Appropriations, the Senate Committee on Banking and Urban Affairs, and the House Committee on Financial Services establishing grant criteria as well as performance measures by which the success of grantees will be measured: Provided further, That the Secretary will consult with the Secretary of Transportation in evaluating grant proposals: Provided further, That up to $10,000,000 shall be for a joint Department of Housing and Urban Development and Department of Transportation research effort that shall include a rigorous evaluation of the Regional Integrated Planning Grants and Community Challenge Planning Grants programs: Provided further, That of the amounts made available under this heading, $25,000,000 shall be made available for the Rural Innovation Fund for grants to Indian tribes, State housing finance agencies, State community and/or economic development agencies, local rural nonprofits and community development corporations to address the problems of concentrated rural housing distress and community poverty: Provided further, That of the funding made available under the previous proviso, at least $5,000,000 shall be made available to promote economic development and entrepreneurship for federally recognized Indian Tribes, through activities including the capitalization of revolving loan programs and business planning and development, funding is also made available for technical assistance to increase capacity through training and outreach activities: Provided further, That of the amounts made available under this heading, $25,000,000 is for grants pursuant to section 107 of the Housing and Community Development Act of 1974 (42 U.S.C. 5307). Community development loan guarantees program accountFor the cost of guaranteed loans, $6,000,000, to remain available until September 30, 2011, as authorized by section 108 of the Housing and Community Development Act of 1974 (42 U.S.C. 5308): Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed, not to exceed $275,000,000, notwithstanding any aggregate limitation on outstanding obligations guaranteed in section 108(k) of the Housing and Community Development Act of 1974, as amended. Brownfields redevelopmentFor competitive economic development grants, as authorized by section 108(q) of the Housing and Community Development Act of 1974, as amended, for Brownfields redevelopment projects, $17,500,000, to remain available until September 30, 2011: Provided, That no funds made available under this heading may be used to establish loan loss reserves for the section 108 Community Development Loan Guarantee program. Home investment partnerships program For the HOME investment partnerships program, as authorized under title II of the Cranston-Gonzalez National Affordable Housing Act, as amended, $1,825,000,000, to remain available until September 30, 2012: Provided, That, funds provided in prior appropriations Acts for technical assistance, that were made available for Community Housing Development Organizations technical assistance, and that still remain available, may be used for HOME technical assistance notwithstanding the purposes for which such amounts were appropriated. Self-help and assisted homeownership opportunity programFor the Self-Help and Assisted Homeownership Opportunity Program, as authorized under section 11 of the Housing Opportunity Program Extension Act of 1996, as amended, $82,000,000, to remain available until September 30, 2012: Provided, That of the total amount provided under this heading, $27,000,000 shall be made available to the Self-Help and Assisted Homeownership Opportunity Program as authorized under section 11 of the Housing Opportunity Program Extension Act of 1996, as amended: Provided further, That $50,000,000 shall be made available for the second, third and fourth capacity building activities authorized under section 4(a) of the HUD Demonstration Act of 1993 (42 U.S.C. 9816 note), of which not less than $5,000,000 may be made available for rural capacity building activities: Provided further, That $5,000,000 shall be made available for capacity building activities as authorized in sections 6301 through 6305 of Public Law 110–246. Homeless assistance grants (including transfer of funds)For the emergency shelter grants program as authorized under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act, as amended; the supportive housing program as authorized under subtitle C of title IV of such Act; the section 8 moderate rehabilitation single room occupancy program as authorized under the United States Housing Act of 1937, as amended, to assist homeless individuals pursuant to section 441 of the McKinney-Vento Homeless Assistance Act; and the shelter plus care program as authorized under subtitle F of title IV of such Act, $1,865,000,000, of which $1,860,000,000 shall remain available until September 30, 2012, and of which $5,000,000 shall remain available until expended for rehabilitation projects with 10-year grant terms: Provided, That not less than 30 percent of funds made available, excluding amounts provided for renewals under the Shelter Plus Care Program and emergency shelter grants, shall be used for permanent housing for individuals and families: Provided further, That all funds awarded for services shall be matched by not less than 25 percent in funding by each grantee: Provided further, That for all match requirements applicable to funds made available under this heading for this fiscal year and prior years, a grantee may use (or could have used) as a source of match funds other funds administered by the Secretary and other Federal agencies unless there is (or was) a specific statutory prohibition on any such use of any such funds: Provided further, That the Secretary shall renew on an annual basis expiring contracts or amendments to contracts funded under the shelter plus care program if the program is determined to be needed under the applicable continuum of care and meets appropriate program requirements and financial standards, as determined by the Secretary: Provided further, That all awards of assistance under this heading shall be required to coordinate and integrate homeless programs with other mainstream health, social services, and employment programs for which homeless populations may be eligible, including Medicaid, State Children's Health Insurance Program, Temporary Assistance for Needy Families, Food Stamps, and services funding through the Mental Health and Substance Abuse Block Grant, Workforce Investment Act, and the Welfare-to-Work grant program: Provided further, That up to $6,000,000 of the funds appropriated under this heading shall be available for the national homeless data analysis project: Provided further, That up to $12,650,000 of the funds made available under this heading may be transferred to and merged with the appropriation for Transformation Initiative: Provided further, That all balances for Shelter Plus Care renewals previously funded from the Shelter Plus Care Renewal account and transferred to this account shall be available, if recaptured, for Shelter Plus Care renewals in fiscal year 2010. Housing programs Project-based rental assistance For activities and assistance for the provision of project-based subsidy contracts under the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) (the Act), not otherwise provided for, $8,157,853,000, to remain available until expended, shall be available on October 1, 2009, and $393,672,000, to remain available until expended, shall be available on October 1, 2010: Provided, That the amounts made available under this heading are provided as follows: 
(1)Up to $8,325,853,000 shall be available for expiring or terminating section 8 project-based subsidy contracts (including section 8 moderate rehabilitation contracts), for amendments to section 8 project-based subsidy contracts (including section 8 moderate rehabilitation contracts), for contracts entered into pursuant to section 441 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11401), for renewal of section 8 contracts for units in projects that are subject to approved plans of action under the Emergency Low Income Housing Preservation Act of 1987 or the Low-Income Housing Preservation and Resident Homeownership Act of 1990, and for administrative and other expenses associated with project-based activities and assistance funded under this paragraph.  
(2)Not less than $232,000,000 but not to exceed $258,000,000 shall be available for performance-based contract administrators for section 8 project-based assistance: Provided, That the Secretary of Housing and Urban Development may also use such amounts for performance-based contract administrators for the administration of: interest reduction payments pursuant to section 236(a) of the National Housing Act (12 U.S.C. 1715z–1(a)); rent supplement payments pursuant to section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s); section 236(f)(2) rental assistance payments (12 U.S.C. 1715z–1(f)(2)); project rental assistance contracts for the elderly under section 202(c)(2) of the Housing Act of 1959 (12 U.S.C. 1701q); project rental assistance contracts for supportive housing for persons with disabilities under section 811(d)(2) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013(d)(2)); project assistance contracts pursuant to section 202(h) of the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667); and loans under section 202 of the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667).  
(3)Amounts recaptured under this heading, the heading Annual Contributions for Assisted Housing, or the heading Housing Certificate Fund may be used for renewals of or amendments to section 8 project-based contracts or for performance-based contract administrators, notwithstanding the purposes for which such amounts were appropriated. Housing for the elderly For capital advances, including amendments to capital advance contracts, for housing for the elderly, as authorized by section 202 of the Housing Act of 1959, as amended, and for project rental assistance for the elderly under section 202(c)(2) of such Act, including amendments to contracts for such assistance and renewal of expiring contracts for such assistance for up to a 1-year term, and for supportive services associated with the housing, $825,000,000, to remain available until September 30, 2013, of which up to $582,000,000 shall be for capital advance and project-based rental assistance awards: Provided, That amounts for project rental assistance contracts are to remain available for the liquidation of valid obligations for 10 years following the date of such obligation:  Provided further, That of the amount provided under this heading, up to $90,000,000 shall be for service coordinators and the continuation of existing congregate service grants for residents of assisted housing projects, and of which up to $40,000,000 shall be for grants under section 202b of the Housing Act of 1959 (12 U.S.C. 1701q–2) for conversion of eligible projects under such section to assisted living or related use and for substantial and emergency capital repairs as determined by the Secretary: Provided further, That of the amount made available under this heading, $20,000,000 shall be available to the Secretary of Housing and Urban Development only for making competitive grants to private nonprofit organizations and consumer cooperatives for covering costs of architectural and engineering work, site control, and other planning relating to the development of supportive housing for the elderly that is eligible for assistance under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q): Provided further, That amounts under this heading shall be available for Real Estate Assessment Center inspections and inspection-related activities associated with section 202 capital advance projects: Provided further, That the Secretary may waive the provisions of section 202 governing the terms and conditions of project rental assistance, except that the initial contract term for such assistance shall not exceed 5 years in duration. Housing for persons with disabilities For capital advance contracts, including amendments to capital advance contracts, for supportive housing for persons with disabilities, as authorized by section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013), for project rental assistance for supportive housing for persons with disabilities under section 811(d)(2) of such Act, including amendments to contracts for such assistance and renewal of expiring contracts for such assistance for up to a 1-year term, and for supportive services associated with the housing for persons with disabilities as authorized by section 811(b)(1) of such Act, and for tenant-based rental assistance contracts entered into pursuant to section 811 of such Act, $300,000,000, of which up to $186,000,000 shall be for capital advances and project-based rental assistance contracts, to remain available until September 30, 2013: Provided, That amounts for project rental assistance contracts are to remain available for the liquidation of valid obligations for 10 years following the date of such obligation:  Provided further, That, of the amount provided under this heading, $87,100,000 shall be for amendments or renewal of tenant-based assistance contracts entered into prior to fiscal year 2005 (only one amendment authorized for any such contract): Provided further, That all tenant-based assistance made available under this heading shall continue to remain available only to persons with disabilities: Provided further, That the Secretary may waive the provisions of section 811 governing the terms and conditions of project rental assistance and tenant-based assistance, except that the initial contract term for such assistance shall not exceed 5 years in duration: Provided further, That amounts made available under this heading shall be available for Real Estate Assessment Center inspections and inspection-related activities associated with section 811 Capital Advance Projects. Housing counseling assistanceFor contracts, grants, and other assistance excluding loans, as authorized under section 106 of the Housing and Urban Development Act of 1968, as amended, $87,500,000, including up to $2,500,000 for administrative contract services, to remain available until September 30, 2011: Provided, That funds shall be used for providing counseling and advice to tenants and homeowners, both current and prospective, with respect to property maintenance, financial management/literacy, and such other matters as may be appropriate to assist them in improving their housing conditions, meeting their financial needs, and fulfilling the responsibilities of tenancy or homeownership; for program administration; and for housing counselor training: Provided further, That of the amounts made available under this heading, not less than $13,500,000 shall be awarded to HUD-certified housing counseling agencies located in the 100 metropolitan statistical areas with the highest rate of home foreclosures for the purpose of assisting homeowners with inquiries regarding mortgage-modification assistance and mortgage scams. Energy innovation fund For an Energy Innovation Fund to enable the Federal Housing Administration and the new Office of Sustainability to catalyze innovations in the residential energy efficiency sector that have promise of replicability and help create a standardized home energy efficient retrofit market, $50,000,000, to remain available until September 30, 2013: Provided, That $25,000,000 shall be for the Energy Efficient Mortgage Innovation pilot program, directed at the single family housing market: Provided further, That $25,000,000 shall be for the Multifamily Energy Pilot, directed at the multifamily housing market. Other assisted housing programs Rental housing assistanceFor amendments to contracts under section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s) and section 236(f)(2) of the National Housing Act (12 U.S.C. 1715z–1) in State-aided, non-insured rental housing projects, $40,000,000, to remain available until expended. Rent supplement (rescission) Of the amounts recaptured from terminated contracts under section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s) and section 236 of the National Housing Act (12 U.S.C. 1715z–1) $72,036,000 are rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended. Payment to manufactured housing fees trust fundFor necessary expenses as authorized by the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5401 et seq.), up to $16,000,000, to remain available until expended, of which $7,000,000 is to be derived from the Manufactured Housing Fees Trust Fund: Provided, That not to exceed the total amount appropriated under this heading shall be available from the general fund of the Treasury to the extent necessary to incur obligations and make expenditures pending the receipt of collections to the Fund pursuant to section 620 of such Act: Provided further, That the amount made available under this heading from the general fund shall be reduced as such collections are received during fiscal year 2010 so as to result in a final fiscal year 2010 appropriation from the general fund estimated at not more than $9,000,000 and fees pursuant to such section 620 shall be modified as necessary to ensure such a final fiscal year 2010 appropriation: Provided further, That for the dispute resolution and installation programs, the Secretary of Housing and Urban Development may assess and collect fees from any program participant: Provided further, That such collections shall be deposited into the Fund, and the Secretary, as provided herein, may use such collections, as well as fees collected under section 620, for necessary expenses of such Act: Provided further, That notwithstanding the requirements of section 620 of such Act, the Secretary may carry out responsibilities of the Secretary under such Act through the use of approved service providers that are paid directly by the recipients of their services. Federal housing administration Mutual mortgage insurance program account (including transfer of funds)During fiscal year 2010, commitments to guarantee single family loans insured under the Mutual Mortgage Insurance Fund shall not exceed a loan principal of $400,000,000,000: Provided, That for new loans guaranteed pursuant to section 255 of the National Housing Act (12 U.S.C. 1715z–20), the Secretary shall adjust the factors used to calculate the principal limit (as such term is defined in HUD Handbook 4235.1) that were assumed in the President’s Budget Request for 2010 for such loans, as necessary to ensure that the program operates at a net zero subsidy rate: Provided further, That during fiscal year 2010, obligations to make direct loans to carry out the purposes of section 204(g) of the National Housing Act, as amended, shall not exceed $50,000,000: Provided further, That the foregoing amount shall be for loans to nonprofit and governmental entities in connection with sales of single family real properties owned by the Secretary and formerly insured under the Mutual Mortgage Insurance Fund. For administrative contract expenses of the Federal Housing Administration, $188,900,000, of which up to $70,794,000 may be transferred to the Working Capital Fund, and of which up to $7,500,000 shall be for education and outreach of FHA single family loan products: Provided further, That to the extent guaranteed loan commitments exceed $200,000,000,000 on or before April 1, 2010, an additional $1,400 for administrative contract expenses shall be available for each $1,000,000 in additional guaranteed loan commitments (including a pro rata amount for any amount below $1,000,000), but in no case shall funds made available by this proviso exceed $30,000,000. General and special risk program accountFor the cost of guaranteed loans, as authorized by sections 238 and 519 of the National Housing Act (12 U.S.C. 1715z–3 and 1735c), including the cost of loan guarantee modifications, as that term is defined in section 502 of the Congressional Budget Act of 1974, as amended, $8,600,000, to remain available until expended: Provided, That commitments to guarantee loans shall not exceed $15,000,000,000 in total loan principal, any part of which is to be guaranteed.Gross obligations for the principal amount of direct loans, as authorized by sections 204(g), 207(l), 238, and 519(a) of the National Housing Act, shall not exceed $20,000,000, which shall be for loans to nonprofit and governmental entities in connection with the sale of single-family real properties owned by the Secretary and formerly insured under such Act. Government national mortgage association Guarantees of mortgage-backed securities loan guarantee program accountNew commitments to issue guarantees to carry out the purposes of section 306 of the National Housing Act, as amended (12 U.S.C. 1721(g)), shall not exceed $500,000,000,000, to remain available until September 30, 2011. Policy development and research research and technology For contracts, grants, and necessary expenses of programs of research and studies relating to housing and urban problems, not otherwise provided for, as authorized by title V of the Housing and Urban Development Act of 1970 (12 U.S.C. 1701z–1 et seq.), including carrying out the functions of the Secretary of Housing and Urban Development under section 1(a)(1)(I) of Reorganization Plan No. 2 of 1968, $48,000,000, to remain available until September 30, 2011. Fair housing and equal opportunity Fair housing activitiesFor contracts, grants, and other assistance, not otherwise provided for, as authorized by title VIII of the Civil Rights Act of 1968, as amended by the Fair Housing Amendments Act of 1988, and section 561 of the Housing and Community Development Act of 1987, as amended, $72,000,000, to remain available until September 30, 2011, of which $42,500,000 shall be to carry out activities pursuant to such section 561: Provided, That notwithstanding 31 U.S.C. 3302, the Secretary may assess and collect fees to cover the costs of the Fair Housing Training Academy, and may use such funds to provide such training: Provided further, That no funds made available under this heading shall be used to lobby the executive or legislative branches of the Federal Government in connection with a specific contract, grant or loan: Provided further, That of the funds made available under this heading, $500,000 shall be available to the Secretary of Housing and Urban Development for the creation and promotion of translated materials and other programs that support the assistance of persons with limited English proficiency in utilizing the services provided by the Department of Housing and Urban Development. Office of lead hazard control and healthy homes Lead hazard reductionFor the Lead Hazard Reduction Program, as Authorized by section 1011 of the Residential Lead-Based Paint Hazard Reduction Act of 1992, $140,000,000, to remain available until September 30, 2011, of which not less than $20,000,000 shall be for the Healthy Homes Initiative, pursuant to sections 501 and 502 of the Housing and Urban Development Act of 1970 that shall include research, studies, testing, and demonstration efforts, including education and outreach concerning lead-based paint poisoning and other housing-related diseases and hazards: Provided, That for purposes of environmental review, pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and other provisions of the law that further the purposes of such Act, a grant under the Healthy Homes Initiative, Operation Lead Elimination Action Plan (LEAP), or the Lead Technical Studies program under this heading or under prior appropriations Acts for such purposes under this heading, shall be considered to be funds for a special project for purposes of section 305(c) of the Multifamily Housing Property Disposition Reform Act of 1994: Provided further, That of the total amount made available under this heading, $48,000,000 shall be made available on a competitive basis for areas with the highest lead paint abatement needs: Provided further, That each recipient of funds provided under the second proviso shall make a matching contribution in an amount not less than 25 percent: Provided further, That the Secretary may waive the matching requirement cited in the preceding proviso on a case by case basis if the Secretary determines that such a waiver is necessary to advance the purposes of this program: Provided further, That each applicant shall submit a detailed plan and strategy that demonstrates adequate capacity that is acceptable to the Secretary to carry out the proposed use of funds pursuant to a notice of funding availability: Provided further, That amounts made available under this heading in this or prior appropriations Acts, and that still remain available, may be used for any purpose under this heading notwithstanding the purpose for which such amounts were appropriated if a program competition is undersubscribed and there are other program competitions under this heading that are oversubscribed. Management and administration Working capital fund (including transfer of funds)For additional capital for the Working Capital Fund (42 U.S.C. 3535) for the maintenance of infrastructure for Department-wide information technology systems, for the continuing operation and maintenance of both Department-wide and program-specific information systems, and for program-related maintenance activities, $200,000,000, to remain available until September 30, 2011: Provided, That any amounts transferred to this Fund under this Act shall remain available until expended: Provided further, That any amounts transferred to this Fund from amounts appropriated by previously enacted appropriations Acts or from within this Act may be used only for the purposes specified under this Fund, in addition to the purposes for which such amounts were appropriated: Provided further, That up to $15,000,000 may be transferred to this account from all other accounts in this title (except for the Office of the Inspector General account) that make funds available for salaries and expenses. Office of inspector generalFor necessary salaries and expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, as amended, $125,000,000: Provided, That the Inspector General shall have independent authority over all personnel issues within this office. Transformation initiative (including transfer of funds)For necessary expenses for combating mortgage fraud, $20,000,000, to remain available until expended.In addition, of the amounts made available in this Act under each of the following headings under this title, the Secretary may transfer to, and merge with, this account up to 1 percent from each such account, and such transferred amounts shall be available until September 30, 2012, for (1) research, evaluation, and program metrics; (2) program demonstrations; (3) technical assistance and capacity building; and (4) information technology: Public Housing Capital Fund, Revitalization of Severely Distressed Public Housing, Brownfields Redevelopment, Section 108 Loan Guarantees, Energy Innovation Fund, Housing Opportunities for Persons With AIDS, Community Development Fund, HOME Investment Partnerships Program, Self-Help and Assisted Homeownership Opportunity Program, Housing for the Elderly, Housing for Persons With Disabilities, Housing Counseling Assistance, Payment to Manufactured Housing Fees Trust Fund, Mutual Mortgage Insurance Program Account, General and Special Risk Program Account, Research and Technology, Lead Hazard Reduction, Rental Housing Assistance, and Fair Housing Activities: Provided, That of the amounts made available under this paragraph, not less than $80,000,000 and not more than $180,000,000 shall be available for information technology modernization, including development and deployment of a Next Generation of Voucher Management System and development and deployment of modernized Federal Housing Administration systems: Provided further, That not more than 25 percent of the funds made available for information technology modernization may be obligated until the Secretary submits to the Committees on Appropriations a plan for expenditure that (1) identifies for each modernization project (a) the functional and performance capabilities to be delivered and the mission benefits to be realized, (b) the estimated lifecycle cost, and (c) key milestones to be met; (2) demonstrates that each modernization project is (a) compliant with the department's enterprise architecture, (b) being managed in accordance with applicable lifecycle management policies and guidance, (c) subject to the department's capital planning and investment control requirements, and (d) supported by an adequately staffed project office; and (3) has been reviewed by the Government Accountability Office: Provided further, That of the amounts made available under this paragraph, not less than $45,000,000 shall be available for technical assistance and capacity building: Provided further, That technical assistance activities shall include, technical assistance for HUD programs, including HOME, Community Development Block Grant, homeless programs, HOPWA, HOPE VI, Public Housing, the Housing Choice Voucher Program, Fair Housing Initiative Program, Housing Counseling, Healthy Homes, Sustainable Communities, Energy Innovation Fund and other technical assistance as determined by the Secretary: Provided further, That of the amounts made available for research, evaluation and program metrics and program demonstrations, the Secretary shall include an assessment of the housing needs of Native Americans, including sustainable building practices: Provided further, That of the amounts made available for research, evaluation and program metrics and program demonstrations, the Secretary shall include an evaluation of the Moving‑to‑Work demonstration program: Provided further, That the Secretary shall submit a plan to the House and Senate Committees on Appropriations for approval detailing how the funding provided under this heading will be allocated to each of the four categories identified under this heading and for what projects or activities funding will be used: Provided further, That following the initial approval of this plan, the Secretary may amend the plan with the approval of the House and Senate Committees on Appropriations. General provisions—Department of housing and urban development  
201.Fifty percent of the amounts of budget authority, or in lieu thereof 50 percent of the cash amounts associated with such budget authority, that are recaptured from projects described in section 1012(a) of the Stewart B. McKinney Homeless Assistance Amendments Act of 1988 (42 U.S.C. 1437 note) shall be rescission or in the case of cash, shall be remitted to the Treasury, and such amounts of budget authority or cash recaptured and not rescission or remitted to the Treasury shall be used by State housing finance agencies or local governments or local housing agencies with projects approved by the Secretary of Housing and Urban Development for which settlement occurred after January 1, 1992, in accordance with such section. Notwithstanding the previous sentence, the Secretary may award up to 15 percent of the budget authority or cash recaptured and not rescission or remitted to the Treasury to provide project owners with incentives to refinance their project at a lower interest rate.  
202.None of the amounts made available under this Act may be used during fiscal year 2010 to investigate or prosecute under the Fair Housing Act any otherwise lawful activity engaged in by one or more persons, including the filing or maintaining of a non-frivolous legal action, that is engaged in solely for the purpose of achieving or preventing action by a Government official or entity, or a court of competent jurisdiction.  
203. 
(a)Notwithstanding section 854(c)(1)(A) of the AIDS Housing Opportunity Act (42 U.S.C. 12903(c)(1)(A)), from any amounts made available under this title for fiscal year 2010 that are allocated under such section, the Secretary of Housing and Urban Development shall allocate and make a grant, in the amount determined under subsection (b), for any State that— 
(1)received an allocation in a prior fiscal year under clause (ii) of such section; and  
(2)is not otherwise eligible for an allocation for fiscal year 2010 under such clause (ii) because the areas in the State outside of the metropolitan statistical areas that qualify under clause (i) in fiscal year 2010 do not have the number of cases of acquired immunodeficiency syndrome (AIDS) required under such clause.  
(b)The amount of the allocation and grant for any State described in subsection (a) shall be an amount based on the cumulative number of AIDS cases in the areas of that State that are outside of metropolitan statistical areas that qualify under clause (i) of such section 854(c)(1)(A) in fiscal year 2010, in proportion to AIDS cases among cities and States that qualify under clauses (i) and (ii) of such section and States deemed eligible under subsection (a).  
(c)Notwithstanding any other provision of law, the amount allocated for fiscal year 2010 under section 854(c) of the AIDS Housing Opportunity Act (42 U.S.C. 12903(c)), to the City of New York, New York, on behalf of the New York-Wayne-White Plains, New York-New Jersey Metropolitan Division (hereafter metropolitan division) of the New York-Newark-Edison, NY-NJ-PA Metropolitan Statistical Area, shall be adjusted by the Secretary of Housing and Urban Development by: (1) allocating to the City of Jersey City, New Jersey, the proportion of the metropolitan area's or division's amount that is based on the number of cases of AIDS reported in the portion of the metropolitan area or division that is located in Hudson County, New Jersey, and adjusting for the proportion of the metropolitan division's high incidence bonus if this area in New Jersey also has a higher than average per capita incidence of AIDS; and (2) allocating to the City of Paterson, New Jersey, the proportion of the metropolitan area's or division's amount that is based on the number of cases of AIDS reported in the portion of the metropolitan area or division that is located in Bergen County and Passaic County, New Jersey, and adjusting for the proportion of the metropolitan division's high incidence bonus if this area in New Jersey also has a higher than average per capita incidence of AIDS. The recipient cities shall use amounts allocated under this subsection to carry out eligible activities under section 855 of the AIDS Housing Opportunity Act (42 U.S.C. 12904) in their respective portions of the metropolitan division that is located in New Jersey.  
(d)Notwithstanding any other provision of law, the amount allocated for fiscal year 2010 under section 854(c) of the AIDS Housing Opportunity Act (42 U.S.C. 12903(c)) to areas with a higher than average per capita incidence of AIDS, shall be adjusted by the Secretary on the basis of area incidence reported over a 3-year period.  
204.Except as explicitly provided in law, any grant, cooperative agreement or other assistance made pursuant to title II of this Act shall be made on a competitive basis and in accordance with section 102 of the Department of Housing and Urban Development Reform Act of 1989 (42 U.S.C. 3545).  
205.Funds of the Department of Housing and Urban Development subject to the Government Corporation Control Act or section 402 of the Housing Act of 1950 shall be available, without regard to the limitations on administrative expenses, for legal services on a contract or fee basis, and for utilizing and making payment for services and facilities of the Federal National Mortgage Association, Government National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Financing Bank, Federal Reserve banks or any member thereof, Federal Home Loan banks, and any insured bank within the meaning of the Federal Deposit Insurance Corporation Act, as amended (12 U.S.C. 1811–1).  
206.Unless otherwise provided for in this Act or through a reprogramming of funds, no part of any appropriation for the Department of Housing and Urban Development shall be available for any program, project or activity in excess of amounts set forth in the budget estimates submitted to Congress.  
207.Corporations and agencies of the Department of Housing and Urban Development which are subject to the Government Corporation Control Act, are hereby authorized to make such expenditures, within the limits of funds and borrowing authority available to each such corporation or agency and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 104 of such Act as may be necessary in carrying out the programs set forth in the budget for 2010 for such corporation or agency except as hereinafter provided: Provided, That collections of these corporations and agencies may be used for new loan or mortgage purchase commitments only to the extent expressly provided for in this Act (unless such loans are in support of other forms of assistance provided for in this or prior appropriations Acts), except that this proviso shall not apply to the mortgage insurance or guaranty operations of these corporations, or where loans or mortgage purchases are necessary to protect the financial interest of the United States Government.  
208.The Secretary of Housing and Urban Development shall provide quarterly reports to the House and Senate Committees on Appropriations regarding all uncommitted, unobligated, recaptured and excess funds in each program and activity within the jurisdiction of the Department and shall submit additional, updated budget information to these Committees upon request.  
209. 
(a)Notwithstanding any other provision of law, the amount allocated for fiscal year 2010 under section 854(c) of the AIDS Housing Opportunity Act (42 U.S.C. 12903(c)), to the City of Wilmington, Delaware, on behalf of the Wilmington, Delaware-Maryland-New Jersey Metropolitan Division (hereafter metropolitan division), shall be adjusted by the Secretary of Housing and Urban Development by allocating to the State of New Jersey the proportion of the metropolitan division's amount that is based on the number of cases of AIDS reported in the portion of the metropolitan division that is located in New Jersey, and adjusting for the proportion of the metropolitan division's high incidence bonus if this area in New Jersey also has a higher than average per capita incidence of AIDS. The State of New Jersey shall use amounts allocated to the State under this subsection to carry out eligible activities under section 855 of the AIDS Housing Opportunity Act (42 U.S.C. 12904) in the portion of the metropolitan division that is located in New Jersey.  
(b)Notwithstanding any other provision of law, the Secretary of Housing and Urban Development shall allocate to Wake County, North Carolina, the amounts that otherwise would be allocated for fiscal year 2010 under section 854(c) of the AIDS Housing Opportunity Act (42 U.S.C. 12903(c)) to the City of Raleigh, North Carolina, on behalf of the Raleigh-Cary, North Carolina Metropolitan Statistical Area. Any amounts allocated to Wake County shall be used to carry out eligible activities under section 855 of such Act (42 U.S.C. 12904) within such metropolitan statistical area.  
(c)Notwithstanding section 854(c) of the AIDS Housing Opportunity Act (42 U.S.C. 12903(c)), the Secretary of Housing and Urban Development may adjust the allocation of the amounts that otherwise would be allocated for fiscal year 2010 under section 854(c) of such Act, upon the written request of an applicant, in conjunction with the State(s), for a formula allocation on behalf of a metropolitan statistical area, to designate the State or States in which the metropolitan statistical area is located as the eligible grantee(s) of the allocation. In the case that a metropolitan statistical area involves more than one State, such amounts allocated to each State shall be in proportion to the number of cases of AIDS reported in the portion of the metropolitan statistical area located in that State. Any amounts allocated to a State under this section shall be used to carry out eligible activities within the portion of the metropolitan statistical area located in that State.  
210.The President's formal budget request for fiscal year 2011, as well as the Department of Housing and Urban Development's congressional budget justifications to be submitted to the Committees on Appropriations of the House of Representatives and the Senate, shall use the identical account and sub-account structure provided under this Act.  
211.A public housing agency or such other entity that administers Federal housing assistance for the Housing Authority of the county of Los Angeles, California, the States of Alaska, Iowa, and Mississippi shall not be required to include a resident of public housing or a recipient of assistance provided under section 8 of the United States Housing Act of 1937 on the board of directors or a similar governing board of such agency or entity as required under section (2)(b) of such Act. Each public housing agency or other entity that administers Federal housing assistance under section 8 for the Housing Authority of the county of Los Angeles, California and the States of Alaska, Iowa and Mississippi that chooses not to include a resident of Public Housing or a recipient of section 8 assistance on the board of directors or a similar governing board shall establish an advisory board of not less than six residents of public housing or recipients of section 8 assistance to provide advice and comment to the public housing agency or other administering entity on issues related to public housing and section 8. Such advisory board shall meet not less than quarterly.  
212. 
(a)Notwithstanding any other provision of law, subject to the conditions listed in subsection (b), for fiscal years 2010 and 2011, the Secretary of Housing and Urban Development may authorize the transfer of some or all project-based assistance, debt and statutorily required low-income and very low-income use restrictions, associated with one or more multifamily housing project to another multifamily housing project or projects.  
(b)The transfer authorized in subsection (a) is subject to the following conditions: 
(1)The number of low-income and very low-income units and the net dollar amount of Federal assistance provided by the transferring project shall remain the same in the receiving project or projects.  
(2)The transferring project shall, as determined by the Secretary, be either physically obsolete or economically non-viable.  
(3)The receiving project or projects shall meet or exceed applicable physical standards established by the Secretary.  
(4)The owner or mortgagor of the transferring project shall notify and consult with the tenants residing in the transferring project and provide a certification of approval by all appropriate local governmental officials.  
(5)The tenants of the transferring project who remain eligible for assistance to be provided by the receiving project or projects shall not be required to vacate their units in the transferring project or projects until new units in the receiving project are available for occupancy.  
(6)The Secretary determines that this transfer is in the best interest of the tenants.  
(7)If either the transferring project or the receiving project or projects meets the condition specified in subsection (c)(2)(A), any lien on the receiving project resulting from additional financing obtained by the owner shall be subordinate to any FHA-insured mortgage lien transferred to, or placed on, such project by the Secretary.  
(8)If the transferring project meets the requirements of subsection (c)(2)(E), the owner or mortgagor of the receiving project or projects shall execute and record either a continuation of the existing use agreement or a new use agreement for the project where, in either case, any use restrictions in such agreement are of no lesser duration than the existing use restrictions.  
(9)Any financial risk to the FHA General and Special Risk Insurance Fund, as determined by the Secretary, would be reduced as a result of a transfer completed under this section.  
(10)The Secretary determines that Federal liability with regard to this project will not be increased.  
(c)For purposes of this section— 
(1)the terms low-income and very low-income shall have the meanings provided by the statute and/or regulations governing the program under which the project is insured or assisted;  
(2)the term multifamily housing project means housing that meets one of the following conditions— 
(A)housing that is subject to a mortgage insured under the National Housing Act;  
(B)housing that has project-based assistance attached to the structure including projects undergoing mark to market debt restructuring under the Multifamily Assisted Housing Reform and Affordability Housing Act;  
(C)housing that is assisted under section 202 of the Housing Act of 1959 as amended by section 801 of the Cranston-Gonzales National Affordable Housing Act;  
(D)housing that is assisted under section 202 of the Housing Act of 1959, as such section existed before the enactment of the Cranston-Gonzales National Affordable Housing Act; or  
(E)housing or vacant land that is subject to a use agreement;  
(3)the term project-based assistance means— 
(A)assistance provided under section 8(b) of the United States Housing Act of 1937;  
(B)assistance for housing constructed or substantially rehabilitated pursuant to assistance provided under section 8(b)(2) of such Act (as such section existed immediately before October 1, 1983);  
(C)rent supplement payments under section 101 of the Housing and Urban Development Act of 1965;  
(D)interest reduction payments under section 236 and/or additional assistance payments under section 236(f)(2) of the National Housing Act; and  
(E)assistance payments made under section 202(c)(2) of the Housing Act of 1959;  
(4)the term receiving project or projects means the multifamily housing project or projects to which some or all of the project-based assistance, debt, and statutorily required use low-income and very low-income restrictions are to be transferred;  
(5)the term transferring project means the multifamily housing project which is transferring some or all of the project-based assistance, debt and the statutorily required low-income and very low-income use restrictions to the receiving project or projects; and  
(6)the term Secretary means the Secretary of Housing and Urban Development.  
213.The funds made available for Native Alaskans under the heading Native American Housing Block Grants in title III of this Act shall be allocated to the same Native Alaskan housing block grant recipients that received funds in fiscal year 2005.  
214.No funds provided under this title may be used for an audit of the Government National Mortgage Association that makes applicable requirements under the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.).  
215. 
(a)No assistance shall be provided under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) to any individual who— 
(1)is enrolled as a student at an institution of higher education (as defined under section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002));  
(2)is under 24 years of age;  
(3)is not a veteran;  
(4)is unmarried;  
(5)does not have a dependent child;  
(6)is not a person with disabilities, as such term is defined in section 3(b)(3)(E) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(3)(E)) and was not receiving assistance under such section 8 as of November 30, 2005; and  
(7)is not otherwise individually eligible, or has parents who, individually or jointly, are not eligible, to receive assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f).  
(b)For purposes of determining the eligibility of a person to receive assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), any financial assistance (in excess of amounts received for tuition) that an individual receives under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), from private sources, or an institution of higher education (as defined under the Higher Education Act of 1965 (20 U.S.C. 1002)), shall be considered income to that individual, except for a person over the age of 23 with dependent children.  
216.Notwithstanding the limitation in the first sentence of section 255(g) of the National Housing Act (12 U.S.C. 1715z–g)), the Secretary of Housing and Urban Development may, until September 30, 2010, insure and enter into commitments to insure mortgages under section 255(g) of the National Housing Act (12 U.S.C. 1715z–20).  
217.Notwithstanding any other provision of law, in fiscal year 2010, in managing and disposing of any multifamily property that is owned or has a mortgage held by the Secretary of Housing and Urban Development, the Secretary shall maintain any rental assistance payments under section 8 of the United States Housing Act of 1937 and other programs that are attached to any dwelling units in the property. To the extent the Secretary determines, in consultation with the tenants and the local government, that such a multifamily property owned or held by the Secretary is not feasible for continued rental assistance payments under such section 8 or other programs, based on consideration of (1) the costs of rehabilitating and operating the property and all available Federal, State, and local resources, including rent adjustments under section 524 of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (MAHRAA) and (2) environmental conditions that cannot be remedied in a cost-effective fashion, the Secretary may, in consultation with the tenants of that property, contract for project-based rental assistance payments with an owner or owners of other existing housing properties, or provide other rental assistance. The Secretary shall also take appropriate steps to ensure that project-based contracts remain in effect prior to foreclosure, subject to the exercise of contractual abatement remedies to assist relocation of tenants for imminent major threats to health and safety. After disposition of any multifamily property described under this section, the contract and allowable rent levels on such properties shall be subject to the requirements under section 524 of MAHRAA.  
218.During fiscal year 2010, in the provision of rental assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) in connection with a program to demonstrate the economy and effectiveness of providing such assistance for use in assisted living facilities that is carried out in the counties of the State of Michigan notwithstanding paragraphs (3) and (18)(B)(iii) of such section 8(o), a family residing in an assisted living facility in any such county, on behalf of which a public housing agency provides assistance pursuant to section 8(o)(18) of such Act, may be required, at the time the family initially receives such assistance, to pay rent in an amount exceeding 40 percent of the monthly adjusted income of the family by such a percentage or amount as the Secretary of Housing and Urban Development determines to be appropriate.  
219.The Secretary of Housing and Urban Development shall report quarterly to the House of Representatives and Senate Committees on Appropriations on HUD's use of all sole source contracts, including terms of the contracts, cost, and a substantive rationale for using a sole source contract.  
220.Notwithstanding any other provision of law, the recipient of a grant under section 202b of the Housing Act of 1959 (12 U.S.C. 1701q) after December 26, 2000, in accordance with the unnumbered paragraph at the end of section 202(b) of such Act, may, at its option, establish a single-asset nonprofit entity to own the project and may lend the grant funds to such entity, which may be a private nonprofit organization described in section 831 of the American Homeownership and Economic Opportunity Act of 2000.  
221. 
(a)The amounts provided under the subheading Program Account under the heading Community Development Loan Guarantees may be used to guarantee, or make commitments to guarantee, notes, or other obligations issued by any State on behalf of non-entitlement communities in the State in accordance with the requirements of section 108 of the Housing and Community Development Act of 1974: Provided, That, any State receiving such a guarantee or commitment shall distribute all funds subject to such guarantee to the units of general local government in non-entitlement areas that received the commitment.  
(b)Not later than 60 days after the date of enactment of this Act, the Secretary of Housing and Urban Development shall promulgate regulations governing the administration of the funds described under subsection (a).  
222.Section 24 of the United States Housing Act of 1937 (42 U.S.C. 1437v) is amended— 
(1)in subsection (m)(1), by striking fiscal year and all that follows through the period at the end and inserting fiscal year 2010.; and  
(2)in subsection (o), by striking September  and all that follows through the period at the end and inserting September 30, 2010..  
223.Public housing agencies that own and operate 400 or fewer public housing units may elect to be exempt from any asset management requirement imposed by the Secretary of Housing and Urban Development in connection with the operating fund rule: Provided, That an agency seeking a discontinuance of a reduction of subsidy under the operating fund formula shall not be exempt from asset management requirements.  
224.With respect to the use of amounts provided in this Act and in future Acts for the operation, capital improvement and management of public housing as authorized by sections 9(d) and 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(d) and (e)), the Secretary shall not impose any requirement or guideline relating to asset management that restricts or limits in any way the use of capital funds for central office costs pursuant to section 9(g)(1) or 9(g)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437g(g)(1), (2)): Provided, That a public housing agency may not use capital funds authorized under section 9(d) for activities that are eligible under section 9(e) for assistance with amounts from the operating fund in excess of the amounts permitted under section 9(g)(1) or 9(g)(2).  
225.No official or employee of the Department of Housing and Urban Development shall be designated as an allotment holder unless the Office of the Chief Financial Officer has determined that such allotment holder has implemented an adequate system of funds control and has received training in funds control procedures and directives. The Chief Financial Officer shall ensure that, not later than 90 days after the date of enactment of this Act, a trained allotment holder shall be designated for each HUD subaccount under the headings Executive Direction and heading Administration, Operations, and Management as well as each account receiving appropriations for personnel compensation and benefits within the Department of Housing and Urban Development.  
226.The Secretary of Housing and Urban Development shall report quarterly to the House of Representatives and Senate Committees on Appropriations on the status of all section 8 project-based housing, including the number of all project-based units by region as well as an analysis of all federally subsidized housing being refinanced under the Mark-to-Market program. The Secretary shall in the report identify all existing units maintained by region as section 8 project-based units and all project-based units that have opted out of section 8 or have otherwise been eliminated as section 8 project-based units. The Secretary shall identify in detail and by project all the efforts made by the Department to preserve all section 8 project-based housing units and all the reasons for any units which opted out or otherwise were lost as section 8 project-based units. Such analysis shall include a review of the impact of the loss of any subsidized units in that housing marketplace, such as the impact of cost and the loss of available subsidized, low-income housing in areas with scarce housing resources for low-income families.  
227.Payment of attorney fees in program-related litigation must be paid from individual program office personnel benefits and compensation funding. The annual budget submission for program office personnel benefit and compensation funding must include program-related litigation costs for attorney fees as a separate line item request.  
228.The Secretary of the Department of Housing and Urban Development shall for Fiscal Year 2010 and subsequent fiscal years, notify the public through the Federal Register and other means, as determined appropriate, of the issuance of a notice of the availability of assistance or notice of funding availability (NOFA) for any program or discretionary fund administered by the Secretary that is to be competitively awarded. Notwithstanding any other provision of law, for Fiscal Year 2010 and subsequent fiscal years, the Secretary may make the NOFA available only on the Internet at the appropriate government website or websites or through other electronic media, as determined by the Secretary.  
229. 
(a)Approval of Prepayment of DebtUpon request of the project sponsor of a project assisted with a loan under section 202 of the Housing Act of 1959 (as in effect before the enactment of the Cranston-Gonzalez National Affordable Housing Act), for which the Secretary's consent to prepayment is required, the Secretary shall approve the prepayment of any indebtedness to the Secretary relating to any remaining principal and interest under the loan as part of a prepayment plan under which— 
(1)the project sponsor agrees to operate the project until the maturity date of the original loan under terms at least as advantageous to existing and future tenants as the terms required by the original loan agreement or any project-based rental assistance payments contract under section 8 of the United States Housing Act of 1937 (or any other project-based rental housing assistance programs of the Department of Housing and Urban Development, including the rent supplement program under section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s)) or any successor project-based rental assistance program, except as provided by subsection (a)(2)(B); and  
(2)the prepayment may involve refinancing of the loan if such refinancing results— 
(A)in a lower interest rate on the principal of the loan for the project and in reductions in debt service related to such loan; or  
(B)in the case of a project that is assisted with a loan under such section 202 carrying an interest rate of 6 percent or lower, a transaction under which— 
(i)the project owner shall address the physical needs of the project;  
(ii)the prepayment plan for the transaction, including the refinancing, shall meet a cost benefit analysis, as established by the Secretary, that the benefit of the transaction outweighs the cost of the transaction including any increases in rent charged to unassisted tenants;  
(iii)the overall cost for providing rental assistance under section 8 for the project (if any) is not increased, except, upon approval by the Secretary to— 
(I)mark-up-to-market contracts pursuant to section 524(a)(3) of the Multifamily Assisted Housing Reform and Affordability Act (42 U.S.C. 1437f note), as such section is carried out by the Secretary for properties owned by nonprofit organizations; or  
(II)mark-up-to-budget contracts pursuant to section 524(a)(4) of the Multifamily Assisted Housing Reform and Affordability Act (42 U.S.C. 1437f note), as such section is carried out by the Secretary for properties owned by eligible owners (as such term is defined in section 202(k) of the Housing Act of 1959 (12 U.S.C. 1701q(k));  
(iv)the project owner may charge tenants rent sufficient to meet debt service payments and operating cost requirements, as approved by the Secretary, if project-based rental assistance is not available or is insufficient for the debt service and operating cost of the project after refinancing. Such approval by the Secretary— 
(I)shall be the basis for the owner to agree to terminate the project-based rental assistance contract that is insufficient for the debt service and operating cost of the project after refinancing; and  
(II)shall be an eligibility event for the project for purposes of section 8(t) of the United States Housing Act of 1937 (42 U.S.C. 1437f(t));  
(v)units to be occupied by tenants assisted under section 8(t) of the United States Housing Act of 1937 (42 U.S.C. 1437f(t)) shall, upon termination of the occupancy of such tenants, become eligible for project-based assistance under section 8(o)(13) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(13)) without regard to the percentage limitations provided in such section; and  
(vi)there shall be a use agreement of 20 years from the date of the maturity date of the original 202 loan for all units, including units to be occupied by tenants assisted under section 8(t) of the United States Housing Act of 1937 (42 U.S.C. 1437f(t)).  
230.No property identified by the Secretary of Housing and Urban Development as surplus Federal property for use to assist the homeless shall be made available to any homeless group unless the group is a member in good standing under any of HUD's homeless assistance programs or is in good standing with any other program which receives funds from any other Federal or State agency or entity: Provided, That an exception may be made for an entity not involved with Federal homeless programs to use surplus Federal property for the homeless only after the Secretary or another responsible Federal agency has fully and comprehensively reviewed all relevant finances of the entity, the track record of the entity in assisting the homeless, the ability of the entity to manage the property, including all costs, the ability of the entity to administer homeless programs in a manner that is effective to meet the needs of the homeless population that is expected to use the property and any other related issues that demonstrate a commitment to assist the homeless: Provided further, That the Secretary shall not require the entity to have cash in hand in order to demonstrate financial ability but may rely on the entity's prior demonstrated fundraising ability or commitments for in-kind donations of goods and services: Provided further, That the Secretary shall make all such information and its decision regarding the award of the surplus property available to the committees of jurisdiction, including a full justification of the appropriateness of the use of the property to assist the homeless as well as the appropriateness of the group seeking to obtain the property to use such property to assist the homeless: Provided further, That, this section shall apply to properties in fiscal years 2009 and 2010 made available as surplus Federal property for use to assist the homeless.  
231.The Secretary of the Department of Housing and Urban Development is authorized to transfer up to 5 percent of funds appropriated for any account under this title under the heading Personnel Compensation and Benefits to any other account under this title under the heading Personnel Compensation and Benefits only after such transfer has been submitted to, and received prior written approval by, the House and Senate Committees on Appropriations: Provided, That, no appropriation for any such account shall be increased or decreased by more than 10 percent by all such transfers.  
232.The Secretary of Housing and Urban Development may increase, pursuant to this section, the number of Moving‑to‑Work agencies authorized under section 204, title II, of the Departments of Veterans Affairs and Housing and Urban Development and Independent Agencies Appropriations Act, 1996 (Public Law 104–134; 110 Stat. 1321) by adding to the program three Public Housing Agencies that meet the following requirements: is a High Performing Agency under the Public Housing Assessment System (PHAS). No PHA shall be granted this designation through this section that administers in excess of 5,000 aggregate housing vouchers and public housing units. No PHA granted this designation through this section shall receive more funding under sections 8 or 9 of the United States Housing Act of 1937 than they otherwise would have received absent this designation. In addition to other reporting requirements, all Moving-to-Work agencies shall report financial data to the Department of Housing and Urban Development as specified by the Secretary, so that the effect of Moving-to-Work policy changes can be measured.  
233.Notwithstanding any other provision of law, in determining the market value of any multifamily real property or multifamily loan for any noncompetitive sale to a State or local government, the Secretary shall in fiscal year 2010 consider, but not be limited to, industry standard appraisal practices, including the cost of repairs needed to bring the property into such condition as to satisfy minimum State and local code standards and the cost of maintaining the affordability restrictions imposed by the Secretary on the multifamily real property or multifamily loan.  
234.The Disaster Housing Assistance Programs, administered by the Department of Housing and Urban Development, shall be considered a program of the Department of Housing and Urban Development under section 904 of the McKinney Act for the purpose of income verifications and matching.  
235. 
(a)In generalThe Secretary of Housing and Urban Development shall prepare a report, and post such report on the public website of the Department of Housing and Urban Development (in this section referred to as the Department), regarding the number of homes owned by the Department and the budget impact of acquiring, maintaining, and selling such homes.  
(b)ContentThe report required by this section shall include— 
(1)the number of residential homes that the Department owned during the years 2004 through 2009;  
(2)an itemized breakdown of the total annual financial impact, including losses and gains from selling homes and maintenance and acquisition of homes, of home ownership by the Department since 2004;  
(3)a detailed explanation of the reasons for the ownership by the Department of the homes;  
(4)a list of the 10 urban areas in which the Department owns the most homes and the rate of homelessness in each of those areas; and  
(5)a list of the 10 States in which the Department owns the most homes and the rate of homelessness in each of those States.  
236.The matter under the heading Community Development Fund, under the heading Community Planning and Development, under the heading Department of Housing and Urban Development in chapter 10 of title I of division B of the Consolidated Security, Disaster Assistance, and Continuing Appropriations Act, 2009 (Public Law 110–329; 122 Stat. 3601) is amended by striking : Provided further, That none of the funds provided under this heading may be used by a State or locality as a matching requirement, share, or contribution for any other Federal program. 
This title may be cited as the Department of Housing and Urban Development Appropriations Act, 2010. 
IIIRelated Agencies 
access boardsalaries and expenses For expenses necessary for the Access Board, as authorized by section 502 of the Rehabilitation Act of 1973, as amended, $7,300,000: Provided, That, notwithstanding any other provision of law, there may be credited to this appropriation funds received for publications and training expenses. Federal maritime commission Salaries and expensesFor necessary expenses of the Federal Maritime Commission as authorized by section 201(d) of the Merchant Marine Act, 1936, as amended (46 U.S.C. App. 1111), including services as authorized by 5 U.S.C. 3109; hire of passenger motor vehicles as authorized by 31 U.S.C. 1343(b); and uniforms or allowances therefore, as authorized by 5 U.S.C. 5901–5902, $24,135,000: Provided, That not to exceed $2,000 shall be available for official reception and representation expenses. National Railroad Passenger Corporation OFFICE OF INSPECTOR GENERAL salaries and expenses 
For necessary expenses of the Office of Inspector General for the National Railroad Passenger Corporation to carry out the provisions of the Inspector General Act of 1978, as amended, $19,000,000: Provided, That the Inspector General shall have all necessary authority, in carrying out the duties specified in the Inspector General Act, as amended (5 U.S.C. App. 3), to investigate allegations of fraud, including false statements to the government (18 U.S.C. 1001), by any person or entity that is subject to regulation by the National Railroad Passenger Corporation: Provided further, That the Inspector General may enter into contracts and other arrangements for audits, studies, analyses, and other services with public agencies and with private persons, subject to the applicable laws and regulations that govern the obtaining of such services within the National Railroad Passenger Corporation: Provided further, That the Inspector General may select, appoint, and employ such officers and employees as may be necessary for carrying out the functions, powers, and duties of the Office of Inspector General, subject to the applicable laws and regulations that govern such selections, appointments, and employment within Amtrak: Provided further, That concurrent with the President’s budget request for fiscal year 2011, the Inspector General shall submit to the House and Senate Committees on Appropriations a budget request for fiscal year 2011 in similar format and substance to those submitted by executive agencies of the Federal Government. National transportation safety board Salaries and expensesFor necessary expenses of the National Transportation Safety Board, including hire of passenger motor vehicles and aircraft; services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the rate for a GS–15; uniforms, or allowances therefor, as authorized by law (5 U.S.C. 5901–5902) $98,050,000, of which not to exceed $2,000 may be used for official reception and representation expenses: Provided, That of the funds provided under this heading, $2,416,000 shall remain available through September 30, 2011: Provided further, That of the funds provided, up to $100,000 shall be provided through reimbursement to the Department of Transportation’s Office of Inspector General to audit the National Transportation Safety Board’s financial statements. The amounts made available to the National Transportation Safety Board in this Act include amounts necessary to make lease payments on an obligation incurred in fiscal year 2001 for a capital lease. Neighborhood reinvestment corporation Payment to the neighborhood reinvestment corporationFor payment to the Neighborhood Reinvestment Corporation for use in neighborhood reinvestment activities, as authorized by the Neighborhood Reinvestment Corporation Act (42 U.S.C. 8101–8107), $133,000,000, of which $5,000,000 shall be for a multi-family rental housing program: Provided, That section 605(a) of the Neighborhood Reinvestment Corporation Act (42 U.S.C. 8104) is amended by adding at the end of the first sentence, prior to the period, , except that the board-appointed officers may be paid salary at a rate not to exceed level II of the Executive Schedule: Provided further, That in addition, $35,000,000 shall be made available until expended for capital grants to rehabilitate or finance the rehabilitation of affordable housing units, including necessary administrative expenses: Provided further, That in addition, $65,000,000 shall be made available until expended to the Neighborhood Reinvestment Corporation for mortgage foreclosure mitigation activities, under the following terms and conditions: 
(1)The Neighborhood Reinvestment Corporation (NRC), shall make grants to counseling intermediaries approved by the Department of Housing and Urban Development (HUD) (with match to be determined by the NRC based on affordability and the economic conditions of an area; a match also may be waived by the NRC based on the aforementioned conditions) to provide mortgage foreclosure mitigation assistance primarily to States and areas with high rates of defaults and foreclosures to help eliminate the default and foreclosure of mortgages of owner-occupied single-family homes that are at risk of such foreclosure. Other than areas with high rates of defaults and foreclosures, grants may also be provided to approved counseling intermediaries based on a geographic analysis of the Nation by the NRC which determines where there is a prevalence of mortgages that are risky and likely to fail, including any trends for mortgages that are likely to default and face foreclosure. A State Housing Finance Agency may also be eligible where the State Housing Finance Agency meets all the requirements under this paragraph. A HUD-approved counseling intermediary shall meet certain mortgage foreclosure mitigation assistance counseling requirements, as determined by the NRC, and shall be approved by HUD or the NRC as meeting these requirements.  
(2)Mortgage foreclosure mitigation assistance shall only be made available to homeowners of owner-occupied homes with mortgages in default or in danger of default. These mortgages shall likely be subject to a foreclosure action and homeowners will be provided such assistance that shall consist of activities that are likely to prevent foreclosures and result in the long-term affordability of the mortgage retained pursuant to such activity or another positive outcome for the homeowner. No funds made available under this paragraph may be provided directly to lenders or homeowners to discharge outstanding mortgage balances or for any other direct debt reduction payments.  
(3)The use of Mortgage Foreclosure Mitigation Assistance by approved counseling intermediaries and State Housing Finance Agencies shall involve a reasonable analysis of the borrower's financial situation, an evaluation of the current value of the property that is subject to the mortgage, counseling regarding the assumption of the mortgage by another non-Federal party, counseling regarding the possible purchase of the mortgage by a non-Federal third party, counseling and advice of all likely restructuring and refinancing strategies or the approval of a work-out strategy by all interested parties.  
(4)NRC may provide up to 15 percent of the total funds under this paragraph to its own charter members with expertise in foreclosure prevention counseling, subject to a certification by the NRC that the procedures for selection do not consist of any procedures or activities that could be construed as an unacceptable conflict of interest or have the appearance of impropriety.  
(5)HUD-approved counseling entities and State Housing Finance Agencies receiving funds under this paragraph shall have demonstrated experience in successfully working with financial institutions as well as borrowers facing default, delinquency and foreclosure as well as documented counseling capacity, outreach capacity, past successful performance and positive outcomes with documented counseling plans (including post mortgage foreclosure mitigation counseling), loan workout agreements and loan modification agreements. NRC may use other criteria to demonstrate capacity in underserved areas.  
(6)Of the total amount made available under this paragraph, up to $3,000,000 may be made available to build the mortgage foreclosure and default mitigation counseling capacity of counseling intermediaries through NRC training courses with HUD-approved counseling intermediaries and their partners, except that private financial institutions that participate in NRC training shall pay market rates for such training.  
(7)Of the total amount made available under this paragraph, up to 4 percent may be used for associated administrative expenses for the NRC to carry out activities provided under this section.  
(8)Mortgage foreclosure mitigation assistance grants may include a budget for outreach and advertising, and training, as determined by the NRC.  
(9)The NRC shall continue to report bi-annually to the House and Senate Committees on Appropriations as well as the Senate Banking Committee and House Financial Services Committee on its efforts to mitigate mortgage default. United states interagency council on homelessness Operating expensesFor necessary expenses (including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms, and the employment of experts and consultants under section 3109 of title 5, United States Code) of the United States Interagency Council on Homelessness in carrying out the functions pursuant to title II of the McKinney-Vento Homeless Assistance Act, as amended, $2,450,000. 
IVGeneral Provisions—This Act 
401.Such sums as may be necessary for fiscal year 2010 pay raises for programs funded in this Act shall be absorbed within the levels appropriated in this Act or previous appropriations Acts.  
402.None of the funds in this Act shall be used for the planning or execution of any program to pay the expenses of, or otherwise compensate, non-Federal parties intervening in regulatory or adjudicatory proceedings funded in this Act.  
403.None of the funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein.  
404.The expenditure of any appropriation under this Act for any consulting service through procurement contract pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law.  
405.Except as otherwise provided in this Act, none of the funds provided in this Act, provided by previous appropriations Acts to the agencies or entities funded in this Act that remain available for obligation or expenditure in fiscal year 2010, or provided from any accounts in the Treasury derived by the collection of fees and available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: (1) creates a new program; (2) eliminates a program, project, or activity; (3) increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by the Congress; (4) proposes to use funds directed for a specific activity by either the House or Senate Committees on Appropriations for a different purpose; (5) augments existing programs, projects, or activities in excess of $5,000,000 or 10 percent, whichever is less; (6) reduces existing programs, projects, or activities by $5,000,000 or 10 percent, whichever is less; or (7) creates, reorganizes, or restructures a branch, division, office, bureau, board, commission, agency, administration, or department different from the budget justifications submitted to the Committees on Appropriations or the table accompanying the explanatory statement accompanying this Act, whichever is more detailed, unless prior approval is received from the House and Senate Committees on Appropriations: Provided, That not later than 60 days after the date of enactment of this Act, each agency funded by this Act shall submit a report to the Committees on Appropriations of the Senate and of the House of Representatives to establish the baseline for application of reprogramming and transfer authorities for the current fiscal year: Provided further, That the report shall include: (1) a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; (2) a delineation in the table for each appropriation both by object class and program, project, and activity as detailed in the budget appendix for the respective appropriation; and (3) an identification of items of special congressional interest: Provided further, That the amount appropriated or limited for salaries and expenses for an agency shall be reduced by $100,000 per day for each day after the required date that the report has not been submitted to the Congress.  
406.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2010 from appropriations made available for salaries and expenses for fiscal year 2010 in this Act, shall remain available through September 30, 2011, for each such account for the purposes authorized: Provided, That a request shall be submitted to the House and Senate Committees on Appropriations for approval prior to the expenditure of such funds: Provided further, That these requests shall be made in compliance with reprogramming guidelines under section 405 of this Act.  
407.All Federal agencies and departments that are funded under this Act shall issue a report to the House and Senate Committees on Appropriations on all sole source contracts by no later than July 30, 2010. Such report shall include the contractor, the amount of the contract and the rationale for using a sole source contract.  
408. 
(a)None of the funds made available in this Act may be obligated or expended for any employee training that— 
(1)does not meet identified needs for knowledge, skills, and abilities bearing directly upon the performance of official duties;  
(2)contains elements likely to induce high levels of emotional response or psychological stress in some participants;  
(3)does not require prior employee notification of the content and methods to be used in the training and written end of course evaluation;  
(4)contains any methods or content associated with religious or quasi-religious belief systems or new age belief systems as defined in Equal Employment Opportunity Commission Notice N–915.022, dated September 2, 1988; or  
(5)is offensive to, or designed to change, participants' personal values or lifestyle outside the workplace.  
(b)Nothing in this section shall prohibit, restrict, or otherwise preclude an agency from conducting training bearing directly upon the performance of official duties.  
409.No funds in this Act may be used to support any Federal, State, or local projects that seek to use the power of eminent domain, unless eminent domain is employed only for a public use: Provided, That for purposes of this section, public use shall not be construed to include economic development that primarily benefits private entities: Provided further, That any use of funds for mass transit, railroad, airport, seaport or highway projects as well as utility projects which benefit or serve the general public (including energy-related, communication-related, water-related and wastewater-related infrastructure), other structures designated for use by the general public or which have other common-carrier or public-utility functions that serve the general public and are subject to regulation and oversight by the government, and projects for the removal of an immediate threat to public health and safety or brownsfield as defined in the Small Business Liability Relief and Brownsfield Revitalization Act (Public Law 107–118) shall be considered a public use for purposes of eminent domain.  
410.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act.  
411.No part of any appropriation contained in this Act shall be available to pay the salary for any person filling a position, other than a temporary position, formerly held by an employee who has left to enter the Armed Forces of the United States and has satisfactorily completed his period of active military or naval service, and has within 90 days after his release from such service or from hospitalization continuing after discharge for a period of not more than 1 year, made application for restoration to his former position and has been certified by the Office of Personnel Management as still qualified to perform the duties of his former position and has not been restored thereto.  
412.No funds appropriated pursuant to this Act may be expended in contravention of sections 2 through 4 of the Act of March 3, 1933 (41 U.S.C. 10a–10c, popularly known as the Buy American Act).  
413.No funds appropriated or otherwise made available under this Act shall be made available to any person or entity that has been found to violate the Buy American Act (41 U.S.C. 10a–10c).  
414.None of the funds made available in this Act may be used for first-class airline accommodations in contravention of sections 301–10.122 and 301–10.123 of title 41, Code of Federal Regulations.  
415.None of the funds made available in this Act may be used to purchase a light bulb for an office building unless the light bulb has, to the extent practicable, an Energy Star or Federal Energy Management Program designation.  
416. 
(a) Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public website of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest.  
(b)Subsection (a) shall not apply to a report if— 
(1)the public posting of the report compromises national security; or  
(2)the report contains proprietary information.  
(c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days.  
417.None of the funds made available in this Act may be used to establish, issue, implement, administer, or enforce any prohibition or restriction on the establishment or effectiveness of any occupancy preference for veterans in supportive housing for the elderly that: (1) is provided assistance by the Department of Housing and Urban Development; and (2)(A) is or would be located on property of the Department of Veterans Affairs; or (B) is subject to an enhanced use lease with the Department of Veterans Affairs. 
418.None of the funds made available under this Act or any prior Act may be provided to the Association of Community Organizations for Reform Now (ACORN), or any of its affiliates, subsidiaries, or allied organizations.  
419.Specific projects contained in the report of the Committee on Appropriations of the House of Representatives accompanying this Act (H. Rept. 111–218) that are considered congressional earmarks for purposes of clause 9 of rule XXI of the Rules of the House of Representatives, when intended to be awarded to a for-profit entity, shall be awarded under a full and open competition. 
 This division may be cited as the Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2010.  
BCommerce, Justice, Science, and Related Agencies Appropriations Act, 2010 
IDepartment of Commerce 
International trade administration Operations and administrationFor necessary expenses for international trade activities of the Department of Commerce provided for by law, and for engaging in trade promotional activities abroad, including expenses of grants and cooperative agreements for the purpose of promoting exports of United States firms, without regard to 44 U.S.C. 3702 and 3703; full medical coverage for dependent members of immediate families of employees stationed overseas and employees temporarily posted overseas; travel and transportation of employees of the International Trade Administration between two points abroad, without regard to 49 U.S.C. 40118; employment of Americans and aliens by contract for services; rental of space abroad for periods not exceeding 10 years, and expenses of alteration, repair, or improvement; purchase or construction of temporary demountable exhibition structures for use abroad; payment of tort claims, in the manner authorized in the first paragraph of 28 U.S.C. 2672 when such claims arise in foreign countries; not to exceed $327,000 for official representation expenses abroad; purchase of passenger motor vehicles for official use abroad, not to exceed $45,000 per vehicle; obtaining insurance on official motor vehicles; and rental of tie lines, $456,204,000, to remain available until September 30, 2011, of which $9,439,000 is to be derived from fees to be retained and used by the International Trade Administration, notwithstanding 31 U.S.C. 3302: Provided, That not less than $49,530,000 shall be for Manufacturing and Services; not less than $43,212,000 shall be for Market Access and Compliance; not less than $68,290,000 shall be for the Import Administration; not less than $258,438,000 shall be for the Trade Promotion and United States and Foreign Commercial Service; and not less than $27,295,000 shall be for Executive Direction and Administration: Provided further, That not less than $7,000,000 shall be for the Office of China Compliance, and not less than $4,400,000 shall be for the China Countervailing Duty Group: Provided further, That the provisions of the first sentence of section 105(f) and all of section 108(c) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2455(f) and 2458(c)) shall apply in carrying out these activities without regard to section 5412 of the Omnibus Trade and Competitiveness Act of 1988 (15 U.S.C. 4912); and that for the purpose of this Act, contributions under the provisions of the Mutual Educational and Cultural Exchange Act of 1961 shall include payment for assessments for services provided as part of these activities: Provided further, That negotiations shall be conducted within the World Trade Organization to recognize the right of members to distribute monies collected from antidumping and countervailing duties: Provided further, That negotiations shall be conducted within the World Trade Organization consistent with the negotiating objectives contained in the Trade Act of 2002, Public Law 107–210: Provided further, That within the amounts appropriated, $5,215,000 shall be used for the projects, and in the amounts, specified in the explanatory statement accompanying this Act. Bureau of industry and security Operations and administrationFor necessary expenses for export administration and national security activities of the Department of Commerce, including costs associated with the performance of export administration field activities both domestically and abroad; full medical coverage for dependent members of immediate families of employees stationed overseas; employment of Americans and aliens by contract for services abroad; payment of tort claims, in the manner authorized in the first paragraph of 28 U.S.C. 2672 when such claims arise in foreign countries; not to exceed $15,000 for official representation expenses abroad; awards of compensation to informers under the Export Administration Act of 1979, and as authorized by 22 U.S.C. 401(b); and purchase of passenger motor vehicles for official use and motor vehicles for law enforcement use with special requirement vehicles eligible for purchase without regard to any price limitation otherwise established by law, $100,342,000, to remain available until expended, of which $14,767,000 shall be for inspections and other activities related to national security: Provided, That the provisions of the first sentence of section 105(f) and all of section 108(c) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2455(f) and 2458(c)) shall apply in carrying out these activities: Provided further, That payments and contributions collected and accepted for materials or services provided as part of such activities may be retained for use in covering the cost of such activities, and for providing information to the public with respect to the export administration and national security activities of the Department of Commerce and other export control programs of the United States and other governments. Economic development administration Economic development assistance programsFor grants for economic development assistance as provided by the Public Works and Economic Development Act of 1965, and for trade adjustment assistance, $255,000,000, to remain available until expended. Salaries and expensesFor necessary expenses of administering the economic development assistance programs as provided for by law, $38,000,000: Provided, That these funds may be used to monitor projects approved pursuant to title I of the Public Works Employment Act of 1976, title II of the Trade Act of 1974, and the Community Emergency Drought Relief Act of 1977. Minority business development agency Minority business developmentFor necessary expenses of the Department of Commerce in fostering, promoting, and developing minority business enterprise, including expenses of grants, contracts, and other agreements with public or private organizations, $31,500,000: Provided, That within the amounts appropriated, $1,100,000 shall be used for the projects, and in the amounts, specified in the explanatory statement accompanying this Act. Economic and statistical analysis Salaries and expensesFor necessary expenses, as authorized by law, of economic and statistical analysis programs of the Department of Commerce, $97,255,000, to remain available until September 30, 2011. Bureau of the census Salaries and expensesFor expenses necessary for collecting, compiling, analyzing, preparing, and publishing statistics, provided for by law, $259,024,000. Periodic censuses and programsFor necessary expenses to collect and publish statistics for periodic censuses and programs provided for by law, $7,065,707,000, of which $100,000,000 shall be derived from available unobligated balances previously appropriated under this heading, to remain available until September 30, 2011: Provided, That none of the funds provided in this or any other Act for any fiscal year may be used for the collection of census data on race identification that does not include some other race as a category: Provided further, That from amounts provided herein, funds may be used for additional promotion, outreach, and marketing activities. National telecommunications and information administration Salaries and expensesFor necessary expenses, as provided for by law, of the National Telecommunications and Information Administration (NTIA), $19,999,000, to remain available until September 30, 2011: Provided, That, notwithstanding 31 U.S.C. 1535(d), the Secretary of Commerce shall charge Federal agencies for costs incurred in spectrum management, analysis, operations, and related services, and such fees shall be retained and used as offsetting collections for costs of such spectrum services, to remain available until expended: Provided further, That the Secretary of Commerce is authorized to retain and use as offsetting collections all funds transferred, or previously transferred, from other Government agencies for all costs incurred in telecommunications research, engineering, and related activities by the Institute for Telecommunication Sciences of NTIA, in furtherance of its assigned functions under this paragraph, and such funds received from other Government agencies shall remain available until expended. Public telecommunications facilities, planning and constructionFor the administration of grants, authorized by section 392 of the Communications Act of 1934, $20,000,000, to remain available until expended as authorized by section 391 of the Act: Provided, That not to exceed $2,000,000 shall be available for program administration as authorized by section 391 of the Act: Provided further, That, notwithstanding the provisions of section 391 of the Act, the prior year unobligated balances may be made available for grants for projects for which applications have been submitted and approved during any fiscal year. United states patent and trademark office Salaries and expensesFor necessary expenses of the United States Patent and Trademark Office (USPTO) provided for by law, including defense of suits instituted against the Under Secretary of Commerce for Intellectual Property and Director of the United States Patent and Trademark Office, $1,887,000,000, to remain available until expended: Provided, That the sum herein appropriated from the general fund shall be reduced as offsetting collections assessed and collected pursuant to 15 U.S.C. 1113 and 35 U.S.C. 41 and 376 are received during fiscal year 2010, so as to result in a fiscal year 2010 appropriation from the general fund estimated at $0: Provided further, That during fiscal year 2010, should the total amount of offsetting fee collections be less than $1,887,000,000, this amount shall be reduced accordingly: Provided further, That from amounts provided herein, not to exceed $1,000 shall be made available in fiscal year 2010 for official reception and representation expenses: Provided further, That in fiscal year 2010 from the amounts made available for Salaries and Expenses for the USPTO, the amounts necessary to pay: (1) the difference between the percentage of basic pay contributed by the USPTO and employees under section 8334(a) of title 5, United States Code, and the normal cost percentage (as defined by section 8331(17) of that title) of basic pay, of employees subject to subchapter III of chapter 83 of that title; and (2) the present value of the otherwise unfunded accruing costs, as determined by the Office of Personnel Management, of post-retirement life insurance and post-retirement health benefits coverage for all USPTO employees, shall be transferred to the Civil Service Retirement and Disability Fund, the Employees Life Insurance Fund, and the Employees Health Benefits Fund, as appropriate, and shall be available for the authorized purposes of those accounts: Provided further, That sections 801, 802, and 803 of division B, Public Law 108–447 shall remain in effect during fiscal year 2010: Provided further, That the Director may, this year, reduce by regulation fees payable for documents in patent and trademark matters, in connection with the filing of documents filed electronically in a form prescribed by the Director: Provided further, That from the amounts provided herein, no less than $4,000,000 shall be available only for the USPTO contribution in a cooperative or joint agreement or agreements with a non-profit organization or organizations, successfully audited within the previous year, and with previous experience in such programs, to conduct policy studies, including studies relating to activities of United Nations Specialized agencies and other international organizations, as well as conferences and other development programs, in support of fair international protection of intellectual property rights. National institute of standards and technology Scientific and technical research and servicesFor necessary expenses of the National Institute of Standards and Technology, $515,000,000, to remain available until expended, of which not to exceed $9,000,000 may be transferred to the Working Capital Fund: Provided, That not to exceed $10,000 shall be for official reception and representation expenses: Provided further, That within the amounts appropriated, $10,500,000 shall be used for the projects, and in the amounts, specified in the explanatory statement accompanying this Act. Industrial technology servicesFor necessary expenses of the Hollings Manufacturing Extension Partnership of the National Institute of Standards and Technology, $124,700,000, to remain available until expended. In addition, for necessary expenses of the Technology Innovation Program of the National Institute of Standards and Technology, $69,900,000, to remain available until expended. Construction of research facilitiesFor construction of new research facilities, including architectural and engineering design, and for renovation and maintenance of existing facilities, not otherwise provided for the National Institute of Standards and Technology, as authorized by 15 U.S.C. 278c–278e, $147,000,000, to remain available until expended, of which $20,000,000 is for a competitive construction grant program for research science buildings: Provided, That within the amounts appropriated, $47,000,000 shall be used for the projects, and in the amounts, specified in the explanatory statement accompanying this Act: Provided further, That the Secretary of Commerce shall include in the budget justification materials that the Secretary submits to Congress in support of the Department of Commerce budget (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) an estimate for each National Institute of Standards and Technology construction project having a total multi-year program cost of more than $5,000,000 and simultaneously the budget justification materials shall include an estimate of the budgetary requirements for each such project for each of the five subsequent fiscal years. National oceanic and atmospheric administration Operations, research, and facilities (including transfers of funds)For necessary expenses of activities authorized by law for the National Oceanic and Atmospheric Administration, including maintenance, operation, and hire of aircraft and vessels; grants, contracts, or other payments to nonprofit organizations for the purposes of conducting activities pursuant to cooperative agreements; and relocation of facilities, $3,305,178,000, to remain available until September 30, 2011, except for funds provided for cooperative enforcement, which shall remain available until September 30, 2012: Provided, That fees and donations received by the National Ocean Service for the management of national marine sanctuaries may be retained and used for the salaries and expenses associated with those activities, notwithstanding 31 U.S.C. 3302: Provided further, That in addition, $3,000,000 shall be derived by transfer from the fund entitled Coastal Zone Management and in addition $104,600,000 shall be derived by transfer from the fund entitled Promote and Develop Fishery Products and Research Pertaining to American Fisheries: Provided further, That of the $3,412,778,000 provided for in direct obligations under this heading $3,305,178,000 is appropriated from the general fund, and $107,600,000 is provided by transfer: Provided further, That the total amount available for the National Oceanic and Atmospheric Administration corporate services administrative support costs shall not exceed $235,549,000: Provided further, That payments of funds made available under this heading to the Department of Commerce Working Capital Fund including Department of Commerce General Counsel legal services shall not exceed $41,944,000: Provided further, That within the amounts appropriated, $99,295,000 shall be used for the projects, and in the amounts, specified in the explanatory statement accompanying this Act: Provided further, That any deviation from the amounts designated for specific activities in the explanatory statement accompanying this Act, or any use of deobligated balances of funds provided under this heading in previous years, shall be subject to the procedures set forth in section 505 of this Act: Provided further, That in allocating grants under sections 306 and 306A of the Coastal Zone Management Act of 1972, as amended, no coastal State shall receive more than 5 percent or less than 1 percent of increased funds appropriated over the previous fiscal year.In addition, for necessary retired pay expenses under the Retired Serviceman's Family Protection and Survivor Benefits Plan, and for payments for the medical care of retired personnel and their dependents under the Dependents Medical Care Act (10 U.S.C. 55), such sums as may be necessary. Procurement, acquisition and constructionFor procurement, acquisition and construction of capital assets, including alteration and modification costs, of the National Oceanic and Atmospheric Administration, $1,358,353,000, to remain available until September 30, 2012, except funds provided for construction of facilities which shall remain available until expended: Provided, That of the $1,360,353,000 provided for in direct obligations under this heading, $1,358,353,000 is appropriated from the general fund and $2,000,000 is provided from recoveries of prior year obligations: Provided further, That except to the extent expressly prohibited by any other law, the Department of Defense may delegate procurement functions related to the National Polar-orbiting Operational Environmental Satellite System to officials of the Department of Commerce pursuant to section 2311 of title 10, United States Code: Provided further, That any deviation from the amounts designated for specific activities in the explanatory statement accompanying this Act, or any use of deobligated balances of funds provided under this heading in previous years, shall be subject to the procedures set forth in section 505 of this Act: Provided further, That the Secretary of Commerce shall include in budget justification materials that the Secretary submits to Congress in support of the Department of Commerce budget (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) an estimate for each National Oceanic and Atmospheric Administration Procurement, Acquisition or Construction project having a total of more than $5,000,000 and simultaneously the budget justification shall include an estimate of the budgetary requirements for each such project for each of the five subsequent fiscal years: Provided further, That the Secretary of Commerce is authorized to enter into a lease, at no cost to the United States Government, with the Regents of the University of Alabama for a term of not less than 55 years, with two successive options each of 5 years, for land situated on the campus of University of Alabama in Tuscaloosa to house the Cooperative Institute and Research Center for Southeast Weather and Hydrology: Provided further, That within the amounts appropriated, $18,000,000 shall be used for the projects, and in the amounts, specified in the explanatory statement accompanying this Act. Pacific coastal salmon recoveryFor necessary expenses associated with the restoration of Pacific salmon populations, $80,000,000, to remain available until September 30, 2011: Provided, That of the funds provided herein the Secretary of Commerce may issue grants to the States of Washington, Oregon, Idaho, Nevada, California, and Alaska, and Federally-recognized tribes of the Columbia River and Pacific Coast for projects necessary for conservation of salmon and steelhead populations that are listed as threatened or endangered, or identified by a State as at-risk to be so-listed, for maintaining populations necessary for exercise of tribal treaty fishing rights or native subsistence fishing, or for conservation of Pacific coastal salmon and steelhead habitat, based on guidelines to be developed by the Secretary of Commerce: Provided further, That funds disbursed to States shall be subject to a matching requirement of funds or documented in-kind contributions of at least 33 percent of the Federal funds. Coastal zone management fund (including transfer of funds)Of amounts collected pursuant to section 308 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1456a), not to exceed $3,000,000 shall be transferred to the Operations, Research, and Facilities account to offset the costs of implementing such Act. Fisheries finance program accountSubject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2010, obligations of direct loans may not exceed $16,000,000 for Individual Fishing Quota loans and not to exceed $59,000,000 for traditional direct loans as authorized by the Merchant Marine Act of 1936: Provided, That none of the funds made available under this heading may be used for direct loans for any new fishing vessel that will increase the harvesting capacity in any United States fishery. Departmental management Salaries and expensesFor expenses necessary for the departmental management of the Department of Commerce provided for by law, including not to exceed $5,000 for official reception and representation, $58,000,000: Provided, That the Secretary, within 60 days of enactment of this Act, shall provide a report to the Committees on Appropriations of the House and Senate that audits and evaluates all decision documents and expenditures by the Bureau of the Census as they relate to the 2010 Census: Provided further, That of the amounts provided to the Secretary within this account, $5,000,000 shall not become available for obligation until the Secretary certifies to the Committees on Appropriations of the House and Senate that the Bureau of the Census has followed and met all standards and best practices, and all Office of Management and Budget guidelines related to information technology projects and contract management. Herbert c. hoover building renovation and modernizationFor expenses necessary, including blast windows, for the renovation and modernization of the Herbert C. Hoover Building, $22,500,000, to remain available until expended. Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $27,000,000. General provisions—Department of commerce  
101.During the current fiscal year, applicable appropriations and funds made available to the Department of Commerce by this Act shall be available for the activities specified in the Act of October 26, 1949 (15 U.S.C. 1514), to the extent and in the manner prescribed by the Act, and, notwithstanding 31 U.S.C. 3324, may be used for advanced payments not otherwise authorized only upon the certification of officials designated by the Secretary of Commerce that such payments are in the public interest.  
102.During the current fiscal year, appropriations made available to the Department of Commerce by this Act for salaries and expenses shall be available for hire of passenger motor vehicles as authorized by 31 U.S.C. 1343 and 1344; services as authorized by 5 U.S.C. 3109; and uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901–5902).  
103.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of Commerce in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That the Secretary of Commerce shall notify the Committees on Appropriations at least 15 days in advance of the acquisition or disposal of any capital asset (including land, structures, and equipment) not specifically provided for in this Act or any other law appropriating funds for the Department of Commerce: Provided further, That for the National Oceanic and Atmospheric Administration this section shall provide for transfers among appropriations made only to the National Oceanic and Atmospheric Administration and such appropriations may not be transferred and reprogrammed to other Department of Commerce bureaus and appropriation accounts.  
104.Any costs incurred by a department or agency funded under this title resulting from personnel actions taken in response to funding reductions included in this title or from actions taken for the care and protection of loan collateral or grant property shall be absorbed within the total budgetary resources available to such department or agency: Provided, That the authority to transfer funds between appropriations accounts as may be necessary to carry out this section is provided in addition to authorities included elsewhere in this Act: Provided further, That use of funds to carry out this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.  
105.The requirements set forth by section 112 of division B of Public Law 110–161 are hereby adopted by reference.  
106.Notwithstanding any other law, the Secretary may furnish services (including but not limited to utilities, telecommunications, and security services) necessary to support the operation, maintenance, and improvement of space that persons, firms or organizations are authorized pursuant to the Public Buildings Cooperative Use Act of 1976 or other authority to use or occupy in the Herbert C. Hoover Building, Washington, DC, or other buildings, the maintenance, operation, and protection of which has been delegated to the Secretary from the Administrator of General Services pursuant to the Federal Property and Administrative Services Act of 1949, as amended, on a reimbursable or non-reimbursable basis. Amounts received as reimbursement for services provided under this section or the authority under which the use or occupancy of the space is authorized, up to $200,000, shall be credited to the appropriation or fund which initially bears the costs of such services.  
107.With the consent of the President, the Secretary of Commerce shall represent the United States Government in negotiating and monitoring international agreements regarding fisheries, marine mammals, or sea turtles: Provided, That the Secretary of Commerce shall be responsible for the development and interdepartmental coordination of the policies of the United States with respect to the international negotiations and agreements referred to in this section.  
108.Section 101(k) of the Emergency Steel Loan Guarantee Act of 1999 (15 U.S.C. 1841 note) is amended by striking ‘‘2009’’ and inserting ‘‘2011’’.  
109.Nothing in this title shall be construed to prevent a grant recipient from deterring child pornography, copyright infringement, or any other unlawful activity over its networks.  
110.The Administration of the National Oceanic and Atmospheric Administration is authorized to use, with their consent, with reimbursement and subject to the limits of available appropriations, the land, services, equipment, personnel, and facilities of any department, agency or instrumentality of the United States, or of any State, local government, Indian tribal government, Territory or possession, or of any political subdivision thereof, or of any foreign government or international organization for purposes related to carrying out the responsibilities of any statute administered by the National Oceanic and Atmospheric Administration. 
This title may be cited as the Department of Commerce Appropriations Act, 2010.   
IIDepartment of Justice 
General administration Salaries and expensesFor expenses necessary for the administration of the Department of Justice, $118,488,000, of which not to exceed $4,000,000 for security and construction of Department of Justice facilities shall remain available until expended: Provided, That the Attorney General is authorized to transfer funds appropriated within General Administration to any office in this account: Provided further, That $18,693,000 is for Department Leadership; $8,101,000 is for Intergovernmental Relations/External Affairs; $12,715,000 is for Executive Support/Professional Responsibility; and $78,979,000 is for the Justice Management Division: Provided further, That any change in amounts specified in the preceding proviso greater than 5 percent shall be submitted for approval to the House and Senate Committees on Appropriations consistent with the terms of section 505 of this Act: Provided further, That this transfer authority is in addition to transfers authorized under section 505 of this Act. National Drug Intelligence CenterFor necessary expenses of the National Drug Intelligence Center, $44,023,000, of which $2,000,000 shall be for reimbursement of Air Force personnel for the National Drug Intelligence Center to support the Department of Defense’s counter-drug intelligence responsibilities: Provided, That the National Drug Intelligence Center shall maintain the personnel and technical resources to provide timely support to law enforcement authorities and the intelligence community by conducting document and computer exploitation of materials collected in Federal, State, and local law enforcement activity associated with counter-drug, counterterrorism, and national security investigations and operations. Justice information sharing technologyFor necessary expenses for information sharing technology, including planning, development, deployment and departmental direction, $88,285,000, to remain available until expended. Tactical law enforcement wireless communicationsFor the costs of developing and implementing a nation-wide Integrated Wireless Network supporting Federal law enforcement communications, and for the costs of operations and maintenance of existing Land Mobile Radio legacy systems, $206,143,000, to remain available until expended: Provided, That the Attorney General shall transfer to this account all funds made available to the Department of Justice for the purchase of portable and mobile radios: Provided further, That any transfer made under the preceding proviso shall be subject to section 505 of this Act. Administrative review and appealsFor expenses necessary for the administration of pardon and clemency petitions and immigration-related activities, $300,685,000, of which $4,000,000 shall be derived by transfer from the Executive Office for Immigration Review fees deposited in the Immigration Examinations Fee account. Detention trusteeFor necessary expenses of the Federal Detention Trustee, $1,438,663,000, to remain available until expended: Provided, That the Trustee shall be responsible for managing the Justice Prisoner and Alien Transportation System: Provided further, That not to exceed $5,000,000 shall be considered funds appropriated for State and local law enforcement assistance pursuant to 18 U.S.C. 4013(b). Office of inspector generalFor necessary expenses of the Office of Inspector General, $84,368,000, including not to exceed $10,000 to meet unforeseen emergencies of a confidential character. United states parole commission Salaries and expensesFor necessary expenses of the United States Parole Commission as authorized, $12,859,000. Legal activities Salaries and expenses, general legal activities For expenses necessary for the legal activities of the Department of Justice, not otherwise provided for, including not to exceed $20,000 for expenses of collecting evidence, to be expended under the direction of, and to be accounted for solely under the certificate of, the Attorney General; and rent of private or Government-owned space in the District of Columbia, $875,097,000, of which not to exceed $10,000,000 for litigation support contracts shall remain available until expended: Provided, That of the total amount appropriated, not to exceed $10,000 shall be available to the United States National Central Bureau, INTERPOL, for official reception and representation expenses: Provided further, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for litigation activities of the Civil Division, the Attorney General may transfer such amounts to Salaries and Expenses, General Legal Activities from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the previous proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That of the amount appropriated, such sums as may be necessary shall be available to reimburse the Office of Personnel Management for salaries and expenses associated with the election monitoring program under section 8 of the Voting Rights Act of 1965 (42 U.S.C. 1973f): Provided further, That of the amounts provided under this heading for the election monitoring program $3,390,000, shall remain available until expended.In addition, for reimbursement of expenses of the Department of Justice associated with processing cases under the National Childhood Vaccine Injury Act of 1986, not to exceed $7,833,000, to be appropriated from the Vaccine Injury Compensation Trust Fund. Salaries and expenses, antitrust divisionFor expenses necessary for the enforcement of antitrust and kindred laws, $163,170,000, to remain available until expended: Provided, That notwithstanding any other provision of law, fees collected for premerger notification filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15 U.S.C. 18a), regardless of the year of collection (and estimated to be $102,000,000 in fiscal year 2010), shall be retained and used for necessary expenses in this appropriation, and shall remain available until expended: Provided further, That the sum herein appropriated from the general fund shall be reduced as such offsetting collections are received during fiscal year 2010, so as to result in a final fiscal year 2010 appropriation from the general fund estimated at $61,170,000. Salaries and expenses, united states attorneysFor necessary expenses of the Offices of the United States Attorneys, including inter-governmental and cooperative agreements, $1,934,003,000: Provided, That of the total amount appropriated, not to exceed $8,000 shall be available for official reception and representation expenses: Provided further, That not to exceed $25,000,000 shall remain available until expended: Provided further, That of the amount provided under this heading, not less than $36,980,000 shall be used for salaries and expenses for assistant U.S. Attorneys to carry out section 704 of the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) concerning the prosecution of offenses relating to the sexual exploitation of children: Provided further, That of the amount provided under this heading, $6,000,000 is for salaries and expenses for new assistant U.S. Attorneys to carry out additional prosecutions of serious crimes in Indian Country. United states trustee system fundFor necessary expenses of the United States Trustee Program, as authorized, $219,250,000, to remain available until expended and to be derived from the United States Trustee System Fund: Provided, That notwithstanding any other provision of law, deposits to the Fund shall be available in such amounts as may be necessary to pay refunds due depositors: Provided further, That, notwithstanding any other provision of law, $210,000,000 of offsetting collections pursuant to 28 U.S.C. 589a(b) shall be retained and used for necessary expenses in this appropriation and shall remain available until expended: Provided further, That the sum herein appropriated from the Fund shall be reduced as such offsetting collections are received during fiscal year 2010, so as to result in a final fiscal year 2010 appropriation from the Fund estimated at $4,250,000. Salaries and expenses, foreign claims settlement commissionFor expenses necessary to carry out the activities of the Foreign Claims Settlement Commission, including services as authorized by section 3109 of title 5, United States Code, $2,117,000. Fees and expenses of witnessesFor fees and expenses of witnesses, for expenses of contracts for the procurement and supervision of expert witnesses, for private counsel expenses, including advances, and for expenses of foreign counsel, $168,300,000, to remain available until expended: Provided, That not to exceed $10,000,000 may be made available for construction of buildings for protected witness safesites: Provided further, That not to exceed $3,000,000 may be made available for the purchase and maintenance of armored and other vehicles for witness security caravans: Provided further, That not to exceed $11,000,000 may be made available for the purchase, installation, maintenance, and upgrade of secure telecommunications equipment and a secure automated information network to store and retrieve the identities and locations of protected witnesses. Salaries and expenses, community relations serviceFor necessary expenses of the Community Relations Service, $11,479,000: Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for conflict resolution and violence prevention activities of the Community Relations Service, the Attorney General may transfer such amounts to the Community Relations Service, from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. Assets forfeiture fundFor expenses authorized by 28 U.S.C. 524(c)(1)(B), (F), and (G), $20,990,000, to be derived from the Department of Justice Assets Forfeiture Fund. United states marshals service Salaries and expensesFor necessary expenses of the United States Marshals Service, $1,125,763,000; of which not to exceed $30,000 shall be available for official reception and representation expenses; and of which not to exceed $10,000,000 shall remain available until expended for information technology systems. ConstructionFor construction in space controlled, occupied or utilized by the United States Marshals Service for prisoner holding and related support, $26,625,000, to remain available until expended; of which not less than $12,625,000 shall be available for the costs of courthouse security equipment, including furnishings, relocations, and telephone systems and cabling. National security division Salaries and expensesFor expenses necessary to carry out the activities of the National Security Division, $87,938,000; of which not to exceed $5,000,000 for information technology systems shall remain available until expended: Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for the activities of the National Security Division, the Attorney General may transfer such amounts to this heading from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. Interagency law enforcement Interagency crime and drug enforcementFor necessary expenses for the identification, investigation, and prosecution of individuals associated with the most significant drug trafficking and affiliated money laundering organizations not otherwise provided for, to include inter-governmental agreements with State and local law enforcement agencies engaged in the investigation and prosecution of individuals involved in organized crime drug trafficking, $528,569,000, of which $50,000,000 shall remain available until expended: Provided, That any amounts obligated from appropriations under this heading may be used under authorities available to the organizations reimbursed from this appropriation. Federal bureau of investigation Salaries and expensesFor necessary expenses of the Federal Bureau of Investigation for detection, investigation, and prosecution of crimes against the United States, $7,658,622,000, of which $101,066,000 is designated as being for overseas deployments and other activities pursuant to sections 401(c)(4) and 423(a)(1) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010; and of which not to exceed $150,000,000 shall remain available until expended: Provided, That not to exceed $205,000 shall be available for official reception and representation expenses: Provided further, That notwithstanding section 205 of this Act, the Director of the Federal Bureau of Investigation, upon a determination that additional funding is necessary to carry out construction of the Biometrics Technology Center, may transfer from amounts available for Salaries and Expenses to amounts available for Construction up to $30,000,000 in fees collected to defray expenses for the automation of fingerprint identification and criminal justice information services and associated costs: Provided further, That any transfer made pursuant to the previous proviso shall be subject to section 505 of this Act. ConstructionFor all necessary expenses, to include the cost of equipment, furniture, and information technology requirements, related to construction or acquisition of buildings, facilities and sites by purchase, or as otherwise authorized by law; conversion, modification and extension of Federally-owned buildings; and preliminary planning and design of projects; $239,915,000, to remain available until expended. Drug enforcement administration Salaries and expensesFor necessary expenses of the Drug Enforcement Administration, including not to exceed $70,000 to meet unforeseen emergencies of a confidential character pursuant to 28 U.S.C. 530C; and expenses for conducting drug education and training programs, including travel and related expenses for participants in such programs and the distribution of items of token value that promote the goals of such programs, $2,019,682,000; of which not to exceed $75,000,000 shall remain available until expended; and of which not to exceed $100,000 shall be available for official reception and representation expenses. Bureau of alcohol, tobacco, firearms and explosives Salaries and expensesFor necessary expenses of the Bureau of Alcohol, Tobacco, Firearms and Explosives, not to exceed $40,000 for official reception and representation expenses; for training of State and local law enforcement agencies with or without reimbursement, including training in connection with the training and acquisition of canines for explosives and fire accelerants detection; and for provision of laboratory assistance to State and local law enforcement agencies, with or without reimbursement, $1,114,772,000, of which not to exceed $1,000,000 shall be available for the payment of attorneys' fees as provided by section 924(d)(2) of title 18, United States Code; and of which not to exceed $10,000,000 shall remain available until expended: Provided, That no funds appropriated herein shall be available for salaries or administrative expenses in connection with consolidating or centralizing, within the Department of Justice, the records, or any portion thereof, of acquisition and disposition of firearms maintained by Federal firearms licensees: Provided further, That no funds appropriated herein shall be used to pay administrative expenses or the compensation of any officer or employee of the United States to implement an amendment or amendments to 27 CFR 478.118 or to change the definition of Curios or relics in 27 CFR 478.11 or remove any item from ATF Publication 5300.11 as it existed on January 1, 1994: Provided further, That none of the funds appropriated herein shall be available to investigate or act upon applications for relief from Federal firearms disabilities under 18 U.S.C. 925(c): Provided further, That such funds shall be available to investigate and act upon applications filed by corporations for relief from Federal firearms disabilities under section 925(c) of title 18, United States Code: Provided further, That no funds made available by this or any other Act may be used to transfer the functions, missions, or activities of the Bureau of Alcohol, Tobacco, Firearms and Explosives to other agencies or Departments in fiscal year 2010: Provided further, That, beginning in fiscal year 2010 and thereafter, no funds appropriated under this or any other Act may be used to disclose part or all of the contents of the Firearms Trace System database maintained by the National Trace Center of the Bureau of Alcohol, Tobacco, Firearms and Explosives or any information required to be kept by licensees pursuant to section 923(g) of title 18, United States Code, or required to be reported pursuant to paragraphs (3) and (7) of such section 923(g), except to: (1) a Federal, State, local, or tribal law enforcement agency, or a Federal, State, or local prosecutor; or (2) a foreign law enforcement agency solely in connection with or for use in a criminal investigation or prosecution; or (3) a Federal agency for a national security or intelligence purpose; unless such disclosure of such data to any of the entities described in (1), (2) or (3) of this proviso would compromise the identity of any undercover law enforcement officer or confidential informant, or interfere with any case under investigation; and no person or entity described in (1), (2) or (3) shall knowingly and publicly disclose such data; and all such data shall be immune from legal process, shall not be subject to subpoena or other discovery, shall be inadmissible in evidence, and shall not be used, relied on, or disclosed in any manner, nor shall testimony or other evidence be permitted based on the data, in a civil action in any State (including the District of Columbia) or Federal court or in an administrative proceeding other than a proceeding commenced by the Bureau of Alcohol, Tobacco, Firearms and Explosives to enforce the provisions of chapter 44 of such title, or a review of such an action or proceeding; except that this proviso shall not be construed to prevent: (A) the disclosure of statistical information concerning total production, importation, and exportation by each licensed importer (as defined in section 921(a)(9) of such title) and licensed manufacturer (as defined in section 921(a)(10) of such title); (B) the sharing or exchange of such information among and between Federal, State, local, or foreign law enforcement agencies, Federal, State, or local prosecutors, and Federal national security, intelligence, or counterterrorism officials; or (C) the publication of annual statistical reports on products regulated by the Bureau of Alcohol, Tobacco, Firearms and Explosives, including total production, importation, and exportation by each licensed importer (as so defined) and licensed manufacturer (as so defined), or statistical aggregate data regarding firearms traffickers and trafficking channels, or firearms misuse, felons, and trafficking investigations: Provided further, That no funds made available by this or any other Act shall be expended to promulgate or implement any rule requiring a physical inventory of any business licensed under section 923 of title 18, United States Code: Provided further, That no funds under this Act may be used to electronically retrieve information gathered pursuant to 18 U.S.C. 923(g)(4) by name or any personal identification code: Provided further, That no funds authorized or made available under this or any other Act may be used to deny any application for a license under section 923 of title 18, United States Code, or renewal of such a license due to a lack of business activity, provided that the applicant is otherwise eligible to receive such a license, and is eligible to report business income or to claim an income tax deduction for business expenses under the Internal Revenue Code of 1986. CONSTRUCTIONFor necessary expenses to construct or acquire buildings and sites by purchase, or as otherwise authorized by law (including equipment for such buildings); conversion and extension of Federally-owned buildings; and preliminary planning and design of projects; $6,000,000, to remain available until expended. Federal prison system Salaries and expensesFor necessary expenses of the Federal Prison System for the administration, operation, and maintenance of Federal penal and correctional institutions, including purchase (not to exceed 831, of which 743 are for replacement only) and hire of law enforcement and passenger motor vehicles, and for the provision of technical assistance and advice on corrections related issues to foreign governments, $6,086,231,000: Provided, That the Attorney General may transfer to the Health Resources and Services Administration such amounts as may be necessary for direct expenditures by that Administration for medical relief for inmates of Federal penal and correctional institutions: Provided further, That the Director of the Federal Prison System, where necessary, may enter into contracts with a fiscal agent or fiscal intermediary claims processor to determine the amounts payable to persons who, on behalf of the Federal Prison System, furnish health services to individuals committed to the custody of the Federal Prison System: Provided further, That not to exceed $6,000 shall be available for official reception and representation expenses: Provided further, That not to exceed $50,000,000 shall remain available for necessary operations until September 30, 2011: Provided further, That, of the amounts provided for contract confinement, not to exceed $20,000,000 shall remain available until expended to make payments in advance for grants, contracts and reimbursable agreements, and other expenses authorized by section 501(c) of the Refugee Education Assistance Act of 1980 (8 U.S.C. 1522 note), for the care and security in the United States of Cuban and Haitian entrants: Provided further, That the Director of the Federal Prison System may accept donated property and services relating to the operation of the prison card program from a not-for-profit entity which has operated such program in the past notwithstanding the fact that such not-for-profit entity furnishes services under contracts to the Federal Prison System relating to the operation of pre-release services, halfway houses, or other custodial facilities. Buildings and facilitiesFor planning, acquisition of sites and construction of new facilities; purchase and acquisition of facilities and remodeling, and equipping of such facilities for penal and correctional use, including all necessary expenses incident thereto, by contract or force account; and constructing, remodeling, and equipping necessary buildings and facilities at existing penal and correctional institutions, including all necessary expenses incident thereto, by contract or force account, $99,155,000, to remain available until expended, of which not less than $73,769,000 shall be available only for modernization, maintenance and repair, and of which not to exceed $14,000,000 shall be available to construct areas for inmate work programs: Provided, That labor of United States prisoners may be used for work performed under this appropriation. Federal prison industries, incorporatedThe Federal Prison Industries, Incorporated, is hereby authorized to make such expenditures, within the limits of funds and borrowing authority available, and in accord with the law, and to make such contracts and commitments, without regard to fiscal year limitations as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the program set forth in the budget for the current fiscal year for such corporation, including purchase (not to exceed five for replacement only) and hire of passenger motor vehicles. Limitation on administrative expenses, federal prison industries, incorporatedNot to exceed $2,700,000 of the funds of the Federal Prison Industries, Incorporated shall be available for its administrative expenses, and for services as authorized by section 3109 of title 5, United States Code, to be computed on an accrual basis to be determined in accordance with the corporation's current prescribed accounting system, and such amounts shall be exclusive of depreciation, payment of claims, and expenditures which such accounting system requires to be capitalized or charged to cost of commodities acquired or produced, including selling and shipping expenses, and expenses in connection with acquisition, construction, operation, maintenance, improvement, protection, or disposition of facilities and other property belonging to the corporation or in which it has an interest. State and local law enforcement activities Office on violence against women Violence against women prevention and prosecution programs (including transfer of funds)For grants, contracts, cooperative agreements, and other assistance for the prevention and prosecution of violence against women, as authorized by the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) (the 1968 Act); the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322) (the 1994 Act); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et seq.) (the 1974 Act); the Victims of Trafficking and Violence Protection Act of 2000 (Public Law 106–386) (the 2000 Act); and the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); and for related victims services, $418,500,000, to remain available until expended: Provided, That except as otherwise provided by law, not to exceed 3 percent of funds made available under this heading may be used for expenses related to evaluation, training, and technical assistance: Provided further, That of the amount provided (which shall be by transfer for programs administered by the Office of Justice Programs)— 
(1)$210,000,000 for grants to combat violence against women, as authorized by part T of the 1968 Act, of which— 
(A)$18,000,000 shall be for transitional housing assistance grants for victims of domestic violence, stalking or sexual assault as authorized by section 40299 of the 1994 Act; and  
(B)$3,000,000 shall be for the National Institute of Justice for research and evaluation of violence against women and related issues addressed by grant programs of the Office on Violence Against Women;  
(2)$60,000,000 for grants to encourage arrest policies as authorized by part U of the 1968 Act;  
(3)$15,000,000 for sexual assault victims assistance, as authorized by section 41601 of the 1994 Act;  
(4)$41,000,000 for rural domestic violence and child abuse enforcement assistance grants, as authorized by section 40295 of the 1994 Act;  
(5)$9,500,000 for grants to reduce violent crimes against women on campus, as authorized by section 304 of the 2005 Act;  
(6)$41,000,000 for legal assistance for victims, as authorized by section 1201 of the 2000 Act;  
(7)$4,250,000 for enhanced training and services to end violence against and abuse of women in later life, as authorized by section 40802 of the 1994 Act;  
(8)$14,000,000 for the safe havens for children program, as authorized by section 1301 of the 2000 Act;  
(9)$6,750,000 for education and training to end violence against and abuse of women with disabilities, as authorized by section 1402 of the 2000 Act;  
(10)$3,000,000 for an engaging men and youth in prevention program, as authorized by section 41305 of the 1994 Act;  
(11)$1,000,000 for tracking of violence against Indian women, as authorized by section 905 of the 2005 Act and consistent with title I of the Adam Walsh Child Protection and Safety Act of 2006;  
(12)$3,500,000 for services to advocate and respond to youth, as authorized by section 41201 of the 1994 Act;  
(13)$3,000,000 for grants to assist children and youth exposed to violence, as authorized by section 41303 of the 1994 Act;  
(14)$3,000,000 for the court training and improvements program, as authorized by section 41002 of the 1994 Act;  
(15)$1,000,000 for the National Resource Center on Workplace Responses to assist victims of domestic violence, as authorized by section 41501 of the 1994 Act; and  
(16)$2,500,000 for the Supporting Teens through Education and Protection program, as authorized by section 41204 of the 1994 Act. Office of Justice Programs Justice assistanceFor grants, contracts, cooperative agreements, and other assistance authorized by title I of the Omnibus Crime Control and Safe Streets Act of 1968 the 1968 Act; the Juvenile Justice and Delinquency Prevention Act of 1974 the 1974 Act; the Missing Children's Assistance Act (42 U.S.C. 5771 et seq.); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the Justice for All Act of 2004 (Public Law 108–405); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162); the Victims of Child Abuse Act of 1990 (Public Law 101–647); the Second Chance Act of 2007 (Public Law 110–199); the Victims of Crime Act of 1984 (Public Law 98–473); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248); the PROTECT Our Children Act of 2008 (Public Law 110–401); subtitle D of title II of the Homeland Security Act of 2002 (Public Law 107–296), which may include research and development; and other programs (including the Statewide Automated Victim Notification Program); $235,000,000, to remain available until expended, of which— 
(1)$60,000,000 is for criminal justice statistics programs, and other activities, as authorized by part C of title I of the 1968 Act, of which $41,000,000 is for the National Crime Victimization Survey;  
(2)$48,000,000 is for research, development, and evaluation programs, and other activities as authorized by part B of title I of the 1968 Act;  
(3)$12,000,000 is for the Statewide Victim Notification System of the Bureau of Justice Assistance;  
(4)$45,000,000 is for the Regional Information Sharing System, as authorized by part M of title I of the 1968 Act; and  
(5)$70,000,000 is for missing and exploited children programs, including as authorized by sections 404(b) and 405(a) of the 1974 Act. State and local law enforcement assistanceFor grants, contracts, cooperative agreements, and other assistance authorized by the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322) (the 1994 Act); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Justice for All Act of 2004 (Public Law 108–405); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Trafficking Victims Protection Reauthorization Act of 2005 (Public Law 109–164); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248); and the Victims of Trafficking and Violence Protection Act of 2000 (Public Law 106–386); the Second Chance Act of 2007 (Public Law 110–199); the Prioritizing Resources and Organization for Intellectual Property Act of 2008 (Public Law 110–403); and other programs; $1,534,768,000, to remain available until expended as follows— 
(1)$519,000,000 for the Edward Byrne Memorial Justice Assistance Grant program as authorized by subpart 1 of part E of title I of the 1968 Act, (except that section 1001(c), and the special rules for Puerto Rico under section 505(g), of the 1968 Act, as amended, shall not apply for purposes of this Act), of which $5,000,000 is for use by the National Institute of Justice in assisting units of local government to identify, select, develop, modernize, and purchase new technologies for use by law enforcement, and $3,000,000 is for a program to improve State and local law enforcement intelligence capabilities including antiterrorism training and training to ensure that constitutional rights, civil liberties, civil rights, and privacy interests are protected throughout the intelligence process;  
(2)$330,000,000 for the State Criminal Alien Assistance Program, as authorized by section 241(i)(5) of the Immigration and Nationality Act (8 U.S.C. 1231(i)(5));  
(3)$31,000,000 for the Southwest Border Prosecutor Initiative to reimburse State, county, parish, tribal, or municipal governments for costs associated with the prosecution of criminal cases declined by local offices of the United States Attorneys;  
(4)$185,268,000 for discretionary grants to improve the functioning of the criminal justice system, to prevent or combat juvenile delinquency, and to assist victims of crime (other than compensation), which shall be used for the projects, and in the amounts, specified in the explanatory statement accompanying this Act;  
(5)$40,000,000 for competitive grants to improve the functioning of the criminal justice system, to prevent or combat juvenile delinquency, and to assist victims of crime (other than compensation);  
(6)$2,000,000 for the purposes described in the Missing Alzheimer’s Disease Patient Alert Program (section 240001 of the 1994 Act);  
(7)$12,500,000 for victim services programs for victims of trafficking, as authorized by section 107(b)(2) of Public Law 106–386 and for programs authorized under Public Law 109–164;  
(8)$45,000,000 for Drug Courts, as authorized by section 1001(25)(A) of title I of the 1968 Act;  
(9)$7,000,000 for a program to monitor prescription drugs and scheduled listed chemical products;  
(10)$15,000,000 for prison rape prevention and prosecution and other programs, as authorized by the Prison Rape Elimination Act of 2003 (Public Law 108–79);  
(11)$30,000,000 for grants for Residential Substance Abuse Treatment for State Prisoners, as authorized by part S of title I of the 1968 Act;  
(12)$5,500,000 for the Capital Litigation Improvement Grant Program, as authorized by section 426 of Public Law 108–405, and for grants for wrongful conviction review;  
(13)$12,000,000 for mental health courts and adult and juvenile collaboration program grants, as authorized by parts V and HH of title I of the 1968 Act, and the Mentally Ill Offender Treatment and Crime Reduction Reauthorization and Improvement Act of 2008 (Public Law 110–416);  
(14)$50,000,000 for assistance to Indian tribes, of which— 
(A)$10,000,000 shall be available for grants under section 20109 of subtitle A of title II of the 1994 Act;  
(B)$25,000,000 shall be available for the Tribal Courts Initiative;  
(C)$12,000,000 shall be available for tribal alcohol and substance abuse reduction assistance grants; and  
(D)$3,000,000 shall be available for training and technical assistance and civil and criminal legal assistance as authorized by title I of Public Law 106–559;  
(15)$20,000,000 for economic, high technology and Internet crime prevention grants, including as authorized by section 401 of Public Law 110–403;  
(16)$15,000,000 for the court-appointed special advocate program, as authorized by section 217 of the 1990 Act;  
(17)$2,500,000 for child abuse training programs for judicial personnel and practitioners, as authorized by section 222 of the 1990 Act;  
(18)$3,000,000 for grants to improve the stalking and domestic violence database, as authorized by section 40602 of the 1994 Act;  
(19)$1,000,000 for analysis and research on violence against Indian women, including as authorized by section 904 of the 2005 Act;  
(20)$3,500,000 for training programs as authorized by section 40152 of the 1994 Act, and for related local demonstration projects;  
(21)$1,000,000 for grants for televised testimony, as authorized by part N of title I of the 1968 Act;  
(22)$15,000,000 for programs to reduce gun crime and gang violence;  
(23)$20,000,000 for grants to assist State and tribal governments as authorized by the NICS Improvements Amendments Act of 2007 (Public Law 110–180);  
(24)$11,500,000 for the National Criminal History Improvement program for grants to upgrade criminal records;  
(25)$100,000,000 for offender reentry programs, as authorized by the Second Chance Act of 2007 (Public Law 110–199), of which $37,000,000 is for grants for adult and juvenile offender State and local reentry demonstration projects, $15,000,000 is for grants for mentoring and transitional services, $10,000,000 is for reentry courts, $7,500,000 is for family-based substance abuse treatment, $2,500,000 is for evaluation and improvement of education at prisons, jails, and juvenile facilities, $5,000,000 is for technology careers training demonstration grants, $13,000,000 is for offender reentry substance abuse and criminal justice collaboration, and $10,000,000 is for prisoner reentry research;  
(26)$10,000,000 for activities related to comprehensive criminal justice reform and recidivism reduction efforts by States;  
(27)$10,000,000 for implementation of a student loan repayment assistance program pursuant to section 952 of Public Law 110–315;  
(28)$3,000,000 for the Northern Border Prosecutor Initiative to reimburse State, county, parish, tribal, or municipal governments for the costs associated with the prosecution of criminal cases declined by local offices of the United States Attorneys; and  
(29)$35,000,000 for Paul Coverdell Forensic Science Improvement Grants under part BB of title I of the 1968 Act:  Provided,  That if a unit of local government uses any of the funds made available under this heading to increase the number of law enforcement officers, the unit of local government will achieve a net gain in the number of law enforcement officers who perform non-administrative public sector safety service.Weed and seed program fundFor necessary expenses, including salaries and related expenses of the Office of Weed and Seed Strategies, $20,000,000, to remain available until expended, as authorized by section 103 of title I of the Omnibus Crime Control and Safe Streets Act of 1968. Juvenile justice programsFor grants, contracts, cooperative agreements, and other assistance authorized by the Juvenile Justice and Delinquency Prevention Act of 1974 (the 1974 Act), the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act), the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162), the Missing Children's Assistance Act (42 U.S.C. 5771 et seq.); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the Victims of Child Abuse Act of 1990 (Public Law 101–647); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248); the PROTECT Our Children Act of 2008 (Public Law 110–401), and other juvenile justice programs, $423,595,000, to remain available until expended as follows— 
(1)$75,000,000 for programs authorized by section 221 of the 1974 Act, and for training and technical assistance to assist small, non-profit organizations with the Federal grants process;  
(2)$91,095,000 for grants and projects, as authorized by sections 261 and 262 of the 1974 Act, which shall be used for the projects, and in the amounts, specified in the explanatory statement accompanying this Act;  
(3)$100,000,000 for youth mentoring grants;  
(4)$65,000,000 for delinquency prevention, as authorized by section 505 of the 1974 Act, of which, pursuant to sections 261 and 262 thereof— 
(A)$25,000,000 shall be for the Tribal Youth Program;  
(B)$10,000,000 shall be for a gang education initiative; and  
(C)$25,000,000 shall be for grants of $360,000 to each State and $4,840,000 shall be available for discretionary grants, for programs and activities to enforce State laws prohibiting the sale of alcoholic beverages to minors or the purchase or consumption of alcoholic beverages by minors, for prevention and reduction of consumption of alcoholic beverages by minors, and for technical assistance and training;  
(5)$22,500,000 for programs authorized by the Victims of Child Abuse Act of 1990;  
(6)$55,000,000 for the Juvenile Accountability Block Grants program as authorized by part R of title I of the 1968 Act and Guam shall be considered a State;  
(7)$10,000,000 for community-based violence prevention initiatives; and  
(8)$5,000,000 for the Safe Start Program, as authorized by the 1974 Act:  Provided, That not more than 10 percent of each amount may be used for research, evaluation, and statistics activities designed to benefit the programs or activities authorized: Provided further, That not more than 2 percent of each amount may be used for training and technical assistance: Provided further, That the previous two provisos shall not apply to grants and projects authorized by sections 261 and 262 of the 1974 Act.Public safety officer benefitsFor payments and expenses authorized under section 1001(a)(4) of title I of the Omnibus Crime Control and Safe Streets Act of 1968, such sums as are necessary (including amounts for administrative costs, which amounts shall be paid to the Salaries and Expenses account), to remain available until expended; and $9,100,000 for payments authorized by section 1201(b) of such Act and for educational assistance authorized by section 1218 of such Act, to remain available until expended: Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for such disability and education payments, the Attorney General may transfer such amounts to Public Safety Officer Benefits from available appropriations for the current fiscal year for the Department of Justice as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the previous proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. Community oriented policing services (including transfers of funds) For activities authorized by the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162); subtitle D of title II of the Homeland Security Act of 2002 (Public Law 107–296), which may include research and development; and the USA PATRIOT Improvement and Reauthorization Act of 2005 (Public Law 109–177); the NICS Improvement Amendments Act of 2007 (Public Law 110–180); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); and the Justice for All Act of 2004 (Public Law 108–405), $791,608,000, to remain available until expended: Provided, That any balances made available through prior year deobligations shall only be available in accordance with section 505 of this Act. Of the amount provided (which shall be by transfer, for programs administered by the Office of Justice Programs)— 
(1)$30,000,000 for the matching grant program for law enforcement armor vests, as authorized by section 2501 of title I of the 1968 Act: Provided, That $1,500,000 is for related research, testing, and evaluation programs;  
(2)$40,385,000 for grants to entities described in section 1701 of title I of the 1968 Act, to address public safety and methamphetamine manufacturing, sale, and use in hot spots as authorized by section 754 of Public Law 109–177, and for other anti-methamphetamine-related activities: Provided, That within the amounts appropriated $25,385,000 shall be used for the projects, and in the amounts, specified in the explanatory statement accompanying this Act: Provided further, That within the amounts appropriated $10,000,000 shall be transferred to the Drug Enforcement Administration upon enactment of this Act: Provided further, That within the amounts appropriated $5,000,000 is for anti-methamphetamine-related activities in Indian Country;  
(3)$170,223,000 for a law enforcement technologies and interoperable communications program, and related law enforcement and public safety equipment: Provided, That within the amounts appropriated, $168,723,000 shall be used for the projects, and in the amounts, specified in the explanatory statement accompanying this Act: Provided further, That of the amounts provided under this heading $1,500,000 is transferred directly to the National Institute of Standards and Technology's Office of Law Enforcement Standards from the Community Oriented Policing Services Office for research, testing, and evaluation programs;  
(4)$161,000,000 for DNA related and forensic programs and activities, of which— 
(A)$151,000,000 is for a DNA analysis and capacity enhancement program and for other local, State, and Federal forensic activities including the purposes of section 2 of the DNA Analysis Backlog Elimination Act of 2000 (the Debbie Smith DNA Backlog Grant Program);  
(B)$5,000,000 is for the purposes described in the Kirk Bloodsworth Post-Conviction DNA Testing Program (Public Law 108–405, section 412); and  
(C)$5,000,000 is for Sexual Assault Forensic Exam Program Grants as authorized by Public Law 108–405, section 304;  
(5)$40,000,000 for improving tribal law enforcement, including equipment and training;  
(6)$12,000,000 for community policing development activities;  
(7)$24,000,000 for a national grant program the purpose of which is to assist State and local law enforcement to locate, arrest and prosecute child sexual predators and exploiters, and to enforce sex offender registration laws described in section 1701(b) of the 1968 Act, of which— 
(A)$11,000,000 is for sex offender management assistance as authorized by the Adam Walsh Act and the Violent Crime Control Act of 1994 (Public Law 103–322); and  
(B)$1,000,000 is for the National Sex Offender Public Registry;  
(8)$16,000,000 for expenses authorized by part AA of the 1968 Act (Secure our Schools); and  
(9)$298,000,000 for grants under section 1701 of title I of the 1968 Act (42 U.S.C. 3796dd) for the hiring and rehiring of additional career law enforcement officers under part Q of such title notwithstanding subsections (g) and (i) of such section and notwithstanding 42 U.S.C. 3796dd–3(c). Salaries and expensesFor necessary expenses, not elsewhere specified in this title, for management and administration of programs within the Office on Violence Against Women, the Office of Justice Programs and the Community Oriented Policing Services Office, $192,388,000, of which not to exceed $15,708,000 shall be available for the Office on Violence Against Women; not to exceed $139,218,000 shall be available for the Office of Justice Programs; not to exceed $37,462,000 shall be available for the Community Oriented Policing Services Office: Provided, That, notwithstanding section 109 of title I of Public Law 90–351, an additional amount, not to exceed $21,000,000 shall be available for authorized activities of the Office of Audit, Assessment, and Management: Provided further, That the total amount available for management and administration of such programs shall not exceed $213,388,000: Provided further, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for management and administration of such programs, the Attorney General may transfer such amounts to Salaries and Expenses from available appropriations for the current fiscal year for the Department of Justice as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the previous proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. General provisions—Department of justice  
201.In addition to amounts otherwise made available in this title for official reception and representation expenses, a total of not to exceed $75,000 from funds appropriated to the Department of Justice in this title shall be available to the Attorney General for official reception and representation expenses.  
202.None of the funds appropriated by this title shall be available to pay for an abortion, except where the life of the mother would be endangered if the fetus were carried to term, or in the case of rape: Provided, That should this prohibition be declared unconstitutional by a court of competent jurisdiction, this section shall be null and void.  
203.None of the funds appropriated under this title shall be used to require any person to perform, or facilitate in any way the performance of, any abortion.  
204.Nothing in the preceding section shall remove the obligation of the Director of the Bureau of Prisons to provide escort services necessary for a female inmate to receive such service outside the Federal facility: Provided, That nothing in this section in any way diminishes the effect of section 203 intended to address the philosophical beliefs of individual employees of the Bureau of Prisons.  
205.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of Justice in this Act may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section.  
206.The Attorney General is authorized to extend through September 30, 2011, the Personnel Management Demonstration Project transferred to the Attorney General pursuant to section 1115 of the Homeland Security Act of 2002, Public Law 107–296 (6 U.S.C. 533) without limitation on the number of employees or the positions covered.  
207.Notwithstanding any other provision of law, Public Law 102–395 section 102(b) shall extend to the Bureau of Alcohol, Tobacco, Firearms and Explosives in the conduct of undercover investigative operations and shall apply without fiscal year limitation with respect to any undercover investigative operation by the Bureau of Alcohol, Tobacco, Firearms and Explosives that is necessary for the detection and prosecution of crimes against the United States.  
208.None of the funds made available to the Department of Justice in this Act may be used for the purpose of transporting an individual who is a prisoner pursuant to conviction for crime under State or Federal law and is classified as a maximum or high security prisoner, other than to a prison or other facility certified by the Federal Bureau of Prisons as appropriately secure for housing such a prisoner.  
209. 
(a)None of the funds appropriated by this Act may be used by Federal prisons to purchase cable television services, to rent or purchase videocassettes, videocassette recorders, or other audiovisual or electronic equipment used primarily for recreational purposes.  
(b)The preceding sentence does not preclude the renting, maintenance, or purchase of audiovisual or electronic equipment for inmate training, religious, or educational programs.  
210.None of the funds made available under this title shall be obligated or expended for Sentinel, or for any other major new or enhanced information technology program having total estimated development costs in excess of $100,000,000, unless the Deputy Attorney General and the investment review board certify to the Committees on Appropriations that the information technology program has appropriate program management and contractor oversight mechanisms in place, and that the program is compatible with the enterprise architecture of the Department of Justice.  
211.The notification thresholds and procedures set forth in section 505 of this Act shall apply to deviations from the amounts designated for specific activities in this Act and accompanying statement, and to any use of deobligated balances of funds provided under this title in previous years.  
212.None of the funds appropriated by this Act may be used to plan for, begin, continue, finish, process, or approve a public-private competition under the Office of Management and Budget Circular A–76 or any successor administrative regulation, directive, or policy for work performed by employees of the Bureau of Prisons or of Federal Prison Industries, Incorporated.  
213.Notwithstanding any other provision of law, no funds shall be available for the salary, benefits, or expenses of any United States Attorney assigned dual or additional responsibilities by the Attorney General or his designee that exempt that United States Attorney from the residency requirements of 28 U.S.C. 545.  
214.None of the funds appropriated in this or any other Act shall be obligated for the initiation of a future phase of the Federal Bureau of Investigation's Sentinel program until the Attorney General certifies to the Committees on Appropriations that existing phases currently under contract for development or fielding have completed a majority of the work for that phase under the performance measurement baseline validated by the integrated baseline review conducted in 2008: Provided, That this restriction does not apply to planning and design activities for future phases: Provided further, That the Bureau will notify the Committees on Appropriations of any significant changes to the baseline.  
215.In addition to any amounts that otherwise may be available (or authorized to be made available) by law, with respect to funds appropriated by this Act under the headings Justice Assistance, “State and Local Law Enforcement Assistance”, “Weed and Seed”, “Juvenile Justice Programs”, and Community Oriented Policing Services— 
(1)Up to 3 percent of funds made available to the Office of Justice Programs for grants or reimbursement may be used to provide training and technical assistance; and  
(2)Up to 1 percent of funds made available to such Office for formula grants under such headings may be used for research or statistical purposes by the National Institute of Justice or the Bureau of Justice Statistics, pursuant to, respectively, sections 201 and 202, and sections 301 and 302 of title I of Public Law 90–351.  
216.The Attorney General may, upon request by a grantee and based upon a determination of fiscal hardship, waive the requirements of paragraph (1) of section 2976(g) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w(g)(1)) with respect to funds appropriated in this or any other Act making appropriations for fiscal years 2009 and 2010 for Adult and Juvenile Offender State and Local Reentry Demonstration Projects authorized under part FF of such Act of 1968.  
217.Section 5759 of title 5, United States Code, is amended by striking subsection (e).  
218. 
(a)The Attorney General shall submit quarterly reports to the Inspector General of the Department of Justice regarding the costs and contracting procedures relating to each conference held by the Department of Justice during fiscal year 2010 for which the cost to the Government was more than $20,000.  
(b)Each report submitted under subsection (a) shall include, for each conference described in that subsection held during the applicable quarter— 
(1)a description of the subject of and number of participants attending that conference;  
(2)a detailed statement of the costs to the Government relating to that conference, including— 
(A)the cost of any food or beverages;  
(B)the cost of any audio-visual services; and  
(C)a discussion of the methodology used to determine which costs relate to that conference; and  
(3)a description of the contracting procedures relating to that conference, including— 
(A)whether contracts were awarded on a competitive basis for that conference; and  
(B)a discussion of any cost comparison conducted by the Department of Justice in evaluating potential contractors for that conference.  
219. 
(a)Subchapter IV of chapter 57 of title 5, United States Code, is amended by adding at the end the following: 
 
5761. Foreign language proficiency pay awards for the Federal Bureau of Investigation 
The Director of the Federal Bureau of Investigation may, under regulations prescribed by the Director, pay a cash award of up to 10 percent of basic pay to any Bureau employee who maintains proficiency in a language or languages critical to the mission or who uses one or more foreign languages in the performance of official duties. .  
(b)The analysis for chapter 57 of title 5, United States Code, is amended by adding at the end the following: 
 
 
5761. Foreign language proficiency pay awards for the Federal Bureau of Investigation.    
220.For purposes of the allocation under section 505(d)(1) of title I of Public Law 90–351 (42 U.S.C. 3755(d)(1)) for fiscal year 2010, the Attorney General is authorized to waive the application of section 505(e)(3) (42 U.S.C. 3755(e)(3)) to any non-reporting unit of local government that— 
(1)was eligible to receive an allocation under section 505(d)(2)(B) (42 U.S.C. 3755(d)(2)(B));  
(2)agrees to begin to report timely data on part I violent crimes of the Uniform Crime Reports to the Federal Bureau of Investigation by not later than the end of such fiscal year; and  
(3)does so begin in accordance with such agreement. This title may be cited as the Department of Justice Appropriations Act, 2010. 
IIIScience 
Office of science and technology policyFor necessary expenses of the Office of Science and Technology Policy, in carrying out the purposes of the National Science and Technology Policy, Organization, and Priorities Act of 1976 (42 U.S.C. 6601–6671), hire of passenger motor vehicles, and services as authorized by 5 U.S.C. 3109, not to exceed $2,500 for official reception and representation expenses, and rental of conference rooms in the District of Columbia, $7,000,000. National aeronautics and space administration ScienceFor necessary expenses, not otherwise provided for, in the conduct and support of science research and development activities, including research, development, operations, support, and services; maintenance; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $4,469,000,000, to remain available until September 30, 2011. AeronauticsFor necessary expenses, not otherwise provided for, in the conduct and support of aeronautics research and development activities, including research, development, operations, support, and services; maintenance; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $501,000,000, to remain available until September 30, 2011. ExplorationFor necessary expenses, not otherwise provided for, in the conduct and support of exploration research and development activities, including research, development, operations, support, and services; maintenance; space flight, spacecraft control, and communications activities; program management, personnel and related costs, including uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $3,746,300,000, to remain available until September 30, 2011: Provided, That notwithstanding section 505 of this Act, none of the funds provided herein and from prior years that remain available for obligation during fiscal year 2010 shall be available for the termination or elimination of any program, project or activity of the architecture for the Constellation program nor shall such funds be available to create or initiate a new program, project or activity, unless such program termination, elimination, creation, or initiation is provided in subsequent appropriations Acts. Space operationsFor necessary expenses, not otherwise provided for, in the conduct and support of space operations research and development activities, including research, development, operations, support and services; space flight, spacecraft control and communications activities including operations, production, and services; maintenance; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance and operation of mission and administrative aircraft, $6,146,800,000, to remain available until September 30, 2011: Provided, That of the amounts provided under this heading, not more than $3,157,100,000 shall be for Space Shuttle operations, production, research, development, and support, not more than $2,317,000,000 shall be for International Space Station operations, production, research, development, and support, and not more than $751,500,000 shall be for Space and Flight Support. EducationFor necessary expenses, not otherwise provided for, in carrying out aerospace and aeronautical education research and development activities, including research, development, operations, support, and services; program management; personnel and related costs, uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $182,500,000, to remain available until September 30, 2011. Cross agency supportFor necessary expenses, not otherwise provided for, in the conduct and support of science, aeronautics, exploration, space operations and education research and development activities, including research, development, operations, support, and services; maintenance; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902; travel expenses; purchase and hire of passenger motor vehicles; not to exceed $70,000 for official reception and representation expenses; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $3,194,000,000: Provided, That not more than $2,206,300,000 shall be available for center management and operations: Provided further, That not less than $40,000,000 shall be available for independent verification and validation activities: Provided further, That within the amounts appropriated, $63,000,000 shall be used for the projects, and in the amounts, specified in the explanatory statement accompanying this Act. Construction and Environmental Compliance and RemediationFor necessary expenses for construction of facilities including repair, rehabilitation, revitalization, and modification of facilities, construction of new facilities and additions to existing facilities, facility planning and design, and restoration, and acquisition or condemnation of real property, as authorized by law, and environmental compliance and restoration, $448,300,000, to remain available until September 30, 2015: Provided, That within the funds provided, $13,700,000 shall be available to support science research and development activities; $90,800,000 shall be available to support exploration research and development activities; $27,300,000 shall be available to support space operations research and development activities; and $316,500,000 shall be available for cross agency support activities: Provided further, That hereafter, notwithstanding section 315 of the National Aeronautics and Space Act of 1958 (42 U.S.C. 2459j), all proceeds from leases entered into under that section shall be deposited into this account and shall be available for a period of 5 years, to the extent provided in annual appropriations Acts: Provided further, That such proceeds shall be available for obligation for fiscal year 2010 in an amount not to exceed $6,226,000: Provided further, That each annual budget request shall include an annual estimate of gross receipts and collections and proposed use of all funds collected pursuant to section 315 of the National Aeronautics and Space Act of 1958 (42 U.S.C. 2459j). Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, $36,400,000. Administrative provisionsFunds for announced prizes otherwise authorized shall remain available, without fiscal year limitation, until the prize is claimed or the offer is withdrawn.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the National Aeronautics and Space Administration in this Act may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers. Any transfer pursuant to this provision shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section.Notwithstanding any other provision of law, no funds shall be used to implement by Reduction in Force or other involuntary separations (except for cause) by the National Aeronautics and Space Administration prior to September 30, 2010.The unexpired balances of the Science, Aeronautics, and Exploration account, for activities for which funds are provided under this Act, may be transferred to the new accounts established in this Act that provide such activity. Balances so transferred shall be merged with the funds in the newly established accounts, but shall be available under the same terms, conditions and period of time as previously appropriated. National science foundation Research and related activities (including transfer of funds) For necessary expenses in carrying out the National Science Foundation Act of 1950, as amended (42 U.S.C. 1861–1875), and the Act to establish a National Medal of Science (42 U.S.C. 1880–1881); services as authorized by 5 U.S.C. 3109; maintenance and operation of aircraft and purchase of flight services for research support; acquisition of aircraft; and authorized travel; $5,617,920,000, to remain available until September 30, 2011, of which not to exceed $570,000,000 shall remain available until expended for polar research and operations support, and for reimbursement to other Federal agencies for operational and science support and logistical and other related activities for the United States Antarctic program: Provided, That from funds specified in the fiscal year 2010 budget request for icebreaking services, $54,000,000 shall be transferred to the U.S. Coast Guard Operating Expenses within 60 days of enactment of this Act: Provided further, That receipts for scientific support services and materials furnished by the National Research Centers and other National Science Foundation supported research facilities may be credited to this appropriation: Provided further, That not less than $147,120,000 shall be available for activities authorized by section 7002(c)(2)(A)(iv) of Public Law 110–69. Major research equipment and facilities constructionFor necessary expenses for the acquisition, construction, commissioning, and upgrading of major research equipment, facilities, and other such capital assets pursuant to the National Science Foundation Act of 1950, as amended (42 U.S.C. 1861–1875), including authorized travel, $117,290,000, to remain available until expended: Provided, That none of the funds may be used to reimburse the Judgment Fund. Education and human resourcesFor necessary expenses in carrying out science, mathematics and engineering education and human resources programs and activities pursuant to the National Science Foundation Act of 1950, as amended (42 U.S.C. 1861–1875), including services as authorized by 5 U.S.C. 3109, authorized travel, and rental of conference rooms in the District of Columbia, $872,760,000, to remain available until September 30, 2011: Provided, That not less than $55,000,000 shall be available until expended for activities authorized by section 7030 of Public Law 110–69: Provided further, That not less than $32,000,000 shall be available until expended for the Historically Black Colleges and Universities Undergraduate Program. Agency operations and award managementFor agency operations and award management necessary in carrying out the National Science Foundation Act of 1950, as amended (42 U.S.C. 1861–1875); services authorized by 5 U.S.C. 3109; hire of passenger motor vehicles; not to exceed $9,200 for official reception and representation expenses; uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902; rental of conference rooms in the District of Columbia; and reimbursement of the Department of Homeland Security for security guard services; $300,000,000: Provided, That contracts may be entered into under this heading in fiscal year 2010 for maintenance and operation of facilities, and for other services, to be provided during the next fiscal year. Office of the national science boardFor necessary expenses (including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms in the District of Columbia, and the employment of experts and consultants under section 3109 of title 5, United States Code) involved in carrying out section 4 of the National Science Foundation Act of 1950, as amended (42 U.S.C. 1863) and Public Law 86–209 (42 U.S.C. 1880 et seq.), $4,540,000: Provided, That not to exceed $2,800 shall be available for official reception and representation expenses. Office of inspector generalFor necessary expenses of the Office of Inspector General as authorized by the Inspector General Act of 1978, as amended, $14,000,000. 
This title may be cited as the Science Appropriations Act, 2010.  
IVRelated agencies 
Commission on civil rights Salaries and expensesFor necessary expenses of the Commission on Civil Rights, including hire of passenger motor vehicles, $9,400,000: Provided, That none of the funds appropriated in this paragraph shall be used to employ in excess of four full-time individuals under Schedule C of the Excepted Service exclusive of one special assistant for each Commissioner: Provided further, That none of the funds appropriated in this paragraph shall be used to reimburse Commissioners for more than 75 billable days, with the exception of the chairperson, who is permitted 125 billable days. Equal employment opportunity commission Salaries and expensesFor necessary expenses of the Equal Employment Opportunity Commission as authorized by title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the Equal Pay Act of 1963, the Americans with Disabilities Act of 1990, the Civil Rights Act of 1991, the Genetic Information Non-Discrimination Act (GINA) of 2008 (Public Law 110–233), the ADA Amendments Act of 2008 (Public Law 110–325), and the Lilly Ledbetter Fair Pay Act of 2009 (Public Law 111–2), including services as authorized by 5 U.S.C. 3109; hire of passenger motor vehicles as authorized by 31 U.S.C. 1343(b); nonmonetary awards to private citizens; and not to exceed $30,000,000 for payments to State and local enforcement agencies for authorized services to the Commission, $367,303,000: Provided, That the Commission is authorized to make available for official reception and representation expenses not to exceed $2,500 from available funds: Provided further, That the Commission may take no action to implement any workforce repositioning, restructuring, or reorganization until such time as the House and Senate Committees on Appropriations have been notified of such proposals, in accordance with the reprogramming requirements of section 505 of this Act: Provided further, That the Chair is authorized to accept and use any gift or donation to carry out the work of the Commission. International trade commission Salaries and expensesFor necessary expenses of the International Trade Commission, including hire of passenger motor vehicles, and services as authorized by 5 U.S.C. 3109, and not to exceed $2,500 for official reception and representation expenses, $81,860,000, to remain available until expended. Legal services corporation Payment to the legal services corporationFor payment to the Legal Services Corporation to carry out the purposes of the Legal Services Corporation Act of 1974, $420,000,000, of which $394,400,000 is for basic field programs and required independent audits; $4,200,000 is for the Office of Inspector General, of which such amounts as may be necessary may be used to conduct additional audits of recipients; $17,000,000 is for management and grants oversight; $3,400,000 is for client self-help and information technology; and $1,000,000 is for loan repayment assistance: Provided, That the Legal Services Corporation may continue to provide locality pay to officers and employees at a rate no greater than that provided by the Federal Government to Washington, DC-based employees as authorized by 5 U.S.C. 5304, notwithstanding section 1005(d) of the Legal Services Corporation Act, 42 U.S.C. 2996(d): Provided further, That the authorities provided in section 205 of this Act shall be applicable to the Legal Services Corporation. Administrative provision—legal services corporationNone of the funds appropriated in this Act to the Legal Services Corporation shall be expended for any purpose prohibited or limited by, or contrary to any of the provisions of, sections 501, 502, 503, 504, 505, and 506 of Public Law 105–119, and all funds appropriated in this Act to the Legal Services Corporation shall be subject to the same terms and conditions set forth in such sections, except that all references in sections 502 and 503 to 1997 and 1998 shall be deemed to refer instead to 2009 and 2010, respectively. Marine mammal commission Salaries and expensesFor necessary expenses of the Marine Mammal Commission as authorized by title II of Public Law 92–522, $3,250,000. Office of the united states trade representative Salaries and expensesFor necessary expenses of the Office of the United States Trade Representative, including the hire of passenger motor vehicles and the employment of experts and consultants as authorized by 5 U.S.C. 3109, $47,826,000, of which $1,000,000 shall remain available until expended: Provided, That not to exceed $124,000 shall be available for official reception and representation expenses: Provided further, That negotiations shall be conducted within the World Trade Organization to recognize the right of members to distribute monies collected from antidumping and countervailing duties: Provided further, That negotiations shall be conducted within the World Trade Organization consistent with the negotiating objectives contained in the Trade Act of 2002, Public Law 107–210. State justice institute Salaries and expensesFor necessary expenses of the State Justice Institute, as authorized by the State Justice Institute Authorization Act of 1984 (42 U.S.C. 10701 et seq.) $5,131,000, of which $500,000 shall remain available until September 30, 2011: Provided, That not to exceed $2,500 shall be available for official reception and representation expenses.  
VGeneral provisions 
501.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes not authorized by the Congress.  
502.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.  
503.The expenditure of any appropriation under this Act for any consulting service through procurement contract, pursuant to 5 U.S.C. 3109, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law.  
504.If any provision of this Act or the application of such provision to any person or circumstances shall be held invalid, the remainder of the Act and the application of each provision to persons or circumstances other than those as to which it is held invalid shall not be affected thereby.  
505. 
(a)None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2010, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through the reprogramming of funds that— 
(1)creates or initiates a new program, project or activity;  
(2)eliminates a program, project or activity, unless the House and Senate Committees on Appropriations are notified 15 days in advance of such reprogramming of funds;  
(3)increases funds or personnel by any means for any project or activity for which funds have been denied or restricted by this Act, unless the House and Senate Committees on Appropriations are notified 15 days in advance of such reprogramming of funds;  
(4)relocates an office or employees, unless the House and Senate Committees on Appropriations are notified 15 days in advance of such reprogramming of funds;  
(5)reorganizes or renames offices, programs or activities, unless the House and Senate Committees on Appropriations are notified 15 days in advance of such reprogramming of funds;  
(6)contracts out or privatizes any functions or activities presently performed by Federal employees, unless the House and Senate Committees on Appropriations are notified 15 days in advance of such reprogramming of funds;  
(7)proposes to use funds directed for a specific activity by either the House or Senate Committee on Appropriations for a different purpose, unless the House and Senate Committees on Appropriations are notified 15 days in advance of such reprogramming of funds;  
(8)augments funds for existing programs, projects or activities in excess of $500,000 or 10 percent, whichever is less, or reduces by 10 percent funding for any program, project or activity, or numbers of personnel by 10 percent as approved by Congress, unless the House and Senate Committees on Appropriations are notified 15 days in advance of such reprogramming of funds; or  
(9)results from any general savings, including savings from a reduction in personnel, which would result in a change in existing programs, projects or activities as approved by Congress, unless the House and Senate Committees on Appropriations are notified 15 days in advance of such reprogramming of funds.  
(b)None of the funds in provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2010, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through the reprogramming of funds after August 1, except in extraordinary circumstances, and only after the House and Senate Committees on Appropriations are notified 30 days in advance of such reprogramming of funds.  
506.Hereafter, none of the funds made available in this or any other Act may be used to implement, administer, or enforce any guidelines of the Equal Employment Opportunity Commission covering harassment based on religion, when it is made known to the Federal entity or official to which such funds are made available that such guidelines do not differ in any respect from the proposed guidelines published by the Commission on October 1, 1993 (58 Fed. Reg. 51266).  
507.If it has been finally determined by a court or Federal agency that any person intentionally affixed a label bearing a Made in America inscription, or any inscription with the same meaning, to any product sold in or shipped to the United States that is not made in the United States, the person shall be ineligible to receive any contract or subcontract made with funds made available in this Act, pursuant to the debarment, suspension, and ineligibility procedures described in sections 9.400 through 9.409 of title 48, Code of Federal Regulations.  
508.The Departments of Commerce and Justice, the National Science Foundation, and the National Aeronautics and Space Administration, shall provide to the House and Senate Committees on Appropriations a quarterly accounting of the cumulative balances of any unobligated funds that were received by such agency during any previous fiscal year.  
509.Any costs incurred by a department or agency funded under this Act resulting from, or to prevent, personnel actions taken in response to funding reductions included in this Act shall be absorbed within the total budgetary resources available to such department or agency: Provided, That the authority to transfer funds between appropriations accounts as may be necessary to carry out this section is provided in addition to authorities included elsewhere in this Act: Provided further, That use of funds to carry out this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.  
510.None of the funds provided by this Act shall be available to promote the sale or export of tobacco or tobacco products, or to seek the reduction or removal by any foreign country of restrictions on the marketing of tobacco or tobacco products, except for restrictions which are not applied equally to all tobacco or tobacco products of the same type.  
511.None of the funds appropriated pursuant to this Act or any other provision of law may be used for— 
(1)the implementation of any tax or fee in connection with the implementation of subsection 922(t) of title 18, United States Code; and  
(2)any system to implement subsection 922(t) of title 18, United States Code, that does not require and result in the destruction of any identifying information submitted by or on behalf of any person who has been determined not to be prohibited from possessing or receiving a firearm no more than 24 hours after the system advises a Federal firearms licensee that possession or receipt of a firearm by the prospective transferee would not violate subsection (g) or (n) of section 922 of title 18, United States Code, or State law.  
512.Notwithstanding any other provision of law, amounts deposited or available in the Fund established under 42 U.S.C. 10601 in any fiscal year in excess of $705,000,000 shall not be available for obligation until the following fiscal year.  
513.None of the funds made available to the Department of Justice in this Act may be used to discriminate against or denigrate the religious or moral beliefs of students who participate in programs for which financial assistance is provided from those funds, or of the parents or legal guardians of such students.  
514.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act.  
515.Any funds provided in this Act used to implement E-Government Initiatives shall be subject to the procedures set forth in section 505 of this Act.  
516. 
(a)Tracing studies conducted by the Bureau of Alcohol, Tobacco, Firearms and Explosives are released without adequate disclaimers regarding the limitations of the data.  
(b)The Bureau of Alcohol, Tobacco, Firearms and Explosives shall include in all such data releases, language similar to the following that would make clear that trace data cannot be used to draw broad conclusions about firearms-related crime: 
(1)Firearm traces are designed to assist law enforcement authorities in conducting investigations by tracking the sale and possession of specific firearms. Law enforcement agencies may request firearms traces for any reason, and those reasons are not necessarily reported to the Federal Government. Not all firearms used in crime are traced and not all firearms traced are used in crime.  
(2)Firearms selected for tracing are not chosen for purposes of determining which types, makes, or models of firearms are used for illicit purposes. The firearms selected do not constitute a random sample and should not be considered representative of the larger universe of all firearms used by criminals, or any subset of that universe. Firearms are normally traced to the first retail seller, and sources reported for firearms traced do not necessarily represent the sources or methods by which firearms in general are acquired for use in crime.  
517. 
(a)The Inspectors General of the Department of Commerce, the Department of Justice, the National Aeronautics and Space Administration, the National Science Foundation, and the Legal Services Corporation shall conduct audits, pursuant to the Inspector General Act (5 U.S.C. App.), of grants or contracts for which funds are appropriated by this Act, and shall submit reports to Congress on the progress of such audits, which may include preliminary findings and a description of areas of particular interest, within 180 days after initiating such an audit and every 180 days thereafter until any such audit is completed.  
(b)Within 60 days after the date on which an audit described in subsection (a) by an Inspector General is completed, the Secretary, Attorney General, Administrator, Director, or President, as appropriate, shall make the results of the audit available to the public on the Internet website maintained by the Department, Administration, Foundation, or Corporation, respectively. The results shall be made available in redacted form to exclude— 
(1)any matter described in section 552(b) of title 5, United States Code; and  
(2)sensitive personal information for any individual, the public access to which could be used to commit identity theft or for other inappropriate or unlawful purposes.  
(c)A grant or contract funded by amounts appropriated by this Act may not be used for the purpose of defraying the costs of a banquet or conference that is not directly and programmatically related to the purpose for which the grant or contract was awarded, such as a banquet or conference held in connection with planning, training, assessment, review, or other routine purposes related to a project funded by the grant or contract.  
(d)Any person awarded a grant or contract funded by amounts appropriated by this Act shall submit a statement to the Secretary of Commerce, the Attorney General, the Administrator, Director, or President, as appropriate, certifying that no funds derived from the grant or contract will be made available through a subcontract or in any other manner to another person who has a financial interest in the person awarded the grant or contract.  
(e)The provisions of the preceding subsections of this section shall take effect 30 days after the date on which the Director of the Office of Management and Budget, in consultation with the Director of the Office of Government Ethics, determines that a uniform set of rules and requirements, substantially similar to the requirements in such subsections, consistently apply under the executive branch ethics program to all Federal departments, agencies, and entities.  
518.None of the funds appropriated or otherwise made available under this Act may be used to issue patents on claims directed to or encompassing a human organism.  
519.None of the funds made available in this Act shall be used in any way whatsoever to support or justify the use of torture by any official or contract employee of the United States Government.  
520. 
(a)Notwithstanding any other provision of law or treaty, none of the funds appropriated or otherwise made available under this Act or any other Act may be expended or obligated by a department, agency, or instrumentality of the United States to pay administrative expenses or to compensate an officer or employee of the United States in connection with requiring an export license for the export to Canada of components, parts, accessories or attachments for firearms listed in Category I, section 121.1 of title 22, Code of Federal Regulations (International Trafficking in Arms Regulations (ITAR), part 121, as it existed on April 1, 2005) with a total value not exceeding $500 wholesale in any transaction, provided that the conditions of subsection (b) of this section are met by the exporting party for such articles.  
(b)The foregoing exemption from obtaining an export license— 
(1)does not exempt an exporter from filing any Shipper’s Export Declaration or notification letter required by law, or from being otherwise eligible under the laws of the United States to possess, ship, transport, or export the articles enumerated in subsection (a); and  
(2)does not permit the export without a license of— 
(A)fully automatic firearms and components and parts for such firearms, other than for end use by the Federal Government, or a Provincial or Municipal Government of Canada;  
(B)barrels, cylinders, receivers (frames) or complete breech mechanisms for any firearm listed in Category I, other than for end use by the Federal Government, or a Provincial or Municipal Government of Canada; or  
(C)articles for export from Canada to another foreign destination.  
(c)In accordance with this section, the District Directors of Customs and postmasters shall permit the permanent or temporary export without a license of any unclassified articles specified in subsection (a) to Canada for end use in Canada or return to the United States, or temporary import of Canadian-origin items from Canada for end use in the United States or return to Canada for a Canadian citizen.  
(d)The President may require export licenses under this section on a temporary basis if the President determines, upon publication first in the Federal Register, that the Government of Canada has implemented or maintained inadequate import controls for the articles specified in subsection (a), such that a significant diversion of such articles has and continues to take place for use in international terrorism or in the escalation of a conflict in another nation. The President shall terminate the requirements of a license when reasons for the temporary requirements have ceased.  
521.Notwithstanding any other provision of law, no department, agency, or instrumentality of the United States receiving appropriated funds under this Act or any other Act shall obligate or expend in any way such funds to pay administrative expenses or the compensation of any officer or employee of the United States to deny any application submitted pursuant to 22 U.S.C. 2778(b)(1)(B) and qualified pursuant to 27 CFR section 478.112 or .113, for a permit to import United States origin curios or relics firearms, parts, or ammunition.  
522.None of the funds made available in this Act may be used to include in any new bilateral or multilateral trade agreement the text of— 
(1)paragraph 2 of article 16.7 of the United States-Singapore Free Trade Agreement;  
(2)paragraph 4 of article 17.9 of the United States-Australia Free Trade Agreement; or  
(3)paragraph 4 of article 15.9 of the United States-Morocco Free Trade Agreement.  
523.None of the funds made available in this Act may be used to authorize or issue a national security letter in contravention of any of the following laws authorizing the Federal Bureau of Investigation to issue national security letters: The Right to Financial Privacy Act; The Electronic Communications Privacy Act; The Fair Credit Reporting Act; The National Security Act of 1947; USA PATRIOT Act; and the laws amended by these Acts.  
524.If at any time during any quarter, the program manager of a project within the jurisdiction of the Departments of Commerce or Justice, the National Aeronautics and Space Administration, or the National Science Foundation totaling more than $75,000,000 has reasonable cause to believe that the total program cost has increased by 10 percent, the program manager shall immediately inform the Secretary, Administrator, or Director. The Secretary, Administrator, or Director shall notify the House and Senate Committees on Appropriations within 30 days in writing of such increase, and shall include in such notice: the date on which such determination was made; a statement of the reasons for such increases; the action taken and proposed to be taken to control future cost growth of the project; changes made in the performance or schedule milestones and the degree to which such changes have contributed to the increase in total program costs or procurement costs; new estimates of the total project or procurement costs; and a statement validating that the project’s management structure is adequate to control total project or procurement costs.  
525.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for intelligence or intelligence related activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2010 until the enactment of the Intelligence Authorization Act for fiscal year 2010.  
526.The Departments, agencies, and commissions funded under this Act, shall establish and maintain on the homepages of their Internet websites— 
(1)a direct link to the Internet websites of their Offices of Inspectors General; and  
(2)a mechanism on the Offices of Inspectors General website by which individuals may anonymously report cases of waste, fraud, or abuse with respect to those Departments, agencies, and commissions.  
527.None of the funds appropriated or otherwise made available by this Act may be used to enter into a contract in an amount greater than $5,000,000 or to award a grant in excess of such amount unless the prospective contractor or grantee certifies in writing to the agency awarding the contract or grant that, to the best of its knowledge and belief, the contractor or grantee has filed all Federal tax returns required during the three years preceding the certification, has not been convicted of a criminal offense under the Internal Revenue Code of 1986, and has not, more than 90 days prior to certification, been notified of any unpaid Federal tax assessment for which the liability remains unsatisfied, unless the assessment is the subject of an installment agreement or offer in compromise that has been approved by the Internal Revenue Service and is not in default, or the assessment is the subject of a non-frivolous administrative or judicial proceeding.  
528.None of the funds appropriated or otherwise made available in this Act may be used in a manner that is inconsistent with the principal negotiating objective of the United States with respect to trade remedy laws to preserve the ability of the United States— 
(1)to enforce vigorously its trade laws, including antidumping, countervailing duty, and safeguard laws;  
(2)to avoid agreements that— 
(A)lessen the effectiveness of domestic and international disciplines on unfair trade, especially dumping and subsidies; or  
(B)lessen the effectiveness of domestic and international safeguard provisions, in order to ensure that United States workers, agricultural producers, and firms can compete fully on fair terms and enjoy the benefits of reciprocal trade concessions; and  
(3)to address and remedy market distortions that lead to dumping and subsidization, including overcapacity, cartelization, and market-access barriers. (Rescissions)  
529. 
(a)Of the unobligated balances available to the Department of Justice from prior appropriations, the following funds are hereby rescinded, not later than September 30, 2010, from the following accounts in the specified amounts— 
(1)Legal Activities, Assets Forfeiture Fund, $387,200,000;  
(2)Federal Bureau of Investigation, Salaries and Expenses , $50,000,000;  
(3)Office of Justice Programs, $54,000,000; and  
(4)Community Oriented Policing Services, $40,000,000.  
(b)Within 30 days of enactment of this Act, the Department of Justice shall submit to the Committees on Appropriations of the House of Representatives and the Senate a report specifying the amount of each rescission made pursuant to this section.  
(c)The rescissions contained in this section shall not apply to funds provided in this Act.  
530.None of the funds made available in this Act may be used to purchase first class or premium airline travel in contravention of sections 301–10.122 through 301–10.124 of title 41 of the Code of Federal Regulations.  
531.None of the funds made available in this Act may be used to send or otherwise pay for the attendance of more than 50 employees from a Federal department or agency at any single conference occurring outside the United States.  
532. 
(a)None of the funds made available in this or any other Act may be used to release an individual who is detained, as of June 24, 2009, at Naval Station, Guantanamo Bay, Cuba, into the continental United States, Alaska, Hawaii, or the District of Columbia, into any of the United States territories of Guam, American Samoa (AS), the United States Virgin Islands (USVI), the Commonwealth of Puerto Rico and the Commonwealth of the Northern Mariana Islands (CNMI).  
(b)None of the funds made available in this or any other Act may be used to transfer an individual who is detained, as of June 24, 2009, at Naval Station, Guantanamo Bay, Cuba, into the continental United States, Alaska, Hawaii, or the District of Columbia, into any of the United States territories of Guam, American Samoa (AS), the United States Virgin Islands (USVI), the Commonwealth of Puerto Rico and the Commonwealth of the Northern Mariana Islands (CNMI), for the purpose of detention, except as provided in subsection (c).  
(c)None of the funds made available in this or any other Act may be used to transfer an individual who is detained, as of June 24, 2009, at Naval Station, Guantanamo Bay, Cuba, into the continental United States, Alaska, Hawaii, or the District of Columbia, into any of the United States territories of Guam, American Samoa (AS), the United States Virgin Islands (USVI), the Commonwealth of Puerto Rico and the Commonwealth of the Northern Mariana Islands (CNMI), for the purposes of prosecuting such individual, or detaining such individual during legal proceedings, until 45 days after the plan described in subsection (d) is received.  
(d)The President shall submit to Congress, in classified form, a plan regarding the proposed disposition of any individual covered by subsection (c) who is detained as of June 24, 2009. Such plan shall include, at a minimum, each of the following for each such individual: 
(1)A determination of the risk that the individual might instigate an act of terrorism within the continental United States, Alaska, Hawaii, the District of Columbia, or the United States territories if the individual were so transferred.  
(2)A determination of the risk that the individual might advocate, coerce, or incite violent extremism, ideologically motivated criminal activity, or acts of terrorism, among inmate populations at incarceration facilities within the continental United States, Alaska, Hawaii, the District of Columbia, or the United States territories if the individual were transferred to such a facility.  
(3)The costs associated with transferring the individual in question.  
(4)The legal rationale and associated court demands for transfer.  
(5)A plan for mitigation of any risks described in paragraphs (1), (2), and (7).  
(6)A copy of a notification to the Governor of the State to which the individual will be transferred, to the Mayor of the District of Columbia if the individual will be transferred to the District of Columbia, or to any United States territories with a certification by the Attorney General of the United States in classified form at least 14 days prior to such transfer (together with supporting documentation and justification) that the individual poses little or no security risk to the United States.  
(7)An assessment of any risk to the national security of the United States or its citizens, including members of the Armed Services of the United States, that is posed by such transfer and the actions taken to mitigate such risk.  
(e)None of the funds made available in this or any other Act may be used to transfer or release an individual detained at Naval Station, Guantanamo Bay, Cuba, as of June 24, 2009, to the country of such individual's nationality or last habitual residence or to any other country other than the United States or to a freely associated State, unless the President submits to the Congress, in classified form, at least 15 days prior to such transfer or release, the following information: 
(1)The name of any individual to be transferred or released and the country or the freely associated State to which such individual is to be transferred or released.  
(2)An assessment of any risk to the national security of the United States or its citizens, including members of the Armed Services of the United States, that is posed by such transfer or release and the actions taken to mitigate such risk.  
(3)The terms of any agreement with the country or the freely associated State for the acceptance of such individual, including the amount of any financial assistance related to such agreement.  
(f)None of the funds made available in this Act may be used to provide any immigration benefit (including a visa, admission into the United States or any of the United States territories, parole into the United States or any of the United States territories (other than parole for the purposes of prosecution and related detention), or classification as a refugee or applicant for asylum) to any individual who is detained, as of June 24, 2009, at Naval Station, Guantanamo Bay, Cuba.  
(g)In this section, the term freely associated States means the Federated States of Micronesia (FSM), the Republic of the Marshall Islands (RMI), and the Republic of Palau.  
(h)Prior to the termination of detention operations at Naval Station, Guantanamo Bay, Cuba, the President shall submit to the Congress a report in classified form describing the disposition or legal status of each individual detained at the facility as of the date of enactment of this Act.  
533.Section 504(a) of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1996 (as contained in Public Law 104–134) is amended by striking paragraph (13).  
534.None of the funds made available under this Act may be distributed to the Association of Community Organizations for Reform Now (ACORN) or its subsidiaries.  
535. 
(a)The Comptroller General of the United States shall conduct a review and audit of Federal funds received by the Association of Community Organizations for Reform Now (referred to in this section as ACORN) or any subsidiary or affiliate of ACORN to determine— 
(1)whether any Federal funds were misused and, if so, the total amount of Federal funds involved and how such funds were misused;  
(2)what steps, if any, have been taken to recover any Federal funds that were misused;  
(3)what steps should be taken to prevent the misuse of any Federal funds; and  
(4)whether all necessary steps have been taken to prevent the misuse of any Federal funds.  
(b)Not later than 180 days after the date of enactment of this Act, the Comptroller General shall submit to Congress a report on the results of the audit required under subsection (a), along with recommendations for Federal agency reforms.  
536.To the extent practicable, funds made available in this Act should be used to purchase light bulbs that are Energy Star qualified or have the Federal Energy Management Program designation.  
537.The Director of the Office of Management and Budget shall instruct any department, agency, or instrumentality of the United States Government receiving funds appropriated under this Act to track undisbursed balances in expired grant accounts and include in its annual performance plan and performance and accountability reports the following: 
(1)Details on future action the department, agency, or instrumentality will take to resolve undisbursed balances in expired grant accounts.  
(2)The method that the department, agency, or instrumentality uses to track undisbursed balances in expired grant accounts.  
(3)Identification of undisbursed balances in expired grant accounts that may be returned to the Treasury of the United States.  
(4)In the preceding 3 fiscal years, details on the total number of expired grant accounts with undisbursed balances (on the first day of each fiscal year) for the department, agency, or instrumentality and the total finances that have not been obligated to a specific project remaining in the accounts.  
538.None of the funds made available in this Act may be used to relocate the Bureau of the Census or employees from the Department of Commerce to the jurisdiction of the Executive Office of the President.   
539.Specific projects contained in the report of the Committee on Appropriations of the House of Representatives accompanying this Act (H. Rept. 111–149) that are considered congressional earmarks for purposes of clause 9 of rule XXI of the Rules of the House of Representatives, when intended to be awarded to a for-profit entity, shall be awarded under a full and open competition. 
This division may be cited as the Commerce, Justice, Science, and Related Agencies Appropriations Act, 2010. 
CFinancial Services and General Government Appropriations Act, 2010 
IDepartment of the Treasury 
Departmental offices Salaries and expenses (including transfers of funds)For necessary expenses of the Departmental Offices including operation and maintenance of the Treasury Building and Annex; hire of passenger motor vehicles; maintenance, repairs, and improvements of, and purchase of commercial insurance policies for, real properties leased or owned overseas, when necessary for the performance of official business, $304,888,000, of which not to exceed $21,983,000 is for executive direction program activities; not to exceed $47,249,000 is for economic policies and programs activities, including $1,000,000 that shall be transferred to the National Academy of Sciences for a study by the Board on Mathematical Sciences and Their Applications on the long-term economic effects of the aging population in the United States, to remain available until September 30, 2011, and $1,500,000 that shall be transferred to the National Academy of Sciences for a carbon audit of the tax code as authorized in section 117 of the Energy Improvement and Extension Act of 2008 (Public Law 110–343), to remain available until September 30, 2011; not to exceed $48,580,000 is for financial policies and programs activities; not to exceed $64,611,000 is for terrorism and financial intelligence activities; not to exceed $22,679,000 is for Treasury-wide management policies and programs activities; and not to exceed $99,786,000 is for administration programs activities: Provided, That the Secretary of the Treasury is authorized to transfer funds appropriated for any program activity of the Departmental Offices to any other program activity of the Departmental Offices upon notification to the House and Senate Committees on Appropriations: Provided further, That no appropriation for any program activity shall be increased or decreased by more than 4 percent by all such transfers: Provided further, That any change in funding greater than 4 percent shall be submitted for approval to the House and Senate Committees on Appropriations: Provided further, That of the amount appropriated under this heading, not to exceed $3,000,000, to remain available until September 30, 2011, is for information technology modernization requirements; not to exceed $200,000 is for official reception and representation expenses; and not to exceed $258,000 is for unforeseen emergencies of a confidential nature, to be allocated and expended under the direction of the Secretary of the Treasury and to be accounted for solely on his certificate: Provided further, That of the amount appropriated under this heading, $6,787,000, to remain available until September 30, 2011, is for the Treasury-wide Financial Statement Audit and Internal Control Program, of which such amounts as may be necessary may be transferred to accounts of the Department's offices and bureaus to conduct audits: Provided further, That this transfer authority shall be in addition to any other provided in this Act: Provided further, That of the amount appropriated under this heading, $500,000, to remain available until September 30, 2011, is for secure space requirements: Provided further, That of the amount appropriated under this heading, $3,400,000, to remain available until September 30, 2012, is to develop and implement programs within the Office of Critical Infrastructure Protection and Compliance Policy, including entering into cooperative agreements: Provided further, That of the amount appropriated under this heading, $3,000,000, to remain available until September 30, 2012, is for modernizing the Office of Debt Management's information technology. Department-wide systems and capital investments programs (including transfer of funds)For development and acquisition of automatic data processing equipment, software, and services for the Department of the Treasury, $9,544,000, to remain available until September 30, 2012: Provided, That $4,544,000 is for repairs to the Treasury Annex Building: Provided further, That these funds shall be transferred to accounts and in amounts as necessary to satisfy the requirements of the Department's offices, bureaus, and other organizations: Provided further, That this transfer authority shall be in addition to any other transfer authority provided in this Act: Provided further, That none of the funds appropriated under this heading shall be used to support or supplement Internal Revenue Service, Operations Support or Internal Revenue Service, Business Systems Modernization. Office of inspector general salaries and expensesFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, not to exceed $2,000,000 for official travel expenses, including hire of passenger motor vehicles; and not to exceed $100,000 for unforeseen emergencies of a confidential nature, to be allocated and expended under the direction of the Inspector General of the Treasury, $29,700,000, of which not to exceed $2,500 shall be available for official reception and representation expenses. Treasury inspector general for tax administration Salaries and expensesFor necessary expenses of the Treasury Inspector General for Tax Administration in carrying out the Inspector General Act of 1978, including purchase (not to exceed 150 for replacement only for police-type use) and hire of passenger motor vehicles (31 U.S.C. 1343(b)); services authorized by 5 U.S.C. 3109, at such rates as may be determined by the Inspector General for Tax Administration; $152,000,000, of which not to exceed $6,000,000 shall be available for official travel expenses; of which not to exceed $500,000 shall be available for unforeseen emergencies of a confidential nature, to be allocated and expended under the direction of the Inspector General for Tax Administration; and of which not to exceed $1,500 shall be available for official reception and representation expenses. SPECIAL INSPECTOR GENERAL FOR THE TROUBLED ASSET RELIEF PROGRAM salaries and expensesFor necessary expenses of the Office of the Special Inspector General in carrying out the provisions of the Emergency Economic Stabilization Act of 2008 (Public Law 110–343), $23,300,000. Financial crimes enforcement network salaries and expensesFor necessary expenses of the Financial Crimes Enforcement Network, including hire of passenger motor vehicles; travel and training expenses, including for course development, of non-Federal and foreign government personnel to attend meetings and training concerned with domestic and foreign financial intelligence activities, law enforcement, and financial regulation; not to exceed $14,000 for official reception and representation expenses; and for assistance to Federal law enforcement agencies, with or without reimbursement, $111,010,000, of which not to exceed $26,085,000 shall remain available until September 30, 2012; and of which $9,316,000 shall remain available until September 30, 2011: Provided, That funds appropriated in this account may be used to procure personal services contracts. Treasury Forfeiture Fund (rescission)Of the unobligated balances available under this heading, $90,000,000 are rescinded. Financial management service salaries and expensesFor necessary expenses of the Financial Management Service, $244,132,000, of which not to exceed $9,220,000 shall remain available until September 30, 2012, for information systems modernization initiatives; and of which not to exceed $2,500 shall be available for official reception and representation expenses. Alcohol and tobacco tax and trade bureau Salaries and expensesFor necessary expenses of carrying out section 1111 of the Homeland Security Act of 2002, including hire of passenger motor vehicles, $103,000,000; of which not to exceed $6,000 for official reception and representation expenses; not to exceed $50,000 for cooperative research and development programs for laboratory services; and provision of laboratory assistance to State and local agencies with or without reimbursement: Provided, That of the amount appropriated under this heading, $3,000,000, to remain available until September 30, 2011, shall be for the hiring, training, and equipping of special agents and related support personnel. United states mint united states mint public enterprise fundPursuant to section 5136 of title 31, United States Code, the United States Mint is provided funding through the United States Mint Public Enterprise Fund for costs associated with the production of circulating coins, numismatic coins, and protective services, including both operating expenses and capital investments. The aggregate amount of new liabilities and obligations incurred during fiscal year 2010 under such section 5136 for circulating coinage and protective service capital investments of the United States Mint shall not exceed $26,700,000. Bureau of the Public Debt administering the public debtFor necessary expenses connected with any public-debt issues of the United States, $192,244,000, of which not to exceed $2,500 shall be available for official reception and representation expenses, and of which not to exceed $2,000,000 shall remain available until September 30, 2012, for systems modernization: Provided, That the sum appropriated herein from the general fund for fiscal year 2010 shall be reduced by not more than $10,000,000 as definitive security issue fees and Legacy Treasury Direct Investor Account Maintenance fees are collected, so as to result in a final fiscal year 2010 appropriation from the general fund estimated at $182,244,000. In addition, $90,000 to be derived from the Oil Spill Liability Trust Fund to reimburse the Bureau for administrative and personnel expenses for financial management of the Fund, as authorized by section 1012 of Public Law 101–380. Community development Financial institutions Fund Program Account (including transfer of funds) To carry out the Community Development Banking and Financial Institutions Act of 1994 (Public Law 103–325), including services authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the rate for ES–3, notwithstanding sections 4707(d) and 4707(e) of title 12, United States Code, $166,750,000, to remain available until September 30, 2011; of which $12,000,000 shall be for financial assistance, technical assistance, training and outreach programs, designed to benefit Native American, Native Hawaiian, and Alaskan Native communities and provided primarily through qualified community development lender organizations with experience and expertise in community development banking and lending in Indian country, Native American organizations, tribes and tribal organizations and other suitable providers; of which $1,000,000 shall be available for the pilot project grant program under section 1132(d) of division A of the Housing and Economic Recovery Act of 2008 (Public Law 110–289); of which $3,150,000 shall be for an additional pilot project grant to an eligible organization located in the State of Hawaii for financial education and pre-home ownership counseling as authorized in section 1132(d) of division A of the Housing and Economic Recovery Act of 2008 (Public Law 110–289), and of which up to $18,000,000 may be used for administrative expenses, including administration of the New Markets Tax Credit. For an additional amount to be transferred to the Capital Magnet Fund, as authorized by section 1339 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 1301 et seq.), as amended by section 1131 of the Housing and Economic Recovery Act of 2008 (Public Law 110–289), to support financing for affordable housing and economic development projects, $80,000,000, to remain available until September 30, 2011: Provided, That, for fiscal year 2010, section 1339(h)(3) of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992, as amended by section 1131 of the Housing and Economic Recovery Act of 2008 (Public Law 110–289), shall be applied by substituting the term at least 10 times the grant amount or such other amount that the Secretary may require for at least 10 times the grant amount. Internal Revenue Service Taxpayer servicesFor necessary expenses of the Internal Revenue Service to provide taxpayer services, including pre-filing assistance and education, filing and account services, taxpayer advocacy services, and other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner, $2,278,830,000, of which not less than $6,100,000 shall be for the Tax Counseling for the Elderly Program, of which not less than $10,000,000 shall be available for low-income taxpayer clinic grants, of which not less than $12,000,000, to remain available until September 30, 2011, shall be available for a Community Volunteer Income Tax Assistance matching grants demonstration program for tax return preparation assistance, and of which not less than $205,954,000 shall be available for operating expenses of the Taxpayer Advocate Service. enforcement (including transfer of funds)For necessary expenses for tax enforcement activities of the Internal Revenue Service to determine and collect owed taxes, to provide legal and litigation support, to conduct criminal investigations, to enforce criminal statutes related to violations of internal revenue laws and other financial crimes, to purchase (for police-type use, not to exceed 850) and hire passenger motor vehicles (31 U.S.C. 1343(b)), and to provide other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner, $4,904,000,000, of which not less than $59,206,000 shall be for the Interagency Crime and Drug Enforcement program; and of which not to exceed $126,500 shall be for official reception and representation expenses associated with hosting the Leeds Castle Meeting in the United States during 2010: Provided, That up to $10,000,000 may be transferred as necessary from this account to Operations Support solely for the purposes of the Interagency Crime and Drug Enforcement program: Provided further, That this transfer authority shall be in addition to any other transfer authority provided in this Act. In addition to amounts made available above, $600,000,000 shall be made available for enhanced tax enforcement activities. operations supportFor necessary expenses of the Internal Revenue Service to support taxpayer services and enforcement programs, including rent payments; facilities services; printing; postage; physical security; headquarters and other IRS-wide administration activities; research and statistics of income; telecommunications; information technology development, enhancement, operations, maintenance, and security; the hire of passenger motor vehicles (31 U.S.C. 1343(b)); and other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner; $4,083,884,000, of which up to $75,000,000 shall remain available until September 30, 2011, for information technology support; of which not to exceed $1,000,000 shall remain available until September 30, 2012, for research; of which not less than $2,000,000 shall be for the Internal Revenue Service Oversight Board; of which not to exceed $25,000 shall be for official reception and representation; and of which $290,000,000 shall be made available to support enhanced tax enforcement activities: Provided, That of the amounts provided under this heading, such sums as are necessary shall be available to fully support tax enforcement and enhanced tax enforcement activities. business systems modernizationFor necessary expenses of the Internal Revenue Service's business systems modernization program, $263,897,000, to remain available until September 30, 2012, for the capital asset acquisition of information technology systems, including management and related contractual costs of said acquisitions, including related Internal Revenue Service labor costs, and contractual costs associated with operations authorized by 5 U.S.C. 3109: Provided, That, with the exception of labor costs, none of these funds may be obligated until the Internal Revenue Service submits to the Committees on Appropriations, and such Committees approve, a plan for expenditure that: (1) meets the capital planning and investment control review requirements established by the Office of Management and Budget, including Circular A–11; (2) complies with the Internal Revenue Service's enterprise architecture, including the modernization blueprint; (3) conforms with the Internal Revenue Service's enterprise life cycle methodology; (4) is approved by the Internal Revenue Service, the Department of the Treasury, and the Office of Management and Budget; (5) has been reviewed by the Government Accountability Office; and (6) complies with the acquisition rules, requirements, guidelines, and systems acquisition management practices of the Federal Government. health insurance tax credit administrationFor expenses necessary to implement the health insurance tax credit included in the Trade Act of 2002 (Public Law 107–210), $15,512,000. administrative provisions—internal revenue service (including transfer of funds)  
101.Not to exceed 5 percent of any appropriation made available in this Act to the Internal Revenue Service or not to exceed 3 percent of appropriations under the heading Enforcement may be transferred to any other Internal Revenue Service appropriation upon the advance approval of the Committees on Appropriations.  
102.The Internal Revenue Service shall maintain a training program to ensure that Internal Revenue Service employees are trained in taxpayers' rights, in dealing courteously with taxpayers, and in cross-cultural relations.  
103.The Internal Revenue Service shall institute and enforce policies and procedures that will safeguard the confidentiality of taxpayer information.  
104.Funds made available by this or any other Act to the Internal Revenue Service shall be available for improved facilities and increased staffing to provide sufficient and effective 1–800 help line service for taxpayers. The Commissioner shall continue to make the improvement of the Internal Revenue Service 1–800 help line service a priority and allocate resources necessary to increase phone lines and staff to improve the Internal Revenue Service 1–800 help line service.  
105.Of the funds made available by this Act to the Internal Revenue Service, not less than $7,100,000,000 shall be available only for tax enforcement. In addition, of the funds made available by this Act to the Internal Revenue Service, and subject to the same terms and conditions, $890,000,000 shall be available for enhanced tax law enforcement.  
106.None of the funds made available in this Act may be used to enter into, renew, extend, administer, implement, enforce, or provide oversight of any qualified tax collection contract (as defined in section 6306 of the Internal Revenue Code of 1986). 
Administrative Provisions—Department of the Treasury (including transfers of funds)  
107.Appropriations to the Department of the Treasury in this Act shall be available for uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901), including maintenance, repairs, and cleaning; purchase of insurance for official motor vehicles operated in foreign countries; purchase of motor vehicles without regard to the general purchase price limitations for vehicles purchased and used overseas for the current fiscal year; entering into contracts with the Department of State for the furnishing of health and medical services to employees and their dependents serving in foreign countries; and services authorized by 5 U.S.C. 3109.  
108.Not to exceed 2 percent of any appropriations in this Act made available to the Departmental Offices—Salaries and Expenses, Office of Inspector General, Financial Management Service, Alcohol and Tobacco Tax and Trade Bureau, Financial Crimes Enforcement Network, and Bureau of the Public Debt, may be transferred between such appropriations upon the advance approval of the Committees on Appropriations: Provided, That no transfer may increase or decrease any such appropriation by more than 2 percent.  
109.Not to exceed 2 percent of any appropriation made available in this Act to the Internal Revenue Service may be transferred to the Treasury Inspector General for Tax Administration's appropriation upon the advance approval of the Committees on Appropriations: Provided, That no transfer may increase or decrease any such appropriation by more than 2 percent.  
110.Of the funds available for the purchase of law enforcement vehicles, no funds may be obligated until the Secretary of the Treasury certifies that the purchase by the respective Treasury bureau is consistent with departmental vehicle management principles: Provided, That the Secretary may delegate this authority to the Assistant Secretary for Management.  
111.None of the funds appropriated in this Act or otherwise available to the Department of the Treasury or the Bureau of Engraving and Printing may be used to redesign the $1 Federal Reserve note.  
112.The Secretary of the Treasury may transfer funds from Financial Management Service, Salaries and Expenses to the Debt Collection Fund as necessary to cover the costs of debt collection: Provided, That such amounts shall be reimbursed to such salaries and expenses account from debt collections received in the Debt Collection Fund.  
113.Section 122(g)(1) of Public Law 105–119 (5 U.S.C. 3104 note), is further amended by striking 11 years and inserting 12 years.  
114.None of the funds appropriated or otherwise made available by this or any other Act may be used by the United States Mint to construct or operate any museum without the explicit approval of the Committees on Appropriations of the House of Representatives and the Senate, the House Committee on Financial Services, and the Senate Committee on Banking, Housing and Urban Affairs.  
115.None of the funds appropriated or otherwise made available by this or any other Act or source to the Department of the Treasury, the Bureau of Engraving and Printing, and the United States Mint, individually or collectively, may be used to consolidate any or all functions of the Bureau of Engraving and Printing and the United States Mint without the explicit approval of the House Committee on Financial Services; the Senate Committee on Banking, Housing, and Urban Affairs; the House Committee on Appropriations; and the Senate Committee on Appropriations.  
116.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for the Department of the Treasury's intelligence or intelligence related activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2010 until the enactment of the Intelligence Authorization Act for Fiscal Year 2010.  
117.Not to exceed $5,000 shall be made available from the Bureau of Engraving and Printing's Industrial Revolving Fund for necessary official reception and representation expenses. 
This title may be cited as the Department of the Treasury Appropriations Act, 2010.  
IIExecutive office of the president and funds appropriated to the president 
Compensation of the president For compensation of the President, including an expense allowance at the rate of $50,000 per annum as authorized by 3 U.S.C. 102, $450,000: Provided, That none of the funds made available for official expenses shall be expended for any other purpose and any unused amount shall revert to the Treasury pursuant to 31 U.S.C. 1552. The white house Salaries and expensesFor necessary expenses for the White House as authorized by law, including not to exceed $3,850,000 for services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 105; subsistence expenses as authorized by 3 U.S.C. 105, which shall be expended and accounted for as provided in that section; hire of passenger motor vehicles, newspapers, periodicals, teletype news service, and travel (not to exceed $100,000 to be expended and accounted for as provided by 3 U.S.C. 103); and not to exceed $19,000 for official entertainment expenses, to be available for allocation within the Executive Office of the President; and for necessary expenses of the Office of Policy Development, including services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 107, $59,143,000, of which not less than $1,400,000 shall be for the Office of National AIDS Policy. Executive residence at the white house operating expensesFor the care, maintenance, repair and alteration, refurnishing, improvement, heating, and lighting, including electric power and fixtures, of the Executive Residence at the White House and official entertainment expenses of the President, $13,838,000, to be expended and accounted for as provided by 3 U.S.C. 105, 109, 110, and 112–114. reimbursable expensesFor the reimbursable expenses of the Executive Residence at the White House, such sums as may be necessary: Provided, That all reimbursable operating expenses of the Executive Residence shall be made in accordance with the provisions of this paragraph: Provided further, That, notwithstanding any other provision of law, such amount for reimbursable operating expenses shall be the exclusive authority of the Executive Residence to incur obligations and to receive offsetting collections, for such expenses: Provided further, That the Executive Residence shall require each person sponsoring a reimbursable political event to pay in advance an amount equal to the estimated cost of the event, and all such advance payments shall be credited to this account and remain available until expended: Provided further, That the Executive Residence shall require the national committee of the political party of the President to maintain on deposit $25,000, to be separately accounted for and available for expenses relating to reimbursable political events sponsored by such committee during such fiscal year: Provided further, That the Executive Residence shall ensure that a written notice of any amount owed for a reimbursable operating expense under this paragraph is submitted to the person owing such amount within 60 days after such expense is incurred, and that such amount is collected within 30 days after the submission of such notice: Provided further, That the Executive Residence shall charge interest and assess penalties and other charges on any such amount that is not reimbursed within such 30 days, in accordance with the interest and penalty provisions applicable to an outstanding debt on a United States Government claim under 31 U.S.C. 3717: Provided further, That each such amount that is reimbursed, and any accompanying interest and charges, shall be deposited in the Treasury as miscellaneous receipts: Provided further, That the Executive Residence shall prepare and submit to the Committees on Appropriations, by not later than 90 days after the end of the fiscal year covered by this Act, a report setting forth the reimbursable operating expenses of the Executive Residence during the preceding fiscal year, including the total amount of such expenses, the amount of such total that consists of reimbursable official and ceremonial events, the amount of such total that consists of reimbursable political events, and the portion of each such amount that has been reimbursed as of the date of the report: Provided further, That the Executive Residence shall maintain a system for the tracking of expenses related to reimbursable events within the Executive Residence that includes a standard for the classification of any such expense as political or nonpolitical: Provided further, That no provision of this paragraph may be construed to exempt the Executive Residence from any other applicable requirement of subchapter I or II of chapter 37 of title 31, United States Code. White house repair and restoration For the repair, alteration, and improvement of the Executive Residence at the White House, $2,500,000, to remain available until expended, for required maintenance, resolution of safety and health issues, and continued preventative maintenance. Council of economic advisers salaries and expensesFor necessary expenses of the Council of Economic Advisers in carrying out its functions under the Employment Act of 1946 (15 U.S.C. 1021 et seq.), $4,200,000. National security council salaries and expensesFor necessary expenses of the National Security Council, including services as authorized by 5 U.S.C. 3109, $12,231,000. Office of administration Salaries and expensesFor necessary expenses of the Office of Administration, including services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 107, and hire of passenger motor vehicles, $115,280,000, of which $16,768,000 shall remain available until expended for continued modernization of the information technology infrastructure within the Executive Office of the President. Office of management and budget Salaries and expensesFor necessary expenses of the Office of Management and Budget, including hire of passenger motor vehicles and services as authorized by 5 U.S.C. 3109 and to carry out the provisions of chapter 35 of title 44, United States Code, $92,863,000, of which not to exceed $3,000 shall be available for official representation expenses: Provided, That none of the funds appropriated in this Act for the Office of Management and Budget may be used for the purpose of reviewing any agricultural marketing orders or any activities or regulations under the provisions of the Agricultural Marketing Agreement Act of 1937 (7 U.S.C. 601 et seq.): Provided further, That none of the funds made available for the Office of Management and Budget by this Act may be expended for the altering of the transcript of actual testimony of witnesses, except for testimony of officials of the Office of Management and Budget, before the Committees on Appropriations or their subcommittees: Provided further, That none of the funds provided in this or prior Acts shall be used, directly or indirectly, by the Office of Management and Budget, for evaluating or determining if water resource project or study reports submitted by the Chief of Engineers acting through the Secretary of the Army are in compliance with all applicable laws, regulations, and requirements relevant to the Civil Works water resource planning process: Provided further, That the Office of Management and Budget shall have not more than 60 days in which to perform budgetary policy reviews of water resource matters on which the Chief of Engineers has reported: Provided further, That the Director of the Office of Management and Budget shall notify the appropriate authorizing and appropriating committees when the 60-day review is initiated: Provided further, That if water resource reports have not been transmitted to the appropriate authorizing and appropriating committees within 15 days after the end of the Office of Management and Budget review period based on the notification from the Director, Congress shall assume Office of Management and Budget concurrence with the report and act accordingly. Office of national drug control policy salaries and expensesFor necessary expenses of the Office of National Drug Control Policy; for research activities pursuant to the Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469); not to exceed $10,000 for official reception and representation expenses; and for participation in joint projects or in the provision of services on matters of mutual interest with nonprofit, research, or public organizations or agencies, with or without reimbursement, $29,575,000; of which $1,300,000 shall remain available until expended for policy research and evaluation: Provided, That the Office is authorized to accept, hold, administer, and utilize gifts, both real and personal, public and private, without fiscal year limitation, for the purpose of aiding or facilitating the work of the Office. Counterdrug technology assessment center (including transfer of funds)For necessary expenses for the Counterdrug Technology Assessment Center (CTAC) for research activities pursuant to the Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469), $5,000,000, which shall remain available until expended for counternarcotics research and development projects: Provided, That such amount shall be available for transfer to other Federal departments or agencies: Provided further, That the Office of National Drug Control Policy shall submit for approval by the Committees on Appropriations of the House of Representatives and the Senate, a mission statement for CTAC, a detailed explanation of the CTAC program, and a detailed spending plan for the use of these funds, prior to obligation of any funds provided in this paragraph: Provided further, That the report required by the preceding proviso shall be in lieu of inclusion of CTAC in the financial plan required by section 202. Federal drug control programs high intensity drug trafficking areas program (including transfers of funds)For necessary expenses of the Office of National Drug Control Policy's High Intensity Drug Trafficking Areas Program, $239,000,000, to remain available until September 30, 2011, for drug control activities consistent with the approved strategy for each of the designated High Intensity Drug Trafficking Areas (HIDTAs), of which not less than 51 percent shall be transferred to State and local entities for drug control activities and shall be obligated not later than 120 days after enactment of this Act: Provided, That up to 49 percent may be transferred to Federal agencies and departments in amounts determined by the Director of the Office of National Drug Control Policy (the Director), of which up to $2,700,000 may be used for auditing services and associated activities (including up to $500,000 to ensure the continued operation and maintenance of the Performance Management System): Provided further, That, notwithstanding the requirements of Public Law 106–58, any unexpended funds obligated prior to fiscal year 2008 may be used for any other approved activities of that High Intensity Drug Trafficking Area, subject to reprogramming requirements: Provided further, That each High Intensity Drug Trafficking Area designated as of September 30, 2009, shall be funded at not less than the fiscal year 2009 base level, unless the Director submits to the Committees on Appropriations of the House of Representatives and the Senate justification for changes to those levels based on clearly articulated priorities and published Office of National Drug Control Policy performance measures of effectiveness: Provided further, That the Director shall notify the Committees on Appropriations of the initial allocation of fiscal year 2010 funding among HIDTAs not later than 45 days after enactment of this Act, and shall notify the Committees of planned uses of discretionary HIDTA funding, as determined in consultation with the HIDTA Directors, not later than 90 days after enactment of this Act. other federal drug control programs (including transfers of funds)For other drug control activities authorized by the Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469), $154,400,000, to remain available until expended, which shall be available as follows: $45,000,000 to support a national media campaign; $95,000,000 for the Drug-Free Communities Program, of which $2,000,000 shall be made available as directed by section 4 of Public Law 107–82, as amended by Public Law 109–469 (21 U.S.C. 1521 note); $1,000,000 for the National Drug Court Institute; $10,000,000 for the United States Anti-Doping Agency for anti-doping activities; $1,900,000 for the United States membership dues to the World Anti-Doping Agency; $1,250,000 for the National Alliance for Model State Drug Laws; and $250,000 for evaluations and research related to National Drug Control Program performance measures, which may be transferred to other Federal departments and agencies to carry out such activities. Unanticipated needsFor expenses necessary to enable the President to meet unanticipated needs, in furtherance of the national interest, security, or defense which may arise at home or abroad during the current fiscal year, as authorized by 3 U.S.C. 108, $1,000,000, to remain available until September 30, 2011. Partnership fund for program integrity innovation (including transfer of funds) For the Partnership Fund for Program Integrity Innovation, $37,500,000, to remain available until September 30, 2012, which may be used for grants, contracts, cooperative agreements, and administrative costs of carrying out Partnership Fund for Program Integrity Innovation pilot projects: Provided, That these funds shall be transferred by the Director of the Office of Management and Budget to appropriate agencies to carry out pilot projects and to conduct or provide for evaluation of such projects: Provided further, That such transfers shall be contingent upon the Director of the Office of Management and Budget determining, in consultation with an interagency council consisting of representatives of appropriate Federal agencies, States, and other stakeholders, that the pilot projects address Federal programs that have a substantial State role in eligibility determination or administration or where Federal-State cooperation could otherwise be beneficial; in aggregate, save at least as much money as they cost; demonstrate the potential to streamline administration or strengthen program integrity; and do not achieve savings primarily by reducing the participation of eligible beneficiaries: Provided further, That the interagency council required by the previous proviso shall submit a progress report to the Committees on Appropriations of the House of Representatives and the Senate not later than March 31, 2010 and semiannually thereafter until the program is completed, including detailed information on goals, objectives, performance measures, and evaluations of the program in general and of each specific pilot undertaken. Special assistance to the president salaries and expensesFor necessary expenses to enable the Vice President to provide assistance to the President in connection with specially assigned functions; services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 106, including subsistence expenses as authorized by 3 U.S.C. 106, which shall be expended and accounted for as provided in that section; and hire of passenger motor vehicles, $4,604,000. Official residence of the vice president  operating expenses (including transfer of funds)For the care, operation, refurnishing, improvement, and to the extent not otherwise provided for, heating and lighting, including electric power and fixtures, of the official residence of the Vice President; the hire of passenger motor vehicles; and not to exceed $90,000 for official entertainment expenses of the Vice President, to be accounted for solely on his certificate, $330,000: Provided, That advances or repayments or transfers from this appropriation may be made to any department or agency for expenses of carrying out such activities. Administrative provisions—Executive office of the president and funds appropriated to the president (including transfers of funds)  
201.From funds made available in this Act under the headings The White House, Executive Residence at the White House, White House Repair and Restoration, Council of Economic Advisers, National Security Council, Office of Administration, Special Assistance to the President, and Official Residence of the Vice President, the Director of the Office of Management and Budget (or such other officer as the President may designate in writing), may, 15 days after giving notice to the Committees on Appropriations of the House of Representatives and the Senate, transfer not to exceed 10 percent of any such appropriation to any other such appropriation, to be merged with and available for the same time and for the same purposes as the appropriation to which transferred: Provided, That the amount of an appropriation shall not be increased by more than 50 percent by such transfers: Provided further, That no amount shall be transferred from Special Assistance to the President or Official Residence of the Vice President without the approval of the Vice President.  
202.The Director of the Office of National Drug Control Policy shall submit to the Committees on Appropriations of the House of Representatives and the Senate not later than 60 days after the date of enactment of this Act, and prior to the initial obligation of more than 20 percent of the funds appropriated in any account (except Counterdrug Technology Assessment Center) under the heading Office of National Drug Control Policy, a detailed narrative and financial plan on the proposed uses of all funds under the account by program, project, and activity: Provided, That the reports required by this section shall be updated and submitted to the Committees on Appropriations every 6 months and shall include information detailing how the estimates and assumptions contained in previous reports have changed: Provided further, That any new projects and changes in funding of ongoing projects shall be subject to the prior approval of the Committees on Appropriations.  
203.Not to exceed 2 percent of any appropriations in this Act made available to the Office of National Drug Control Policy may be transferred between appropriated programs upon the advance approval of the Committees on Appropriations: Provided, That no transfer may increase or decrease any such appropriation by more than 3 percent.  
204.Not to exceed $1,000,000 of any appropriations in this Act made available to the Office of National Drug Control Policy may be reprogrammed within a program, project, or activity upon the advance approval of the Committees on Appropriations.  
This title may be cited as the Executive Office of the President Appropriations Act, 2010.  
IIIThe Judiciary 
Supreme court of the united states Salaries and expensesFor expenses necessary for the operation of the Supreme Court, as required by law, excluding care of the building and grounds, including purchase or hire, driving, maintenance, and operation of an automobile for the Chief Justice, not to exceed $10,000 for the purpose of transporting Associate Justices, and hire of passenger motor vehicles as authorized by 31 U.S.C. 1343 and 1344; not to exceed $10,000 for official reception and representation expenses; and for miscellaneous expenses, to be expended as the Chief Justice may approve, $74,034,000, of which $2,000,000 shall remain available until expended. care of the building and groundsFor such expenditures as may be necessary to enable the Architect of the Capitol to carry out the duties imposed upon the Architect by 40 U.S.C. 6111 and 6112, $14,525,000, which shall remain available until expended. United states court of appeals for the federal circuit salaries and expensesFor salaries of the chief judge, judges, and other officers and employees, and for necessary expenses of the court, as authorized by law, $32,560,000. United states court of international trade Salaries and expensesFor salaries of the chief judge and eight judges, salaries of the officers and employees of the court, services, and necessary expenses of the court, as authorized by law, $21,350,000. Courts of appeals, district courts, and other judicial services salaries and expensesFor the salaries of circuit and district judges (including judges of the territorial courts of the United States), justices and judges retired from office or from regular active service, judges of the United States Court of Federal Claims, bankruptcy judges, magistrate judges, and all other officers and employees of the Federal Judiciary not otherwise specifically provided for, and necessary expenses of the courts, as authorized by law, $5,011,018,000 (including the purchase of firearms and ammunition); of which not to exceed $27,817,000 shall remain available until expended for space alteration projects and for furniture and furnishings related to new space alteration and construction projects.In addition, for expenses of the United States Court of Federal Claims associated with processing cases under the National Childhood Vaccine Injury Act of 1986 (Public Law 99–660), not to exceed $5,428,000, to be appropriated from the Vaccine Injury Compensation Trust Fund. defender servicesFor the operation of Federal Defender organizations; the compensation and reimbursement of expenses of attorneys appointed to represent persons under 18 U.S.C. 3006A, and also under 18 U.S.C. 3599, in cases in which a defendant is charged with a crime that may be punishable by death; the compensation and reimbursement of expenses of persons furnishing investigative, expert, and other services under 18 U.S.C. 3006A(e), and also under 18 U.S.C. 3599(f) and (g)(2), in cases in which a defendant is charged with a crime that may be punishable by death; the compensation (in accordance with the maximums under 18 U.S.C. 3006A) and reimbursement of expenses of attorneys appointed to assist the court in criminal cases where the defendant has waived representation by counsel; the compensation and reimbursement of travel expenses of guardians ad litem acting on behalf of financially eligible minor or incompetent offenders in connection with transfers from the United States to foreign countries with which the United States has a treaty for the execution of penal sentences; the compensation and reimbursement of expenses of attorneys appointed to represent jurors in civil actions for the protection of their employment, as authorized by 28 U.S.C. 1875(d); the compensation and reimbursement of expenses of attorneys appointed under 18 U.S.C. 983(b)(1) in connection with certain judicial civil forfeiture proceedings; and for necessary training and general administrative expenses, $977,748,000, to remain available until expended. fees of jurors and commissionersFor fees and expenses of jurors as authorized by 28 U.S.C. 1871 and 1876; compensation of jury commissioners as authorized by 28 U.S.C. 1863; and compensation of commissioners appointed in condemnation cases pursuant to rule 71.1(h) of the Federal Rules of Civil Procedure (28 U.S.C. Appendix Rule 71.1(h)), $61,861,000, to remain available until expended: Provided, That the compensation of land commissioners shall not exceed the daily equivalent of the highest rate payable under 5 U.S.C. 5332. court security (including transfers of funds)For necessary expenses, not otherwise provided for, incident to the provision of protective guard services for United States courthouses and other facilities housing Federal court operations, and the procurement, installation, and maintenance of security systems and equipment for United States courthouses and other facilities housing Federal court operations, including building ingress-egress control, inspection of mail and packages, directed security patrols, perimeter security, basic security services provided by the Federal Protective Service, and other similar activities as authorized by section 1010 of the Judicial Improvement and Access to Justice Act (Public Law 100–702), $452,607,000, of which not to exceed $15,000,000 shall remain available until expended, to be expended directly or transferred to the United States Marshals Service, which shall be responsible for administering the Judicial Facility Security Program consistent with standards or guidelines agreed to by the Director of the Administrative Office of the United States Courts and the Attorney General. Administrative office of the united states courts salaries and expensesFor necessary expenses of the Administrative Office of the United States Courts as authorized by law, including travel as authorized by 31 U.S.C. 1345, hire of a passenger motor vehicle as authorized by 31 U.S.C. 1343(b), advertising and rent in the District of Columbia and elsewhere, $83,075,000, of which not to exceed $8,500 is authorized for official reception and representation expenses. Federal judicial center salaries and expensesFor necessary expenses of the Federal Judicial Center, as authorized by Public Law 90–219, $27,328,000; of which $1,800,000 shall remain available through September 30, 2011, to provide education and training to Federal court personnel; and of which not to exceed $1,500 is authorized for official reception and representation expenses. Judicial retirement funds payment to judiciary trust fundsFor payment to the Judicial Officers' Retirement Fund, as authorized by 28 U.S.C. 377(o), $71,874,000; to the Judicial Survivors' Annuities Fund, as authorized by 28 U.S.C. 376(c), $6,500,000; and to the United States Court of Federal Claims Judges' Retirement Fund, as authorized by 28 U.S.C. 178(l), $4,000,000. United states sentencing commission salaries and expensesFor the salaries and expenses necessary to carry out the provisions of chapter 58 of title 28, United States Code, $16,837,000, of which not to exceed $1,000 is authorized for official reception and representation expenses. Administrative provisions—The judiciary (including transfer of funds)  
301.Appropriations and authorizations made in this title which are available for salaries and expenses shall be available for services as authorized by 5 U.S.C. 3109.  
302.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Judiciary in this Act may be transferred between such appropriations, but no such appropriation, except Courts of Appeals, District Courts, and Other Judicial Services, Defender Services and Courts of Appeals, District Courts, and Other Judicial Services, Fees of Jurors and Commissioners, shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under sections 604 and 608 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in section 608.  
303.Notwithstanding any other provision of law, the salaries and expenses appropriation for Courts of Appeals, District Courts, and Other Judicial Services shall be available for official reception and representation expenses of the Judicial Conference of the United States: Provided, That such available funds shall not exceed $11,000 and shall be administered by the Director of the Administrative Office of the United States Courts in the capacity as Secretary of the Judicial Conference.  
304.Within 90 days after the date of the enactment of this Act, the Administrative Office of the U.S. Courts shall submit to the Committees on Appropriations a comprehensive financial plan for the Judiciary allocating all sources of available funds including appropriations, fee collections, and carryover balances, to include a separate and detailed plan for the Judiciary Information Technology Fund, which will establish the baseline for application of reprogramming and transfer authorities for the current fiscal year.  
305.Section 3314(a) of title 40, United States Code, shall be applied by substituting Federal for executive each place it appears.  
306.In accordance with 28 U.S.C. 561–569, and notwithstanding any other provision of law, the United States Marshals Service shall provide, for such courthouses as its Director may designate in consultation with the Director of the Administrative Office of the United States Courts, for purposes of a pilot program, the security services that 40 U.S.C. 1315 authorizes the Department of Homeland Security to provide, except for the services specified in 40 U.S.C. 1315(b)(2)(E). For building-specific security services at these courthouses, the Director of the Administrative Office of the United States Courts shall reimburse the United States Marshals Service rather than the Department of Homeland Security.  
307.Section 203(c) of the Judicial Improvements Act of 1990 (Public Law 101–650; 28 U.S.C. 133 note), is amended— 
(1)in the third sentence (relating to the District of Kansas), by striking 18 years and inserting 19 years;  
(2)in the sixth sentence (relating to the Northern District of Ohio), by striking 18 years and inserting 19 years; and  
(3)in the seventh sentence (relating to the District of Hawaii), by striking 15 years and inserting 16 years. This title may be cited as the Judiciary Appropriations Act, 2010. 
IVDistrict of Columbia 
Federal funds federal payment for resident tuition supportFor a Federal payment to the District of Columbia, to be deposited into a dedicated account, for a nationwide program to be administered by the Mayor, for District of Columbia resident tuition support, $35,100,000, to remain available until expended: Provided, That such funds, including any interest accrued thereon, may be used on behalf of eligible District of Columbia residents to pay an amount based upon the difference between in-State and out-of-State tuition at public institutions of higher education, or to pay up to $2,500 each year at eligible private institutions of higher education: Provided further, That the awarding of such funds may be prioritized on the basis of a resident's academic merit, the income and need of eligible students and such other factors as may be authorized: Provided further, That the District of Columbia government shall maintain a dedicated account for the Resident Tuition Support Program that shall consist of the Federal funds appropriated to the Program in this Act and any subsequent appropriations, any unobligated balances from prior fiscal years, and any interest earned in this or any fiscal year: Provided further, That the account shall be under the control of the District of Columbia Chief Financial Officer, who shall use those funds solely for the purposes of carrying out the Resident Tuition Support Program: Provided further, That the Office of the Chief Financial Officer shall provide a quarterly financial report to the Committees on Appropriations of the House of Representatives and the Senate for these funds showing, by object class, the expenditures made and the purpose therefor. federal payment for emergency planning and security costs in the district of columbiaFor a Federal payment of necessary expenses, as determined by the Mayor of the District of Columbia in written consultation with the elected county or city officials of surrounding jurisdictions, $15,000,000, to remain available until expended and in addition any funds that remain available from prior year appropriations under this heading for the District of Columbia Government, for the costs of providing public safety at events related to the presence of the national capital in the District of Columbia, including support requested by the Director of the United States Secret Service Division in carrying out protective duties under the direction of the Secretary of Homeland Security, and for the costs of providing support to respond to immediate and specific terrorist threats or attacks in the District of Columbia or surrounding jurisdictions. federal payment to the district of columbia courtsFor salaries and expenses for the District of Columbia Courts, $261,180,000 to be allocated as follows: for the District of Columbia Court of Appeals, $12,022,000, of which not to exceed $2,500 is for official reception and representation expenses; for the District of Columbia Superior Court, $108,524,000, of which not to exceed $2,500 is for official reception and representation expenses; for the District of Columbia Court System, $65,114,000, of which not to exceed $2,500 is for official reception and representation expenses; and $75,520,000, to remain available until September 30, 2011, for capital improvements for District of Columbia courthouse facilities, including structural improvements to the District of Columbia cell block at the Moultrie Courthouse: Provided, That funds made available for capital improvements shall be expended consistent with the General Services Administration (GSA) master plan study and building evaluation report: Provided further, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of other Federal agencies, with payroll and financial services to be provided on a contractual basis with the GSA, and such services shall include the preparation of monthly financial reports, copies of which shall be submitted directly by GSA to the President and to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Oversight and Government Reform of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate: Provided further, That 30 days after providing written notice to the Committees on Appropriations of the House of Representatives and the Senate, the District of Columbia Courts may reallocate not more than $1,000,000 of the funds provided under this heading among the items and entities funded under this heading for operations, and not more than 4 percent of the funds provided under this heading for facilities. federal payment for defender services in district of columbia courtsFor payments authorized under section 11–2604 and section 11–2605, D.C. Official Code (relating to representation provided under the District of Columbia Criminal Justice Act), payments for counsel appointed in proceedings in the Family Court of the Superior Court of the District of Columbia under chapter 23 of title 16, D.C. Official Code, or pursuant to contractual agreements to provide guardian ad litem representation, training, technical assistance, and such other services as are necessary to improve the quality of guardian ad litem representation, payments for counsel appointed in adoption proceedings under chapter 3 of title 16, D.C. Official Code, and payments for counsel authorized under section 21–2060, D.C. Official Code (relating to representation provided under the District of Columbia Guardianship, Protective Proceedings, and Durable Power of Attorney Act of 1986), $55,000,000, to remain available until expended: Provided, That funds provided under this heading shall be administered by the Joint Committee on Judicial Administration in the District of Columbia: Provided further, That notwithstanding any other provision of law, this appropriation shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for expenses of other Federal agencies, with payroll and financial services to be provided on a contractual basis with the General Services Administration (GSA), and such services shall include the preparation of monthly financial reports, copies of which shall be submitted directly by GSA to the President and to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Oversight and Government Reform of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate. federal payment to the court services and offender supervision agency for the district of columbiaFor salaries and expenses, including the transfer and hire of motor vehicles, of the Court Services and Offender Supervision Agency for the District of Columbia, as authorized by the National Capital Revitalization and Self-Government Improvement Act of 1997, $212,408,000, of which not to exceed $2,000 is for official reception and representation expenses related to Community Supervision and Pretrial Services Agency programs; of which not to exceed $25,000 is for dues and assessments relating to the implementation of the Court Services and Offender Supervision Agency Interstate Supervision Act of 2002; of which $153,856,000 shall be for necessary expenses of Community Supervision and Sex Offender Registration, to include expenses relating to the supervision of adults subject to protection orders or the provision of services for or related to such persons; of which $58,552,000 shall be available to the Pretrial Services Agency: Provided, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of other Federal agencies: Provided further, That not less than $2,000,000 shall be available for re-entrant housing in the District of Columbia: Provided further, That the Director is authorized to accept and use gifts in the form of in-kind contributions of space and hospitality to support offender and defendant programs, and equipment and vocational training services to educate and train offenders and defendants: Provided further, That the Director shall keep accurate and detailed records of the acceptance and use of any gift or donation under the previous proviso, and shall make such records available for audit and public inspection: Provided further, That the Court Services and Offender Supervision Agency Director is authorized to accept and use reimbursement from the District of Columbia Government for space and services provided on a cost reimbursable basis. federal payment to the public defender service for the district of columbia For salaries and expenses, including the transfer and hire of motor vehicles, of the District of Columbia Public Defender Service, as authorized by the National Capital Revitalization and Self-Government Improvement Act of 1997, $37,316,000: Provided, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of Federal agencies. Federal payment to the district of columbia water and sewer authorityFor a Federal payment to the District of Columbia Water and Sewer Authority, $20,000,000, to remain available until expended, to continue implementation of the Combined Sewer Overflow Long-Term Plan: Provided, That the District of Columbia Water and Sewer Authority provides a 100 percent match for this payment. federal payment to the criminal justice coordinating councilFor a Federal payment to the Criminal Justice Coordinating Council, $2,000,000, to remain available until expended, to support initiatives related to the coordination of Federal and local criminal justice resources in the District of Columbia. federal payment for judicial commissionsFor a Federal payment, to remain available until September 30, 2011, to the Commission on Judicial Disabilities and Tenure, $295,000, and for the Judicial Nomination Commission, $205,000. federal payment to the office of the chief financial officer for the district of columbiaFor a Federal payment to the Office of the Chief Financial Officer for the District of Columbia, $1,850,000, in the amounts and for the projects specified in the table that appears under the heading Federal Payment to the Office of the Chief Financial Officer for the District of Columbia in the statement of managers to accompany this Act: Provided, That each entity that receives funding under this heading shall submit to the Office of the Chief Financial Officer for the District of Columbia (CFO), not later than 60 days after enactment of this Act, a detailed budget and comprehensive description of the activities to be carried out with such funds, and the CFO shall submit a comprehensive report to the Committees on Appropriations of the House of Representatives and the Senate not later than June 1, 2010. Federal payment for school improvementFor a Federal payment for a school improvement program in the District of Columbia, $75,400,000, to be allocated as follows: for the District of Columbia Public Schools, $42,200,000 to improve public school education in the District of Columbia; for the State Education Office, $20,000,000 to expand quality public charter schools in the District of Columbia, to remain available until expended; for the Secretary of the Department of Education, $13,200,000 to provide opportunity scholarships for students in the District of Columbia in accordance with title III of division C of the District of Columbia Appropriations Act, 2004 (Public Law 108–199; 118 Stat. 126), to remain available until expended, of which up to $1,000,000 may be used to administer and fund assessments, and of which up to $1,000,000 may be used to administer testing of students to determine and compare academic performance of the schools enrolling students participating in the opportunity scholarship program: Provided, That notwithstanding the second proviso under this heading in Public Law 111–8, funds provided herein may only be used to provide opportunity scholarships to students who received scholarships in the 2009–2010 school year: Provided further, That funds available under this heading for opportunity scholarships, including from prior-year appropriations Acts, may be made available only for scholarships to students who received scholarships in the 2009–2010 school year: Provided further, That none of the funds provided in this Act or any other Act for opportunity scholarships may be used by an eligible student to enroll in a participating school under the DC School Choice Incentive Act of 2003 unless (1) the participating school has and maintains a valid certificate of occupancy issued by the District of Columbia; (2) the core subject matter teachers of the eligible student hold 4-year bachelor's degrees; and (3) the participating school is in compliance with the accreditation and other standards prescribed under the District of Columbia compulsory school attendance laws that apply to educational institutions not affiliated with the District of Columbia Public Schools: Provided further, That the Secretary of Education shall submit a report to Congress not later than June 15, 2010 detailing the academic rigor and quality of each participating school and that for the purposes of submitting the report the Secretary shall administer to eligible students participating in the program the same tests of academic performance as those administered to students enrolled in the District of Columbia Public Schools in the 2009–2010 school year and the Secretary shall utilize the performance of scholarship recipients on that test as well as other metrics of academic quality considered appropriate by the Secretary to evaluate the academic rigor and quality of participating schools and include in this report comparative data on District of Columbia Public Schools and Public Charter Schools: Provided further, That the Secretary of Education shall ensure that site inspections of participating schools are conducted at least twice annually. federal payment for consolidated laboratory facilityFor a Federal payment to the District of Columbia, $15,000,000, to remain available until September 30, 2011, for costs associated with the construction of a consolidated bioterrorism and forensics laboratory: Provided, That the District of Columbia provides a 100 percent match for this payment. federal payment for the district of columbia national guard For a Federal payment to the District of Columbia National Guard, $375,000, to remain available until expended for the District of Columbia National Guard retention and college access programs, which shall hereafter be known as the Major General David F. Wherley, Jr. District of Columbia National Guard Retention and College Access Program. federal payment for housing for the homelessFor a Federal payment to the District of Columbia, $17,000,000, to remain available until September 30, 2011, to support permanent supportive housing programs in the District. federal payment for youth servicesFor a Federal payment to the District of Columbia, $4,000,000, to remain available until September 30, 2011, to support the Reconnecting Disconnected Youth initiative. district of columbia fundsThe following amounts are appropriated for the District of Columbia for the current fiscal year out of the General Fund of the District of Columbia (General Fund), except as otherwise specifically provided: Provided, That notwithstanding any other provision of law, except as provided in section 450A of the District of Columbia Home Rule Act, (114 Stat. 2440; D.C. Official Code, section 1–204.50a) and provisions of the Fiscal Year 2010 Budget Request Act, the total amount appropriated in this Act for operating expenses for the District of Columbia for fiscal year 2010 under this heading shall not exceed the lesser of the sum of the total revenues of the District of Columbia for such fiscal year or $10,016,041,000 (of which $5,637,824,000 shall be from local funds, (including $394,417,000 from dedicated taxes) $2,661,782,000 shall be from Federal grant funds, $1,711,249,000 shall be from other funds, and $5,187,000 shall be from private funds); in addition, $185,725,000 from funds previously appropriated in this Act as Federal payments, which does not include funds appropriated under the American Recovery and Reinvestment Act of 2009 (Public Law 111–5): Provided further, That of the local funds, such amounts as may be necessary may be derived from the District's General Fund balance: Provided further, That of these funds the District's intradistrict authority shall be $791,096,000: in addition for capital construction projects, an increase of $3,249,642,000, of which $2,685,760,000 shall be from local funds, $54,893,000 from the District of Columbia Highway Trust fund, $186,805,000 from the Local Street Maintenance fund, $322,184,000 from Federal grant funds, and a rescission of $1,834,494,000 from local funds and a rescission of $91,327,000 from Local Street Maintenance funds appropriated under this heading in prior fiscal years for a net amount of $1,323,821,000, to remain available until expended: Provided further, That the amounts provided under this heading are to be available, allocated and expended as proposed under Title III of the Fiscal Year 2010 Budget Request Act at the rate set forth under District of Columbia Funds Division of Expenses of the Fiscal Year 2010 Proposed Budget and Financial Plan submitted to the Congress of the United States by the District of Columbia on September 28, 2009: Provided further, That this amount may be increased by proceeds of one-time transactions, which are expended for emergency or unanticipated operating or capital needs: Provided further, That such increases shall be approved by enactment of local District law and shall comply with all reserve requirements contained in the District of Columbia Home Rule Act (87 Stat. 777; D.C. Official Code sec. 1–201.01 et seq.): Provided further, That the Chief Financial Officer of the District of Columbia shall take such steps as are necessary to assure that the District of Columbia meets these requirements, including the apportioning by the Chief Financial Officer of the appropriations and funds made available to the District during fiscal year 2010, except that the Chief Financial Officer may not reprogram for operating expenses any funds derived from bonds, notes, or other obligations issued for capital projects.  
This title may be cited as the District of Columbia Appropriations Act, 2010.  
VIndependent Agencies 
Administrative Conference of the United States Salaries and ExpensesFor necessary expenses of the Administrative Conference of the United States, authorized by 5 U.S.C. 591 et seq., $1,500,000, to remain available until September 30, 2011, of which not to exceed $1,000 is for official reception and representation expenses. Christopher columbus fellowship foundation Salaries and expensesFor payment to the Christopher Columbus Fellowship Foundation, established by section 423 of Public Law 102–281, $750,000, to remain available until expended. Consumer product safety commission salaries and expensesFor necessary expenses of the Consumer Product Safety Commission, including hire of passenger motor vehicles, services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the maximum rate payable under 5 U.S.C. 5376, purchase of nominal awards to recognize non-Federal officials' contributions to Commission activities, and not to exceed $2,000 for official reception and representation expenses, $118,200,000, of which $2,000,000 shall remain available for obligation until September 30, 2011, to implement the Virginia Graeme Baker Pool and Spa Safety Act grant program as provided by section 1405 of Public Law 110–140 (15 U.S.C. 8004). Election assistance commission salaries and expenses (including transfer of funds)For necessary expenses to carry out the Help America Vote Act of 2002 (Public Law 107–252), $17,959,000, of which $3,500,000 shall be transferred to the National Institute of Standards and Technology for election reform activities authorized under the Help America Vote Act of 2002: Provided, That $750,000 shall be for the Help America Vote College Program as authorized by the Help America Vote Act of 2002: Provided further, That $300,000 shall be for a competitive grant program to support community involvement in student and parent mock elections. election reform programsFor necessary expenses relating to election reform programs, $75,000,000, to remain available until expended, of which $70,000,000 shall be for requirements payments under part 1 of subtitle D of title II of the Help America Vote Act of 2002 (Public Law 107–252), $3,000,000 shall be for grants to carry out research on voting technology improvements as authorized under part 3 of subtitle D of title II of such Act, and $2,000,000, shall be to conduct a pilot program for grants to States and units of local government for pre-election logic and accuracy testing and post-election voting systems verification. Federal communications commission Salaries and expenses For necessary expenses of the Federal Communications Commission, as authorized by law, including uniforms and allowances therefor, as authorized by 5 U.S.C. 5901–5902; not to exceed $4,000 for official reception and representation expenses; purchase and hire of motor vehicles; special counsel fees; and services as authorized by 5 U.S.C. 3109, $335,794,000: Provided, That $335,794,000 of offsetting collections shall be assessed and collected pursuant to section 9 of title I of the Communications Act of 1934, shall be retained and used for necessary expenses in this appropriation, and shall remain available until expended: Provided further, That the sum herein appropriated shall be reduced as such offsetting collections are received during fiscal year 2010 so as to result in a final fiscal year 2010 appropriation estimated at $0: Provided further, That any offsetting collections received in excess of $335,794,000 in fiscal year 2010 shall not be available for obligation: Provided further, That remaining offsetting collections from prior years collected in excess of the amount specified for collection in each such year and otherwise becoming available on October 1, 2009, shall not be available for obligation: Provided further, That notwithstanding 47 U.S.C. 309(j)(8)(B), proceeds from the use of a competitive bidding system that may be retained and made available for obligation shall not exceed $85,000,000 for fiscal year 2010: Provided further, That the Inspector General of the Federal Communications Commission shall examine whether, and to what extent, the National Exchange Carrier Association, Inc. is acting in compliance with the Communications Act of 1934, as amended, and the regulations promulgated thereunder, and whether, and to what extent, the FCC has delegated authority to National Exchange Carrier Association, Inc. consistent with the Communications Act of 1934, as amended: Provided further, That the Federal Communications Commission Inspector General shall submit a report to Congress not later than July 1, 2010, setting forth the conclusions of such examination. Administrative provisions—federal communications commission  
501.Section 302 of the Universal Service Antideficiency Temporary Suspension Act is amended by striking December 31, 2009, each place it appears and inserting December 31, 2010.  
502.None of the funds appropriated by this Act may be used by the Federal Communications Commission to modify, amend, or change its rules or regulations for universal service support payments to implement the February 27, 2004 recommendations of the Federal-State Joint Board on Universal Service regarding single connection or primary line restrictions on universal service support payments. 
Federal deposit insurance corporation office of the inspector general For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $37,942,000, to be derived from the Deposit Insurance Fund or, only when appropriate, the FSLIC Resolution Fund. Federal election commission salaries and expensesFor necessary expenses to carry out the provisions of the Federal Election Campaign Act of 1971, $66,500,000, of which not to exceed $5,000 shall be available for reception and representation expenses. Federal labor relations authority salaries and expensesFor necessary expenses to carry out functions of the Federal Labor Relations Authority, pursuant to Reorganization Plan Numbered 2 of 1978, and the Civil Service Reform Act of 1978, including services authorized by 5 U.S.C. 3109, and including hire of experts and consultants, hire of passenger motor vehicles, and rental of conference rooms in the District of Columbia and elsewhere, $24,773,000: Provided, That public members of the Federal Service Impasses Panel may be paid travel expenses and per diem in lieu of subsistence as authorized by law (5 U.S.C. 5703) for persons employed intermittently in the Government service, and compensation as authorized by 5 U.S.C. 3109: Provided further, That notwithstanding 31 U.S.C. 3302, funds received from fees charged to non-Federal participants at labor-management relations conferences shall be credited to and merged with this account, to be available without further appropriation for the costs of carrying out these conferences. Federal trade commission Salaries and expensesFor necessary expenses of the Federal Trade Commission, including uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902; services as authorized by 5 U.S.C. 3109; hire of passenger motor vehicles; and not to exceed $2,000 for official reception and representation expenses, $291,700,000, to remain available until expended: Provided, That not to exceed $300,000 shall be available for use to contract with a person or persons for collection services in accordance with the terms of 31 U.S.C. 3718: Provided further, That, notwithstanding any other provision of law, not to exceed $102,000,000 of offsetting collections derived from fees collected for premerger notification filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15 U.S.C. 18a), regardless of the year of collection, shall be retained and used for necessary expenses in this appropriation: Provided further, That, notwithstanding any other provision of law, not to exceed $21,000,000 in offsetting collections derived from fees sufficient to implement and enforce the Telemarketing Sales Rule, promulgated under the Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C. 6101 et seq.), shall be credited to this account, and be retained and used for necessary expenses in this appropriation: Provided further, That the sum herein appropriated from the general fund shall be reduced as such offsetting collections are received during fiscal year 2010, so as to result in a final fiscal year 2010 appropriation from the general fund estimated at not more than $168,700,000: Provided further, That none of the funds made available to the Federal Trade Commission may be used to implement subsection (e)(2)(B) of section 43 of the Federal Deposit Insurance Act (12 U.S.C. 1831t). General services administration real property activities federal buildings fund limitations on availability of revenueFor an additional amount to be deposited in the Federal Buildings Fund, $537,900,000. Amounts in the Fund, including revenues and collections deposited into the Fund shall be available for necessary expenses of real property management and related activities not otherwise provided for, including operation, maintenance, and protection of federally owned and leased buildings; rental of buildings in the District of Columbia; restoration of leased premises; moving governmental agencies (including space adjustments and telecommunications relocation expenses) in connection with the assignment, allocation and transfer of space; contractual services incident to cleaning or servicing buildings, and moving; repair and alteration of federally owned buildings including grounds, approaches and appurtenances; care and safeguarding of sites; maintenance, preservation, demolition, and equipment; acquisition of buildings and sites by purchase, condemnation, or as otherwise authorized by law; acquisition of options to purchase buildings and sites; conversion and extension of federally owned buildings; preliminary planning and design of projects by contract or otherwise; construction of new buildings (including equipment for such buildings); and payment of principal, interest, and any other obligations for public buildings acquired by installment purchase and purchase contract; in the aggregate amount of $8,543,585,000, of which: (1) $894,037,000 shall remain available until expended for construction and acquisition (including funds for sites and expenses and associated design and construction services) of additional projects at the following locations: 
New Construction: 
Alabama: 
Mobile, United States Courthouse, $50,000,000.  
California: 
Calexico, Calexico West, Land Port of Entry, $9,437,000.  
Colorado: 
Lakewood, Denver Federal Center Remediation, $9,962,000.  
District of Columbia: 
Columbia Plaza, $100,000,000.  
Southeast Federal Center Remediation, $15,000,000.  
Florida: 
Miami, Federal Bureau of Investigation Field Office Consolidation, $190,675,000.  
Georgia: 
Savannah, United States Courthouse, $7,900,000.  
Maine: 
Madawaska, Land Port of Entry, $50,127,000.  
Maryland: 
White Oak, Food and Drug Administration Consolidation, $137,871,000.  
Greenbelt, United States Courthouse, $10,000,000.  
Pennsylvania: 
Lancaster, United States Courthouse, $6,500,000.  
Texas: 
El Paso, Tornillo-Guadalupe, Land Port of Entry, $91,565,000.  
San Antonio, United States Courthouse, $4,000,000.  
Utah: 
Salt Lake City, United States Courthouse, $211,000,000:  Provided, That each of the foregoing limits of costs on new construction projects may be exceeded to the extent that savings are effected in other such projects, but not to exceed 10 percent of the amounts included in an approved prospectus, if required, unless advance approval is obtained from the Committees on Appropriations of a greater amount: Provided further, That all funds for direct construction projects shall expire on September 30, 2011 and remain in the Federal Buildings Fund except for funds for projects as to which funds for design or other funds have been obligated in whole or in part prior to such date: Provided further, That for fiscal year 2011 and thereafter, the annual budget submission to Congress for the General Services Administration shall include a detailed 5-year plan for Federal building construction projects with a yearly update of total projected future funding needs: Provided further, That for fiscal year 2011 and thereafter, the annual budget submission to Congress for the General Services Administration shall, in consultation with U.S. Customs and Border Protection, include a detailed 5-year plan for Federal land port-of-entry projects with a yearly update of total projected future funding needs; (2) $413,776,000 shall remain available until expended for repairs and alterations, which includes associated design and construction services: 
Repairs and Alterations: 
District of Columbia: 
East Wing Infrastructure Systems Replacement, $84,500,000.  
Eisenhower Executive Office Building Roof Replacement, $15,000,000.  
New Executive Office Building, $30,276,000.  
Special Emphasis Programs: 
Fire and Life Safety Program, $20,000,000.  
Energy and Water Retrofit and Conservation Measures, $2,000,000.  
Federal High-Performance Green Buildings, $2,000,000.  
Basic Repairs and Alterations, $260,000,000:  Provided further, That funds made available in this or any previous Act in the Federal Buildings Fund for Repairs and Alterations shall, for prospectus projects, be limited to the amount identified for each project, except each project in this or any previous Act may be increased by an amount not to exceed 10 percent unless advance approval is obtained from the Committees on Appropriations of a greater amount: Provided further, That additional projects for which prospectuses have been fully approved may be funded under this category only if advance approval is obtained from the Committees on Appropriations: Provided further, That the amounts provided in this or any prior Act for Repairs and Alterations may be used to fund costs associated with implementing security improvements to buildings necessary to meet the minimum standards for security in accordance with current law and in compliance with the reprogramming guidelines of the appropriate Committees of the House and Senate: Provided further, That the difference between the funds appropriated and expended on any projects in this or any prior Act, under the heading Repairs and Alterations, may be transferred to Basic Repairs and Alterations or used to fund authorized increases in prospectus projects: Provided further, That all funds for repairs and alterations prospectus projects shall expire on September 30, 2011 and remain in the Federal Buildings Fund except funds for projects as to which funds for design or other funds have been obligated in whole or in part prior to such date: Provided further, That the amount provided in this or any prior Act for Basic Repairs and Alterations may be used to pay claims against the Government arising from any projects under the heading Repairs and Alterations or used to fund authorized increases in prospectus projects; (3) $140,525,000 for installment acquisition payments including payments on purchase contracts which shall remain available until expended; (4) $4,804,871,000 for rental of space which shall remain available until expended; and (5) $2,290,376,000 for building operations which shall remain available until expended: Provided further, That funds available to the General Services Administration shall not be available for expenses of any construction, repair, alteration and acquisition project for which a prospectus, if required by the Public Buildings Act of 1959, has not been approved, except that necessary funds may be expended for each project for required expenses for the development of a proposed prospectus: Provided further, That funds available in the Federal Buildings Fund may be expended for emergency repairs when advance approval is obtained from the Committees on Appropriations: Provided further, That amounts necessary to provide reimbursable special services to other agencies under 40 U.S.C. 592(b)(2) and amounts to provide such reimbursable fencing, lighting, guard booths, and other facilities on private or other property not in Government ownership or control as may be appropriate to enable the United States Secret Service to perform its protective functions pursuant to 18 U.S.C. 3056, shall be available from such revenues and collections: Provided further, That revenues and collections and any other sums accruing to this Fund during fiscal year 2010, excluding reimbursements under 40 U.S.C. 592(b)(2) in excess of the aggregate new obligational authority authorized for Real Property Activities of the Federal Buildings Fund in this Act shall remain in the Fund and shall not be available for expenditure except as authorized in appropriations Acts.General activities Government-wide policyFor expenses authorized by law, not otherwise provided for, for Government-wide policy and evaluation activities associated with the management of real and personal property assets and certain administrative services; Government-wide policy support responsibilities relating to acquisition, telecommunications, information technology management, and related technology activities; and services as authorized by 5 U.S.C. 3109; $59,665,000. operating expensesFor expenses authorized by law, not otherwise provided for, for Government-wide activities associated with utilization and donation of surplus personal property; disposal of real property; agency-wide policy direction, management, and communications; the Civilian Board of Contract Appeals; services as authorized by 5 U.S.C. 3109; and not to exceed $7,500 for official reception and representation expenses; $72,881,000, of which $1,000,000 shall be for a payment to the Oklahoma City National Memorial Foundation as authorized by 16 U.S.C. 450ss–5. Office of inspector generalFor necessary expenses of the Office of Inspector General and service authorized by 5 U.S.C. 3109, $59,000,000: Provided, That not to exceed $15,000 shall be available for payment for information and detection of fraud against the Government, including payment for recovery of stolen Government property: Provided further, That not to exceed $2,500 shall be available for awards to employees of other Federal agencies and private citizens in recognition of efforts and initiatives resulting in enhanced Office of Inspector General effectiveness. electronic government fund (including transfer of funds)For necessary expenses in support of interagency projects that enable the Federal Government to expand its ability to conduct activities electronically, through the development and implementation of innovative uses of the Internet and other electronic methods, $34,000,000, to remain available until expended: Provided, That these funds may be transferred to Federal agencies to carry out the purpose of the Fund: Provided further, That this transfer authority shall be in addition to any other transfer authority provided in this Act: Provided further, That such transfers may not be made until 10 days after a proposed spending plan and explanation for each project to be undertaken has been submitted to the Committees on Appropriations of the House of Representatives and the Senate. allowances and office staff for former presidentsFor carrying out the provisions of the Act of August 25, 1958 (3 U.S.C. 102 note), and Public Law 95–138, $3,756,000. federal citizen services fundFor necessary expenses of the Office of Citizen Services, including services authorized by 5 U.S.C. 3109, $36,515,000, to be deposited into the Federal Citizen Services Fund: Provided, That the appropriations, revenues, and collections deposited into the Fund shall be available for necessary expenses of Federal Citizen Services activities in the aggregate amount not to exceed $61,000,000. Appropriations, revenues, and collections accruing to this Fund during fiscal year 2010 in excess of such amount shall remain in the Fund and shall not be available for expenditure except as authorized in appropriations Acts. administrative provisions—general services administration (including transfers of funds)  
510.Funds available to the General Services Administration shall be available for the hire of passenger motor vehicles.  
511.Funds in the Federal Buildings Fund made available for fiscal year 2010 for Federal Buildings Fund activities may be transferred between such activities only to the extent necessary to meet program requirements: Provided, That any proposed transfers shall be approved in advance by the Committees on Appropriations of the House of Representatives and the Senate.  
512.Except as otherwise provided in this title, funds made available by this Act shall be used to transmit a fiscal year 2011 request for United States Courthouse construction only if the request: (1) meets the design guide standards for construction as established and approved by the General Services Administration, the Judicial Conference of the United States, and the Office of Management and Budget; (2) reflects the priorities of the Judicial Conference of the United States as set out in its approved 5-year construction plan; and (3) includes a standardized courtroom utilization study of each facility to be constructed, replaced, or expanded.  
513.None of the funds provided in this Act may be used to increase the amount of occupiable square feet, provide cleaning services, security enhancements, or any other service usually provided through the Federal Buildings Fund, to any agency that does not pay the rate per square foot assessment for space and services as determined by the General Services Administration in compliance with the Public Buildings Amendments Act of 1972 (Public Law 92–313).  
514.From funds made available under the heading Federal Buildings Fund, Limitations on Availability of Revenue, claims against the Government of less than $250,000 arising from direct construction projects and acquisition of buildings may be liquidated from savings effected in other construction projects with prior notification to the Committees on Appropriations of the House of Representatives and the Senate.  
515.In any case in which the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate adopt a resolution granting lease authority pursuant to a prospectus transmitted to Congress by the Administrator of the General Services Administration under 40 U.S.C. 3307, the Administrator shall ensure that the delineated area of procurement is identical to the delineated area included in the prospectus for all lease agreements, except that, if the Administrator determines that the delineated area of the procurement should not be identical to the delineated area included in the prospectus, the Administrator shall provide an explanatory statement to each of such committees and the Committees on Appropriations of the House of Representatives and the Senate prior to exercising any lease authority provided in the resolution.  
516.In furtherance of the emergency management policy set forth in the Robert T. Stafford Disaster Relief and Emergency Assistance Act, the Administrator of the General Services Administration may provide for the use of the Federal supply schedules of the General Services Administration by relief and disaster assistance organizations as described in section 309 of that Act. Purchases under this authority shall be limited to use in preparation for, response to, and recovery from hazards as defined in section 602 of that Act. 
Harry S truman scholarship foundation Salaries and expensesFor payment to the Harry S Truman Scholarship Foundation Trust Fund, established by section 10 of Public Law 93–642, $660,000, to remain available until expended. Merit systems protection board salaries and expenses (including transfer of funds)For necessary expenses to carry out functions of the Merit Systems Protection Board pursuant to Reorganization Plan Numbered 2 of 1978, the Civil Service Reform Act of 1978, and the Whistleblower Protection Act of 1989 (5 U.S.C. 5509 note), including services as authorized by 5 U.S.C. 3109, rental of conference rooms in the District of Columbia and elsewhere, hire of passenger motor vehicles, direct procurement of survey printing, and not to exceed $2,000 for official reception and representation expenses, $40,339,000 together with not to exceed $2,579,000 for administrative expenses to adjudicate retirement appeals to be transferred from the Civil Service Retirement and Disability Fund in amounts determined by the Merit Systems Protection Board. Morris K. udall and stewart L. udall foundation Morris k. udall and stewart L. Udall trust fund (including transfer of funds)For payment to the Morris K. Udall and Stewart L. Udall Trust Fund, pursuant to the Morris K. Udall and Stewart L. Udall Foundation Act (20 U.S.C. 5601 et seq.), $2,500,000, to remain available until expended, of which up to $50,000 shall be used to conduct financial audits pursuant to the Accountability of Tax Dollars Act of 2002 (Public Law 107–289) notwithstanding sections 8 and 9 of Public Law 102–259: Provided, That up to 60 percent of such funds may be transferred by the Morris K. Udall and Stewart L. Udall Foundation for the necessary expenses of the Native Nations Institute. Environmental dispute resolution fundFor payment to the Environmental Dispute Resolution Fund to carry out activities authorized in the Environmental Policy and Conflict Resolution Act of 1998, $3,800,000, to remain available until expended. National archives and records administration operating expensesFor necessary expenses in connection with the administration of the National Archives and Records Administration (including the Information Security Oversight Office) and archived Federal records and related activities, as provided by law, and for expenses necessary for the review and declassification of documents and the activities of the Public Interest Declassification Board, and for the hire of passenger motor vehicles, and for uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901 et seq.), including maintenance, repairs, and cleaning, $339,770,000. office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Reform Act of 2008, Public Law 110–409, 122 Stat. 4302–16 (2008), and the Inspector General Act of 1978 (5 U.S.C. App.), and for the hire of passenger motor vehicles, $4,100,000. electronic records archivesFor necessary expenses in connection with the development of the electronic records archives, to include all direct project costs associated with research, analysis, design, development, and program management, $85,500,000, of which $61,757,000 shall remain available until September 30, 2012: Provided, That none of the multi-year funds may be obligated until the National Archives and Records Administration submits to the Committees on Appropriations, and such Committees approve, a plan for expenditure that: (1) meets the capital planning and investment control review requirements established by the Office of Management and Budget, including Circular A–11; (2) complies with the National Archives and Records Administration's enterprise architecture; (3) conforms with the National Archives and Records Administration's enterprise life cycle methodology; (4) is approved by the National Archives and Records Administration and the Office of Management and Budget; (5) has been reviewed by the Government Accountability Office; and (6) complies with the acquisition rules, requirements, guidelines, and systems acquisition management practices of the Federal Government. repairs and restorationFor the repair, alteration, and improvement of archives facilities, and to provide adequate storage for holdings, $27,500,000, to remain available until expended. national historical publications and records commission grants programFor necessary expenses for allocations and grants for historical publications and records as authorized by 44 U.S.C. 2504, $13,000,000, to remain available until expended. National credit union administration central liquidity facilityDuring fiscal year 2010, gross obligations of the Central Liquidity Facility for the principal amount of new direct loans to member credit unions, as authorized by 12 U.S.C. 1795 et seq., shall be the amount authorized by section 307(a)(4)(A) of the Federal Credit Union Act (12 U.S.C. 1795f(a)(4)(A)): Provided, That administrative expenses of the Central Liquidity Facility in fiscal year 2010 shall not exceed $1,250,000. Community development revolving loan fundFor the Community Development Revolving Loan Fund program as authorized by 42 U.S.C. 9812, 9822 and 9910, $1,250,000 shall be available until September 30, 2011 for technical assistance to low-income designated credit unions. Office of government ethics salaries and expensesFor necessary expenses to carry out functions of the Office of Government Ethics pursuant to the Ethics in Government Act of 1978, and the Ethics Reform Act of 1989, including services as authorized by 5 U.S.C. 3109, rental of conference rooms in the District of Columbia and elsewhere, hire of passenger motor vehicles, and not to exceed $1,500 for official reception and representation expenses, $14,000,000. Office of personnel management Salaries and expenses (including transfer of trust funds)For necessary expenses to carry out functions of the Office of Personnel Management pursuant to Reorganization Plan Numbered 2 of 1978 and the Civil Service Reform Act of 1978, including services as authorized by 5 U.S.C. 3109; medical examinations performed for veterans by private physicians on a fee basis; rental of conference rooms in the District of Columbia and elsewhere; hire of passenger motor vehicles; not to exceed $2,500 for official reception and representation expenses; advances for reimbursements to applicable funds of the Office of Personnel Management and the Federal Bureau of Investigation for expenses incurred under Executive Order No. 10422 of January 9, 1953, as amended; and payment of per diem and/or subsistence allowances to employees where Voting Rights Act activities require an employee to remain overnight at his or her post of duty, $102,970,000, of which $5,908,000 shall remain available until September 30, 2011 for the Enterprise Human Resources Integration project; $1,364,000 shall remain available until September 30, 2011 for the Human Resources Line of Business project; and in addition $112,738,000 for administrative expenses, to be transferred from the appropriate trust funds of the Office of Personnel Management without regard to other statutes, including direct procurement of printed materials, for the retirement and insurance programs, of which not more than $9,300,000 shall remain available until September 30, 2011 for the cost of implementing the new integrated financial system and not more than $4,000,000 shall remain available until September 30, 2011 for automating the retirement recordkeeping systems: Provided, That the provisions of this appropriation shall not affect the authority to use applicable trust funds as provided by sections 8348(a)(1)(B), and 9004(f)(2)(A) of title 5, United States Code: Provided further, That no part of this appropriation shall be available for salaries and expenses of the Legal Examining Unit of the Office of Personnel Management established pursuant to Executive Order No. 9358 of July 1, 1943, or any successor unit of like purpose: Provided further, That the President's Commission on White House Fellows, established by Executive Order No. 11183 of October 3, 1964, may, during fiscal year 2010, accept donations of money, property, and personal services: Provided further, That such donations, including those from prior years, may be used for the development of publicity materials to provide information about the White House Fellows, except that no such donations shall be accepted for travel or reimbursement of travel expenses, or for the salaries of employees of such Commission: Provided further, That within the funds provided, the Office of Personnel Management shall carry out the Intergovernmental Personnel Act Mobility Program, with special attention to Federal agencies employing more than 2,000 nurses: Provided further, That funding may be allocated to develop guidelines that provide Federal agencies direction in using their authority under the Intergovernmental Personnel Act Mobility Program, according to the directives outlined in the joint explanatory statement. office of inspector general salaries and expenses (including transfer of trust funds)For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, including services as authorized by 5 U.S.C. 3109, hire of passenger motor vehicles, $3,148,000, and in addition, not to exceed $21,215,000 for administrative expenses to audit, investigate, and provide other oversight of the Office of Personnel Management's retirement and insurance programs, to be transferred from the appropriate trust funds of the Office of Personnel Management, as determined by the Inspector General: Provided, That the Inspector General is authorized to rent conference rooms in the District of Columbia and elsewhere. government payment for annuitants, employees health benefitsFor payment of Government contributions with respect to retired employees, as authorized by chapter 89 of title 5, United States Code, and the Retired Federal Employees Health Benefits Act (74 Stat. 849), such sums as may be necessary. government payment for annuitants, employee life insuranceFor payment of Government contributions with respect to employees retiring after December 31, 1989, as required by chapter 87 of title 5, United States Code, such sums as may be necessary. payment to civil service retirement and disability fundFor financing the unfunded liability of new and increased annuity benefits becoming effective on or after October 20, 1969, as authorized by 5 U.S.C. 8348, and annuities under special Acts to be credited to the Civil Service Retirement and Disability Fund, such sums as may be necessary: Provided, That annuities authorized by the Act of May 29, 1944, and the Act of August 19, 1950 (33 U.S.C. 771–775), may hereafter be paid out of the Civil Service Retirement and Disability Fund. Office of special counsel salaries and expensesFor necessary expenses to carry out functions of the Office of Special Counsel pursuant to Reorganization Plan Numbered 2 of 1978, the Civil Service Reform Act of 1978 (Public Law 95–454), the Whistleblower Protection Act of 1989 (Public Law 101–12), Public Law 107–304, and the Uniformed Services Employment and Reemployment Rights Act of 1994 (Public Law 103–353), including services as authorized by 5 U.S.C. 3109, payment of fees and expenses for witnesses, rental of conference rooms in the District of Columbia and elsewhere, and hire of passenger motor vehicles; $18,495,000. Postal regulatory commission Salaries and expenses (including transfer of funds)For necessary expenses of the Postal Regulatory Commission in carrying out the provisions of the Postal Accountability and Enhancement Act (Public Law 109–435), $14,333,000, to be derived by transfer from the Postal Service Fund and expended as authorized by section 603(a) of such Act. Privacy and civil liberties oversight board Salaries and expensesFor necessary expenses of the Privacy and Civil Liberties Oversight Board, as authorized by section 1061 of the Intelligence Reform and Terrorism Prevention Act of 2004 (5 U.S.C. 601 note), $1,500,000, to remain available until September 30, 2011. Securities and exchange commission salaries and expensesFor necessary expenses for the Securities and Exchange Commission, including services as authorized by 5 U.S.C. 3109, the rental of space (to include multiple year leases) in the District of Columbia and elsewhere, and not to exceed $3,500 for official reception and representation expenses, $1,111,000,000, to remain available until expended; of which not less than $4,400,000 shall be for the Office of Inspector General; of which not to exceed $20,000 may be used toward funding a permanent secretariat for the International Organization of Securities Commissions; and of which not to exceed $100,000 shall be available for expenses for consultations and meetings hosted by the Commission with foreign governmental and other regulatory officials, members of their delegations, appropriate representatives and staff to exchange views concerning developments relating to securities matters, development and implementation of cooperation agreements concerning securities matters and provision of technical assistance for the development of foreign securities markets, such expenses to include necessary logistic and administrative expenses and the expenses of Commission staff and foreign invitees in attendance at such consultations and meetings including: (1) such incidental expenses as meals taken in the course of such attendance; (2) any travel and transportation to or from such meetings; and (3) any other related lodging or subsistence: Provided, That fees and charges authorized by sections 6(b) of the Securities Exchange Act of 1933 (15 U.S.C. 77f(b)), and 13(e), 14(g) and 31 of the Securities Exchange Act of 1934 (15 U.S.C. 78m(e), 78n(g), and 78ee), shall be credited to this account as offsetting collections: Provided further, That not to exceed $1,094,915,800 of such offsetting collections shall be available until expended for necessary expenses of this account: Provided further, That $16,084,200 shall be derived from prior year unobligated balances from funds previously appropriated to the Securities and Exchange Commission: Provided further, That the total amount appropriated under this heading from the general fund for fiscal year 2010 shall be reduced as such offsetting fees are received so as to result in a final total fiscal year 2010 appropriation from the general fund estimated at not more than $0. Selective service system salaries and expenses For necessary expenses of the Selective Service System, including expenses of attendance at meetings and of training for uniformed personnel assigned to the Selective Service System, as authorized by 5 U.S.C. 4101–4118 for civilian employees; purchase of uniforms, or allowances therefor, as authorized by 5 U.S.C. 5901–5902; hire of passenger motor vehicles; services as authorized by 5 U.S.C. 3109; and not to exceed $750 for official reception and representation expenses; $24,275,000: Provided, That during the current fiscal year, the President may exempt this appropriation from the provisions of 31 U.S.C. 1341, whenever the President deems such action to be necessary in the interest of national defense: Provided further, That none of the funds appropriated by this Act may be expended for or in connection with the induction of any person into the Armed Forces of the United States. Small business administration Salaries and expensesFor necessary expenses, not otherwise provided for, of the Small Business Administration as authorized by Public Law 108–447, including hire of passenger motor vehicles as authorized by 31 U.S.C. 1343 and 1344, and not to exceed $3,500 for official reception and representation expenses, $433,438,000: Provided, That the Administrator is authorized to charge fees to cover the cost of publications developed by the Small Business Administration, and certain loan program activities, including fees authorized by section 5(b) of the Small Business Act: Provided further, That, notwithstanding 31 U.S.C. 3302, revenues received from all such activities shall be credited to this account, to remain available until expended, for carrying out these purposes without further appropriations: Provided further, That $113,000,000 shall be available to fund grants for performance in fiscal year 2010 or fiscal year 2011 as authorized by section 21 of the Small Business Act, of which $1,000,000 shall be for the Veterans Assistance and Services Program authorized by section 21(n) of the Small Business Act, as added by section 107 of Public Law 110–186, and of which $1,000,000 shall be for the Small Business Energy Efficiency Program authorized by section 1203(c) of Public Law 110–140: Provided further, That $22,000,000 shall remain available until September 30, 2011 for marketing, management, and technical assistance under section 7(m) of the Small Business Act (15 U.S.C. 636(m)(4)) by intermediaries that make microloans under the microloan program: Provided further, That during fiscal year 2010, the applicable percentage under section 7(m)(4)(A) of the Small Business Act shall be 50 percent: Provided further, That $11,690,500 shall be available for the Loan Modernization and Accounting System, to be available until September 30, 2011: Provided further, That $2,000,000 shall be for the Federal and State Technology Partnership Program under section 34 of the Small Business Act (15 U.S.C. 657d). office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $16,300,000. surety bond guarantees revolving fundFor additional capital for the Surety Bond Guarantees Revolving Fund, authorized by the Small Business Investment Act of 1958, $1,000,000, to remain available until expended. Business loans program account (including transfer of funds)For the cost of direct loans, $3,000,000, to remain available until expended, and for the cost of guaranteed loans as authorized by section 7(a) of the Small Business Act, $80,000,000, to remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That subject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2010 commitments to guarantee loans under section 503 of the Small Business Investment Act of 1958 shall not exceed $7,500,000,000: Provided further, That during fiscal year 2010 commitments for general business loans authorized under section 7(a) of the Small Business Act shall not exceed $17,500,000,000:  Provided further, That during fiscal year 2010 commitments to guarantee loans for debentures under section 303(b) of the Small Business Investment Act of 1958, shall not exceed $3,000,000,000: Provided further, That during fiscal year 2010, guarantees of trust certificates authorized by section 5(g) of the Small Business Act shall not exceed a principal amount of $12,000,000,000. In addition, for administrative expenses to carry out the direct and guaranteed loan programs, $153,000,000, which may be transferred to and merged with the appropriations for Salaries and Expenses. Disaster loans program account (including transfers of funds)For the cost of guaranteed loans, including the cost of modifying such loans as defined in section 502 of the Congressional Budget Act of 1974, $1,690,000, to remain available until expended, of which $352,357 is for loan guarantees as authorized by section 42 of the Small Business Act, and $1,337,643 is for loan guarantees as authorized by section 12085 of Public Law 110–246. In addition, for administrative expenses to carry out the direct loan program authorized by section 7(b) of the Small Business Act and the guaranteed loan programs authorized by section 42 of the Small Business Act and section 12085 of Public Law 110–246, $76,588,200, to be available until expended, of which $1,000,000 is for the Office of Inspector General of the Small Business Administration for audits and reviews of disaster loans and the disaster loan programs and shall be transferred to and merged with the appropriations for the Office of Inspector General; of which $65,278,200 is for direct administrative expenses of loan making and servicing to carry out the direct loan program, which may be transferred to and merged with the appropriations for Salaries and Expenses; of which $9,000,000 is for indirect administrative expenses for the direct loan program, which may be transferred to and merged with the appropriations for Salaries and Expenses, and of which $1,310,000 is for administrative expenses to carry out the guaranteed loan programs, which may be transferred to and merged with the appropriations for Salaries and Expenses. administrative provisions—small business administration (including transfer of funds)  
520.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Small Business Administration in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this paragraph shall be treated as a reprogramming of funds under section 608 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.  
521.All disaster loans issued in Alaska or North Dakota shall be administered by the Small Business Administration and shall not be sold during fiscal year 2010.  
522.Funds made available under section 525 of Public Law 111–8 for the Jackie Joyner-Kersee Center shall be made available to the Illinois Institute of Independent Colleges and Universities.  
523.For an additional amount under the heading Small Business Administration—Salaries and Expenses, $59,000,000, to remain available until September 30, 2011, which shall be for initiatives related to small business development and entrepreneurship, including programmatic and construction activities, in the amounts and for the projects specified in the table that appears under the heading Administrative Provisions—Small Business Administration in the statement of managers to accompany this Act. 
United states postal service Payment to the postal service fundFor payment to the Postal Service Fund for revenue forgone on free and reduced rate mail, pursuant to subsections (c) and (d) of section 2401 of title 39, United States Code, $118,328,000, of which $89,328,000 shall not be available for obligation until October 1, 2010: Provided, That mail for overseas voting and mail for the blind shall continue to be free: Provided further, That 6-day delivery and rural delivery of mail shall continue at not less than the 1983 level: Provided further, That none of the funds made available to the Postal Service by this Act shall be used to implement any rule, regulation, or policy of charging any officer or employee of any State or local child support enforcement agency, or any individual participating in a State or local program of child support enforcement, a fee for information requested or provided concerning an address of a postal customer: Provided further, That none of the funds provided in this Act shall be used to consolidate or close small rural and other small post offices in fiscal year 2010. Office of inspector general Salaries and expenses (including transfer of funds)For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $244,397,000, to be derived by transfer from the Postal Service Fund and expended as authorized by section 603(b)(3) of the Postal Accountability and Enhancement Act (Public Law 109–435). United states tax court Salaries and expensesFor necessary expenses, including contract reporting and other services as authorized by 5 U.S.C. 3109, $49,241,000: Provided, That travel expenses of the judges shall be paid upon the written certificate of the judge. 
VIGeneral provisions—this act 
601.None of the funds in this Act shall be used for the planning or execution of any program to pay the expenses of, or otherwise compensate, non-Federal parties intervening in regulatory or adjudicatory proceedings funded in this Act.  
602.None of the funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein.  
603.The expenditure of any appropriation under this Act for any consulting service through procurement contract pursuant to 5 U.S.C. 3109, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law.  
604.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act.  
605.None of the funds made available by this Act shall be available for any activity or for paying the salary of any Government employee where funding an activity or paying a salary to a Government employee would result in a decision, determination, rule, regulation, or policy that would prohibit the enforcement of section 307 of the Tariff Act of 1930 (19 U.S.C. 1307).  
606.No funds appropriated pursuant to this Act may be expended by an entity unless the entity agrees that in expending the assistance the entity will comply with the Buy American Act (41 U.S.C. 10a–10c).  
607.No funds appropriated or otherwise made available under this Act shall be made available to any person or entity that has been convicted of violating the Buy American Act (41 U.S.C. 10a–10c).  
608.Except as otherwise provided in this Act, none of the funds provided in this Act, provided by previous appropriations Acts to the agencies or entities funded in this Act that remain available for obligation or expenditure in fiscal year 2010, or provided from any accounts in the Treasury derived by the collection of fees and available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: (1) creates a new program; (2) eliminates a program, project, or activity; (3) increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by the Congress; (4) proposes to use funds directed for a specific activity by the Committee on Appropriations of either the House of Representatives or the Senate for a different purpose; (5) augments existing programs, projects, or activities in excess of $5,000,000 or 10 percent, whichever is less; (6) reduces existing programs, projects, or activities by $5,000,000 or 10 percent, whichever is less; or (7) creates or reorganizes offices, programs, or activities unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate: Provided, That prior to any significant reorganization or restructuring of offices, programs, or activities, each agency or entity funded in this Act shall consult with the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That not later than 60 days after the date of enactment of this Act, each agency funded by this Act shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate to establish the baseline for application of reprogramming and transfer authorities for the current fiscal year: Provided further, That the report shall include: (1) a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; (2) a delineation in the table for each appropriation both by object class and program, project, and activity as detailed in the budget appendix for the respective appropriation; and (3) an identification of items of special congressional interest: Provided further, That the amount appropriated or limited for salaries and expenses for an agency shall be reduced by $100,000 per day for each day after the required date that the report has not been submitted to the Congress.  
609.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2010 from appropriations made available for salaries and expenses for fiscal year 2010 in this Act, shall remain available through September 30, 2011, for each such account for the purposes authorized: Provided, That a request shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate for approval prior to the expenditure of such funds: Provided further, That these requests shall be made in compliance with reprogramming guidelines.  
610.None of the funds made available in this Act may be used by the Executive Office of the President to request from the Federal Bureau of Investigation any official background investigation report on any individual, except when— 
(1)such individual has given his or her express written consent for such request not more than 6 months prior to the date of such request and during the same presidential administration; or  
(2)such request is required due to extraordinary circumstances involving national security.  
611.The cost accounting standards promulgated under section 26 of the Office of Federal Procurement Policy Act (Public Law 93–400; 41 U.S.C. 422) shall not apply with respect to a contract under the Federal Employees Health Benefits Program established under chapter 89 of title 5, United States Code.  
612.For the purpose of resolving litigation and implementing any settlement agreements regarding the nonforeign area cost-of-living allowance program, the Office of Personnel Management may accept and utilize (without regard to any restriction on unanticipated travel expenses imposed in an Appropriations Act) funds made available to the Office of Personnel Management pursuant to court approval.  
613.No funds appropriated by this Act shall be available to pay for an abortion, or the administrative expenses in connection with any health plan under the Federal employees health benefits program which provides any benefits or coverage for abortions.  
614.The provision of section 613 shall not apply where the life of the mother would be endangered if the fetus were carried to term, or the pregnancy is the result of an act of rape or incest.  
615.In order to promote Government access to commercial information technology, the restriction on purchasing nondomestic articles, materials, and supplies set forth in the Buy American Act (41 U.S.C. 10a et seq.), shall not apply to the acquisition by the Federal Government of information technology (as defined in section 11101 of title 40, United States Code), that is a commercial item (as defined in section 4(12) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)).  
616.Notwithstanding section 1353 of title 31, United States Code, no officer or employee of any regulatory agency or commission funded by this Act may accept on behalf of that agency, nor may such agency or commission accept, payment or reimbursement from a non-Federal entity for travel, subsistence, or related expenses for the purpose of enabling an officer or employee to attend and participate in any meeting or similar function relating to the official duties of the officer or employee when the entity offering payment or reimbursement is a person or entity subject to regulation by such agency or commission, or represents a person or entity subject to regulation by such agency or commission, unless the person or entity is an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code.  
617.The Public Company Accounting Oversight Board shall have authority to obligate funds for the scholarship program established by section 109(c)(2) of the Sarbanes-Oxley Act of 2002 (Public Law 107–204) in an aggregate amount not exceeding the amount of funds collected by the Board as of December 31, 2009, including accrued interest, as a result of the assessment of monetary penalties. Funds available for obligation in fiscal year 2010 shall remain available until expended.  
618.From the unobligated balances of prior year appropriations made available for the Privacy and Civil Liberties Oversight Board, $1,500,000 are rescinded.  
619.During fiscal year 2010, for purposes of section 908(b)(1) of the Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7207(b)(1)), the term payment of cash in advance shall be interpreted as payment before the transfer of title to, and control of, the exported items to the Cuban purchaser.  
620. 
(a)Section 101(a)(1) of the Federal and District of Columbia Government Real Property Act of 2006 (Public Law 109–396; 120 Stat. 2711) is amended to read as follows: 
 
(1)In general 
(A)U.S. Reservation 13On the date on which the District of Columbia conveys to the Administrator of General Services all right, title, and interest of the District of Columbia in the property described in subsection (c), the Administrator shall convey to the District of Columbia all right, title, and interest of the United States in U.S. Reservation 13, subject to the conditions described in subsection (b).  
(B)Old Naval HospitalNot later than 60 days after the date of the enactment of the Financial Services and General Government Appropriations Act, 2010, the Administrator shall convey to the District of Columbia all right, title, and interest of the United States in Old Naval Hospital. .  
(b)The amendment made by subsection (a) shall take effect as if included in the enactment of the Federal and District of Columbia Government Real Property Act of 2006.  
621.Notwithstanding section 708 of this Act, funds made available to the Commodity Futures Trading Commission and the Securities and Exchange Commission by this or any other Act may be used for the interagency funding and sponsorship of a joint advisory committee to advise on emerging regulatory issues.  
622. Specific projects contained in the report of the Committee on Appropriations of the House of Representatives accompanying this Act (H. Rept. 111–202) that are considered congressional earmarks for purposes of clause 9 of rule XXI of the Rules of the House of Representatives, when intended to be awarded to a for-profit entity, shall be awarded under a full and open competition.  
VIIGeneral provisions—government-wide 
Departments, agencies, and corporations  
701.No department, agency, or instrumentality of the United States receiving appropriated funds under this or any other Act for fiscal year 2010 shall obligate or expend any such funds, unless such department, agency, or instrumentality has in place, and will continue to administer in good faith, a written policy designed to ensure that all of its workplaces are free from the illegal use, possession, or distribution of controlled substances (as defined in the Controlled Substances Act (21 U.S.C. 802)) by the officers and employees of such department, agency, or instrumentality.  
702.Unless otherwise specifically provided, the maximum amount allowable during the current fiscal year in accordance with section 16 of the Act of August 2, 1946 (60 Stat. 810), for the purchase of any passenger motor vehicle (exclusive of buses, ambulances, law enforcement, and undercover surveillance vehicles), is hereby fixed at $13,197 except station wagons for which the maximum shall be $13,631: Provided, That these limits may be exceeded by not to exceed $3,700 for police-type vehicles, and by not to exceed $4,000 for special heavy-duty vehicles: Provided further, That the limits set forth in this section may not be exceeded by more than 5 percent for electric or hybrid vehicles purchased for demonstration under the provisions of the Electric and Hybrid Vehicle Research, Development, and Demonstration Act of 1976: Provided further, That the limits set forth in this section may be exceeded by the incremental cost of clean alternative fuels vehicles acquired pursuant to Public Law 101–549 over the cost of comparable conventionally fueled vehicles.  
703.Appropriations of the executive departments and independent establishments for the current fiscal year available for expenses of travel, or for the expenses of the activity concerned, are hereby made available for quarters allowances and cost-of-living allowances, in accordance with 5 U.S.C. 5922–5924.  
704.Unless otherwise specified during the current fiscal year, no part of any appropriation contained in this or any other Act shall be used to pay the compensation of any officer or employee of the Government of the United States (including any agency the majority of the stock of which is owned by the Government of the United States) whose post of duty is in the continental United States unless such person: (1) is a citizen of the United States; (2) is a person who is lawfully admitted for permanent residence and is seeking citizenship as outlined in 8 U.S.C. 1324b(a)(3)(B); (3) is a person who is admitted as a refugee under 8 U.S.C. 1157 or is granted asylum under 8 U.S.C. 1158 and has filed a declaration of intention to become a lawful permanent resident and then a citizen when eligible; or (4) is a person who owes allegiance to the United States: Provided, That for purposes of this section, affidavits signed by any such person shall be considered prima facie evidence that the requirements of this section with respect to his or her status are being complied with: Provided further, That any person making a false affidavit shall be guilty of a felony, and upon conviction, shall be fined no more than $4,000 or imprisoned for not more than 1 year, or both: Provided further, That the above penal clause shall be in addition to, and not in substitution for, any other provisions of existing law: Provided further, That any payment made to any officer or employee contrary to the provisions of this section shall be recoverable in action by the Federal Government: Provided further, That this section shall not apply to any person who is an officer or employee of the Government of the United States on the date of enactment of this Act, or to international broadcasters employed by the Broadcasting Board of Governors, or to temporary employment of translators, or to temporary employment in the field service (not to exceed 60 days) as a result of emergencies: Provided further, That this section does not apply to the employment as Wildland firefighters for not more than 120 days of nonresident aliens employed by the Department of the Interior or the USDA Forest Service pursuant to an agreement with another country.  
705.Appropriations available to any department or agency during the current fiscal year for necessary expenses, including maintenance or operating expenses, shall also be available for payment to the General Services Administration for charges for space and services and those expenses of renovation and alteration of buildings and facilities which constitute public improvements performed in accordance with the Public Buildings Act of 1959 (73 Stat. 479), the Public Buildings Amendments of 1972 (86 Stat. 216), or other applicable law.  
706.In addition to funds provided in this or any other Act, all Federal agencies are authorized to receive and use funds resulting from the sale of materials, including Federal records disposed of pursuant to a records schedule recovered through recycling or waste prevention programs. Such funds shall be available until expended for the following purposes: 
(1)Acquisition, waste reduction and prevention, and recycling programs as described in Executive Order No. 13423 (January 24, 2007), including any such programs adopted prior to the effective date of the Executive order.  
(2)Other Federal agency environmental management programs, including, but not limited to, the development and implementation of hazardous waste management and pollution prevention programs.  
(3)Other employee programs as authorized by law or as deemed appropriate by the head of the Federal agency.  
707.Funds made available by this or any other Act for administrative expenses in the current fiscal year of the corporations and agencies subject to chapter 91 of title 31, United States Code, shall be available, in addition to objects for which such funds are otherwise available, for rent in the District of Columbia; services in accordance with 5 U.S.C. 3109; and the objects specified under this head, all the provisions of which shall be applicable to the expenditure of such funds unless otherwise specified in the Act by which they are made available: Provided, That in the event any functions budgeted as administrative expenses are subsequently transferred to or paid from other funds, the limitations on administrative expenses shall be correspondingly reduced.  
708.No part of any appropriation contained in this or any other Act shall be available for interagency financing of boards (except Federal Executive Boards), commissions, councils, committees, or similar groups (whether or not they are interagency entities) which do not have a prior and specific statutory approval to receive financial support from more than one agency or instrumentality.  
709.None of the funds made available pursuant to the provisions of this Act shall be used to implement, administer, or enforce any regulation which has been disapproved pursuant to a joint resolution duly adopted in accordance with the applicable law of the United States.  
710. 
(a)Notwithstanding any other provision of law, and except as otherwise provided in this section, no part of any of the funds appropriated for fiscal year 2010, by this or any other Act, may be used to pay any prevailing rate employee described in section 5342(a)(2)(A) of title 5, United States Code— 
(1)during the period from the date of expiration of the limitation imposed by the comparable section for previous fiscal years until the normal effective date of the applicable wage survey adjustment that is to take effect in fiscal year 2010, in an amount that exceeds the rate payable for the applicable grade and step of the applicable wage schedule in accordance with such section; and  
(2)during the period consisting of the remainder of fiscal year 2010, in an amount that exceeds, as a result of a wage survey adjustment, the rate payable under paragraph (1) by more than the sum of— 
(A)the percentage adjustment taking effect in fiscal year 2010 under section 5303 of title 5, United States Code, in the rates of pay under the General Schedule; and  
(B)the difference between the overall average percentage of the locality-based comparability payments taking effect in fiscal year 2010 under section 5304 of such title (whether by adjustment or otherwise), and the overall average percentage of such payments which was effective in the previous fiscal year under such section.  
(b)Notwithstanding any other provision of law, no prevailing rate employee described in subparagraph (B) or (C) of section 5342(a)(2) of title 5, United States Code, and no employee covered by section 5348 of such title, may be paid during the periods for which subsection (a) is in effect at a rate that exceeds the rates that would be payable under subsection (a) were subsection (a) applicable to such employee.  
(c)For the purposes of this section, the rates payable to an employee who is covered by this section and who is paid from a schedule not in existence on September 30, 2009, shall be determined under regulations prescribed by the Office of Personnel Management.  
(d)Notwithstanding any other provision of law, rates of premium pay for employees subject to this section may not be changed from the rates in effect on September 30, 2009, except to the extent determined by the Office of Personnel Management to be consistent with the purpose of this section.  
(e)This section shall apply with respect to pay for service performed after September 30, 2009.  
(f)For the purpose of administering any provision of law (including any rule or regulation that provides premium pay, retirement, life insurance, or any other employee benefit) that requires any deduction or contribution, or that imposes any requirement or limitation on the basis of a rate of salary or basic pay, the rate of salary or basic pay payable after the application of this section shall be treated as the rate of salary or basic pay.  
(g)Nothing in this section shall be considered to permit or require the payment to any employee covered by this section at a rate in excess of the rate that would be payable were this section not in effect.  
(h)The Office of Personnel Management may provide for exceptions to the limitations imposed by this section if the Office determines that such exceptions are necessary to ensure the recruitment or retention of qualified employees.  
711.During the period in which the head of any department or agency, or any other officer or civilian employee of the Federal Government appointed by the President of the United States, holds office, no funds may be obligated or expended in excess of $5,000 to furnish or redecorate the office of such department head, agency head, officer, or employee, or to purchase furniture or make improvements for any such office, unless advance notice of such furnishing or redecoration is transmitted to the Committees on Appropriations of the House of Representatives and the Senate. For the purposes of this section, the term office shall include the entire suite of offices assigned to the individual, as well as any other space used primarily by the individual or the use of which is directly controlled by the individual.  
712.Notwithstanding section 31 U.S.C. 1346, or section 708 of this Act, funds made available for the current fiscal year by this or any other Act shall be available for the interagency funding of national security and emergency preparedness telecommunications initiatives which benefit multiple Federal departments, agencies, or entities, as provided by Executive Order No. 12472 (April 3, 1984).  
713. 
(a)None of the funds appropriated by this or any other Act may be obligated or expended by any Federal department, agency, or other instrumentality for the salaries or expenses of any employee appointed to a position of a confidential or policy-determining character excepted from the competitive service pursuant to 5 U.S.C. 3302, without a certification to the Office of Personnel Management from the head of the Federal department, agency, or other instrumentality employing the Schedule C appointee that the Schedule C position was not created solely or primarily in order to detail the employee to the White House.  
(b)The provisions of this section shall not apply to Federal employees or members of the armed forces detailed to or from— 
(1)the Central Intelligence Agency;  
(2)the National Security Agency;  
(3)the Defense Intelligence Agency;  
(4)the National Geospatial-Intelligence Agency;  
(5)the offices within the Department of Defense for the collection of specialized national foreign intelligence through reconnaissance programs;  
(6)the Bureau of Intelligence and Research of the Department of State;  
(7)any agency, office, or unit of the Army, Navy, Air Force, and Marine Corps, the Department of Homeland Security, the Federal Bureau of Investigation and the Drug Enforcement Administration of the Department of Justice, the Department of Transportation, the Department of the Treasury, and the Department of Energy performing intelligence functions; and  
(8)the Director of National Intelligence or the Office of the Director of National Intelligence.  
714.No part of any appropriation contained in this or any other Act shall be available for the payment of the salary of any officer or employee of the Federal Government, who— 
(1)prohibits or prevents, or attempts or threatens to prohibit or prevent, any other officer or employee of the Federal Government from having any direct oral or written communication or contact with any Member, committee, or subcommittee of the Congress in connection with any matter pertaining to the employment of such other officer or employee or pertaining to the department or agency of such other officer or employee in any way, irrespective of whether such communication or contact is at the initiative of such other officer or employee or in response to the request or inquiry of such Member, committee, or subcommittee; or  
(2)removes, suspends from duty without pay, demotes, reduces in rank, seniority, status, pay, or performance or efficiency rating, denies promotion to, relocates, reassigns, transfers, disciplines, or discriminates in regard to any employment right, entitlement, or benefit, or any term or condition of employment of, any other officer or employee of the Federal Government, or attempts or threatens to commit any of the foregoing actions with respect to such other officer or employee, by reason of any communication or contact of such other officer or employee with any Member, committee, or subcommittee of the Congress as described in paragraph (1).  
715. 
(a)None of the funds made available in this or any other Act may be obligated or expended for any employee training that— 
(1)does not meet identified needs for knowledge, skills, and abilities bearing directly upon the performance of official duties;  
(2)contains elements likely to induce high levels of emotional response or psychological stress in some participants;  
(3)does not require prior employee notification of the content and methods to be used in the training and written end of course evaluation;  
(4)contains any methods or content associated with religious or quasi-religious belief systems or new age belief systems as defined in Equal Employment Opportunity Commission Notice N–915.022, dated September 2, 1988; or  
(5)is offensive to, or designed to change, participants—personal values or lifestyle outside the workplace.  
(b)Nothing in this section shall prohibit, restrict, or otherwise preclude an agency from conducting training bearing directly upon the performance of official duties.  
716.No funds appropriated in this or any other Act may be used to implement or enforce the agreements in Standard Forms 312 and 4414 of the Government or any other nondisclosure policy, form, or agreement if such policy, form, or agreement does not contain the following provisions: These restrictions are consistent with and do not supersede, conflict with, or otherwise alter the employee obligations, rights, or liabilities created by Executive Order No. 12958; section 7211 of title 5, United States Code (governing disclosures to Congress); section 1034 of title 10, United States Code, as amended by the Military Whistleblower Protection Act (governing disclosure to Congress by members of the military); section 2302(b)(8) of title 5, United States Code, as amended by the Whistleblower Protection Act of 1989 (governing disclosures of illegality, waste, fraud, abuse or public health or safety threats); the Intelligence Identities Protection Act of 1982 (50 U.S.C. 421 et seq.) (governing disclosures that could expose confidential Government agents); and the statutes which protect against disclosure that may compromise the national security, including sections 641, 793, 794, 798, and 952 of title 18, United States Code, and section 4(b) of the Subversive Activities Act of 1950 (50 U.S.C. 783(b)). The definitions, requirements, obligations, rights, sanctions, and liabilities created by said Executive order and listed statutes are incorporated into this agreement and are controlling.: Provided, That notwithstanding the preceding paragraph, a nondisclosure policy form or agreement that is to be executed by a person connected with the conduct of an intelligence or intelligence-related activity, other than an employee or officer of the United States Government, may contain provisions appropriate to the particular activity for which such document is to be used. Such form or agreement shall, at a minimum, require that the person will not disclose any classified information received in the course of such activity unless specifically authorized to do so by the United States Government. Such nondisclosure forms shall also make it clear that they do not bar disclosures to Congress, or to an authorized official of an executive agency or the Department of Justice, that are essential to reporting a substantial violation of law.  
717.No part of any funds appropriated in this or any other Act shall be used by an agency of the executive branch, other than for normal and recognized executive-legislative relationships, for publicity or propaganda purposes, and for the preparation, distribution or use of any kit, pamphlet, booklet, publication, radio, television, or film presentation designed to support or defeat legislation pending before the Congress, except in presentation to the Congress itself.  
718.None of the funds appropriated by this or any other Act may be used by an agency to provide a Federal employee's home address to any labor organization except when the employee has authorized such disclosure or when such disclosure has been ordered by a court of competent jurisdiction.  
719.None of the funds made available in this Act or any other Act may be used to provide any non-public information such as mailing or telephone lists to any person or any organization outside of the Federal Government without the approval of the Committees on Appropriations of the House of Representatives and the Senate.  
720.No part of any appropriation contained in this or any other Act shall be used directly or indirectly, including by private contractor, for publicity or propaganda purposes within the United States not heretofore authorized by the Congress.  
721. 
(a)In this section, the term agency— 
(1)means an Executive agency, as defined under 5 U.S.C. 105;  
(2)includes a military department, as defined under section 102 of such title, the Postal Service, and the Postal Regulatory Commission; and  
(3)shall not include the Government Accountability Office.  
(b)Unless authorized in accordance with law or regulations to use such time for other purposes, an employee of an agency shall use official time in an honest effort to perform official duties. An employee not under a leave system, including a Presidential appointee exempted under 5 U.S.C. 6301(2), has an obligation to expend an honest effort and a reasonable proportion of such employee's time in the performance of official duties.  
722.Notwithstanding 31 U.S.C. 1346 and section 708 of this Act, funds made available for the current fiscal year by this or any other Act to any department or agency, which is a member of the Federal Accounting Standards Advisory Board (FASAB), shall be available to finance an appropriate share of FASAB administrative costs. 
(transfer of funds)  
723.Notwithstanding 31 U.S.C. 1346 and section 708 of this Act, the head of each Executive department and agency is hereby authorized to transfer to or reimburse General Services Administration, Government-wide Policy with the approval of the Director of the Office of Management and Budget, funds made available for the current fiscal year by this or any other Act, including rebates from charge card and other contracts: Provided, That these funds shall be administered by the Administrator of General Services to support Government-wide financial, information technology, procurement, and other management innovations, initiatives, and activities, as approved by the Director of the Office of Management and Budget, in consultation with the appropriate interagency groups designated by the Director (including the President's Management Council for overall management improvement initiatives, the Chief Financial Officers Council for financial management initiatives, the Chief Information Officers Council for information technology initiatives, the Chief Human Capital Officers Council for human capital initiatives, the Chief Acquisition Officers Council for procurement initiatives, and the Performance Improvement Council for performance improvement initiatives): Provided further, That the total funds transferred or reimbursed shall not exceed $17,000,000: Provided further, That such transfers or reimbursements may only be made after 15 days following notification of the Committees on Appropriations by the Director of the Office of Management and Budget.  
724.Notwithstanding any other provision of law, a woman may breastfeed her child at any location in a Federal building or on Federal property, if the woman and her child are otherwise authorized to be present at the location.  
725.Notwithstanding 31 U.S.C. 1346, or section 708 of this Act, funds made available for the current fiscal year by this or any other Act shall be available for the interagency funding of specific projects, workshops, studies, and similar efforts to carry out the purposes of the National Science and Technology Council (authorized by Executive Order No. 12881), which benefit multiple Federal departments, agencies, or entities: Provided, That the Office of Management and Budget shall provide a report describing the budget of and resources connected with the National Science and Technology Council to the Committees on Appropriations, the House Committee on Science and Technology, and the Senate Committee on Commerce, Science, and Transportation 90 days after enactment of this Act.  
726.Any request for proposals, solicitation, grant application, form, notification, press release, or other publications involving the distribution of Federal funds shall indicate the agency providing the funds, the Catalog of Federal Domestic Assistance Number, as applicable, and the amount provided: Provided, That this provision shall apply to direct payments, formula funds, and grants received by a State receiving Federal funds.  
727. 
(a)Prohibition of federal agency monitoring of individuals' internet useNone of the funds made available in this or any other Act may be used by any Federal agency— 
(1)to collect, review, or create any aggregation of data, derived from any means, that includes any personally identifiable information relating to an individual's access to or use of any Federal Government Internet site of the agency; or  
(2)to enter into any agreement with a third party (including another government agency) to collect, review, or obtain any aggregation of data, derived from any means, that includes any personally identifiable information relating to an individual's access to or use of any nongovernmental Internet site.  
(b)ExceptionsThe limitations established in subsection (a) shall not apply to— 
(1)any record of aggregate data that does not identify particular persons;  
(2)any voluntary submission of personally identifiable information;  
(3)any action taken for law enforcement, regulatory, or supervisory purposes, in accordance with applicable law; or  
(4)any action described in subsection (a)(1) that is a system security action taken by the operator of an Internet site and is necessarily incident to providing the Internet site services or to protecting the rights or property of the provider of the Internet site.  
(c)DefinitionsFor the purposes of this section: 
(1)The term regulatory means agency actions to implement, interpret or enforce authorities provided in law.  
(2)The term supervisory means examinations of the agency's supervised institutions, including assessing safety and soundness, overall financial condition, management practices and policies and compliance with applicable standards as provided in law.  
728. 
(a)None of the funds appropriated by this Act may be used to enter into or renew a contract which includes a provision providing prescription drug coverage, except where the contract also includes a provision for contraceptive coverage.  
(b)Nothing in this section shall apply to a contract with— 
(1)any of the following religious plans: 
(A)Personal Care's HMO; and  
(B)OSF HealthPlans, Inc.; and  
(2)any existing or future plan, if the carrier for the plan objects to such coverage on the basis of religious beliefs.  
(c)In implementing this section, any plan that enters into or renews a contract under this section may not subject any individual to discrimination on the basis that the individual refuses to prescribe or otherwise provide for contraceptives because such activities would be contrary to the individual's religious beliefs or moral convictions.  
(d)Nothing in this section shall be construed to require coverage of abortion or abortion-related services.  
729.The Congress of the United States recognizes the United States Anti-Doping Agency (USADA) as the official anti-doping agency for Olympic, Pan American, and Paralympic sport in the United States.  
730.Notwithstanding any other provision of law, funds appropriated for official travel by Federal departments and agencies may be used by such departments and agencies, if consistent with Office of Management and Budget Circular A–126 regarding official travel for Government personnel, to participate in the fractional aircraft ownership pilot program.  
731.Notwithstanding any other provision of law, none of the funds appropriated or made available under this Act or any other appropriations Act may be used to implement or enforce restrictions or limitations on the Coast Guard Congressional Fellowship Program, or to implement the proposed regulations of the Office of Personnel Management to add sections 300.311 through 300.316 to part 300 of title 5 of the Code of Federal Regulations, published in the Federal Register, volume 68, number 174, on September 9, 2003 (relating to the detail of executive branch employees to the legislative branch).  
732.Notwithstanding any other provision of law, no executive branch agency shall purchase, construct, and/or lease any additional facilities, except within or contiguous to existing locations, to be used for the purpose of conducting Federal law enforcement training without the advance approval of the Committees on Appropriations of the House of Representatives and the Senate, except that the Federal Law Enforcement Training Center is authorized to obtain the temporary use of additional facilities by lease, contract, or other agreement for training which cannot be accommodated in existing Center facilities.  
733. 
(a)For fiscal year 2010, no funds shall be available for transfers or reimbursements to the E-Government initiatives sponsored by the Office of Management and Budget prior to 15 days following submission of a report to the Committees on Appropriations of the House of Representatives and the Senate by the Director of the Office of Management and Budget and receipt of approval to transfer funds by the Committees on Appropriations of the House of Representatives and the Senate.  
(b)The report in subsection (a) and other required justification materials shall include at a minimum— 
(1)a description of each initiative including but not limited to its objectives, benefits, development status, risks, cost effectiveness (including estimated net costs or savings to the government), and the estimated date of full operational capability;  
(2)the total development cost of each initiative by fiscal year including costs to date, the estimated costs to complete its development to full operational capability, and estimated annual operations and maintenance costs; and  
(3)the sources and distribution of funding by fiscal year and by agency and bureau for each initiative including agency contributions to date and estimated future contributions by agency.  
(c)No funds shall be available for obligation or expenditure for new E-Government initiatives without the explicit approval of the Committees on Appropriations of the House of Representatives and the Senate.  
734.Notwithstanding section 1346 of title 31, United States Code, and section 708 of this Act and any other provision of law, the head of each appropriate executive department and agency shall transfer to or reimburse the Federal Aviation Administration, upon the direction of the Director of the Office of Management and Budget, funds made available by this or any other Act for the purposes described below, and shall submit budget requests for such purposes. These funds shall be administered by the Federal Aviation Administration, in consultation with the appropriate interagency groups designated by the Director and shall be used to ensure the uninterrupted, continuous operation of the Midway Atoll Airfield by the Federal Aviation Administration pursuant to an operational agreement with the Department of the Interior for the entirety of fiscal year 2010 and any period thereafter that precedes the enactment of the Financial Services and General Government Appropriations Act, 2011. The Director of the Office of Management and Budget shall mandate the necessary transfers after determining an equitable allocation between the appropriate executive departments and agencies of the responsibility for funding the continuous operation of the Midway Atoll Airfield based on, but not limited to, potential use, interest in maintaining aviation safety, and applicability to governmental operations and agency mission. The total funds transferred or reimbursed shall not exceed $6,000,000 for any 12-month period. Such sums shall be sufficient to ensure continued operation of the airfield throughout the period cited above. Funds shall be available for operation of the airfield or airfield-related capital upgrades. The Director of the Office of Management and Budget shall notify the Committees on Appropriations of the House of Representatives and the Senate of such transfers or reimbursements within 15 days of this Act. Such transfers or reimbursements shall begin within 30 days of enactment of this Act.  
735.None of the funds appropriated or otherwise made available by this or any other Act may be used to begin or announce a study or public-private competition regarding the conversion to contractor performance of any function performed by Federal employees pursuant to Office of Management and Budget Circular A–76 or any other administrative regulation, directive, or policy.  
736.Unless otherwise authorized by existing law, none of the funds provided in this Act or any other Act may be used by an executive branch agency to produce any prepackaged news story intended for broadcast or distribution in the United States, unless the story includes a clear notification within the text or audio of the prepackaged news story that the prepackaged news story was prepared or funded by that executive branch agency.  
737.None of the funds made available in this Act may be used in contravention of section 552a of title 5, United States Code (popularly known as the Privacy Act) and regulations implementing that section.  
738.Each executive department and agency shall evaluate the creditworthiness of an individual before issuing the individual a government travel charge card. Such evaluations for individually billed travel charge cards shall include an assessment of the individual's consumer report from a consumer reporting agency as those terms are defined in section 603 of the Fair Credit Reporting Act (Public Law 91–508): Provided, That the department or agency may not issue a government travel charge card to an individual that either lacks a credit history or is found to have an unsatisfactory credit history as a result of this evaluation: Provided further, That this restriction shall not preclude issuance of a restricted-use charge, debit, or stored value card made in accordance with agency procedures to: (1) an individual with an unsatisfactory credit history where such card is used to pay travel expenses and the agency determines there is no suitable alternative payment mechanism available before issuing the card; or (2) an individual who lacks a credit history. Each executive department and agency shall establish guidelines and procedures for disciplinary actions to be taken against agency personnel for improper, fraudulent, or abusive use of government charge cards, which shall include appropriate disciplinary actions for use of charge cards for purposes, and at establishments, that are inconsistent with the official business of the Department or agency or with applicable standards of conduct.  
739. 
(a)DefinitionsFor purposes of this section the following definitions apply: 
(1)Great lakesThe terms Great Lakes and Great Lakes State have the same meanings as such terms have in section 506 of the Water Resources Development Act of 2000 (42 U.S.C. 1962d–22).  
(2)Great lakes restoration activitiesThe term Great Lakes restoration activities means any Federal or State activity primarily or entirely within the Great Lakes watershed that seeks to improve the overall health of the Great Lakes ecosystem.  
(b)ReportNot later than 45 days after submission of the budget of the President to Congress, the Director of the Office of Management and Budget, in coordination with the Governor of each Great Lakes State and the Great Lakes Interagency Task Force, shall submit to the appropriate authorizing and appropriating committees of the Senate and the House of Representatives a financial report, certified by the Secretary of each agency that has budget authority for Great Lakes restoration activities, containing— 
(1)an interagency budget crosscut report that— 
(A)displays the budget proposed, including any planned interagency or intra-agency transfer, for each of the Federal agencies that carries out Great Lakes restoration activities in the upcoming fiscal year, separately reporting the amount of funding to be provided under existing laws pertaining to the Great Lakes ecosystem; and  
(B)identifies all expenditures since fiscal year 2004 by the Federal Government and State governments for Great Lakes restoration activities;  
(2)a detailed accounting of all funds received and obligated by all Federal agencies and, to the extent available, State agencies using Federal funds, for Great Lakes restoration activities during the current and previous fiscal years;  
(3)a budget for the proposed projects (including a description of the project, authorization level, and project status) to be carried out in the upcoming fiscal year with the Federal portion of funds for activities; and  
(4)a listing of all projects to be undertaken in the upcoming fiscal year with the Federal portion of funds for activities.  
740. 
(a)In GeneralNone of the funds appropriated or otherwise made available by this or any other Act may be used for any Federal Government contract with any foreign incorporated entity which is treated as an inverted domestic corporation under section 835(b) of the Homeland Security Act of 2002 (6 U.S.C. 395(b)) or any subsidiary of such an entity.  
(b)Waivers 
(1)In generalAny Secretary shall waive subsection (a) with respect to any Federal Government contract under the authority of such Secretary if the Secretary determines that the waiver is required in the interest of national security.  
(2)Report to congressAny Secretary issuing a waiver under paragraph (1) shall report such issuance to Congress.  
(c)ExceptionThis section shall not apply to any Federal Government contract entered into before the date of the enactment of this Act, or to any task order issued pursuant to such contract.  
741.None of the funds made available by this or any other Act may be used to implement, administer, enforce, or apply the rule entitled Competitive Area published by the Office of Personnel Management in the Federal Register on April 15, 2008 (73 Fed. Reg. 20180 et seq.).  
742. 
(a)Section 748 of the Financial Services and General Government Appropriations Act, 2009 (Public Law 111–8, division D) is repealed.  
(b)Hereafter, the President may modify or replace Executive Order No. 13423 if the President determines that a revised or new executive order will achieve equal or better environmental or energy efficiency results.  
743. 
(a)Service contract inventory requirement 
(1)GuidanceNot later than March 1, 2010, the Director of the Office of Management and Budget shall develop and disseminate guidance to aid executive agencies in establishing systems for the collection of information required to meet the requirements of this section and to ensure consistency of inventories across agencies.  
(2)ReportNot later than July 31, 2010, the Director of the Office of Management and Budget shall submit a report to Congress on the status of efforts to enable executive agencies to prepare the inventories required under paragraph (3), including the development, as appropriate, of guidance, methodologies, and technical tools.  
(3)Inventory contentsNot later than December 31, 2010, and annually thereafter, the head of each executive agency required to submit an inventory in accordance with the Federal Activities Inventory Reform Act of 1998 (Public Law 105–270; 31 U.S.C. 501 note), other than the Department of Defense, shall submit to the Office of Management and Budget an annual inventory of service contracts awarded or extended through the exercise of an option on or after April 1, 2010, for or on behalf of such agency. For each service contract, the entry for an inventory under this section shall include, for the preceding fiscal year, the following: 
(A)A description of the services purchased by the executive agency and the role the services played in achieving agency objectives, regardless of whether such a purchase was made through a contract or task order.  
(B)The organizational component of the executive agency administering the contract, and the organizational component of the agency whose requirements are being met through contractor performance of the service.  
(C)The total dollar amount obligated for services under the contract and the funding source for the contract.  
(D)The total dollar amount invoiced for services under the contract.  
(E)The contract type and date of award.  
(F)The name of the contractor and place of performance.  
(G)The number and work location of contractor and subcontractor employees, expressed as full-time equivalents for direct labor, compensated under the contract.  
(H)Whether the contract is a personal services contract.  
(I)Whether the contract was awarded on a noncompetitive basis, regardless of date of award.  
(b)FormReports required under this section shall be submitted in unclassified form, but may include a classified annex.  
(c)PublicationNot later than 30 days after the date on which the inventory under subsection (a)(3) is required to be submitted to the Office of Management and Budget, the head of each executive agency shall— 
(1)make the inventory available to the public; and  
(2)publish in the Federal Register a notice that the inventory is available to the public.  
(d)Government-wide inventory reportNot later than 90 days after the deadline for submitting inventories under subsection (a)(3), and annually thereafter, the Director of the Office of Management and Budget shall submit to Congress and make publicly available on the Office of Management and Budget website a report on the inventories submitted. The report shall identify whether each agency required to submit an inventory under subsection (a)(3) has met such requirement and summarize the information submitted by each executive agency required to have a Chief Financial Officer pursuant to section 901 of title 31, United States Code.  
(e)Review and planning requirementsNot later than 180 days after the deadline for submitting inventories under subsection (a)(3) for an executive agency, the head of the executive agency, or an official designated by the agency head shall— 
(1)review the contracts and information in the inventory;  
(2)ensure that— 
(A)each contract in the inventory that is a personal services contract has been entered into, and is being performed, in accordance with applicable laws and regulations;  
(B)the agency is giving special management attention to functions that are closely associated with inherently governmental functions;  
(C)the agency is not using contractor employees to perform inherently governmental functions;  
(D)the agency has specific safeguards and monitoring systems in place to ensure that work being performed by contractors has not changed or expanded during performance to become an inherently governmental function;  
(E)the agency is not using contractor employees to perform critical functions in such a way that could affect the ability of the agency to maintain control of its mission and operations; and  
(F)there are sufficient internal agency resources to manage and oversee contracts effectively;  
(3)identify contracts that have been poorly performed, as determined by a contracting officer, because of excessive costs or inferior quality; and  
(4)identify contracts that should be considered for conversion to— 
(A)performance by Federal employees of the executive agency in accordance with agency insourcing guidelines required under section 736 of the Financial Services and General Government Appropriations Act, 2009 (Public Law 111–8, division D); or  
(B)an alternative acquisition approach that would better enable the agency to efficiently utilize its assets and achieve its public mission.  
(f)Report on actions taken in response to annual inventoryNot later than one year after submitting an annual inventory under subsection (a)(3), the head of each executive agency submitting such an inventory shall submit to the Office of Management and Budget a report summarizing the actions taken pursuant to subsection (e), including any actions taken to consider and convert functions from contractor to Federal employee performance. The report shall be included as an attachment to the next annual inventory and made publicly available in accordance with subsection (c).  
(g)Submission of service contract inventory before public-private competitionNotwithstanding any other provision of law, beginning in fiscal year 2011, if an executive agency has not submitted to the Office of Management and Budget the inventory required under subsection (a)(3) for the prior fiscal year, the agency may not begin, plan for, or announce a study or public-private competition regarding the conversion to contractor performance of any function performed by Federal employees pursuant to Office of Management and Budget Circular A–76 or any other administrative regulation or directive until such time as the inventory is submitted for the prior fiscal year.  
(h)GAO reports on implementation 
(1)Report on guidanceNot later than 120 days after submission of the report by the Director of the Office of Management and Budget required under subsection (a)(2), the Comptroller General of the United States shall report on the guidance issued and actions taken by the Director. The report shall be submitted to the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate and the Committee on Oversight and Government Reform and the Committee on Appropriations of the House of Representatives.  
(2)Reports on inventories 
(A)Initial inventoryNot later than September 30, 2011, the Comptroller General of the United States shall submit a report to the Committees named in the preceding paragraph on the initial implementation by executive agencies of the inventory requirement in subsection (a)(3) with respect to inventories required to be submitted by December 31, 2010.  
(B)Second inventoryNot later than September 30, 2012, the Comptroller General shall submit a report to the same Committees on annual inventories required to be submitted by December 31, 2011.  
(3)Periodic briefingsThe Comptroller General shall provide periodic briefings, as may be requested by the Committees, on matters related to implementation of this section.  
(i)Executive agency definedIn this section, the term executive agency has the meaning given the term in section 4 of the Office of Federal Procurement Policy Act (41 U.S.C. 403).  
744. 
(a)The adjustment in rates of basic pay for employees under the statutory pay systems that takes effect in fiscal year 2010 under section 5303 of title 5, United States Code, shall be an increase of 1.5 percent, and the overall average percentage of the adjustments taking effect in such fiscal year under sections 5304–5304a of such title 5 shall be an increase of 0.5 percent (with comparability payments to be determined and allocated among pay localities by the President). Adjustments under the preceding sentence shall also apply to civilian employees in the Department of Homeland Security and in the Department of Defense. All adjustments under this subsection shall be effective as of the first day of the first applicable pay period beginning on or after January 1, 2010.  
(b)Notwithstanding section 710, the adjustment in rates of basic pay for the statutory pay systems that take place in fiscal year 2010 under sections 5344 and 5348 of title 5, United States Code, shall be no less than the percentages in subsection (a) as employees in the same location whose rates of basic pay are adjusted pursuant to the statutory pay systems under section 5303 and 5304–5304a of title 5, United States Code. Prevailing rate employees at locations where there are no employees whose pay is increased pursuant to sections 5303 and 5304–5304a of such title 5 and prevailing rate employees described in section 5343(a)(5) of such title 5 shall be considered to be located in the pay locality designated as Rest of U.S. pursuant to section 5304 of such title 5 for purposes of this subsection.  
(c)Funds used to carry out this section shall be paid from appropriations, which are made to each applicable department or agency for salaries and expenses for fiscal year 2010.  
745. 
(a)Section 5538 of title 5, United States Code, is amended by striking subsection (b) and inserting the following: 
 
(b)Amounts under this section shall be payable with respect to each pay period (which would otherwise apply if the employee's civilian employment had not been interrupted)— 
(1)during which such employee is entitled to re-employment rights under chapter 43 of title 38 with respect to the position from which such employee is absent (as referred to in subsection (a)); and  
(2)for which such employee does not otherwise receive basic pay (including by taking any annual, military, or other paid leave) to which such employee is entitled by virtue of such employee's civilian employment with the Government. .  
(b)The amendments made by this section shall take effect on the first day of the first applicable pay period beginning on or after the date of the enactment of this Act.  
746.Except as expressly provided otherwise, any reference to this Act contained in any title other than title IV or VIII shall not apply to such title IV or VIII.   
747. 
(a)DefinitionsFor purposes of this section the following definitions apply: 
(1)The term covered manufacturer means— 
(A)an automobile manufacturer in which the United States Government has an ownership interest, or to which the Government has provided financial assistance under title I of the Emergency Economic Stabilization Act of 2008; or  
(B)an automobile manufacturer which acquired more than half of the assets of an automobile manufacturer in which the United States Government has an ownership interest, or to which the Government has provided financial assistance under title I of the Emergency Economic Stabilization Act of 2008.  
(2)The term covered dealership means an automobile dealership that had a franchise agreement for the sale and service of vehicles of a brand or brands with a covered manufacturer in effect as of October 3, 2008, and such agreement was terminated, not assigned in the form existing on October 3, 2008 to another covered manufacturer in connection with an acquisition of assets related to the manufacture of that vehicle brand or brands, not renewed, or not continued during the period beginning on October 3, 2008, and ending on December 31, 2010.  
(b)A covered dealership that was not lawfully terminated under applicable State law on or before April 29, 2009, shall have the right to seek, through binding arbitration, continuation, or reinstatement of a franchise agreement, or to be added as a franchisee to the dealer network of the covered manufacturer in the geographical area where the covered dealership was located when its franchise agreement was terminated, not assigned, not renewed, or not continued. Such continuation, reinstatement, or addition shall be limited to each brand owned and manufactured by the covered manufacturer at the time the arbitration commences, to the extent that the covered dealership had been a dealer for such brand at the time such dealer's franchise agreement was terminated, not assigned, not renewed, or not continued.  
(c)Before the end of the 30-day period beginning on the date of the enactment of this Act, a covered manufacturer shall provide to each covered dealership related to such covered manufacturer a summary of the terms and the rights accorded under this section to a covered dealership and the specific criteria pursuant to which such dealer was terminated, was not renewed, or was not assumed and assigned to a covered manufacturer.  
(d)A covered dealership may elect to pursue the right to binding arbitration with the appropriate covered manufacturer. Such election must occur within 40 days of the date of enactment. The arbitration process must commence as soon as practicable thereafter with the selection of the arbitrator and conclude with the case being submitted to the arbitrator for deliberation within 180 days of the date of enactment of this Act. The arbitrator may extend the time periods in this subsection for up to 30 days for good cause. The covered manufacturer and the covered dealership may present any relevant information during the arbitration. The arbitrator shall balance the economic interest of the covered dealership, the economic interest of the covered manufacturer, and the economic interest of the public at large and shall decide, based on that balancing, whether or not the covered dealership should be added to the dealer network of the covered manufacturer. The factors considered by the arbitrator shall include (1) the covered dealership’s profitability in 2006, 2007, 2008, and 2009, (2) the covered manufacturer’s overall business plan, (3) the covered dealership’s current economic viability, (4) the covered dealership’s satisfaction of the performance objectives established pursuant to the applicable franchise agreement, (5) the demographic and geographic characteristics of the covered dealership’s market territory, (6) the covered dealership’s performance in relation to the criteria used by the covered manufacturer to terminate, not renew, not assume or not assign the covered dealership’s franchise agreement, and (7) the length of experience of the covered dealership. The arbitrator shall issue a written determination no later than 7 business days after the arbitrator determines that case has been fully submitted. At a minimum, the written determination shall include (1) a description of the covered dealership, (2) a clear statement indicating whether the franchise agreement at issue is to be renewed, continued, assigned or assumed by the covered manufacturer, (3) the key facts relied upon by the arbitrator in making the determination, and (4) an explanation of how the balance of economic interests supports the arbitrator’s determination.  
(e)The arbitrator shall be selected from the list of qualified arbitrators maintained by the Regional Office of the American Arbitration Association (AAA), in the Region where the dealership is located, by mutual agreement of the covered dealership and covered manufacturer. If agreement cannot be reached on a suitable arbitrator, the parties shall request AAA to select the arbitrator. There will be no depositions in the proceedings, and discovery shall be limited to requests for documents specific to the covered dealership. The parties shall be responsible for their own expenses, fees, and costs, and shall share equally all other costs associated with the arbitration, such as arbitrator fees, meeting room charges, and administrative costs. The arbitration shall be conducted in the State where the covered dealership is located. Parties will have the option of conducting arbitration electronically and telephonically, by mutual agreement of both parties. The arbitrator shall not award compensatory, punitive, or exemplary damages to any party. If the arbitrator finds in favor of a covered dealership, the covered manufacturer shall as soon as practicable, but not later than 7 business days after receipt of the arbitrator’s determination, provide the dealer a customary and usual letter of intent to enter into a sales and service agreement. After executing the sales and service agreement and successfully completing the operational prerequisites set forth therein, a covered dealership shall return to the covered manufacturer any financial compensation provided by the covered manufacturer in consideration of the covered manufacturer’s initial determination to terminate, not renew, not assign or not assume the covered dealership’s applicable franchise agreement.  
(f)Any legally binding agreement resulting from a voluntary negotiation between a covered manufacturer and covered dealership(s) shall not be considered inconsistent with this provision and any covered dealership that is a party to such agreement shall forfeit the right to arbitration established by this provision.  
(g)Notwithstanding the requirements of this provision, nothing herein shall prevent a covered manufacturer from lawfully terminating a covered dealership in accordance with applicable State law.  
VIIIGeneral Provisions—District of Columbia 
(including transfer of funds)  
801.Whenever in this Act, an amount is specified within an appropriation for particular purposes or objects of expenditure, such amount, unless otherwise specified, shall be considered as the maximum amount that may be expended for said purpose or object rather than an amount set apart exclusively therefor.  
802.Appropriations in this Act shall be available for expenses of travel and for the payment of dues of organizations concerned with the work of the District of Columbia government, when authorized by the Mayor, or, in the case of the Council of the District of Columbia, funds may be expended with the authorization of the Chairman of the Council.  
803.There are appropriated from the applicable funds of the District of Columbia such sums as may be necessary for making refunds and for the payment of legal settlements or judgments that have been entered against the District of Columbia government.  
804. 
(a)None of the Federal funds provided in this Act shall be used for publicity or propaganda purposes or implementation of any policy including boycott designed to support or defeat legislation pending before Congress or any State legislature.  
(b)The District of Columbia may use local funds provided in this title to carry out lobbying activities on any matter.  
805. 
(a)None of the Federal funds provided under this Act to the agencies funded by this Act, both Federal and District government agencies, that remain available for obligation or expenditure in fiscal year 2010, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditures for an agency through a reprogramming of funds which— 
(1)creates new programs;  
(2)eliminates a program, project, or responsibility center;  
(3)establishes or changes allocations specifically denied, limited or increased under this Act;  
(4)increases funds or personnel by any means for any program, project, or responsibility center for which funds have been denied or restricted;  
(5)re-establishes any program or project previously deferred through reprogramming;  
(6)augments any existing program, project, or responsibility center through a reprogramming of funds in excess of $3,000,000 or 10 percent, whichever is less; or  
(7)increases by 20 percent or more personnel assigned to a specific program, project or responsibility center, unless the Committees on Appropriations of the House of Representatives and the Senate are notified in writing 15 days in advance of the reprogramming. 
(b)The District of Columbia government is authorized to approve and execute reprogramming and transfer requests of local funds under this title through November 1, 2010.  
806.Consistent with the provisions of section 1301(a) of title 31, United States Code, appropriations under this Act shall be applied only to the objects for which the appropriations were made except as otherwise provided by law.  
807.None of the Federal funds provided in this Act may be used by the District of Columbia to provide for salaries, expenses, or other costs associated with the offices of United States Senator or United States Representative under section 4(d) of the District of Columbia Statehood Constitutional Convention Initiatives of 1979 (D.C. Law 3–171; D.C. Official Code, sec. 1–123).  
808.Except as otherwise provided in this section, none of the funds made available by this Act or by any other Act may be used to provide any officer or employee of the District of Columbia with an official vehicle unless the officer or employee uses the vehicle only in the performance of the officer's or employee's official duties. For purposes of this section, the term official duties does not include travel between the officer's or employee's residence and workplace, except in the case of— 
(1)an officer or employee of the Metropolitan Police Department who resides in the District of Columbia or a District of Columbia government employee as may otherwise be designated by the Chief of the Department;  
(2)at the discretion of the Fire Chief, an officer or employee of the District of Columbia Fire and Emergency Medical Services Department who resides in the District of Columbia and is on call 24 hours a day or is otherwise designated by the Fire Chief;  
(3)at the discretion of the Director of the Department of Corrections, an officer or employee of the District of Columbia Department of Corrections who resides in the District of Columbia and is on call 24 hours a day or is otherwise designated by the Director;  
(4)the Mayor of the District of Columbia; and  
(5)the Chairman of the Council of the District of Columbia.  
809. 
(a)None of the Federal funds contained in this Act may be used by the District of Columbia Attorney General or any other officer or entity of the District government to provide assistance for any petition drive or civil action which seeks to require Congress to provide for voting representation in Congress for the District of Columbia.  
(b)Nothing in this section bars the District of Columbia Attorney General from reviewing or commenting on briefs in private lawsuits, or from consulting with officials of the District government regarding such lawsuits.  
810.None of the Federal funds contained in this Act may be used to distribute any needle or syringe for the purpose of preventing the spread of blood borne pathogens in any location that has been determined by the local public health or local law enforcement authorities to be inappropriate for such distribution.  
811.Nothing in this Act may be construed to prevent the Council or Mayor of the District of Columbia from addressing the issue of the provision of contraceptive coverage by health insurance plans, but it is the intent of Congress that any legislation enacted on such issue should include a conscience clause which provides exceptions for religious beliefs and moral convictions.  
812.The Mayor of the District of Columbia shall submit to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Oversight and Government Reform of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate annual reports addressing— 
(1)crime, including the homicide rate, implementation of community policing, the number of police officers on local beats, and the closing down of open-air drug markets;  
(2)access to substance and alcohol abuse treatment, including the number of treatment slots, the number of people served, the number of people on waiting lists, and the effectiveness of treatment programs, the retention rates in treatment programs, and the recidivism/re-arrest rates for treatment participants;  
(3)management of parolees and pre-trial violent offenders, including the number of halfway houses escapes and steps taken to improve monitoring and supervision of halfway house residents to reduce the number of escapes to be provided in consultation with the Court Services and Offender Supervision Agency for the District of Columbia;  
(4)education, including access to special education services and student achievement to be provided in consultation with the District of Columbia Public Schools and the District of Columbia public charter schools, repeated grade rates, high school graduation rates, post-secondary education attendance rates, and teen pregnancy rates;  
(5)improvement in basic District services, including rat control and abatement;  
(6)application for and management of Federal grants, including the number and type of grants for which the District was eligible but failed to apply and the number and type of grants awarded to the District but for which the District failed to spend the amounts received;  
(7)indicators of child and family well-being including child living arrangements by family structure, number of children aging out of foster care, poverty rates by family structure, crime by family structure, marriage rates by income quintile, and out-of-wedlock births; and  
(8)employment, including job status and participation in assistance programs by income, education and family structure.  
813.None of the Federal funds contained in this Act may be used to enact or carry out any law, rule, or regulation to legalize or otherwise reduce penalties associated with the possession, use, or distribution of any schedule I substance under the Controlled Substances Act (21 U.S.C. 801 et seq.) or any tetrahydrocannabinols derivative.  
814.None of the Federal funds appropriated under this Act shall be expended for any abortion except where the life of the mother would be endangered if the fetus were carried to term or where the pregnancy is the result of an act of rape or incest.  
815. 
(a)No later than 30 calendar days after the date of the enactment of this Act, the Chief Financial Officer for the District of Columbia shall submit to the appropriate committees of Congress, the Mayor, and the Council of the District of Columbia, a revised appropriated funds operating budget in the format of the budget that the District of Columbia government submitted pursuant to section 442 of the District of Columbia Home Rule Act (D.C. Official Code, sec. 1–204.42), for all agencies of the District of Columbia government for fiscal year 2010 that is in the total amount of the approved appropriation and that realigns all budgeted data for personal services and other-than-personal services, respectively, with anticipated actual expenditures.  
(b)This section shall apply only to an agency for which the Chief Financial Officer for the District of Columbia certifies that a reallocation is required to address unanticipated changes in program requirements.  
816.No later than 30 calendar days after the date of the enactment of this Act, the Chief Financial Officer for the District of Columbia shall submit to the appropriate committees of Congress, the Mayor, and the Council for the District of Columbia, a revised appropriated funds operating budget for the District of Columbia Public Schools that aligns schools budgets to actual enrollment. The revised appropriated funds budget shall be in the format of the budget that the District of Columbia government submitted pursuant to section 442 of the District of Columbia Home Rule Act (D.C. Official Code, Sec. 1–204.42).  
817.Amounts appropriated in this Act as operating funds may be transferred to the District of Columbia’s enterprise and capital funds and such amounts, once transferred, shall retain appropriation authority consistent with the provisions of this Act.  
818.Except as expressly provided otherwise, any reference to this Act contained in this title or in title IV shall be treated as referring only to the provisions of this title or of title IV. 
This division may be cited as the Financial Services and General Government Appropriations Act, 2010. 
DDEPARTMENTS OF LABOR, HEALTH AND HUMAN SERVICES, AND EDUCATION, AND RELATED AGENCIES APPROPRIATIONS ACT, 2010  
IDepartment of Labor 
Employment and training administration Training and employment services (Including transfer of funds)For necessary expenses of the Workforce Investment Act of 1998 (WIA), the Second Chance Act of 2007, and the Women in Apprenticeship and Non-Traditional Occupations Act of 1992, including the purchase and hire of passenger motor vehicles, the construction, alteration, and repair of buildings and other facilities, and the purchase of real property for training centers as authorized by the WIA; $3,828,530,000, plus reimbursements, shall be available. Of the amounts provided: 
(1)for grants to States for adult employment and training activities, youth activities, and dislocated worker employment and training activities, $2,969,449,000 as follows: 
(A)$861,540,000 for adult employment and training activities, of which $149,540,000 shall be available for the period July 1, 2010, through June 30, 2011, and of which $712,000,000 shall be available for the period October 1, 2010 through June 30, 2011;  
(B)$924,069,000 for youth activities, which shall be available for the period April 1, 2010 through June 30, 2011; and  
(C)$1,183,840,000 for dislocated worker employment and training activities, of which $323,840,000 shall be available for the period July 1, 2010 through June 30, 2011, and of which $860,000,000 shall be available for the period October 1, 2010 through June 30, 2011:  Provided, That notwithstanding the transfer limitation under section 133(b)(4) of the WIA, up to 30 percent of such funds may be transferred by a local board if approved by the Governor: Provided further, That a local board may award a contract to an institution of higher education or other eligible training provider if the local board determines that it would facilitate the training of multiple individuals in high-demand occupations, if such contract does not limit customer choice; 
(2)for federally administered programs, $470,038,000 as follows: 
(A)$229,160,000 for the dislocated workers assistance national reserve, of which $29,160,000 shall be available for the period July 1, 2010 through June 30, 2011, and of which $200,000,000 shall be available for the period October 1, 2010 through June 30, 2011: Provided, That funds provided to carry out section 132(a)(2)(A) of the WIA may be used to provide assistance to a State for State-wide or local use in order to address cases where there have been worker dislocations across multiple sectors or across multiple local areas and such workers remain dislocated; coordinate the State workforce development plan with emerging economic development needs; and train such eligible dislocated workers: Provided further, That funds provided to carry out section 171(d) of the WIA may be used for demonstration projects that provide assistance to new entrants in the workforce and incumbent workers: Provided further, That none of the funds shall be obligated to carry out section 173(e) of the WIA;  
(B)$52,758,000 for Native American programs, which shall be available for the period July 1, 2010 through June 30, 2011;  
(C)$84,620,000 for migrant and seasonal farmworker programs under section 167 of the WIA, including $78,410,000 for formula grants (of which not less than 70 percent shall be for employment and training services), $5,700,000 for migrant and seasonal housing (of which not less than 70 percent shall be for permanent housing), and $510,000 for other discretionary purposes, which shall be available for the period July 1, 2010 through June 30, 2011: Provided, That notwithstanding any other provision of law or related regulation, the Department of Labor shall take no action limiting the number or proportion of eligible participants receiving related assistance services or discouraging grantees from providing such services;  
(D)$1,000,000 for carrying out the Women in Apprenticeship and Nontraditional Occupations Act, which shall be available for the period July 1, 2010 through June 30, 2011; and  
(E)$102,500,000 for YouthBuild activities as described in section 173A of the WIA, which shall be available for the period April 1, 2010 through June 30, 2011: Provided, That for program year 2010 and each program year thereafter, the YouthBuild program may serve an individual who has dropped out of high school and re-enrolled in an alternative school, if that re-enrollment is part of a sequential service strategy;  
(3)for national activities, $389,043,000, as follows: 
(A)$93,450,000 for Pilots, Demonstrations, and Research, which shall be available for the period April 1, 2010 through June 30, 2011, of which $30,000,000 shall be for Transitional Jobs activities, and shall not be subject to the requirements of section 171(b)(2)(B) or 171(c)(4)(D) of the WIA, and that up to 10 percent of the amount available for Transitional Jobs activities may be used for evaluation of such projects or transferred to the Department of Health and Human Services and/or the Department of Justice for support of Transitional Jobs activities; and of which $5,500,000 shall be for competitive grants to address the employment and training needs of young parents, and shall not be subject to the requirements of section 171(b)(2)(B) or 171(c)(4)(D) of the WIA; and of which $48,889,000 shall be used for the projects, and in the amounts, specified under the heading Training and Employment Services in the statement of the managers on the conference report accompanying this Act: Provided, That funding provided to carry out such projects shall not be subject to the requirements of sections 171(b)(2)(B) and 171(c)(4)(D) of the WIA, the joint funding requirements of sections 171(b)(2)(A) and 171(c)(4)(A) of the WIA, or any time limit requirements of sections 171(b)(2)(C) and 171(c)(4)(B) of the WIA;  
(B)$108,493,000 for ex-offender activities, under the authority of section 171 of the WIA and section 212 of the Second Chance Act of 2007, which shall be available for the period April 1, 2010 through June 30, 2011, notwithstanding the requirements of section 171(b)(2)(B) or 171(c)(4)(D) of the WIA, of which $15,000,000 shall be for competitive grants to provide Transitional Job activities for ex-offenders;  
(C)$9,600,000 for Evaluation, which shall be available for the period July 1, 2010 through June 30, 2011;  
(D)$40,000,000 for activities that prepare workers for careers in energy efficiency and renewable energy as described in section 171(e)(1)(B) of the WIA, under the authority of section 171 of the WIA, which shall be available for the period July 1, 2010 through June 30, 2011, and which shall not be subject to the requirements of section 171(b)(2)(B) or 171(c)(4)(D);  
(E)$125,000,000 for Career Pathways Innovation Fund, under the authority of section 171 of the WIA, which shall be available for the period July 1, 2010 through June 30, 2011, of which not less than $65,000,000 shall be dedicated to activities that prepare workers for careers in the health care sector, and which shall not be subject to the requirements of section 171(b)(2)(B) or 171(c)(4)(D); and  
(F)$12,500,000 for the Workforce Data Quality Initiative, under the authority of section 171(c)(2) of the WIA, which shall be available for the period July 1, 2010 through June 30, 2011, and which shall not be subject to the requirements of section 171(c)(4)(D). Community service employment for older americansTo carry out title V of the Older Americans Act of 1965 (“OAA”), $825,425,000, of which $600,425,000 shall be available for the period July 1, 2010 through June 30, 2011 and of which $225,000,000 shall be available on the date of the enactment of this Act and remain available through December 31, 2011: Provided, That notwithstanding sections 506 and 514 of the OAA, $225,000,000 shall be allotted within 45 days of the date of the enactment of this Act to current grantees that the Secretary of Labor determines can effectively utilize additional funding: Provided further, That within 15 days of the enactment of this Act, the Secretary shall provide to the Committees on Appropriations of the House of Representatives and the Senate a report on the procedure for allotting such funds: Provided further, That funds made available under this heading may, in accordance with section 517(c) of the OAA, be recaptured and reobligated. Federal unemployment benefits and allowancesFor payments during fiscal year 2010 of trade adjustment benefit payments and allowances under part I of subchapter B of chapter 2 of title II of the Trade Act of 1974, and section 246 of that Act; and for training, employment and case management services, allowances for job search and relocation, and related State administrative expenses under part II of subchapter B of chapter 2 of title II of the Trade Act of 1974, including benefit payments, allowances, training, and related State administration provided pursuant to paragraphs (1) and (2) of section 1891(b) of the Trade and Globalization Adjustment Assistance Act of 2009, $1,818,400,000, together with such amounts as may be necessary to be charged to the subsequent appropriation for payments for any period subsequent to September 15, 2010. State unemployment insurance and employment service operationsFor authorized administrative expenses, $86,403,000, together with not to exceed $3,977,278,000 which may be expended from the Employment Security Administration Account in the Unemployment Trust Fund (the Trust Fund), of which: 
(1)$3,195,645,000 from the Trust Fund is for grants to States for the administration of State unemployment insurance laws as authorized under title III of the Social Security Act (including $10,000,000 to conduct in-person reemployment and eligibility assessments and unemployment insurance improper payment reviews), the administration of unemployment insurance for Federal employees and for ex-service members as authorized under 5 U.S.C. 8501–8523, and the administration of trade readjustment allowances, reemployment trade adjustment assistance, and alternative trade adjustment assistance under the Trade Act of 1974 and under section 1891(b) of the Trade and Globalization Adjustment Assistance Act of 2009, and shall be available for obligation by the States through December 31, 2010, except that funds used for automation acquisitions shall be available for obligation by the States through September 30, 2012, and funds used for unemployment insurance workloads experienced by the States through September 30, 2010, shall be available for Federal obligation through December 31, 2010;  
(2)$11,310,000 from the Trust Fund is for national activities necessary to support the administration of the Federal-State unemployment insurance system;  
(3)$680,893,000 from the Trust Fund, together with $22,683,000 from the General Fund of the Treasury, is for grants to States in accordance with section 6 of the Wagner-Peyser Act, and shall be available for Federal obligation for the period July 1, 2010 through June 30, 2011;  
(4)$20,994,000 from the Trust Fund is for national activities of the Employment Service, including administration of the work opportunity tax credit under section 51 of the Internal Revenue Code of 1986, and the provision of technical assistance and staff training under the Wagner-Peyser Act, including not to exceed $1,228,000 that may be used for amortization payments to States which had independent retirement plans in their State employment service agencies prior to 1980;  
(5)$68,436,000 from the Trust Fund is for the administration of foreign labor certifications and related activities under the Immigration and Nationality Act and related laws, of which $53,307,000 shall be available for the Federal administration of such activities, and $15,129,000 shall be available for grants to States for the administration of such activities; and  
(6)$63,720,000 from the General Fund is to provide workforce information, national electronic tools, and one-stop system building under the Wagner-Peyser Act and section 171 (e)(2)(C) of the Workforce Investment Act of 1998 and shall be available for Federal obligation for the period July 1, 2010 through June 30, 2011:  Provided, That to the extent that the Average Weekly Insured Unemployment (AWIU) for fiscal year 2010 is projected by the Department of Labor to exceed 5,059,000, an additional $28,600,000 from the Trust Fund shall be available for obligation for every 100,000 increase in the AWIU level (including a pro rata amount for any increment less than 100,000) to carry out title III of the Social Security Act: Provided further, That funds appropriated in this Act that are allotted to a State to carry out activities under title III of the Social Security Act may be used by such State to assist other States in carrying out activities under such title III if the other States include areas that have suffered a major disaster declared by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act: Provided further, That the Secretary of Labor may use funds appropriated for grants to States under title III of the Social Security Act to make payments on behalf of States for the use of the National Directory of New Hires under section 453(j)(8) of such Act: Provided further, That funds appropriated in this Act which are used to establish a national one-stop career center system, or which are used to support the national activities of the Federal-State unemployment insurance or immigration programs, may be obligated in contracts, grants, or agreements with non-State entities: Provided further, That funds appropriated under this Act for activities authorized under title III of the Social Security Act and the Wagner-Peyser Act may be used by States to fund integrated Unemployment Insurance and Employment Service automation efforts, notwithstanding cost allocation principles prescribed under the Office of Management and Budget Circular A–87: Provided further, That the Secretary, at the request of a State participating in a consortium with other States, may reallot funds allotted to such State under title III of the Social Security Act to other States participating in the consortium in order to carry out activities that benefit the administration of the unemployment compensation law of the State making the request.In addition, $50,000,000 from the Employment Security Administration Account of the Unemployment Trust Fund shall be available to conduct in-person reemployment and eligibility assessments and unemployment insurance improper payment reviews. Advances to the unemployment trust fund and other fundsFor repayable advances to the Unemployment Trust Fund as authorized by sections 905(d) and 1203 of the Social Security Act, and to the Black Lung Disability Trust Fund as authorized by section 9501(c)(1) of the Internal Revenue Code of 1986; and for nonrepayable advances to the Unemployment Trust Fund as authorized by 5 U.S.C. 8509, and to the Federal Unemployment Benefits and Allowances account, such sums as may be necessary, which shall be available for obligation through September 30, 2011. Program administrationFor expenses of administering employment and training programs, $97,516,000, together with not to exceed $50,140,000, which may be expended from the Employment Security Administration Account in the Unemployment Trust Fund. Employee benefits security administration Salaries and expensesFor necessary expenses for the Employee Benefits Security Administration, $154,861,000. Pension Benefit Guaranty Corporation Pension benefit guaranty corporation fundThe Pension Benefit Guaranty Corporation (Corporation) is authorized to make such expenditures, including financial assistance authorized by subtitle E of title IV of the Employee Retirement Income Security Act of 1974, within limits of funds and borrowing authority available to the Corporation, and in accord with law, and to make such contracts and commitments without regard to fiscal year limitations, as provided by 31 U.S.C. 9104, as may be necessary in carrying out the program, including associated administrative expenses, through September 30, 2010, for the Corporation: Provided, That none of the funds available to the Corporation for fiscal year 2010 shall be available for obligations for administrative expenses in excess of $464,067,000: Provided further, That to the extent that the number of new plan participants in plans terminated by the Corporation exceeds 100,000 in fiscal year 2010, an amount not to exceed an additional $9,200,000 shall be available through September 30, 2011 for obligation for administrative expenses for every 20,000 additional terminated participants: Provided further, That an additional $50,000 shall be made available through September 30, 2011, for obligation for investment management fees for every $25,000,000 in assets received by the Corporation as a result of new plan terminations or asset growth, after approval by the Office of Management and Budget and notification of the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That obligations in excess of the amounts provided in this paragraph may be incurred for unforeseen and extraordinary pretermination expenses after approval by the Office of Management and Budget and notification of the Committees on Appropriations of the House of Representatives and the Senate. Employment Standards Administration Salaries and expenses (including rescission and transfer of funds)For necessary expenses for the Employment Standards Administration, including reimbursement to State, Federal, and local agencies and their employees for inspection services rendered, $491,382,000, together with $2,124,000 which may be expended from the Special Fund in accordance with sections 39(c), 44(d), and 44(j) of the Longshore and Harbor Workers' Compensation Act: Provided, That the Secretary of Labor is authorized to establish and, in accordance with 31 U.S.C. 3302, collect and deposit in the Treasury fees for processing applications and issuing certificates under sections 11(d) and 14 of the Fair Labor Standards Act of 1938 and for processing applications and issuing registrations under title I of the Migrant and Seasonal Agricultural Worker Protection Act: Provided further, That funds identified in the table contained in the statement of the managers on the conference report accompanying this Act for Program Direction and Support may be allocated among the agencies included in this account and may be transferred to any other account within the Department of Labor for such purposes.Of the unobligated funds collected pursuant to section 286(v) of the Immigration and Nationality Act, $50,000,000 are rescinded as of September 30, 2010. Special benefits (including transfer of funds)For the payment of compensation, benefits, and expenses (except administrative expenses) accruing during the current or any prior fiscal year authorized by 5 U.S.C. 81; continuation of benefits as provided for under the heading Civilian War Benefits in the Federal Security Agency Appropriation Act, 1947; the Employees' Compensation Commission Appropriation Act, 1944; sections 4(c) and 5(f) of the War Claims Act of 1948; and 50 percent of the additional compensation and benefits required by section 10(h) of the Longshore and Harbor Workers' Compensation Act, $187,000,000, together with such amounts as may be necessary to be charged to the subsequent year appropriation for the payment of compensation and other benefits for any period subsequent to August 15 of the current year: Provided, That amounts appropriated may be used under 5 U.S.C. 8104, by the Secretary of Labor to reimburse an employer, who is not the employer at the time of injury, for portions of the salary of a re-employed, disabled beneficiary: Provided further, That balances of reimbursements unobligated on September 30, 2009, shall remain available until expended for the payment of compensation, benefits, and expenses: Provided further, That in addition there shall be transferred to this appropriation from the Postal Service and from any other corporation or instrumentality required under 5 U.S.C. 8147(c) to pay an amount for its fair share of the cost of administration, such sums as the Secretary determines to be the cost of administration for employees of such fair share entities through September 30, 2010: Provided further, That of those funds transferred to this account from the fair share entities to pay the cost of administration of the Federal Employees' Compensation Act, $58,120,000 shall be made available to the Secretary as follows: 
(1)For enhancement and maintenance of automated data processing systems and telecommunications systems, $19,968,000;  
(2)For automated workload processing operations, including document imaging, centralized mail intake, and medical bill processing, $23,323,000;  
(3)For periodic roll management and medical review, $14,829,000; and  
(4)The remaining funds shall be paid into the Treasury as miscellaneous receipts:  Provided further, That the Secretary may require that any person filing a notice of injury or a claim for benefits under 5 U.S.C. 81, or the Longshore and Harbor Workers' Compensation Act, provide as part of such notice and claim, such identifying information (including Social Security account number) as such regulations may prescribe.Special benefits for disabled coal minersFor carrying out title IV of the Federal Mine Safety and Health Act of 1977, as amended by Public Law 107–275, $169,180,000, to remain available until expended.For making after July 31 of the current fiscal year, benefit payments to individuals under title IV of such Act, for costs incurred in the current fiscal year, such amounts as may be necessary.For making benefit payments under title IV for the first quarter of fiscal year 2011, $45,000,000, to remain available until expended. Administrative expenses, energy employees occupational illness compensation fundFor necessary expenses to administer the Energy Employees Occupational Illness Compensation Program Act, $51,900,000, to remain available until expended: Provided, That the Secretary of Labor may require that any person filing a claim for benefits under the Act provide as part of such claim, such identifying information (including Social Security account number) as may be prescribed. Black lung disability trust fund (including transfer of funds)In fiscal year 2010, such sums as may be necessary from the Black Lung Disability Trust Fund (Fund), to remain available until expended, for payment of all benefits authorized by section 9501(d)(1), (2), (4), and (7) of the Internal Revenue Code of 1986; and interest on advances, as authorized by section 9501(c)(2) of that Act. In addition, the following amounts may be expended from the Fund for fiscal year 2010 for expenses of operation and administration of the Black Lung Benefits program, as authorized by section 9501(d)(5): not to exceed $32,720,000 for transfer to the Employment Standards Administration Salaries and Expenses; not to exceed $25,091,000 for transfer to Departmental Management, Salaries and Expenses; not to exceed $327,000 for transfer to Departmental Management, Office of Inspector General; and not to exceed $356,000 for payments into miscellaneous receipts for the expenses of the Department of the Treasury. Occupational safety and health administration Salaries and expensesFor necessary expenses for the Occupational Safety and Health Administration, $558,620,000, including not to exceed $104,393,000 which shall be the maximum amount available for grants to States under section 23(g) of the Occupational Safety and Health Act (Act), which grants shall be no less than 50 percent of the costs of State occupational safety and health programs required to be incurred under plans approved by the Secretary of Labor under section 18 of the Act; and, in addition, notwithstanding 31 U.S.C. 3302, the Occupational Safety and Health Administration may retain up to $200,000 per fiscal year of training institute course tuition fees, otherwise authorized by law to be collected, and may utilize such sums for occupational safety and health training and education: Provided, That notwithstanding 31 U.S.C. 3302, the Secretary is authorized, during the fiscal year ending September 30, 2010, to collect and retain fees for services provided to Nationally Recognized Testing Laboratories, and may utilize such sums, in accordance with the provisions of 29 U.S.C. 9a, to administer national and international laboratory recognition programs that ensure the safety of equipment and products used by workers in the workplace: Provided further, That none of the funds appropriated under this paragraph shall be obligated or expended to prescribe, issue, administer, or enforce any standard, rule, regulation, or order under the Act which is applicable to any person who is engaged in a farming operation which does not maintain a temporary labor camp and employs 10 or fewer employees: Provided further, That no funds appropriated under this paragraph shall be obligated or expended to administer or enforce any standard, rule, regulation, or order under the Act with respect to any employer of 10 or fewer employees who is included within a category having a Days Away, Restricted, or Transferred (DART) occupational injury and illness rate, at the most precise industrial classification code for which such data are published, less than the national average rate as such rates are most recently published by the Secretary, acting through the Bureau of Labor Statistics, in accordance with section 24 of the Act, except— 
(1)to provide, as authorized by the Act, consultation, technical assistance, educational and training services, and to conduct surveys and studies;  
(2)to conduct an inspection or investigation in response to an employee complaint, to issue a citation for violations found during such inspection, and to assess a penalty for violations which are not corrected within a reasonable abatement period and for any willful violations found;  
(3)to take any action authorized by the Act with respect to imminent dangers;  
(4)to take any action authorized by the Act with respect to health hazards;  
(5)to take any action authorized by the Act with respect to a report of an employment accident which is fatal to one or more employees or which results in hospitalization of two or more employees, and to take any action pursuant to such investigation authorized by the Act; and  
(6)to take any action authorized by the Act with respect to complaints of discrimination against employees for exercising rights under the Act:  Provided further, That the foregoing proviso shall not apply to any person who is engaged in a farming operation which does not maintain a temporary labor camp and employs 10 or fewer employees: Provided further, That $10,750,000 shall be available for Susan Harwood training grants.Mine safety and health administration Salaries and expensesFor necessary expenses for the Mine Safety and Health Administration, $357,293,000, including purchase and bestowal of certificates and trophies in connection with mine rescue and first-aid work, and the hire of passenger motor vehicles, including up to $2,000,000 for mine rescue and recovery activities, and $1,450,000 to continue the project with the United Mine Workers of America, for classroom and simulated rescue training for mine rescue teams; in addition, not to exceed $750,000 may be collected by the National Mine Health and Safety Academy for room, board, tuition, and the sale of training materials, otherwise authorized by law to be collected, to be available for mine safety and health education and training activities, notwithstanding 31 U.S.C. 3302; and, in addition, the Mine Safety and Health Administration may retain up to $1,000,000 from fees collected for the approval and certification of equipment, materials, and explosives for use in mines, and may utilize such sums for such activities; the Secretary of Labor is authorized to accept lands, buildings, equipment, and other contributions from public and private sources and to prosecute projects in cooperation with other agencies, Federal, State, or private; the Mine Safety and Health Administration is authorized to promote health and safety education and training in the mining community through cooperative programs with States, industry, and safety associations; the Secretary is authorized to recognize the Joseph A. Holmes Safety Association as a principal safety association and, notwithstanding any other provision of law, may provide funds and, with or without reimbursement, personnel, including service of Mine Safety and Health Administration officials as officers in local chapters or in the national organization; and any funds available to the Department of Labor may be used, with the approval of the Secretary, to provide for the costs of mine rescue and survival operations in the event of a major disaster. Bureau of labor statistics Salaries and expensesFor necessary expenses for the Bureau of Labor Statistics, including advances or reimbursements to State, Federal, and local agencies and their employees for services rendered, $533,183,000, together with not to exceed $78,264,000, which may be expended from the Employment Security Administration Account in the Unemployment Trust Fund, of which $1,500,000 may be used to fund the mass layoff statistics program under section 15 of the Wagner-Peyser Act: Provided, That the Current Employment Survey shall maintain the content of the survey issued prior to June 2005 with respect to the collection of data for the women worker series. Office of disability employment policy Salaries and expensesFor necessary expenses for the Office of Disability Employment Policy to provide leadership, develop policy and initiatives, and award grants furthering the objective of eliminating barriers to the training and employment of people with disabilities, $39,031,000. Departmental management Salaries and expenses (Including transfer of funds)For necessary expenses for Departmental Management, including the hire of three sedans, $354,827,000, together with not to exceed $327,000, which may be expended from the Employment Security Administration Account in the Unemployment Trust Fund: Provided, That $66,500,000 for the Bureau of International Labor Affairs shall be available for obligation through December 31, 2010: Provided further, That funds available to the Bureau of International Labor Affairs may be used to administer or operate international labor activities, bilateral and multilateral technical assistance, and microfinance programs, by or through contracts, grants, subgrants and other arrangements: Provided further, That $40,000,000 shall be for the United States’ contribution to the International Labour Organization’s International Program on the Elimination of Child Labor: Provided further, That not less than $6,500,000 shall be used to implement model programs that address worker rights issues through technical assistance in countries with which the United States has trade preference programs: Provided further, That funds available for the acquisition of Departmental information technology, architecture, infrastructure, equipment, software and related needs, may be allocated to agencies of the Department by the Department’s Chief Information Officer: Provided further, That funds available for program evaluation may be transferred to any other appropriate account in the Department for such purpose. Office of job corpsTo carry out subtitle C of title I of the Workforce Investment Act of 1998, including Federal administrative expenses, the purchase and hire of passenger motor vehicles, the construction, alteration and repairs of buildings and other facilities, and the purchase of real property for training centers as authorized by the Workforce Investment Act; $1,708,205,000, plus reimbursements, as follows: 
(1)$1,574,015,000 for Job Corps Operations, of which $983,015,000 shall be available for obligation for the period July 1, 2010 through June 30, 2011 and of which $591,000,000 shall be available for obligation for the period October 1, 2010 through June 30, 2011;  
(2)$105,000,000 for construction, rehabilitation and acquisition of Job Corps Centers, of which $5,000,000 shall be available for the period July 1, 2010 through June 30, 2013 and $100,000,000 shall be available for the period October 1, 2010 through June 30, 2013; and  
(3)$29,190,000 for necessary expenses of the Office of Job Corps shall be available for obligation for the period October 1, 2009 through September 30, 2010:  Provided, That the Office of Job Corps shall have contracting authority: Provided further, That no funds from any other appropriation shall be used to provide meal services at or for Job Corps centers.Veterans employment and trainingNot to exceed $210,156,000 may be derived from the Employment Security Administration Account in the Unemployment Trust Fund to carry out the provisions of 38 U.S.C. 4100–4113, 4211–4215, and 4321–4327, and Public Law 103–353, and which shall be available for obligation by the States through December 31, 2010, of which $2,449,000 is for the National Veterans' Employment and Training Services Institute. In addition, to carry out Department of Labor programs under section 5(a)(1) of the Homeless Veterans Comprehensive Assistance Act of 2001 and the Veterans Workforce Investment Programs under section 168 of the Workforce Investment Act, $45,971,000, of which $9,641,000 shall be available for obligation for the period July 1, 2010 through June 30, 2011. Office of inspector generalFor salaries and expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $78,093,000, together with not to exceed $5,921,000, which may be expended from the Employment Security Administration Account in the Unemployment Trust Fund. General provisions  
101.None of the funds appropriated in this Act for the Job Corps shall be used to pay the salary of an individual, either as direct costs or any proration as an indirect cost, at a rate in excess of Executive Level I. 
(transfer of funds)  
102.Not to exceed 1 percent of any discretionary funds (pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985) which are appropriated for the current fiscal year for the Department of Labor in this Act may be transferred between a program, project, or activity, but no such program, project, or activity shall be increased by more than 3 percent by any such transfer: Provided, That the transfer authority granted by this section shall be available only to meet emergency needs and shall not be used to create any new program or to fund any project or activity for which no funds are provided in this Act: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer.  
103.In accordance with Executive Order No. 13126, none of the funds appropriated or otherwise made available pursuant to this Act shall be obligated or expended for the procurement of goods mined, produced, manufactured, or harvested or services rendered, whole or in part, by forced or indentured child labor in industries and host countries already identified by the United States Department of Labor prior to enactment of this Act.  
104.None of the funds appropriated in this title for grants under section 171 of the Workforce Investment Act of 1998 may be obligated prior to the preparation and submission of a report by the Secretary of Labor to the Committees on Appropriations of the House of Representatives and the Senate detailing the planned uses of such funds.  
105.None of the funds made available to the Department of Labor for grants under section 414(c) of the American Competitiveness and Workforce Improvement Act of 1998 may be used for any purpose other than training in the occupations and industries for which employers are using H–1B visas to hire foreign workers, and the related activities necessary to support such training: Provided, That the preceding limitation shall not apply to multi-year grants awarded prior to June 30, 2007.  
106.None of the funds available in this Act or available to the Secretary of Labor from other sources for grants under the Career Pathways Innovation Fund and grants authorized under section 414(c) of the American Competitiveness and Workforce Improvement Act of 1998 shall be obligated for a grant awarded on a non-competitive basis.  
107.None of the funds appropriated in this Act under the heading Employment and Training Administration shall be used by a recipient or subrecipient of such funds to pay the salary and bonuses of an individual, either as direct costs or indirect costs, at a rate in excess of Executive Level II. This limitation shall not apply to vendors providing goods and services as defined in Office of Management and Budget Circular A–133. Where States are recipients of such funds, States may establish a lower limit for salaries and bonuses of those receiving salaries and bonuses from subrecipients of such funds, taking into account factors including the relative cost-of-living in the State, the compensation levels for comparable State or local government employees, and the size of the organizations that administer Federal programs involved including Employment and Training Administration programs. 
(including transfer of funds)  
108.The Secretary of Labor shall submit to the Committees on Appropriations of the House of Representatives and the Senate a plan for the transfer of the administration of the Job Corps program authorized under title I–C of the Workforce Investment Act of 1998 from the Office of the Secretary to the Employment and Training Administration. As of the date that is 30 days after the date of submission of such plan, the Secretary may transfer the administration and appropriated funds of the program from the Office of the Secretary and the provisions of section 102 of Public Law 109–149 shall no longer be applicable.  
109.The Secretary of Labor shall take no action to amend, through regulatory or administration action, the definition established in section 667.220 of title 20 of the Code of Federal Regulations for functions and activities under title I of the Workforce Investment Act of 1998, or to modify, through regulatory or administrative action, the procedure for redesignation of local areas as specified in subtitle B of title I of that Act (including applying the standards specified in section 116(a)(3)(B) of that Act, but notwithstanding the time limits specified in section 116(a)(3)(B) of that Act), until such time as legislation reauthorizing the Act is enacted. Nothing in the preceding sentence shall permit or require the Secretary to withdraw approval for such redesignation from a State that received the approval not later than October 12, 2005, or to revise action taken or modify the redesignation procedure being used by the Secretary in order to complete such redesignation for a State that initiated the process of such redesignation by submitting any request for such redesignation not later than October 26, 2005. 
This title may be cited as the Department of Labor Appropriations Act, 2010.  
IIDepartment of Health and Human Services 
Health resources and services administration Health resources and servicesFor carrying out titles II, III, IV, VII, VIII, X, XI, XII, XIX, and XXVI of the Public Health Service Act (PHS Act), section 427(a) of the Federal Coal Mine Health and Safety Act, title V and sections 711, 1128E, and 1820 of the Social Security Act, the Health Care Quality Improvement Act of 1986, the Native Hawaiian Health Care Act of 1988, the Cardiac Arrest Survival Act of 2000, section 712 of the American Jobs Creation Act of 2004, and the Stem Cell Therapeutic and Research Act of 2005, $7,473,522,000, of which $41,200,000 from general revenues, notwithstanding section 1820(j) of the Social Security Act, shall be available for carrying out the Medicare rural hospital flexibility grants program under such section: Provided, That of the funds made available under this heading, $1,000,000 shall be to carry out section 1820(g)(6) of the Social Security Act: Provided further, That amounts provided for such grants shall be available for the purchase and implementation of telehealth services, including pilots and demonstrations on the use of electronic health records to coordinate rural veterans care between rural providers and the Department of Veterans Affairs through the use of the VISTA-Electronic Health Record: Provided further, That of the funds made available under this heading, $129,000 shall be available until expended for facilities renovations at the Gillis W. Long Hansen's Disease Center: Provided further, That in addition to fees authorized by section 427(b) of the Health Care Quality Improvement Act of 1986, fees shall be collected for the full disclosure of information under the Act sufficient to recover the full costs of operating the National Practitioner Data Bank, and shall remain available until expended to carry out that Act: Provided further, That fees collected for the full disclosure of information under the Health Care Fraud and Abuse Data Collection Program, authorized by section 1128E(d)(2) of the Social Security Act, shall be sufficient to recover the full costs of operating the program, and shall remain available until expended to carry out that Act: Provided further, That no more than $40,000 shall be available until expended for carrying out the provisions of section 224(o) of the PHS Act including associated administrative expenses and relevant evaluations: Provided further, That no more than $44,055,000 shall be available until expended for carrying out the provisions of Public Law 104–73 and for expenses incurred by the Department of Health and Human Services (HHS) pertaining to administrative claims made under such law: Provided further, That of the funds made available under this heading, $317,491,000 shall be for the program under title X of the PHS Act to provide for voluntary family planning projects: Provided further, That amounts provided to said projects under such title shall not be expended for abortions, that all pregnancy counseling shall be nondirective, and that such amounts shall not be expended for any activity (including the publication or distribution of literature) that in any way tends to promote public support or opposition to any legislative proposal or candidate for public office: Provided further, That of the funds available under this heading, $1,932,865,000 shall remain available to the Secretary of HHS through September 30, 2012, for parts A and B of title XXVI of the PHS Act: Provided further, That within the amounts provided for part A of title XXVI of the PHS Act, $6,021,000 shall be available to the Secretary through September 30, 2012, and shall be available to qualifying jurisdictions, within 30 days of enactment, for increasing supplemental grants for fiscal year 2010 to metropolitan and transitional areas that received grant funding in fiscal year 2009 under subparts I and II of part A of title XXVI of the PHS Act to ensure that an area's total funding under subparts I and II of part A for fiscal year 2009, together with the amount of this additional funding, is not less than 92.4 percent of the amount of such area's total funding under part A for fiscal year 2006: Provided further, That notwithstanding section 2603(c)(1) of the PHS Act, the additional funding to areas under the immediately preceding proviso, which may be used for costs incurred during fiscal year 2009, shall be available to the area for obligation from the date of the award through the end of the grant year for the award: Provided further, That $835,000,000 shall be for State AIDS Drug Assistance Programs authorized by section 2616 of the PHS Act: Provided further, That in addition to amounts provided herein, $25,000,000 shall be available from amounts available under section 241 of the PHS Act to carry out parts A, B, C, and D of title XXVI of the PHS Act to fund section 2691 Special Projects of National Significance: Provided further, That notwithstanding sections 502(a)(1) and 502(b)(1) of the Social Security Act, not to exceed $92,551,000 shall be available for carrying out special projects of regional and national significance pursuant to section 501(a)(2) of such Act and $10,400,000 shall be available for projects described in paragraphs (A) through (F) of section 501(a)(3) of such Act: Provided further, That notwithstanding section 747(e)(2) of the PHS Act, not less than $29,025,000 shall be for family medicine programs, not less than $7,575,000 shall be for general dentistry programs, and not less than $7,575,000 shall be for pediatric dentistry programs including faculty loan repayments for service as a full-time faculty member in dentistry: Provided further, That dentistry faculty loan repayments shall be made using the same terms and conditions as the Nursing Faculty Loan Repayment program authorized under section 738 of the PHS Act unless otherwise authorized: Provided further, That of the funds provided, $10,000,000 shall be provided to the Denali Commission as a direct lump payment pursuant to Public Law 106–113: Provided further, That of the funds provided, $35,000,000 shall be provided for the Delta Health Initiative as authorized in section 219 of division G of Public Law 110–161 and associated administrative expenses: Provided further, That funds provided under section 846 and subpart 3 of part D of title III of the PHS Act may be used to make prior year adjustments to awards made under these sections: Provided further, That notwithstanding section 340A(d)(3)(B) of the PHS Act, $5,000,000 shall be available for 3 year grant periods under the Patient Navigator Act: Provided further, That of the amount appropriated in this paragraph, $338,002,000 shall be used for the projects financing the construction and renovation (including equipment) of health care and other facilities and for other health-related activities, and in the amounts, specified under the heading Health Resources and Services in the statement of the managers on the conference report accompanying this Act, and of which up to one percent of the amount for each project may be used for related agency administrative expenses: Provided further, That notwithstanding section 338J(k) of the PHS Act, $10,075,000 shall be available for State Offices of Rural Health: Provided further, That of the funds provided, $15,000,000 shall be available for the Small Rural Hospital Improvement Grant Program for quality improvement and adoption of health information technology: Provided further, That $75,000,000 shall be available for State Health Access Grants to expand access to affordable health care coverage for the uninsured populations in such States. Health education assistance loans program accountSuch sums as may be necessary to carry out the purpose of the program, as authorized by title VII of the Public Health Service Act (PHS Act). For administrative expenses to carry out the guaranteed loan program, including section 709 of the PHS Act, $2,847,000. Vaccine injury compensation program trust fundFor payments from the Vaccine Injury Compensation Program Trust Fund (Trust Fund), such sums as may be necessary for claims associated with vaccine-related injury or death with respect to vaccines administered after September 30, 1988, pursuant to subtitle 2 of title XXI of the Public Health Service Act, to remain available until expended: Provided, That for necessary administrative expenses, not to exceed $6,502,000 shall be available from the Trust Fund to the Secretary of Health and Human Services. Centers for disease control and prevention Disease control, research, and trainingTo carry out titles II, III, VII, XI, XV, XVII, XIX, XXI, and XXVI of the Public Health Service Act (PHS Act), sections 101, 102, 103, 201, 202, 203, 301, 501, and 514 of the Federal Mine Safety and Health Act of 1977, section 13 of the Mine Improvement and New Emergency Response Act of 2006, sections 20, 21, and 22 of the Occupational Safety and Health Act of 1970, title IV of the Immigration and Nationality Act, section 501 of the Refugee Education Assistance Act of 1980, and for expenses necessary to support activities related to countering potential biological, nuclear, radiological, and chemical threats to civilian populations; including purchase and insurance of official motor vehicles in foreign countries; and purchase, hire, maintenance, and operation of aircraft, $6,390,387,000, of which $69,150,000 shall remain available until expended for acquisition of real property, equipment, construction and renovation of facilities; of which $595,749,000 shall remain available until expended for the Strategic National Stockpile under section 319F–2 of the PHS Act; of which $20,620,000 shall be used for the projects, and in the amounts, specified under the heading Disease Control, Research, and Training in the statement of the managers on the conference report accompanying this Act; of which $118,979,000 for international HIV/AIDS shall remain available through September 30, 2011; and of which $70,723,000 shall be available until expended to provide screening and treatment for first response emergency services personnel, residents, students, and others related to the September 11, 2001 terrorist attacks on the World Trade Center: Provided, That in addition, such sums as may be derived from authorized user fees, which shall be credited to this account: Provided further, That with respect to the previous proviso, authorized user fees from the Vessel Sanitation Program shall be available through September 30, 2011: Provided further, That in addition to amounts provided herein, the following amounts shall be available from amounts available under section 241 of the PHS Act: (1) $12,864,000 to carry out the National Immunization Surveys; (2) $138,683,000 to carry out the National Center for Health Statistics surveys; (3) $30,880,000 for Public Health Informatics; (4) $47,036,000 for Health Marketing; (5) $31,170,000 to carry out Public Health Research; and (6) $91,724,000 to carry out research activities within the National Occupational Research Agenda: Provided further, That none of the funds made available for injury prevention and control at the Centers for Disease Control and Prevention may be used, in whole or in part, to advocate or promote gun control: Provided further, That of the funds made available under this heading, up to $1,000 per eligible employee of the Centers for Disease Control and Prevention shall be made available until expended for Individual Learning Accounts: Provided further, That the Director may redirect the total amount made available under authority of Public Law 101–502, section 3, dated November 3, 1990, to activities the Director may so designate: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are to be notified promptly of any such redirection: Provided further, That not to exceed $20,787,000 may be available for making grants under section 1509 of the PHS Act to not less than 21 States, tribes, or tribal organizations: Provided further, That notwithstanding any other provision of law, the Centers for Disease Control and Prevention shall award a single contract or related contracts for development and construction of the next building or facility designated in the Buildings and Facilities Master Plan that collectively include the full scope of the project: Provided further, That the solicitation and contract shall contain the clause availability of funds found at 48 CFR 52.232–18: Provided further, That of the funds appropriated, $10,000 shall be for official reception and representation expenses when specifically approved by the Director of the Centers for Disease Control and Prevention: Provided further, That employees of the Centers for Disease Control and Prevention or the Public Health Service, both civilian and Commissioned Officers, detailed to States, municipalities, or other organizations under authority of section 214 of the PHS Act, or in overseas assignments, shall be treated as non-Federal employees for reporting purposes only and shall not be included within any personnel ceiling applicable to the Agency, Service, or the Department of Health and Human Services during the period of detail or assignment.In addition, for necessary expenses to administer the Energy Employees Occupational Illness Compensation Program Act, $55,358,000, to remain available until expended, of which $4,500,000 shall be for use by or in support of the Advisory Board on Radiation and Worker Health (the Board) to carry out its statutory responsibilities, including obtaining audits, technical assistance, and other support from the Board's audit contractor with regard to radiation dose estimation and reconstruction efforts, site profiles, procedures, and review of Special Exposure Cohort petitions and evaluation reports: Provided, That this amount shall be available consistent with the provision regarding administrative expenses in section 151(b) of division B, title I of Public Law 106–554. National institutes of health National cancer instituteFor carrying out section 301 and title IV of the Public Health Service Act with respect to cancer, $5,103,388,000, of which up to $8,000,000 may be used for facilities repairs and improvements at the National Cancer Institute-Frederick Federally Funded Research and Development Center in Frederick, Maryland. National heart, lung, and blood instituteFor carrying out section 301 and title IV of the Public Health Service Act with respect to cardiovascular, lung, and blood diseases, and blood and blood products, $3,096,916,000. National institute of dental and craniofacial researchFor carrying out section 301 and title IV of the Public Health Service Act with respect to dental disease, $413,236,000. National institute of diabetes and digestive and kidney diseasesFor carrying out section 301 and title IV of the Public Health Service Act with respect to diabetes and digestive and kidney disease, $1,808,100,000. National institute of neurological disorders and strokeFor carrying out section 301 and title IV of the Public Health Service Act with respect to neurological disorders and stroke, $1,636,371,000. National institute of allergy and infectious diseases (including transfer of funds)For carrying out section 301 and title IV of the Public Health Service Act with respect to allergy and infectious diseases, $4,818,275,000, of which $304,000,000 shall be derived by transfer from funds appropriated under the heading Biodefense Countermeasures in the Department of Homeland Security Appropriations Act, 2004: Provided, That $300,000,000 may be made available to International Assistance Programs Global Fund to Fight HIV/AIDS, Malaria, and Tuberculosis, to remain available until expended. National institute of general medical sciencesFor carrying out section 301 and title IV of the Public Health Service Act with respect to general medical sciences, $2,051,798,000. Eunice kennedy shriver national institute of child health and human developmentFor carrying out section 301 and title IV of the Public Health Service Act with respect to child health and human development, $1,329,528,000. National eye instituteFor carrying out section 301 and title IV of the Public Health Service Act with respect to eye diseases and visual disorders, $707,036,000. National institute of environmental health sciencesFor carrying out section 301 and title IV of the Public Health Service Act with respect to environmental health sciences, $689,781,000. National institute on agingFor carrying out section 301 and title IV of the Public Health Service Act with respect to aging, $1,110,229,000. National institute of arthritis and musculoskeletal and skin diseasesFor carrying out section 301 and title IV of the Public Health Service Act with respect to arthritis and musculoskeletal and skin diseases, $539,082,000. National institute on deafness and other communication disordersFor carrying out section 301 and title IV of the Public Health Service Act with respect to deafness and other communication disorders, $418,833,000. National institute of nursing researchFor carrying out section 301 and title IV of the Public Health Service Act with respect to nursing research, $145,660,000. National institute on alcohol abuse and alcoholismFor carrying out section 301 and title IV of the Public Health Service Act with respect to alcohol abuse and alcoholism, $462,346,000. National institute on drug abuseFor carrying out section 301 and title IV of the Public Health Service Act with respect to drug abuse, $1,059,848,000. National institute of mental healthFor carrying out section 301 and title IV of the Public Health Service Act with respect to mental health, $1,489,372,000. National human genome research instituteFor carrying out section 301 and title IV of the Public Health Service Act with respect to human genome research, $516,028,000. National institute of biomedical imaging and bioengineeringFor carrying out section 301 and title IV of the Public Health Service Act with respect to biomedical imaging and bioengineering research, $316,582,000. National center for research resourcesFor carrying out section 301 and title IV of the Public Health Service Act with respect to research resources and general research support grants, $1,268,896,000. National center for complementary and alternative medicineFor carrying out section 301 and title IV of the Public Health Service Act with respect to complementary and alternative medicine, $128,844,000. National center on minority health and health disparitiesFor carrying out section 301 and title IV of the Public Health Service Act with respect to minority health and health disparities research, $211,572,000. John e. fogarty international centerFor carrying out the activities of the John E. Fogarty International Center (described in subpart 2 of part E of title IV of the Public Health Service Act), $70,051,000. National library of medicineFor carrying out section 301 and title IV of the Public Health Service Act (PHS Act) with respect to health information communications, $339,716,000, of which $4,000,000 shall be available until expended for improvement of information systems: Provided, That in fiscal year 2010, the National Library of Medicine may enter into personal services contracts for the provision of services in facilities owned, operated, or constructed under the jurisdiction of the National Institutes of Health: Provided further, That in addition to amounts provided herein, $8,200,000 shall be available from amounts available under section 241 of the PHS Act to carry out the purposes of the National Information Center on Health Services Research and Health Care Technology established under section 478A of the PHS Act and related health services. Office of the directorFor carrying out the responsibilities of the Office of the Director, National Institutes of Health (NIH), $1,177,300,000, of which up to $25,000,000 shall be used to carry out section 214 of this Act: Provided, That funding shall be available for the purchase of not to exceed 29 passenger motor vehicles for replacement only: Provided further, That the NIH is authorized to collect third party payments for the cost of clinical services that are incurred in NIH research facilities and that such payments shall be credited to the NIH Management Fund: Provided further, That all funds credited to such Fund shall remain available for one fiscal year after the fiscal year in which they are deposited: Provided further, That up to $193,880,000 shall be available for continuation of the National Children’s Study: Provided further, That $544,109,000 shall be available for the Common Fund established under section 402A(c)(1) of the Public Health Service Act (PHS Act): Provided further, That of the funds provided $10,000 shall be for official reception and representation expenses when specifically approved by the Director of the NIH: Provided further, That the Office of AIDS Research within the Office of the Director of the NIH may spend up to $8,000,000 to make grants for construction or renovation of facilities as provided for in section 2354(a)(5)(B) of the PHS Act. Buildings and facilitiesFor the study of, construction of, renovation of, and acquisition of equipment for, facilities of or used by the National Institutes of Health, including the acquisition of real property, $100,000,000, to remain available until expended. Substance abuse and mental health services administration Substance abuse and mental health servicesFor carrying out titles III, V, and XIX of the Public Health Service Act (PHS Act) with respect to substance abuse and mental health services and the Protection and Advocacy for Individuals with Mental Illness Act, $3,431,624,000, of which $14,518,000 shall be used for the projects, and in the amounts, specified under the heading Substance Abuse and Mental Health Services in the statement of the managers on the conference report accompanying this Act: Provided, That notwithstanding section 520A(f)(2) of the PHS Act, no funds appropriated for carrying out section 520A are available for carrying out section 1971 of the PHS Act: Provided further, That $795,000 shall be available until expended for reimbursing the General Services Administration for environmental testing and remediation on the federally owned facilities at St. Elizabeths Hospital, including but not limited to testing and remediation conducted prior to fiscal year 2010: Provided further, That in addition to amounts provided herein, the following amounts shall be available under section 241 of the PHS Act: (1) $79,200,000 to carry out subpart II of part B of title XIX of the PHS Act to fund section 1935(b) technical assistance, national data, data collection and evaluation activities, and further that the total available under this Act for section 1935(b) activities shall not exceed 5 percent of the amounts appropriated for subpart II of part B of title XIX; (2) $21,039,000 to carry out subpart I of part B of title XIX of the PHS Act to fund section 1920(b) technical assistance, national data, data collection and evaluation activities, and further that the total available under this Act for section 1920(b) activities shall not exceed 5 percent of the amounts appropriated for subpart I of part B of title XIX; (3) $22,750,000 to carry out national surveys on drug abuse and mental health; and (4) $8,596,000 to collect and analyze data and evaluate substance abuse treatment programs: Provided further, That section 520E(b)(2) of the PHS Act shall not apply to funds appropriated under this Act for fiscal year 2010. Agency for healthcare research and quality Healthcare research and qualityFor carrying out titles III and IX of the Public Health Service Act (PHS Act), part A of title XI of the Social Security Act, and section 1013 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003, amounts received from Freedom of Information Act fees, reimbursable and interagency agreements, and the sale of data shall be credited to this appropriation and shall remain available until expended: Provided, That the amount made available pursuant to section 937(c) of the PHS Act shall not exceed $397,053,000. Centers for medicare and medicaid services Grants to states for medicaidFor carrying out, except as otherwise provided, titles XI and XIX of the Social Security Act, $220,962,473,000, to remain available until expended.For making, after May 31, 2010, payments to States under title XIX of the Social Security Act for the last quarter of fiscal year 2010 for unanticipated costs, incurred for the current fiscal year, such sums as may be necessary.For making payments to States or in the case of section 1928 on behalf of States under title XIX of the Social Security Act for the first quarter of fiscal year 2011, $86,789,382,000, to remain available until expended.Payment under title XIX may be made for any quarter with respect to a State plan or plan amendment in effect during such quarter, if submitted in or prior to such quarter and approved in that or any subsequent quarter. Payments to health care trust fundsFor payment to the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, as provided under sections 217(g), 1844, and 1860D–16 of the Social Security Act, sections 103(c) and 111(d) of the Social Security Amendments of 1965, section 278(d) of Public Law 97–248, and for administrative expenses incurred pursuant to section 201(g) of the Social Security Act, $207,286,070,000.In addition, for making matching payments under section 1844, and benefit payments under section 1860D–16 of the Social Security Act, not anticipated in budget estimates, such sums as may be necessary. Program managementFor carrying out, except as otherwise provided, titles XI, XVIII, XIX, and XXI of the Social Security Act, titles XIII and XXVII of the Public Health Service Act (PHS Act), and the Clinical Laboratory Improvement Amendments of 1988, not to exceed $3,470,242,000, to be transferred from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, as authorized by section 201(g) of the Social Security Act; together with all funds collected in accordance with section 353 of the PHS Act and section 1857(e)(2) of the Social Security Act, funds retained by the Secretary of Health and Human Services pursuant to section 302 of the Tax Relief and Health Care Act of 2006; and such sums as may be collected from authorized user fees and the sale of data, which shall be credited to this account and remain available until expended: Provided, That all funds derived in accordance with 31 U.S.C. 9701 from organizations established under title XIII of the PHS Act shall be credited to and available for carrying out the purposes of this appropriation: Provided further, That $35,681,000, to remain available through September 30, 2011, shall be for contract costs for the Healthcare Integrated General Ledger Accounting System: Provided further, That $65,600,000, to remain available through September 30, 2011, shall be for the Centers for Medicare and Medicaid Services (CMS) Medicare contracting reform activities: Provided further, That $55,000,000 shall be available for the State high risk health insurance pool program as authorized by the State High Risk Pool Funding Extension Act of 2006: Provided further, That the Secretary is directed to collect fees in fiscal year 2010 from Medicare Advantage organizations pursuant to section 1857(e)(2) of the Social Security Act and from eligible organizations with risk-sharing contracts under section 1876 of that Act pursuant to section 1876(k)(4)(D) of that Act: Provided further, That $3,100,000 shall be used for the projects, and in the amounts, specified under the heading Program Management in the statement of the managers on the conference report accompanying this Act. Health care fraud and abuse control accountIn addition to amounts otherwise available for program integrity and program management, $311,000,000, to remain available through September 30, 2011, to be transferred from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, as authorized by section 201(g) of the Social Security Act, of which $220,320,000 shall be for the Medicare Integrity Program at the Centers for Medicare and Medicaid Services, including administrative costs, to conduct oversight activities for Medicare Advantage and the Medicare Prescription Drug Program authorized in title XVIII of the Social Security Act and for activities listed in section 1893 of such Act; of which $29,790,000 shall be for the Department of Health and Human Services Office of Inspector General to carry out fraud and abuse activities authorized by section 1817(k)(3) of such Act; of which $31,100,000 shall be for the Medicaid and Children's Health Insurance Program (CHIP) program integrity activities; and of which $29,790,000 shall be for the Department of Justice to carry out fraud and abuse activities authorized by section 1817(k)(3) of such Act: Provided, That the report required by section 1817(k)(5) of the Social Security Act for fiscal year 2010 shall include measures of the operational efficiency and impact on fraud, waste, and abuse in the Medicare, Medicaid, and CHIP programs for the funds provided by this appropriation. Administration for children and families Payments to states for child support enforcement and family support programsFor making payments to States or other non-Federal entities under titles I, IV–D, X, XI, XIV, and XVI of the Social Security Act and the Act of July 5, 1960, $3,571,509,000, to remain available until expended; and for such purposes for the first quarter of fiscal year 2011, $1,100,000,000, to remain available until expended.For making payments to each State for carrying out the program of Aid to Families with Dependent Children under title IV–A of the Social Security Act before the effective date of the program of Temporary Assistance for Needy Families with respect to such State, such sums as may be necessary: Provided, That the sum of the amounts available to a State with respect to expenditures under such title IV–A in fiscal year 1997 under this appropriation and under such title IV–A as amended by the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 shall not exceed the limitations under section 116(b) of such Act.For making, after May 31 of the current fiscal year, payments to States or other non-Federal entities under titles I, IV–D, X, XI, XIV, and XVI of the Social Security Act and the Act of July 5, 1960, for the last 3 months of the current fiscal year for unanticipated costs, incurred for the current fiscal year, such sums as may be necessary. Low income home energy assistanceFor making payments under subsections (b), (d), and (e) of section 2602 of the Low Income Home Energy Assistance Act of 1981, $5,100,000,000, of which $4,509,672,000 shall be for payments under subsections (b) and (d) of such section; and of which $590,328,000 shall be for payments under subsection (e) of such section, to be made notwithstanding the designation requirements of such subsection: Provided, That all but $839,792,000 of the amount provided in this Act for subsections (b) and (d) shall be allocated as though the total appropriation for such payments for fiscal year 2010 was less than $1,975,000,000: Provided further, That notwithstanding section 2605(b)(2)(B)(ii) of such Act, a State may use any amount of an allotment from prior appropriations Acts that is available to that State for providing assistance in fiscal year 2010, and any allotment from funds appropriated in this Act or any other appropriations Act for fiscal year 2010, to provide assistance to households whose income does not exceed 75 percent of the State median income. Refugee and entrant assistanceFor necessary expenses for refugee and entrant assistance activities authorized by section 414 of the Immigration and Nationality Act and section 501 of the Refugee Education Assistance Act of 1980, for carrying out section 462 of the Homeland Security Act of 2002, section 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008, and the Trafficking Victims Protection Act of 2000, for costs associated with the care and placement of unaccompanied alien children, and for carrying out the Torture Victims Relief Act of 1998, $730,928,000, of which up to $9,814,000 shall be available to carry out the Trafficking Victims Protection Act of 2000: Provided, That funds appropriated under this heading pursuant to section 414(a) of the Immigration and Nationality Act, section 462 of the Homeland Security Act of 2002, section 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008, and the Trafficking Victims Protection Act of 2000 for fiscal year 2010 shall be available for the costs of assistance provided and other activities to remain available through September 30, 2012. Payments to states for the child care and development block grantFor carrying out the Child Care and Development Block Grant Act of 1990, $2,127,081,000 shall be used to supplement, not supplant State general revenue funds for child care assistance for low-income families: Provided, That $18,960,000 shall be available for child care resource and referral and school-aged child care activities, of which $1,000,000 shall be for the Child Care Aware toll-free hotline: Provided further, That, in addition to the amounts required to be reserved by the States under section 658G, $271,401,000 shall be reserved by the States for activities authorized under section 658G, of which $99,534,000 shall be for activities that improve the quality of infant and toddler care: Provided further, That $9,910,000 shall be for use by the Secretary of Health and Human Services for child care research, demonstration, and evaluation activities. Social services block grantFor making grants to States pursuant to section 2002 of the Social Security Act, $1,700,000,000: Provided, That notwithstanding subparagraph (B) of section 404(d)(2) of such Act, the applicable percent specified under such subparagraph for a State to carry out State programs pursuant to title XX of such Act shall be 10 percent. Children and families services programs (including transfer of funds)For carrying out, except as otherwise provided, the Runaway and Homeless Youth Act, the Developmental Disabilities Assistance and Bill of Rights Act, the Head Start Act, the Child Abuse Prevention and Treatment Act, sections 310 and 316 of the Family Violence Prevention and Services Act, the Native American Programs Act of 1974, title II of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (adoption opportunities), sections 330F and 330G of the Public Health Service Act (PHS Act), the Abandoned Infants Assistance Act of 1988, sections 261 and 291 of the Help America Vote Act of 2002, part B–1 of title IV and sections 413, 1110, and 1115 of the Social Security Act; for making payments under the Community Services Block Grant Act (CSBG Act), sections 439(i), 473B, and 477(i) of the Social Security Act, and the Assets for Independence Act; and for necessary administrative expenses to carry out such Acts and titles I, IV, V, X, XI, XIV, XVI, and XX of the Social Security Act, the Act of July 5, 1960, the Low Income Home Energy Assistance Act of 1981, title IV of the Immigration and Nationality Act, section 501 of the Refugee Education Assistance Act of 1980, and section 505 of the Family Support Act of 1988, $9,314,532,000, of which $39,500,000, to remain available through September 30, 2011, shall be for grants to States for adoption incentive payments, as authorized by section 473A of the Social Security Act and may be made for adoptions completed before September 30, 2010: Provided, That $7,234,783,000 shall be for making payments under the Head Start Act: Provided further, That of funds appropriated in the American Recovery and Reinvestment Act of 2009 for Head Start and Early Head Start, only the amount provided to a Head Start grantee under section 640(a)(3)(A)(i)(I) of the Head Start Act as a cost of living adjustment may be considered to be part of the fiscal year 2009 base grant for such grantee for purposes of section 640(a)(2)(B)(i) through (v) of the Head Start Act: Provided further, That $746,000,000 shall be for making payments under the CSBG Act: Provided further, That not less than $10,000,000 shall be for section 680(a)(3)(B) of the CSBG Act: Provided further, That in addition to amounts provided herein, $5,762,000 shall be available from amounts available under section 241 of the PHS Act to carry out the provisions of section 1110 of the Social Security Act: Provided further, That to the extent Community Services Block Grant funds are distributed as grant funds by a State to an eligible entity as provided under the CSBG Act, and have not been expended by such entity, they shall remain with such entity for carryover into the next fiscal year for expenditure by such entity consistent with program purposes: Provided further, That the Secretary of Health and Human Services shall establish procedures regarding the disposition of intangible assets and program income that permit such assets acquired with, and program income derived from, grant funds authorized under section 680 of the CSBG Act to become the sole property of such grantees after a period of not more than 12 years after the end of the grant period for any activity consistent with section 680(a)(2)(A) of the CSBG Act: Provided further, That intangible assets in the form of loans, equity investments and other debt instruments, and program income may be used by grantees for any eligible purpose consistent with section 680(a)(2)(A) of the CSBG Act: Provided further, That these procedures shall apply to such grant funds made available after November 29, 1999: Provided further, That funds appropriated for section 680(a)(2) of the CSBG Act shall be available for financing construction and rehabilitation and loans or investments in private business enterprises owned by community development corporations: Provided further, That $17,410,000 shall be for activities authorized by the Help America Vote Act of 2002, of which $12,154,000 shall be for payments to States to promote access for voters with disabilities, and of which $5,256,000 shall be for payments to States for protection and advocacy systems for voters with disabilities: Provided further, That $2,000,000 shall be for a human services case management system for federally declared disasters, to include a comprehensive national case management contract and Federal costs of administering the system: Provided further, That up to $2,000,000 shall be for improving the Public Assistance Reporting Information System, including grants to States to support data collection for a study of the system's effectiveness: Provided further, That of the funds appropriated under this heading, $1,000,000 shall be transferred to the National Commission on Children and Disasters to carry out title VI of division G of Public Law 110–161: Provided further, That $20,785,000 shall be used for the projects, and in the amounts, specified under the heading Children and Families Services Programs in the statement of the managers on the conference report accompanying this Act. Promoting safe and stable familiesFor carrying out section 436 of the Social Security Act, $345,000,000 and section 437 of such Act, $63,311,000. Payments for foster care and permanencyFor making payments to States or other non-Federal entities under title IV–E of the Social Security Act, $5,532,000,000.For making payments to States or other non-Federal entities under title IV–E of the Social Security Act, for the first quarter of fiscal year 2011, $1,850,000,000.For making, after May 31 of the current fiscal year, payments to States or other non-Federal entities under section 474 of title IV–E of the Social Security Act, for the last 3 months of the current fiscal year for unanticipated costs, incurred for the current fiscal year, such sums as may be necessary. Administration on aging Aging services programsFor carrying out, to the extent not otherwise provided, the Older Americans Act of 1965, section 398 and title XXIX of the Public Health Service Act, and section 119 of the Medicare Improvements for Patients and Providers Act of 2008, $1,516,297,000, of which $5,500,000 shall be available for activities regarding medication management, screening, and education to prevent incorrect medication and adverse drug reactions: Provided, That $5,974,000 shall be used for the projects, and in the amounts, specified under the heading Aging Services Programs in the statement of the managers on the conference report accompanying this Act. Office of the secretary General departmental management (including transfer of funds)For necessary expenses, not otherwise provided, for general departmental management, including hire of six sedans, and for carrying out titles III, IV, XVII, XX, and XXI of the Public Health Service Act (PHS Act), the United States-Mexico Border Health Commission Act, and research studies under section 1110 of the Social Security Act, $493,377,000, together with $5,851,000 to be transferred and expended as authorized by section 201(g)(1) of the Social Security Act from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, and $65,211,000 from the amounts available under section 241 of the PHS Act to carry out national health or human services research and evaluation activities: Provided, That of this amount, $53,891,000 shall be for minority AIDS prevention and treatment activities; $5,789,000 shall be to assist Afghanistan in the development of maternal and child health clinics, consistent with section 103(a)(4)(H) of the Afghanistan Freedom Support Act of 2002; and $1,000,000 shall be transferred, not later than 30 days after enactment of this Act, to the National Institute of Mental Health to administer the Interagency Autism Coordinating Committee: Provided further, That all of the funds made available under this heading for carrying out title XX of the PHS Act shall be for activities specified under section 2003(b)(1) of such title XX: Provided further, That of the funds made available under this heading, $110,000,000 shall be for making competitive contracts and grants to public and private entities to fund medically accurate and age appropriate programs that reduce teen pregnancy and for the Federal costs associated with administering and evaluating such contracts and grants, of which not less than $75,000,000 shall be for replicating programs that have been proven effective through rigorous evaluation to reduce teenage pregnancy, behavioral risk factors underlying teenage pregnancy, or other associated risk factors, of which not less than $25,000,000 shall be available for research and demonstration grants to develop, replicate, refine, and test additional models and innovative strategies for preventing teenage pregnancy, and of which any remaining amounts shall be available for training and technical assistance, evaluation, outreach, and additional program support activities: Provided further, That of the amounts provided under this heading from amounts available under section 241 of the PHS Act, $4,455,000 shall be available to carry out evaluations (including longitudinal evaluations) of teenage pregnancy prevention approaches: Provided further, That funds provided in this Act for embryo adoption activities may be used to provide, to individuals adopting embryos, through grants and other mechanisms, medical and administrative services deemed necessary for such adoptions: Provided further, That such services shall be provided consistent with 42 CFR 59.5(a)(4): Provided further, That $1,650,000 shall be used for the projects, and in the amounts, specified under the heading General Departmental Management in the statement of the managers on the conference report accompanying this Act. Office of medicare hearings and appealsFor expenses necessary for administrative law judges responsible for hearing cases under title XVIII of the Social Security Act (and related provisions of title XI of such Act), $71,147,000, to be transferred in appropriate part from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund. Office of the national coordinator for health information technologyFor expenses necessary for the Office of the National Coordinator for Health Information Technology, including grants, contracts, and cooperative agreements for the development and advancement of interoperable health information technology, $42,331,000: Provided, That in addition to amounts provided herein, $19,011,000 shall be available from amounts available under section 241 of the Public Health Service Act. Office of inspector generalFor expenses necessary for the Office of Inspector General, including the hire of passenger motor vehicles for investigations, in carrying out the provisions of the Inspector General Act of 1978, $50,279,000: Provided, That of such amount, necessary sums shall be available for providing protective services to the Secretary of Health and Human Services and investigating non-payment of child support cases for which non-payment is a Federal offense under 18 U.S.C. 228: Provided further, That at least forty percent of the funds provided in this Act for the Office of Inspector General shall be used only for investigations, audits, and evaluations pertaining to the discretionary programs funded in this Act. Office for civil rightsFor expenses necessary for the Office for Civil Rights, $37,785,000, together with not to exceed $3,314,000 to be transferred and expended as authorized by section 201(g)(1) of the Social Security Act from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund. Retirement pay and medical benefits for commissioned officersFor retirement pay and medical benefits of Public Health Service Commissioned Officers as authorized by law, for payments under the Retired Serviceman's Family Protection Plan and Survivor Benefit Plan, and for medical care of dependents and retired personnel under the Dependents' Medical Care Act, such amounts as may be required during the current fiscal year. Public health and social services emergency fund (including transfer of funds)For expenses necessary to support activities related to countering potential biological, nuclear, radiological, chemical, and cybersecurity threats to civilian populations, and for other public health emergencies and to pay the costs described in section 319F–2(c)(7)(B) of the Public Health Service Act (PHS Act), $617,942,000; of which $33,065,000 shall be to support preparedness and emergency operations, of which $5,000,000 shall remain available through September 30, 2011; and of which $10,000,000, to remain available through September 30, 2011, shall be to support the delivery of medical countermeasures: Provided, That of the amount made available herein for the delivery of medical countermeasures, up to $8,000,000 may be transferred to the U.S. Postal Service to support delivery of medical countermeasures.For expenses necessary to support advanced research and development pursuant to section 319L of the PHS Act, $305,000,000, to be derived by transfer from funds appropriated under the heading Biodefense Countermeasures in the Department of Homeland Security Appropriations Act, 2004, to remain available through September 30, 2011.For expenses necessary to prepare for and respond to an influenza pandemic, $354,167,000, of which $276,000,000 shall be available until expended, for activities including the development and purchase of vaccine, antivirals, necessary medical supplies, diagnostics, and other surveillance tools: Provided, That products purchased with these funds may, at the discretion of the Secretary of Health and Human Services, be deposited in the Strategic National Stockpile under section 319F–2(a) of the PHS Act: Provided further, That notwithstanding section 496(b) of the PHS Act, funds may be used for the construction or renovation of privately owned facilities for the production of pandemic influenza vaccines and other biologics, if the Secretary finds such construction or renovation necessary to secure sufficient supplies of such vaccines or biologics: Provided further, That funds appropriated herein may be transferred to other appropriation accounts of the Department of Health and Human Services, as determined by the Secretary to be appropriate, to be used for the purposes specified in this paragraph.All remaining balances from funds appropriated under the heading Biodefense Countermeasures in the Department of Homeland Security Appropriations Act, 2004, shall be transferred to this account, and shall remain available for obligation through September 30, 2013, for the procurement of medical countermeasures pursuant to section 319F–2(c) of the PHS Act: Provided, That products purchased with these funds shall be deposited in the Strategic National Stockpile under section 319F–2(a) of the PHS Act.For expenses necessary for fit-out and other costs related to a competitive lease procurement to renovate or replace the existing headquarters building for Public Health Service agencies and other components of the Department of Health and Human Services, $69,585,000, to remain available until expended. General provisions  
201.Funds appropriated in this title shall be available for not to exceed $50,000 for official reception and representation expenses when specifically approved by the Secretary of Health and Human Services.  
202.The Secretary of Health and Human Services shall make available through assignment not more than 60 employees of the Public Health Service to assist in child survival activities and to work in AIDS programs through and with funds provided by the Agency for International Development, the United Nations International Children's Emergency Fund or the World Health Organization.  
203.None of the funds appropriated in this Act for the National Institutes of Health, the Agency for Healthcare Research and Quality, and the Substance Abuse and Mental Health Services Administration shall be used to pay the salary of an individual, through a grant or other extramural mechanism, at a rate in excess of Executive Level I.  
204.None of the funds appropriated in this Act may be expended pursuant to section 241 of the Public Health Service Act, except for funds specifically provided for in this Act, or for other taps and assessments made by any office located in the Department of Health and Human Services, prior to the preparation and submission of a report by the Secretary of Health and Human Services to the Committees on Appropriations of the House of Representatives and the Senate detailing the planned uses of such funds.  
205.Notwithstanding section 241(a) of the Public Health Service Act, such portion as the Secretary of Health and Human Services shall determine, but not more than 2.5 percent, of any amounts appropriated for programs authorized under such Act shall be made available for the evaluation (directly, or by grants or contracts) of the implementation and effectiveness of such programs. 
(transfer of funds)  
206.Not to exceed 1 percent of any discretionary funds (pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985) which are appropriated for the current fiscal year for the Department of Health and Human Services in this Act may be transferred between a program, project, or activity, but no such program, project, or activity shall be increased by more than 3 percent by any such transfer: Provided, That the transfer authority granted by this section shall be available only to meet emergency needs and shall not be used to create any new program or to fund any project or activity for which no funds are provided in this Act: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer. 
(transfer of funds)  
207.The Director of the National Institutes of Health, jointly with the Director of the Office of AIDS Research, may transfer up to 3 percent among institutes and centers from the total amounts identified by these two Directors as funding for research pertaining to the human immunodeficiency virus: Provided, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer. 
(transfer of funds)  
208.Of the amounts made available in this Act for the National Institutes of Health, the amount for research related to the human immunodeficiency virus, as jointly determined by the Director of the National Institutes of Health and the Director of the Office of AIDS Research, shall be made available to the Office of AIDS Research Office account. The Director of the Office of AIDS Research shall transfer from such account amounts necessary to carry out section 2353(d)(3) of the Public Health Service Act.  
209.None of the funds appropriated in this Act may be made available to any entity under title X of the Public Health Service Act unless the applicant for the award certifies to the Secretary of Health and Human Services that it encourages family participation in the decision of minors to seek family planning services and that it provides counseling to minors on how to resist attempts to coerce minors into engaging in sexual activities.  
210.Notwithstanding any other provision of law, no provider of services under title X of the Public Health Service Act shall be exempt from any State law requiring notification or the reporting of child abuse, child molestation, sexual abuse, rape, or incest.  
211.None of the funds appropriated by this Act (including funds appropriated to any trust fund) may be used to carry out the Medicare Advantage program if the Secretary of Health and Human Services denies participation in such program to an otherwise eligible entity (including a Provider Sponsored Organization) because the entity informs the Secretary that it will not provide, pay for, provide coverage of, or provide referrals for abortions: Provided, That the Secretary shall make appropriate prospective adjustments to the capitation payment to such an entity (based on an actuarially sound estimate of the expected costs of providing the service to such entity's enrollees): Provided further, That nothing in this section shall be construed to change the Medicare program's coverage for such services and a Medicare Advantage organization described in this section shall be responsible for informing enrollees where to obtain information about all Medicare covered services.  
212. 
(a)Except as provided by subsection (e) none of the funds appropriated for fiscal year 2010 or any subsequent fiscal year by this or any subsequent appropriations Act may be used to withhold substance abuse funding from a State pursuant to section 1926 of the Public Health Service Act (PHS Act) if such State certifies to the Secretary of Health and Human Services by May 1 of the fiscal year for which the funds are appropriated, that the State will commit additional State funds, in accordance with subsection (b), to ensure compliance with State laws prohibiting the sale of tobacco products to individuals under 18 years of age.  
(b)The amount of funds to be committed by a State under subsection (a) shall be equal to 1 percent of such State's substance abuse block grant allocation for each percentage point by which the State misses the retailer compliance rate goal established by the Secretary under section 1926 of such Act.  
(c)The State is to maintain State expenditures in such fiscal year for tobacco prevention programs and for compliance activities at a level that is not less than the level of such expenditures maintained by the State for the preceding fiscal year, and adding to that level the additional funds for tobacco compliance activities required under subsection (a). The State is to submit a report to the Secretary on all State obligations of funds for such fiscal year and all State expenditures for the preceding fiscal year for tobacco prevention and compliance activities by program activity by July 31 of such fiscal year.  
(d)The Secretary shall exercise discretion in enforcing the timing of the State obligation of the additional funds required by the certification described in subsection (a) as late as July 31 of such fiscal year.  
(e)None of the funds appropriated by this or any subsequent appropriations Act may be used to withhold substance abuse funding pursuant to section 1926 of the PHS Act from a territory that receives less than $1,000,000.  
213.In order for the Department of Health and Human Services to carry out international health activities, including HIV/AIDS and other infectious disease, chronic and environmental disease, and other health activities abroad during fiscal year 2010: 
(1)The Secretary of Health and Human Services may exercise authority equivalent to that available to the Secretary of State in section 2(c) of the State Department Basic Authorities Act of 1956. The Secretary of Health and Human Services shall consult with the Secretary of State and relevant Chief of Mission to ensure that the authority provided in this section is exercised in a manner consistent with section 207 of the Foreign Service Act of 1980 and other applicable statutes administered by the Department of State.  
(2)The Secretary of Health and Human Services is authorized to provide such funds by advance or reimbursement to the Secretary of State as may be necessary to pay the costs of acquisition, lease, alteration, renovation, and management of facilities outside of the United States for the use of the Department of Health and Human Services. The Department of State shall cooperate fully with the Secretary of Health and Human Services to ensure that the Department of Health and Human Services has secure, safe, functional facilities that comply with applicable regulation governing location, setback, and other facilities requirements and serve the purposes established by this Act. The Secretary of Health and Human Services is authorized, in consultation with the Secretary of State, through grant or cooperative agreement, to make available to public or nonprofit private institutions or agencies in participating foreign countries, funds to acquire, lease, alter, or renovate facilities in those countries as necessary to conduct programs of assistance for international health activities, including activities relating to HIV/AIDS and other infectious diseases, chronic and environmental diseases, and other health activities abroad.  
(3)The Secretary of Health and Human Services is authorized to provide to personnel appointed or assigned by the Secretary to serve abroad, allowances and benefits similar to those provided under chapter 9 of title I of the Foreign Service Act of 1980, and 22 U.S.C. 4081 through 4086 and subject to such regulations prescribed by the Secretary. The Secretary is further authorized to provide locality-based comparability payments (stated as a percentage) up to the amount of the locality-based comparability payment (stated as a percentage) that would be payable to such personnel under section 5304 of title 5, United States Code if such personnel's official duty station were in the District of Columbia. Leaves of absence for personnel under this subsection shall be on the same basis as that provided under subchapter I of chapter 63 of title 5, United States Code, or section 903 of the Foreign Service Act of 1980, to individuals serving in the Foreign Service.  
214. 
(a)AuthorityNotwithstanding any other provision of law, the Director of the National Institutes of Health (Director) may use funds available under section 402(b)(7) or 402(b)(12) of the Public Health Service Act (PHS Act) to enter into transactions (other than contracts, cooperative agreements, or grants) to carry out research identified pursuant to such section 402(b)(7) (pertaining to the Common Fund) or research and activities described in such section 402(b)(12).  
(b)Peer reviewIn entering into transactions under subsection (a), the Director may utilize such peer review procedures (including consultation with appropriate scientific experts) as the Director determines to be appropriate to obtain assessments of scientific and technical merit. Such procedures shall apply to such transactions in lieu of the peer review and advisory council review procedures that would otherwise be required under sections 301(a)(3), 405(b)(1)(B), 405(b)(2), 406(a)(3)(A), 492, and 494 of the PHS Act.  
215.Funds which are available for Individual Learning Accounts for employees of the Centers for Disease Control and Prevention (CDC) and the Agency for Toxic Substances and Disease Registry (ATSDR) may be transferred to Disease Control, Research, and Training, to be available only for Individual Learning Accounts: Provided, That such funds may be used for any individual full-time equivalent employee while such employee is employed either by CDC or ATSDR.  
216.Notwithstanding any other provisions of law, funds made available in this Act may be used to continue operating the Council on Graduate Medical Education established by section 301 of Public Law 102–408.  
217.Not to exceed $35,000,000  of funds appropriated by this Act to the institutes and centers of the National Institutes of Health may be used for alteration, repair, or improvement of facilities, as necessary for the proper and efficient conduct of the activities authorized herein, at not to exceed $2,500,000 per project. 
(transfer of funds)  
218.Of the amounts made available for the National Institutes of Health, 1 percent of the amount made available for National Research Service Awards (NRSA) shall be made available to the Administrator of the Health Resources and Services Administration to make NRSA awards for research in primary medical care to individuals affiliated with entities who have received grants or contracts under section 747 of the Public Health Service Act, and 1 percent of the amount made available for NRSA shall be made available to the Director of the Agency for Healthcare Research and Quality to make NRSA awards for health service research.  
219.By May 1, 2010, the Secretary of the Department of Health and Human Services shall amend regulations at 42 CFR Part 50 Subpart F for the purpose of strengthening Federal and institutional oversight and identifying enhancements, including requirements for financial disclosure to institutions, governing financial conflicts of interest among extramural investigators receiving grant support from the National Institutes of Health. 
This title may be cited as the Department of Health and Human Services Appropriations Act, 2010. 
IIIDepartment of Education 
Education for the disadvantagedFor carrying out title I of the Elementary and Secondary Education Act of 1965 (ESEA) and section 418A of the Higher Education Act of 1965, $15,914,666,000, of which $4,954,510,000 shall become available on July 1, 2010, and shall remain available through September 30, 2011, and of which $10,841,176,000 shall become available on October 1, 2010, and shall remain available through September 30, 2011, for academic year 2010–2011: Provided, That $6,597,946,000 shall be for basic grants under section 1124 of the ESEA: Provided further, That up to $4,000,000 of these funds shall be available to the Secretary of Education on October 1, 2009, to obtain annually updated local educational-agency-level census poverty data from the Bureau of the Census: Provided further, That $1,365,031,000 shall be for concentration grants under section 1124A of the ESEA: Provided further, That $3,264,712,000 shall be for targeted grants under section 1125 of the ESEA: Provided further, That $3,264,712,000 shall be for education finance incentive grants under section 1125A of the ESEA: Provided further, That $9,167,000 shall be to carry out sections 1501 and 1503 of the ESEA: Provided further, That $545,633,000 shall be available for school improvement grants under section 1003(g) of the ESEA, which shall be allocated by the Secretary through the formula described in section 1003(g)(2) and shall be used consistent with the requirements of section 1003(g), except that State and local educational agencies may use such funds (and funds appropriated for section 1003(g) under the American Recovery and Reinvestment Act) to serve any school eligible to receive assistance under part A of title I that has not made adequate yearly progress for at least 2 years or is in the State's lowest quintile of performance based on proficiency rates and, in the case of secondary schools, priority shall be given to those schools with graduation rates below 60 percent: Provided further, That notwithstanding section 1003(g)(5)(A), each State educational agency may establish a maximum subgrant size of not more than $2,000,000 for each participating school applicable to such funds and to the funds appropriated for section 1003(g) under the American Recovery and Reinvestment Act: Provided further, That the ESEA title I, part A funds awarded to local educational agencies under the American Recovery and Reinvestment Act of 2009 for fiscal year 2009 shall not be considered for the purpose of calculating hold-harmless amounts under subsections 1122(c) and 1125A(g)(3) in making allocations under title I, part A for fiscal year 2010 and succeeding years and, notwithstanding section 1003(e), shall not be considered for the purpose of reserving funds under section 1003(a): Provided further, That $250,000,000 shall be available under section 1502 of the ESEA for a comprehensive literacy development and education program to advance literacy skills, including pre-literacy skills, reading, and writing, for students from birth through grade 12, including limited-English-proficient students and students with disabilities, of which one-half of 1 percent shall be reserved for the Secretary of the Interior for such a program at schools funded by the Bureau of Indian Education, one-half of 1 percent shall be reserved for grants to the outlying areas for such a program, $10,000,000 shall be reserved for formula grants to States based on each State's relative share of funds under part A of title I of the ESEA for fiscal year 2009 (excluding funds awarded under the American Recovery and Reinvestment Act of 2009), except that no State shall receive less than $150,000, to establish or support a State Literacy Team with expertise in literacy development and education for children from birth through grade 12 to assist the State in developing a comprehensive literacy plan, up to 5 percent may be reserved for national activities, and the remainder shall be used to award competitive grants to State educational agencies for such a program, of which a State educational agency may reserve up to 5 percent for State leadership activities, including technical assistance and training, data collection, reporting, and administration, and shall subgrant not less than 95 percent to local educational agencies or, in the case of early literacy, to local educational agencies or other nonprofit providers of early childhood education that partner with a public or private nonprofit organization or agency with a demonstrated record of effectiveness in improving the early literacy development of children from birth through kindergarten entry and in providing professional development in early literacy, giving priority to such agencies or other entities serving greater numbers or percentages of disadvantaged children: Provided further, That the State educational agency shall ensure that at least 15 percent of the subgranted funds are used to serve children from birth through age 5, 40 percent are used to serve students in kindergarten through grade 5, and 40 percent are used to serve students in middle and high school including an equitable distribution of funds between middle and high schools: Provided further, That eligible entities receiving subgrants from State educational agencies shall use such funds for services and activities that have the characteristics of effective literacy instruction through professional development, screening and assessment, targeted interventions for students reading below grade level and other research-based methods of improving classroom instruction and practice. Impact aidFor carrying out programs of financial assistance to federally affected schools authorized by title VIII of the Elementary and Secondary Education Act of 1965, $1,276,183,000, of which $1,138,000,000 shall be for basic support payments under section 8003(b), $48,602,000 shall be for payments for children with disabilities under section 8003(d), $17,509,000 shall be for construction under section 8007(a), $67,208,000 shall be for Federal property payments under section 8002, and $4,864,000, to remain available until expended, shall be for facilities maintenance under section 8008: Provided, That for purposes of computing the amount of a payment for an eligible local educational agency under section 8003(a) for school year 2009–2010, children enrolled in a school of such agency that would otherwise be eligible for payment under section 8003(a)(1)(B) of such Act, but due to the deployment of both parents or legal guardians, or a parent or legal guardian having sole custody of such children, or due to the death of a military parent or legal guardian while on active duty (so long as such children reside on Federal property as described in section 8003(a)(1)(B)), are no longer eligible under such section, shall be considered as eligible students under such section, provided such students remain in average daily attendance at a school in the same local educational agency they attended prior to their change in eligibility status. School improvement programsFor carrying out school improvement activities authorized by parts A, B, and D of title II, part B of title IV, subparts 6 and 9 of part D of title V, parts A and B of title VI, and parts B and C of title VII of the Elementary and Secondary Education Act of 1965 (ESEA); the McKinney-Vento Homeless Assistance Act; section 203 of the Educational Technical Assistance Act of 2002; the Compact of Free Association Amendments Act of 2003; part Z of title VIII of the Higher Education Act (HEA); and the Civil Rights Act of 1964, $5,228,444,000, of which $3,363,993,000 shall become available on July 1, 2010, and remain available through September 30, 2011, and of which $1,681,441,000 shall become available on October 1, 2010, and shall remain available through September 30, 2011, for academic year 2010–2011: Provided, That funds made available to carry out part B of title VII of the ESEA may be used for construction, renovation, and modernization of any elementary school, secondary school, or structure related to an elementary school or secondary school, run by the Department of Education of the State of Hawaii, that serves a predominantly Native Hawaiian student body: Provided further, That from the funds referred to in the preceding proviso, not less than $1,500,000 shall be for the activities described in such proviso and $1,500,000 shall be for a grant to the University of Hawaii School of Law for a Center of Excellence in Native Hawaiian law: Provided further, That from the funds referred to in the second preceding proviso, $500,000 shall be for part Z of title VIII of the HEA: Provided further, That funds made available to carry out part C of title VII of the ESEA may be used for construction: Provided further, That up to 100 percent of the funds available to a State educational agency under part D of title II of the ESEA may be used for subgrants described in section 2412(a)(2)(B) of such Act: Provided further, That funds made available under this heading for section 2421 of the ESEA may be used for activities authorized under section 802 of the Higher Education Opportunity Act: Provided further, That $56,313,000 shall be available to carry out section 203 of the Educational Technical Assistance Act of 2002: Provided further, That $34,391,000 shall be available to carry out part D of title V of the ESEA: Provided further, That no funds appropriated under this heading may be used to carry out section 5494 under the ESEA: Provided further, That $17,687,000 shall be available to carry out the Supplemental Education Grants program for the Federated States of Micronesia and the Republic of the Marshall Islands: Provided further, That up to 5 percent of these amounts may be reserved by the Federated States of Micronesia and the Republic of the Marshall Islands to administer the Supplemental Education Grants programs and to obtain technical assistance, oversight and consultancy services in the administration of these grants and to reimburse the United States Departments of Labor, Health and Human Services, and Education for such services: Provided further, That $9,729,000 of the funds available for the Foreign Language Assistance Program shall be available for 5-year grants to local educational agencies that would work in partnership with one or more institutions of higher education to establish or expand articulated programs of study in languages critical to United States national security that will enable successful students to advance from elementary school through college to achieve a superior level of proficiency in those languages: Provided further, That of the funds available for section 2103(a) of the ESEA, $5,000,000 shall be available to continue a national school leadership partnership initiative as described in the statement of the managers on the conference report accompanying this Act. Indian educationFor expenses necessary to carry out, to the extent not otherwise provided, title VII, part A of the Elementary and Secondary Education Act of 1965, $127,282,000. Innovation and improvementFor carrying out activities authorized by part G of title I, subpart 5 of part A and parts C and D of title II, parts B, C, and D of title V, and section 1504 of the Elementary and Secondary Education Act of 1965 (ESEA), and by part F of title VIII of the Higher Education Act of 1965, $1,389,065,000: Provided, That $10,649,000 shall be provided to the National Board for Professional Teaching Standards to carry out section 2151(c) of the ESEA: Provided further, That from funds for subpart 4, part C of title II of the ESEA, up to 3 percent shall be available to the Secretary of Education for technical assistance and dissemination of information: Provided further, That $671,570,000 shall be available to carry out part D of title V of the ESEA: Provided further, That $88,791,000 shall be used for the projects, and in the amounts, specified in the statement of the managers on the conference report accompanying this Act: Provided further, That $1,000,000 shall be for a national clearinghouse that will collect and disseminate information on effective educational practices and the latest research regarding the planning, design, financing, construction, improvement, operation, and maintenance of safe, healthy, high-performance public facilities for nursery and pre-kindergarten, kindergarten through grade 12, and higher education: Provided further, That $400,000,000 of the funds for subpart 1 of part D of title V of the ESEA shall be for competitive grants to local educational agencies, including charter schools that are local educational agencies, or States, or partnerships of: (1) a local educational agency, a State, or both; and (2) at least one non-profit organization to develop and implement performance-based compensation systems for teachers, principals, and other personnel in high-need schools: Provided further, That such performance-based compensation systems must consider gains in student academic achievement as well as classroom evaluations conducted multiple times during each school year among other factors and provide educators with incentives to take on additional responsibilities and leadership roles: Provided further, That recipients of such grants shall demonstrate that such performance-based systems are developed with the input of teachers and school leaders in the schools and local educational agencies to be served by the grant: Provided further, That recipients of such grants may use such funds to develop or improve systems and tools (which may be developed and used for the entire local educational agency or only for schools served under the grant) that would enhance the quality and success of the compensation system, such as high-quality teacher evaluations and tools to measure growth in student achievement: Provided further, That applications for such grants shall include a plan to sustain financially the activities conducted and systems developed under the grant once the grant period has expired: Provided further, That up to 5 percent of such funds for competitive grants shall be available for technical assistance, training, peer review of applications, program outreach and evaluation activities: Provided further, That of the funds available for part B of title V of the ESEA, the Secretary shall use up to $23,082,000 to carry out activities under section 5205(b) and under subpart 2: Provided further, That of the funds available for subpart 1 of part B of title V of the ESEA, and notwithstanding section 5205(a), the Secretary may reserve up to $50,000,000 to make multiple awards to non-profit charter management organizations and other entities that are not for-profit entities for the replication and expansion of successful charter school models and shall reserve $10,000,000 to carry out the activities described in section 5205(a), including by providing technical assistance to authorized public chartering agencies in order to increase the number of high-performing charter schools: Provided further, That the funds referenced in the preceding proviso shall not be obligated prior to submission of a report to the Committees on Appropriations of the House of Representatives and the Senate detailing the planned uses of such funds: Provided further, That each application submitted pursuant to section 5203(a) shall describe a plan to monitor and hold accountable authorized public chartering agencies through such activities as providing technical assistance or establishing a professional development program, which may include planning, training and systems development for staff of authorized public chartering agencies to improve the capacity of such agencies in the State to authorize, monitor, and hold accountable charter schools: Provided further, That each application submitted pursuant to section 5203(a) shall contain assurances that State law, regulations, or other policies require that: (1) each authorized charter school in the State operate under a legally binding charter or performance contract between itself and the school’s authorized public chartering agency that describes the obligations and responsibilities of the school and the public chartering agency; conduct annual, timely, and independent audits of the school’s financial statements that are filed with the school’s authorized public chartering agency; and demonstrate improved student academic achievement; and (2) authorized public chartering agencies use increases in student academic achievement for all groups of students described in section 1111(b)(2)(C)(v) of the ESEA as the most important factor when determining to renew or revoke a school’s charter: Provided further, That from the funds for subpart 1 of part D of title V of the ESEA, $12,000,000 shall be for competitive awards to local educational agencies located in counties in Louisiana, Mississippi, and Texas that were designated by the Federal Emergency Management Agency as counties eligible for individual assistance due to damage caused by Hurricanes Katrina, Ike, or Gustav: Provided further, That such awards shall be used to improve education in areas affected by such hurricanes and shall be for such activities as replacing instructional materials and equipment; paying teacher incentives; modernizing or renovating or repairing school buildings; beginning or expanding Advanced Placement or other rigorous courses; supporting the expansion of charter schools; and supporting after-school or extended learning time activities. Safe schools and citizenship educationFor carrying out activities authorized by subpart 3 of part C of title II, part A of title IV, and subparts 2, 3 and 10 of part D of title V of the Elementary and Secondary Education Act of 1965, $393,053,000: Provided, That $224,053,000 shall be available for subpart 2 of part A of title IV, of which $8,212,000 shall be used for activities authorized under subpart 3 of part D of title V: Provided further, That $134,000,000 shall be available to carry out part D of title V: Provided further, That of the funds available to carry out subpart 3 of part C of title II, up to $13,383,000 may be used to carry out section 2345 and $2,957,000 shall be used by the Center for Civic Education to implement a comprehensive program to improve public knowledge, understanding, and support of the Congress and the State legislatures. English language acquisitionFor carrying out part A of title III of the Elementary and Secondary Education Act of 1965, $750,000,000, which shall become available on July 1, 2010, and shall remain available through September 30, 2011, except that 6.5 percent of such amount shall be available on October 1, 2009, and shall remain available through September 30, 2011, to carry out activities under section 3111(c)(1)(C): Provided, That the Secretary of Education shall use estimates of the American Community Survey child counts for the most recent 3-year period available to calculate allocations under such part. Special educationFor carrying out the Individuals with Disabilities Education Act (IDEA) and the Special Olympics Sport and Empowerment Act of 2004, $12,587,035,000, of which $3,726,354,000 shall become available on July 1, 2010, and shall remain available through September 30, 2011, and of which $8,592,383,000 shall become available on October 1, 2010, and shall remain available through September 30, 2011, for academic year 2010–2011: Provided, That $13,250,000 shall be for Recording for the Blind and Dyslexic, Inc., to support the development, production, and circulation of accessible educational materials: Provided further, That $737,000 shall be for the recipient of funds provided by Public Law 105–78 under section 687(b)(2)(G) of the IDEA (as in effect prior to the enactment of the Individuals with Disabilities Education Improvement Act of 2004) to provide information on diagnosis, intervention, and teaching strategies for children with disabilities: Provided further, That the amount for section 611(b)(2) of the IDEA shall be equal to the lesser of the amount available for that activity during fiscal year 2009, increased by the amount of inflation as specified in section 619(d)(2)(B) of the IDEA, or the percent change in the funds appropriated under section 611(i) of the IDEA, but not less than the amount for that activity during fiscal year 2009: Provided further, That the part B and C funds awarded to States under the American Recovery and Reinvestment Act of 2009 for fiscal year 2009 shall not be considered for the purposes of calculating State allocations under sections 611, 619, and 643 for fiscal year 2010 and succeeding years: Provided further, That funds made available for the Special Olympics Sport and Empowerment Act of 2004 may be used to support expenses associated with the Special Olympics National and World games. Rehabilitation services and disability researchFor carrying out, to the extent not otherwise provided, the Rehabilitation Act of 1973, the Assistive Technology Act of 1998, and the Helen Keller National Center Act, $3,506,861,000: Provided, That for purposes of determining whether a State may administer the Centers for Independent Living program under section 723 of the Rehabilitation Act, for fiscal year 2010, the Secretary shall exclude American Recovery and Reinvestment Act of 2009 funds awarded in fiscal year 2009 from the calculation of Federal funding allotted under section 721(c) and (d) of the Rehabilitation Act: Provided further, That $5,095,000 shall be used for the projects, and in the amounts, specified under the heading Rehabilitation Services and Disability Research in the statement of the managers on the conference report accompanying this Act. Special institutions for persons with disabilities American printing house for the blindFor carrying out the Act of March 3, 1879, $24,600,000. National technical institute for the deafFor the National Technical Institute for the Deaf under titles I and II of the Education of the Deaf Act of 1986, $68,437,000, of which $5,400,000 shall be for construction and shall remain available until expended: Provided, That from the total amount available, the Institute may at its discretion use funds for the endowment program as authorized under section 207 of such Act. Gallaudet universityFor the Kendall Demonstration Elementary School, the Model Secondary School for the Deaf, and the partial support of Gallaudet University under titles I and II of the Education of the Deaf Act of 1986, $123,000,000, of which $5,000,000 shall be for construction and shall remain available until expended: Provided, That from the total amount available, the University may at its discretion use funds for the endowment program as authorized under section 207 of such Act. Career, technical, and adult educationFor carrying out, to the extent not otherwise provided, the Carl D. Perkins Career and Technical Education Act of 2006, the Adult Education and Family Literacy Act (AEFLA), subpart 4 of part D of title V of the Elementary and Secondary Education Act of 1965 (ESEA) and title VIII–D of the Higher Education Amendments of 1998, $2,016,447,000, of which $4,400,000 shall become available on October 1, 2009, and remain available through September 30, 2011, of which $1,221,047,000 shall become available on July 1, 2010, and shall remain available through September 30, 2011, and of which $791,000,000 shall become available on October 1, 2010, and shall remain available through September 30, 2011: Provided, That in allocating AEFLA State grants, the Secretary of Education shall first distribute up to $45,907,000 to those States and outlying areas that, due to administrative error, were underpaid for fiscal years 2003 through 2008 in the amounts such States and outlying areas were underpaid: Provided further, That the Secretary shall not reduce the allocations for those years to the States and outlying areas that were overpaid through such error, or take other corrective action with respect to those overpayments: Provided further, That the additional funds provided to States and outlying areas to correct the administrative error shall not be considered in determining the hold harmless amounts under section 211(f) of the AEFLA for fiscal year 2011 or subsequent fiscal years: Provided further, That of the amount provided for Adult Education State Grants, $75,000,000 shall be made available for integrated English literacy and civics education services to immigrants and other limited English proficient populations: Provided further, That of the amount reserved for integrated English literacy and civics education, notwithstanding section 211 of the AEFLA, 65 percent shall be allocated to States based on a State's absolute need as determined by calculating each State's share of a 10-year average of the United States Citizenship and Immigration Services data for immigrants admitted for legal permanent residence for the 10 most recent years, and 35 percent allocated to States that experienced growth as measured by the average of the 3 most recent years for which United States Citizenship and Immigration Services data for immigrants admitted for legal permanent residence are available, except that no State shall be allocated an amount less than $60,000: Provided further, That of the amounts made available for AEFLA, $11,346,000 shall be for national leadership activities under section 243: Provided further, That $88,000,000 shall be available to support the activities authorized under subpart 4 of part D of title V of the ESEA, of which up to 5 percent shall become available on October 1, 2009, and shall remain available through September 30, 2011, for evaluation, technical assistance, school networks, peer review of applications, and program outreach activities, and of which not less than 95 percent shall become available on July 1, 2010, and remain available through September 30, 2011, for grants to local educational agencies: Provided further, That funds made available to local educational agencies under this subpart shall be used only for activities related to establishing smaller learning communities within large high schools or small high schools that provide alternatives for students enrolled in large high schools: Provided further, That the Secretary of Education may use amounts available under this heading for the necessary costs of any closeout of the National Institute for Literacy. Student financial assistance (including deferral of funds)For carrying out subparts 1, 3, and 4 of part A, part C and part E of title IV of the Higher Education Act of 1965, $19,296,809,000, which shall remain available through September 30, 2011.The maximum Pell Grant for which a student shall be eligible during award year 2010–2011 shall be $4,860.Of the funds made available under section 401A(e)(1)(D) of the Higher Education Act of 1965, $561,000,000 shall not be available until October 1, 2010. Student aid administrationFor Federal administrative expenses to carry out part D of title I, and subparts 1, 3, 4, and 9 of part A, and parts B, C, D, and E of title IV of the Higher Education Act of 1965, $870,402,000, which shall remain available until expended. Higher educationFor carrying out, to the extent not otherwise provided, titles II, III, IV, V, VI, VII, and VIII of the Higher Education Act of 1965 (HEA), section 1543 of the Higher Education Amendments of 1992, the Mutual Educational and Cultural Exchange Act of 1961, title VIII of the Higher Education Amendments of 1998, part I of subtitle A of title VI of the America COMPETES Act, and section 117 of the Carl D. Perkins Career and Technical Education Act of 2006, $2,255,665,000: Provided, That $9,687,000, to remain available through September 30, 2011, shall be available to fund fellowships for academic year 2011–2012 under subpart 1 of part A of title VII of the HEA, under the terms and conditions of such subpart 1: Provided further, That $609,000 shall be for data collection and evaluation activities for programs under the HEA, including such activities needed to comply with the Government Performance and Results Act of 1993: Provided further, That notwithstanding any other provision of law, funds made available in this Act to carry out title VI of the HEA and section 102(b)(6) of the Mutual Educational and Cultural Exchange Act of 1961 may be used to support visits and study in foreign countries by individuals who are participating in advanced foreign language training and international studies in areas that are vital to United States national security and who plan to apply their language skills and knowledge of these countries in the fields of government, the professions, or international development: Provided further, That of the funds referred to in the preceding proviso up to 1 percent may be used for program evaluation, national outreach, and information dissemination activities: Provided further, That notwithstanding any other provision of law, a recipient of a multi-year award under section 316 of the HEA, as that section was in effect prior to the date of enactment of the Higher Education Opportunity Act (HEOA), that would have otherwise received a continuation award for fiscal year 2010 under that section, shall receive under section 316, as amended by the HEOA, not less than the amount that such recipient would have received under such a continuation award: Provided further, That the portion of the funds received under section 316 by a recipient described in the preceding proviso that is equal to the amount of such continuation award shall be used in accordance with the terms of such continuation award: Provided further, That $1,500,000, to remain available until expended, shall be available to carry out a scholarship program for the purpose of increasing the skilled workforce for industrial health and safety occupations, including mine safety: Provided further, That the Secretary of Education shall identify these scholarships as Erma Byrd Scholarships: Provided further, That such scholarships shall be awarded without regard to an applicant's prior work experience, but the Secretary shall, notwithstanding section 437 of the General Education Provisions Act and 5 U.S.C. 553, by notice in the Federal Register, establish the eligibility requirements, service obligations, payback requirements, and other program requirements similar to those specified in section 515 of the Federal Mine Safety and Health Act as are necessary to implement such a program: Provided further, That such scholarship funds may be used to replace a student's expected family contribution, but institutions accepting such scholarship funds may not use these funds to supplant existing institutional aid: Provided further, That the Secretary shall be authorized to accept contributions for such scholarships from private sources: Provided further, That these funds shall be used for scholarships for academic year 2010–2011 and may be available for scholarships in academic year 2011–2012: Provided further, That $101,507,000 shall be used for the projects, and in the amounts, specified under the heading Higher Education in the statement of the managers on the conference report accompanying this Act: provided further, That $17,750,000 shall be used for the programs specified under the Fund for the Improvement of Post Secondary Education in the statement of the managers in accordance with the specified sections. Howard universityFor partial support of Howard University, $234,977,000, of which not less than $3,600,000 shall be for a matching endowment grant pursuant to the Howard University Endowment Act and shall remain available until expended. College housing and academic facilities loans programFor Federal administrative expenses to carry out activities related to existing facility loans pursuant to section 121 of the Higher Education Act of 1965, $461,000. Historically Black College and University Capital Financing Program AccountFor the cost of guaranteed loans, $20,228,000, as authorized pursuant to part D of title III of the Higher Education Act of 1965 (HEA): Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed, not to exceed $178,221,000. In addition, for administrative expenses to carry out the Historically Black College and University Capital Financing Program entered into pursuant to part D of title III of the HEA, $354,000. Institute of education sciencesFor carrying out activities authorized by the Education Sciences Reform Act of 2002, the National Assessment of Educational Progress Authorization Act, section 208 of the Educational Technical Assistance Act of 2002, and section 664 of the Individuals with Disabilities Education Act, $659,006,000, of which $588,356,000 shall be available through September 30, 2011: Provided, That funds available to carry out section 208 of the Educational Technical Assistance Act may be used for Statewide data systems that include postsecondary and workforce information and information on children of all ages: Provided further, That up to $10,000,000 of the funds available to carry out section 208 of the Educational Technical Assistance Act may be used for State data coordinators and for awards to public or private organizations or agencies to improve data coordination, quality, and use. Departmental management Program administrationFor carrying out, to the extent not otherwise provided, the Department of Education Organization Act, including rental of conference rooms in the District of Columbia and hire of three passenger motor vehicles, $456,200,000, of which $8,200,000, to remain available until expended, shall be for relocation of, and renovation of buildings occupied by, Department staff. Office for civil rightsFor expenses necessary for the Office for Civil Rights, as authorized by section 203 of the Department of Education Organization Act, $103,024,000. Office of the inspector generalFor expenses necessary for the Office of the Inspector General, as authorized by section 212 of the Department of Education Organization Act, $60,053,000. General provisions  
301.No funds appropriated in this Act may be used for the transportation of students or teachers (or for the purchase of equipment for such transportation) in order to overcome racial imbalance in any school or school system, or for the transportation of students or teachers (or for the purchase of equipment for such transportation) in order to carry out a plan of racial desegregation of any school or school system.  
302.None of the funds contained in this Act shall be used to require, directly or indirectly, the transportation of any student to a school other than the school which is nearest the student's home, except for a student requiring special education, to the school offering such special education, in order to comply with title VI of the Civil Rights Act of 1964. For the purpose of this section an indirect requirement of transportation of students includes the transportation of students to carry out a plan involving the reorganization of the grade structure of schools, the pairing of schools, or the clustering of schools, or any combination of grade restructuring, pairing or clustering. The prohibition described in this section does not include the establishment of magnet schools.  
303.No funds appropriated in this Act may be used to prevent the implementation of programs of voluntary prayer and meditation in the public schools. 
(transfer of funds)  
304.Not to exceed 1 percent of any discretionary funds (pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985) which are appropriated for the Department of Education in this Act may be transferred between appropriations, but no such appropriation shall be increased by more than 3 percent by any such transfer: Provided, That the transfer authority granted by this section shall be available only to meet emergency needs and shall not be used to create any new program or to fund any project or activity for which no funds are provided in this Act: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer.  
305.The Outlying Areas may consolidate funds received under this Act, pursuant to 48 U.S.C. 1469a, under part A of title V of the Elementary and Secondary Education Act.  
306.None of the funds made available in the sixth proviso under the heading Innovation and Improvement in this Act shall be made available for new awards under the Teacher Incentive Fund prior to the submission of an impact evaluation plan to the Committees on Appropriations of the House of Representatives and the Senate.  
307.Section 14007 of division A of the American Recovery and Reinvestment Act of 2009 is amended— 
(1)by amending subsection (a)(3) to read as follows: 
 
(3)Purpose of awardsThe Secretary shall make awards to eligible entities in order to identify, document, and bring to scale innovative best practices based on demonstrated success, to allow such eligible entities to— 
(A)expand their work and serve as models for best practices; and  
(B)work in partnership with the private sector and the philanthropic community. ;  
(2)in subsection (b)— 
(A)by redesignating paragraphs (1) through (4) as paragraphs (1)(A), (1)(B), (2), and (3), respectively;  
(B)in paragraph (1)(A), as so redesignated, by inserting “or” after the semicolon;  
(C)by amending paragraph (1)(B), as so redesignated, to read as follows: 
 
(B)have demonstrated success in significantly increasing student academic achievement for all groups of students described in such section; ; and  
(D)in paragraph (3), as so redesignated, by striking “they have established partnerships” and inserting “it has established one or more partnerships”;  
(3)in subsection (c), by striking paragraphs and all that follows through such requirements and inserting paragraphs (1)(A) or (1)(B) and (2) of subsection (b) if the nonprofit organization has a record of significantly improving student achievement, attainment, or retention and shall be considered to have met the requirements of subsection (b)(3) if it demonstrates that it will meet the requirement relating to private-sector matching; and  
(4)by adding at the end a new subsection (d) to read as follows: 
 
(d)SubgrantsIn the case of an eligible entity that is a partnership described in subsection (a)(1)(B), the partner serving as the fiscal agent may make subgrants to one or more of the other entities in the partnership. .  
308.Section 307 of the Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2008 is amended by striking and 2009 each place the term occurs and inserting through 2011.  
309.Section 105(f)(1)(B)(ix) of the Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921d(f)(1)(B)(ix)) shall be applied by substituting 2010 for 2009.  
310.Section 14006(c) of division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) is amended— 
(1)by inserting (1) In general.— before Each State; and  
(2)by adding a new paragraph (2) at the end to read as follows: 
 
(2)ExceptionParagraph (1) does not apply to grants made by the Secretary to consortia of States to develop academic assessments that are aligned with academic standards. . This title may be cited as the Department of Education Appropriations Act, 2010. 
IVRelated Agencies 
Committee for purchase from people who are blind or severely disabled Salaries and expensesFor expenses necessary for the Committee for Purchase From People Who Are Blind or Severely Disabled established by Public Law 92–28, $5,396,000. Corporation for national and community service Operating expenses For necessary expenses for the Corporation for National and Community Service (the Corporation) to carry out the Domestic Volunteer Service Act of 1973 (1973 Act) and the National and Community Service Act of 1990 (1990 Act), $857,021,000, of which $319,974,000 shall be to carry out the 1973 Act and $537,047,000 shall be to carry out the 1990 Act and notwithstanding sections 198B(b)(3), 198S(g), 501(a)(4)(C), and 501(a)(4)(F) of the 1990 Act: Provided, That of the amounts provided under this heading: (1) up to 1 percent of program grant funds may be used to defray the costs of conducting grant application reviews, including the use of outside peer reviewers and electronic management of the grants cycle; (2) $50,000,000 shall be available for expenses authorized under section 501(a)(4)(E) of the 1990 Act; (3) $7,500,000 shall be available for expenses to carry out sections 112(e), 179A, and 198O and subtitle J of title I of the 1990 Act, notwithstanding section 501(a)(6) of the 1990 Act; (4) $5,000,000 shall be available for grants to public or private nonprofit institutions to increase the participation of individuals with disabilities in national service and for demonstration activities in furtherance of this purpose, notwithstanding section 129(k)(1) of the 1990 Act; (5) $17,000,000 shall be available to provide assistance to State commissions on national and community service, under section 126(a) of the 1990 Act and notwithstanding section 501(a)(5)(B) of the 1990 Act; (6) $29,000,000 shall be available to carry out subtitle E of the 1990 Act; and (7) $4,000,000 shall be available for expenses authorized under section 501(a)(4)(F) of the 1990 Act, which, notwithstanding the provisions of section 198P shall be awarded by the Corporation on a competitive basis to State commissions. National service trust (including transfer of funds)For necessary expenses for the National Service Trust established under subtitle D of title I of the National and Community Service Act of 1990 (1990 Act), $197,000,000, to remain available until expended: Provided, That the Corporation for National and Community Service may transfer additional funds from the amount provided within Operating Expenses allocated to grants under subtitle C of title I of the 1990 Act to the National Service Trust upon determination that such transfer is necessary to support the activities of national service participants and after notice is transmitted to the Committees on Appropriations of the House of Representatives and the Senate:  Provided further, That amounts appropriated for or transferred to the National Service Trust may be invested under section 145(b) of the 1990 Act without regard to the requirement to apportion funds under 31 U.S.C. 1513(b). Salaries and expensesFor necessary expenses of administration as provided under section 501(a)(5) of the National and Community Service Act of 1990 and under section 504(a) of the Domestic Volunteer Service Act of 1973, including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms in the District of Columbia, the employment of experts and consultants authorized under 5 U.S.C. 3109, and not to exceed $2,500 for official reception and representation expenses, $88,000,000. Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, $7,700,000. Administrative provisions  
401.The Corporation for National and Community Service (the Corporation) shall make any significant changes to program requirements, service delivery or policy only through public notice and comment rulemaking. For fiscal year 2010, during any grant selection process, an officer or employee of the Corporation shall not knowingly disclose any covered grant selection information regarding such selection, directly or indirectly, to any person other than an officer or employee of the Corporation that is authorized by the Corporation to receive such information.  
402.AmeriCorps programs receiving grants under the National Service Trust program shall meet an overall minimum share requirement of 24 percent for the first 3 years that they receive AmeriCorps funding, and thereafter shall meet the overall minimum share requirement as provided in section 2521.60 of title 45, Code of Federal Regulations, without regard to the operating costs match requirement in section 121(e) or the member support Federal share limitations in section 140 of the National and Community Service Act of 1990, and subject to partial waiver consistent with section 2521.70 of title 45, Code of Federal Regulations.  
403.Donations made to the Corporation for National and Community Service under section 196 of the National and Community Service Act of 1990 (1990 Act) for the purposes of financing programs and operations under titles I and II of the 1973 Act or subtitle B, C, D, or E of title I of the 1990 Act shall be used to supplement and not supplant current programs and operations. 
Corporation for public broadcastingFor payment to the Corporation for Public Broadcasting (Corporation), as authorized by the Communications Act of 1934, an amount which shall be available within limitations specified by that Act, for the fiscal year 2012, $445,000,000: Provided, That none of the funds made available to the Corporation by this Act shall be used to pay for receptions, parties, or similar forms of entertainment for Government officials or employees: Provided further, That none of the funds made available to the Corporation by this Act shall be available or used to aid or support any program or activity from which any person is excluded, or is denied benefits, or is discriminated against, on the basis of race, color, national origin, religion, or sex: Provided further, That none of the funds made available to the Corporation by this Act shall be used to apply any political test or qualification in selecting, appointing, promoting, or taking any other personnel action with respect to officers, agents, and employees of the Corporation: Provided further, That none of the funds made available to the Corporation by this Act shall be used to support the Television Future Fund or any similar purpose. In addition, for payment to the Corporation for fiscal year 2010, $86,000,000 as follows: 
(1)$25,000,000 shall be for fiscal stabilization grants to public radio and television licensees, with no deduction for administrative or other costs of the Corporation, to maintain local programming and services and preserve jobs threatened by declines in non-Federal revenues due to the downturn in the economy, to be awarded no later than 45 days after enactment of this Act;  
(2)$36,000,000 shall be for costs related to digital program production, development, and distribution associated with the transition of public broadcasting to digital broadcasting, to be awarded as determined by the Corporation in consultation with public radio and television licensees or permittees, or their designated representatives; and  
(3)$25,000,000 is available pursuant to section 396(k)(10) of the Communications Act of 1934 for replacement and upgrade of the public radio interconnection system. Federal mediation and conciliation service Salaries and expensesFor expenses necessary for the Federal Mediation and Conciliation Service (Service) to carry out the functions vested in it by the Labor Management Relations Act, 1947, including hire of passenger motor vehicles; for expenses necessary for the Labor-Management Cooperation Act of 1978; and for expenses necessary for the Service to carry out the functions vested in it by the Civil Service Reform Act, $46,652,000, including $349,000 for activities authorized by the Labor-Management Cooperation Act of 1978: Provided, That notwithstanding 31 U.S.C. 3302, fees charged, up to full-cost recovery, for special training activities and other conflict resolution services and technical assistance, including those provided to foreign governments and international organizations, and for arbitration services shall be credited to and merged with this account, and shall remain available until expended: Provided further, That fees for arbitration services shall be available only for education, training, and professional development of the agency workforce: Provided further, That the Director of the Service is authorized to accept and use on behalf of the United States gifts of services and real, personal, or other property in the aid of any projects or functions within the Director's jurisdiction. Federal mine safety and health review commission Salaries and expensesFor expenses necessary for the Federal Mine Safety and Health Review Commission, $10,358,000. Institute of museum and library services Office of museum and library services: grants and administrationFor carrying out the Museum and Library Services Act of 1996 and the National Museum of African American History and Culture Act, $282,251,000, of which $16,382,000 shall be used for the projects, and in the amounts, specified under the heading Office of Museum and Library Services: Grants and Administration in the statement of the managers on the conference report accompanying this Act. Medicare payment advisory commission Salaries and expensesFor expenses necessary to carry out section 1805 of the Social Security Act, $11,800,000, to be transferred to this appropriation from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund. National council on disability Salaries and expensesFor expenses necessary for the National Council on Disability as authorized by title IV of the Rehabilitation Act of 1973, $3,271,000. National labor relations board Salaries and expensesFor expenses necessary for the National Labor Relations Board to carry out the functions vested in it by the Labor-Management Relations Act, 1947, and other laws, $283,400,000: Provided, That no part of this appropriation shall be available to organize or assist in organizing agricultural laborers or used in connection with investigations, hearings, directives, or orders concerning bargaining units composed of agricultural laborers as referred to in section 2(3) of the Act of July 5, 1935, and as amended by the Labor-Management Relations Act, 1947, and as defined in section 3(f) of the Act of June 25, 1938, and including in said definition employees engaged in the maintenance and operation of ditches, canals, reservoirs, and waterways when maintained or operated on a mutual, nonprofit basis and at least 95 percent of the water stored or supplied thereby is used for farming purposes. National mediation board Salaries and expensesFor expenses necessary to carry out the provisions of the Railway Labor Act, including emergency boards appointed by the President, $13,463,000. Occupational safety and health review commission Salaries and expensesFor expenses necessary for the Occupational Safety and Health Review Commission, $11,712,000. Railroad retirement board Dual benefits payments accountFor payment to the Dual Benefits Payments Account, authorized under section 15(d) of the Railroad Retirement Act of 1974, $64,000,000, which shall include amounts becoming available in fiscal year 2010 pursuant to section 224(c)(1)(B) of Public Law 98–76; and in addition, an amount, not to exceed 2 percent of the amount provided herein, shall be available proportional to the amount by which the product of recipients and the average benefit received exceeds the amount available for payment of vested dual benefits: Provided, That the total amount provided herein shall be credited in 12 approximately equal amounts on the first day of each month in the fiscal year. Federal payments to the railroad retirement accountsFor payment to the accounts established in the Treasury for the payment of benefits under the Railroad Retirement Act for interest earned on unnegotiated checks, $150,000, to remain available through September 30, 2011, which shall be the maximum amount available for payment pursuant to section 417 of Public Law 98–76. Limitation on administrationFor necessary expenses for the Railroad Retirement Board (Board) for administration of the Railroad Retirement Act and the Railroad Unemployment Insurance Act, $109,073,000, to be derived in such amounts as determined by the Board from the railroad retirement accounts and from moneys credited to the railroad unemployment insurance administration fund. Limitation on the office of inspector generalFor expenses necessary for the Office of Inspector General for audit, investigatory and review activities, as authorized by the Inspector General Act of 1978, not more than $8,186,000, to be derived from the railroad retirement accounts and railroad unemployment insurance account. Social security administration Payments to social security trust fundsFor payment to the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund, as provided under sections 201(m), 228(g), and 1131(b)(2) of the Social Security Act, $20,404,000. Supplemental security income programFor carrying out titles XI and XVI of the Social Security Act, section 401 of Public Law 92–603, section 212 of Public Law 93–66, as amended, and section 405 of Public Law 95–216, including payment to the Social Security trust funds for administrative expenses incurred pursuant to section 201(g)(1) of the Social Security Act, $34,742,000,000, to remain available until expended: Provided, That any portion of the funds provided to a State in the current fiscal year and not obligated by the State during that year shall be returned to the Treasury.For making, after June 15 of the current fiscal year, benefit payments to individuals under title XVI of the Social Security Act, for unanticipated costs incurred for the current fiscal year, such sums as may be necessary.For making benefit payments under title XVI of the Social Security Act for the first quarter of fiscal year 2011, $16,000,000,000, to remain available until expended. Limitation on administrative expensesFor necessary expenses, including the hire of two passenger motor vehicles, and not to exceed $45,000 for official reception and representation expenses, not more than $10,800,500,000 may be expended, as authorized by section 201(g)(1) of the Social Security Act, from any one or all of the trust funds referred to therein: Provided, That not less than $2,300,000 shall be for the Social Security Advisory Board: Provided further, That unobligated balances of funds provided under this paragraph at the end of fiscal year 2010 not needed for fiscal year 2010 shall remain available until expended to invest in the Social Security Administration information technology and telecommunications hardware and software infrastructure, including related equipment and non-payroll administrative expenses associated solely with this information technology and telecommunications infrastructure: Provided further, That reimbursement to the trust funds under this heading for expenditures for official time for employees of the Social Security Administration pursuant to 5 U.S.C. 7131, and for facilities or support services for labor organizations pursuant to policies, regulations, or procedures referred to in section 7135(b) of such title shall be made by the Secretary of the Treasury, with interest, from amounts in the general fund not otherwise appropriated, as soon as possible after such expenditures are made. From funds provided under the first paragraph, not less than $273,000,000 shall be available for the cost associated with conducting continuing disability reviews under titles II and XVI of the Social Security Act and for the cost associated with conducting redeterminations of eligibility under title XVI of the Social Security Act. In addition to the amounts made available above, and subject to the same terms and conditions, $485,000,000, for additional continuing disability reviews and redeterminations of eligibility, of which, upon a determination by the Office of the Chief Actuary that such initiative would be at least as cost effective as redeterminations of eligibility, up to $34,000,000 shall be available for one or more initiatives to improve asset verification: Provided, That the Commissioner shall provide to the Congress (at the conclusion of the fiscal year) a report on the obligation and expenditure of these additional amounts, similar to the reports that were required by section 103(d)(2) of Public Law 104–121 for fiscal years 1996 through 2002. In addition, $160,000,000 to be derived from administration fees in excess of $5.00 per supplementary payment collected pursuant to section 1616(d) of the Social Security Act or section 212(b)(3) of Public Law 93–66, which shall remain available until expended. To the extent that the amounts collected pursuant to such sections in fiscal year 2010 exceed $160,000,000, the amounts shall be available in fiscal year 2011 only to the extent provided in advance in appropriations Acts. In addition, up to $1,000,000 to be derived from fees collected pursuant to section 303(c) of the Social Security Protection Act, which shall remain available until expended. Office of inspector general (including transfer of funds)For expenses necessary for the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $29,000,000, together with not to exceed $73,682,000, to be transferred and expended as authorized by section 201(g)(1) of the Social Security Act from the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund.In addition, an amount not to exceed 3 percent of the total provided in this appropriation may be transferred from the Limitation on Administrative Expenses, Social Security Administration, to be merged with this account, to be available for the time and purposes for which this account is available: Provided, That notice of such transfers shall be transmitted promptly to the Committees on Appropriations of the House of Representatives and the Senate. 
VGeneral Provisions 
501.The Secretaries of Labor, Health and Human Services, and Education are authorized to transfer unexpended balances of prior appropriations to accounts corresponding to current appropriations provided in this Act. Such transferred balances shall be used for the same purpose, and for the same periods of time, for which they were originally appropriated.  
502.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.  
503. 
(a)No part of any appropriation contained in this Act shall be used, other than for normal and recognized executive-legislative relationships, for publicity or propaganda purposes, for the preparation, distribution, or use of any kit, pamphlet, booklet, publication, radio, television, or video presentation designed to support or defeat legislation pending before the Congress or any State legislature, except in presentation to the Congress or any State legislature itself.  
(b)No part of any appropriation contained in this Act shall be used to pay the salary or expenses of any grant or contract recipient, or agent acting for such recipient, related to any activity designed to influence legislation or appropriations pending before the Congress or any State legislature.  
504.The Secretaries of Labor and Education are authorized to make available not to exceed $28,000 and $22,000, respectively, from funds available for salaries and expenses under titles I and III, respectively, for official reception and representation expenses; the Director of the Federal Mediation and Conciliation Service is authorized to make available for official reception and representation expenses not to exceed $5,000 from the funds available for Federal Mediation and Conciliation Service, Salaries and expenses; and the Chairman of the National Mediation Board is authorized to make available for official reception and representation expenses not to exceed $5,000 from funds available for National Mediation Board, Salaries and expenses.  
505.None of the funds contained in this Act may be used to distribute any needle or syringe for the purpose of preventing the spread of blood borne pathogens in any location that has been determined by the local public health or local law enforcement authorities to be inappropriate for such distribution.  
506.When issuing statements, press releases, requests for proposals, bid solicitations and other documents describing projects or programs funded in whole or in part with Federal money, all grantees receiving Federal funds included in this Act, including but not limited to State and local governments and recipients of Federal research grants, shall clearly state— 
(1)the percentage of the total costs of the program or project which will be financed with Federal money;  
(2)the dollar amount of Federal funds for the project or program; and  
(3)percentage and dollar amount of the total costs of the project or program that will be financed by non-governmental sources.  
507. 
(a)None of the funds appropriated in this Act, and none of the funds in any trust fund to which funds are appropriated in this Act, shall be expended for any abortion.  
(b)None of the funds appropriated in this Act, and none of the funds in any trust fund to which funds are appropriated in this Act, shall be expended for health benefits coverage that includes coverage of abortion.  
(c)The term health benefits coverage means the package of services covered by a managed care provider or organization pursuant to a contract or other arrangement.  
508. 
(a)The limitations established in the preceding section shall not apply to an abortion— 
(1)if the pregnancy is the result of an act of rape or incest; or  
(2)in the case where a woman suffers from a physical disorder, physical injury, or physical illness, including a life-endangering physical condition caused by or arising from the pregnancy itself, that would, as certified by a physician, place the woman in danger of death unless an abortion is performed.  
(b)Nothing in the preceding section shall be construed as prohibiting the expenditure by a State, locality, entity, or private person of State, local, or private funds (other than a State's or locality's contribution of Medicaid matching funds).  
(c)Nothing in the preceding section shall be construed as restricting the ability of any managed care provider from offering abortion coverage or the ability of a State or locality to contract separately with such a provider for such coverage with State funds (other than a State's or locality's contribution of Medicaid matching funds).  
(d) 
(1)None of the funds made available in this Act may be made available to a Federal agency or program, or to a State or local government, if such agency, program, or government subjects any institutional or individual health care entity to discrimination on the basis that the health care entity does not provide, pay for, provide coverage of, or refer for abortions.  
(2)In this subsection, the term health care entity includes an individual physician or other health care professional, a hospital, a provider-sponsored organization, a health maintenance organization, a health insurance plan, or any other kind of health care facility, organization, or plan.  
509. 
(a)None of the funds made available in this Act may be used for— 
(1)the creation of a human embryo or embryos for research purposes; or  
(2)research in which a human embryo or embryos are destroyed, discarded, or knowingly subjected to risk of injury or death greater than that allowed for research on fetuses in utero under 45 CFR 46.204(b) and section 498(b) of the Public Health Service Act (42 U.S.C. 289g(b)).  
(b)For purposes of this section, the term human embryo or embryos includes any organism, not protected as a human subject under 45 CFR 46 as of the date of the enactment of this Act, that is derived by fertilization, parthenogenesis, cloning, or any other means from one or more human gametes or human diploid cells.  
510. 
(a)None of the funds made available in this Act may be used for any activity that promotes the legalization of any drug or other substance included in schedule I of the schedules of controlled substances established under section 202 of the Controlled Substances Act except for normal and recognized executive-congressional communications.  
(b)The limitation in subsection (a) shall not apply when there is significant medical evidence of a therapeutic advantage to the use of such drug or other substance or that federally sponsored clinical trials are being conducted to determine therapeutic advantage.  
511.None of the funds made available in this Act may be used to promulgate or adopt any final standard under section 1173(b) of the Social Security Act providing for, or providing for the assignment of, a unique health identifier for an individual (except in an individual's capacity as an employer or a health care provider), until legislation is enacted specifically approving the standard.  
512.None of the funds made available in this Act may be obligated or expended to enter into or renew a contract with an entity if— 
(1)such entity is otherwise a contractor with the United States and is subject to the requirement in 38 U.S.C. 4212(d) regarding submission of an annual report to the Secretary of Labor concerning employment of certain veterans; and  
(2)such entity has not submitted a report as required by that section for the most recent year for which such requirement was applicable to such entity.  
513.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriation Act.  
514.None of the funds made available by this Act to carry out the Library Services and Technology Act may be made available to any library covered by paragraph (1) of section 224(f) of such Act, as amended by the Children's Internet Protection Act, unless such library has made the certifications required by paragraph (4) of such section.  
515.None of the funds made available by this Act to carry out part D of title II of the Elementary and Secondary Education Act of 1965 may be made available to any elementary or secondary school covered by paragraph (1) of section 2441(a) of such Act, as amended by the Children's Internet Protection Act and the No Child Left Behind Act, unless the local educational agency with responsibility for such covered school has made the certifications required by paragraph (2) of such section.  
516. 
(a)None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2010, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates new programs;  
(2)eliminates a program, project, or activity;  
(3)increases funds or personnel by any means for any project or activity for which funds have been denied or restricted;  
(4)relocates an office or employees;  
(5)reorganizes or renames offices;  
(6)reorganizes programs or activities; or  
(7)contracts out or privatizes any functions or activities presently performed by Federal employees; unless the Committees on Appropriations of the House of Representatives and the Senate are notified 15 days in advance of such reprogramming or of an announcement of intent relating to such reprogramming, whichever occurs earlier. 
(b)None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2010, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds in excess of $500,000 or 10 percent, whichever is less, that— 
(1)augments existing programs, projects (including construction projects), or activities;  
(2)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or  
(3)results from any general savings from a reduction in personnel which would result in a change in existing programs, activities, or projects as approved by Congress; unless the Committees on Appropriations of the House of Representatives and the Senate are notified 15 days in advance of such reprogramming or of an announcement of intent relating to such reprogramming, whichever occurs earlier. 
517. 
(a)None of the funds made available in this Act may be used to request that a candidate for appointment to a Federal scientific advisory committee disclose the political affiliation or voting history of the candidate or the position that the candidate holds with respect to political issues not directly related to and necessary for the work of the committee involved.  
(b)None of the funds made available in this Act may be used to disseminate scientific information that is deliberately false or misleading.  
518.Within 45 days of enactment of this Act, each department and related agency funded through this Act shall submit an operating plan that details at the program, project, and activity level any funding allocations for fiscal year 2010 that are different than those specified in this Act, the accompanying detailed table in the statement of the managers on the conference report accompanying this Act, or the fiscal year 2010 budget request.  
519.The Secretaries of Labor, Health and Human Services, and Education shall each prepare and submit to the Committees on Appropriations of the House of Representatives and the Senate a report on the number and amount of contracts, grants, and cooperative agreements exceeding $500,000 in value and awarded by the Department on a non-competitive basis during each quarter of fiscal year 2010, but not to include grants awarded on a formula basis or directed by law. Such report shall include the name of the contractor or grantee, the amount of funding, the governmental purpose, including a justification for issuing the award on a non-competitive basis. Such report shall be transmitted to the Committees within 30 days after the end of the quarter for which the report is submitted.  
520.Section 8103(b) of Public Law 110–28 is amended— 
(1)in paragraph (1)(B), by inserting before the semicolon the following: , except that, beginning in 2010 and each year thereafter, such increase shall occur on September 30; and  
(2)in paragraph (2)(C), by inserting before the period the following: , except that, beginning in 2010 and each year thereafter, such increase shall occur on September 30.   
521.None of the funds appropriated in this Act shall be expended or obligated by the Commissioner of Social Security, for purposes of administering Social Security benefit payments under title II of the Social Security Act, to process any claim for credit for a quarter of coverage based on work performed under a social security account number that is not the claimant's number and the performance of such work under such number has formed the basis for a conviction of the claimant of a violation of section 208(a)(6) or (7) of the Social Security Act.  
522.None of the funds appropriated by this Act may be used by the Commissioner of Social Security or the Social Security Administration to pay the compensation of employees of the Social Security Administration to administer Social Security benefit payments, under any agreement between the United States and Mexico establishing totalization arrangements between the social security system established by title II of the Social Security Act and the social security system of Mexico, which would not otherwise be payable but for such agreement.  
523.None of the funds made available in this Act may be used in contravention of title IV of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1611 et seq.).  
524. 
(a)In GeneralStrike subparagraphs (B) and (C) that appear within section 426(b) of division J of the Consolidated Appropriations Act, 2005 (Public Law 108–447) and insert the following: 
 
(B)Secretary of Homeland SecurityOne-third of the amounts deposited into the Fraud Prevention and Detection Account shall remain available to the Secretary of Homeland Security until expended for programs and activities to prevent and detect immigration benefit fraud, including fraud with respect to petitions filed under paragraph (1) or (2)(A) of section 214(c) to grant an alien nonimmigrant status described in subparagraph (H) or (L) of section 101(a)(15).  
(C)Secretary of laborOne-third of the amounts deposited into the Fraud Prevention and Detection Account shall remain available to the Secretary of Labor until expended for wage and hour enforcement programs and activities otherwise authorized to be conducted by the Secretary of Labor that focus on industries likely to employ nonimmigrants, including enforcement programs and activities described in section 212(n) and enforcement programs and activities related to section 214(c)(14)(A)(i).   
(b)Effective DateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act.  
525.None of the funds made available in this Act may be used for first-class travel by the employees of agencies funded by this Act in contravention of sections 301–10.124 of title 41, Code of Federal Regulations.  
526.Specific projects contained in the report of the Committee on Appropriations of the House of Representatives accompanying this Act (H. Rept. 111–220) that are considered congressional earmarks for purposes of clause 9 of rule XXI of the Rules of the House of Representatives, when intended to be awarded to a for-profit entity, shall be awarded under a full and open competition.  
527.None of the funds appropriated or otherwise made available by this Act may be used to enter into a contract in an amount greater than $5,000,000 or to award a grant in excess of such amount unless the prospective contractor or grantee certifies in writing to the agency awarding the contract or grant that, to the best of its knowledge and belief, the contractor or grantee has filed all Federal tax returns required during the three years preceding the certification, has not been convicted of a criminal offense under the Internal Revenue Code of 1986, and has not, more than 90 days prior to certification, been notified of any unpaid Federal tax assessment for which the liability remains unsatisfied, unless the assessment is the subject of an installment agreement or offer in compromise that has been approved by the Internal Revenue Service and is not in default, or the assessment is the subject of a non-frivolous administrative or judicial proceeding.  
This division may be cited as the Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2010.  
EMILITARY CONSTRUCTION AND VETERANS AFFAIRS AND RELATED AGENCIES APPROPRIATIONS ACT, 2010 
IDepartment of Defense 
Military construction, army For acquisition, construction, installation, and equipment of temporary or permanent public works, military installations, facilities, and real property for the Army as currently authorized by law, including personnel in the Army Corps of Engineers and other personal services necessary for the purposes of this appropriation, and for construction and operation of facilities in support of the functions of the Commander in Chief, $3,719,419,000, to remain available until September 30, 2014, of which $350,000,000 shall be for trainee troop housing facilities: Provided, That of this amount, not to exceed $200,519,000 shall be available for study, planning, design, architect and engineer services, and host nation support, as authorized by law, unless the Secretary of the Army determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor: Provided further, That, not later than 30 days after the date of the enactment of this Act, the Secretary of the Army shall submit to the Committees on Appropriations of both Houses of Congress an expenditure plan for the funds provided for trainee troop housing facilities:  Provided further, That the amount appropriated in this paragraph shall be for the projects and activities, and in the amounts, specified under the heading Military Construction, Army and under the headings Army in the table entitled Military Construction in the explanatory statement of managers to accompany this Act. Military Construction, Navy and Marine CorpsFor acquisition, construction, installation, and equipment of temporary or permanent public works, naval installations, facilities, and real property for the Navy and Marine Corps as currently authorized by law, including personnel in the Naval Facilities Engineering Command and other personal services necessary for the purposes of this appropriation, $3,769,003,000, to remain available until September 30, 2014: Provided, That of this amount, not to exceed $179,652,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of the Navy determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor:  Provided further, That the amount appropriated in this paragraph shall be for the projects and activities, and in the amounts, specified under the heading Military Construction, Navy and Marine Corps and under the headings Navy in the table entitled Military Construction in the explanatory statement of managers to accompany this Act. Military Construction, Air Force (including rescission of funds) For acquisition, construction, installation, and equipment of temporary or permanent public works, military installations, facilities, and real property for the Air Force as currently authorized by law, $1,450,426,000, to remain available until September 30, 2014: Provided, That of this amount, not to exceed $103,562,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of the Air Force determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor: Provided further, That the amount appropriated in this paragraph shall be for the projects and activities, and in the amounts, specified under the heading Military Construction, Air Force and under the headings Air Force in the table entitled Military Construction in the explanatory statement of managers to accompany this Act: Provided further, That of the funds appropriated for Military Construction, Air Force under Public Law 110–329, $37,500,000 are hereby rescinded. Military Construction, Defense-Wide (including transfer and rescission of funds) For acquisition, construction, installation, and equipment of temporary or permanent public works, installations, facilities, and real property for activities and agencies of the Department of Defense (other than the military departments), as currently authorized by law, $3,093,679,000, to remain available until September 30, 2014: Provided, That such amounts of this appropriation as may be determined by the Secretary of Defense may be transferred to such appropriations of the Department of Defense available for military construction or family housing as the Secretary may designate, to be merged with and to be available for the same purposes, and for the same time period, as the appropriation or fund to which transferred: Provided further, That of the amount appropriated, not to exceed $131,942,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of Defense determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor: Provided further, That of the amount appropriated, notwithstanding any other provision of law, not to exceed $41,400,000 shall be available for payments to the North Atlantic Treaty Organization for the planning, design, and construction of a new North Atlantic Treaty Organization headquarters: Provided further, That the amount appropriated in this paragraph shall be for the projects and activities, and in the amounts, specified under the heading Military Construction, Defense-Wide and under the headings Defense-Wide in the table entitled Military Construction in the explanatory statement of managers to accompany this Act: Provided further, That of the funds appropriated for Military Construction, Defense-Wide under Public Law 110–329, $151,160,000 are hereby rescinded. Military Construction, Army National GuardFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Army National Guard, and contributions therefor, as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $582,056,000, to remain available until September 30, 2014, of which $30,000,000 shall be for critical unfunded requirements: Provided, That of the amount appropriated, not to exceed $47,429,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Director of the Army National Guard determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor: Provided further, That, not later than 30 days after the date of the enactment of this Act, the Director of the Army National Guard shall submit to the Committees on Appropriations of both Houses of Congress an expenditure plan for the funds provided for critical unfunded requirements:  Provided further, That the amount appropriated in this paragraph shall be for the projects and activities, and in the amounts, specified under the heading Military Construction, Army National Guard and under the headings Army National Guard in the table entitled Military Construction in the explanatory statement of managers to accompany this Act. Military Construction, Air National GuardFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Air National Guard, and contributions therefor, as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $371,226,000, to remain available until September 30, 2014, of which $30,000,000 shall be for critical unfunded requirements: Provided, That of the amount appropriated, not to exceed $20,021,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Director of the Air National Guard determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor:  Provided further, That, not later than 30 days after the date of the enactment of this Act, the Director of the Air National Guard shall submit to the Committees on Appropriations of both Houses of Congress an expenditure plan for the funds provided for critical unfunded requirements: Provided further, That the amount appropriated in this paragraph shall be for the projects and activities, and in the amounts, specified under the heading Military Construction, Air National Guard and under the headings Air National Guard in the table entitled Military Construction in the explanatory statement of managers to accompany this Act. Military Construction, Army ReserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Army Reserve as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $431,566,000, to remain available until September 30, 2014, of which $30,000,000 shall be for critical unfunded requirements: Provided, That of the amount appropriated, not to exceed $22,716,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of the Army determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor: Provided further, That, not later than 30 days after the date of the enactment of this Act, the Chief of Army Reserve shall submit to the Committees on Appropriations of both Houses of Congress an expenditure plan for the funds provided for critical unfunded requirements: Provided further, That the amount appropriated in this paragraph shall be for the projects and activities, and in the amounts, specified under the heading Military Construction, Army Reserve and under the headings Army Reserve in the table entitled Military Construction in the explanatory statement of managers to accompany this Act. Military Construction, Navy ReserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the reserve components of the Navy and Marine Corps as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $125,874,000, to remain available until September 30, 2014, of which $20,000,000 shall be for critical unfunded requirements of the Navy Reserve and $35,000,000 shall be for critical unfunded requirements of the Marine Forces Reserve:  Provided, That of the amount appropriated, not to exceed $2,951,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of the Navy determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor: Provided further, That, not later than 30 days after the date of the enactment of this Act, the Chief of Navy Reserve and the Commander, Marine Forces Reserve shall submit to the Committees on Appropriations of both Houses of Congress an expenditure plan for the funds provided for critical unfunded requirements:  Provided further, That the amount appropriated in this paragraph shall be for the projects and activities, and in the amounts, specified under the heading Military Construction, Navy Reserve and under the headings Navy Reserve in the table entitled Military Construction in the explanatory statement of managers to accompany this Act. Military Construction, Air Force ReserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Air Force Reserve as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $112,269,000, to remain available until September 30, 2014, of which $55,000,000 shall be for critical unfunded requirements: Provided, That of the amount appropriated, not to exceed $3,869,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of the Air Force determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor: Provided further, That, not later than 30 days after the date of the enactment of this Act, the Chief of Air Force Reserve shall submit to the Committees on Appropriations of both Houses of Congress an expenditure plan for the funds provided for critical unfunded requirements:  Provided further, That the amount appropriated in this paragraph shall be for the projects and activities, and in the amounts, specified under the heading Military Construction, Air Force Reserve and under the headings Air Force Reserve in the table entitled Military Construction in the explanatory statement of managers to accompany this Act. North Atlantic Treaty Organization Security Investment ProgramFor the United States share of the cost of the North Atlantic Treaty Organization Security Investment Program for the acquisition and construction of military facilities and installations (including international military headquarters) and for related expenses for the collective defense of the North Atlantic Treaty Area as authorized by section 2806 of title 10, United States Code, and Military Construction Authorization Acts, $197,414,000, to remain available until expended. Family Housing Construction, ArmyFor expenses of family housing for the Army for construction, including acquisition, replacement, addition, expansion, extension, and alteration, as authorized by law, $273,236,000, to remain available until September 30, 2014: Provided, That the amount appropriated in this paragraph shall be for the projects and activities, and in the amounts, specified under the heading Family Housing Construction, Army in the table entitled Military Construction in the explanatory statement of managers to accompany this Act. Family Housing Operation and Maintenance, ArmyFor expenses of family housing for the Army for operation and maintenance, including debt payment, leasing, minor construction, principal and interest charges, and insurance premiums, as authorized by law, $523,418,000. Family Housing Construction, Navy and Marine CorpsFor expenses of family housing for the Navy and Marine Corps for construction, including acquisition, replacement, addition, expansion, extension, and alteration, as authorized by law, $146,569,000, to remain available until September 30, 2014:  Provided, That the amount appropriated in this paragraph shall be for the projects and activities, and in the amounts, specified under the heading Family Housing Construction, Navy and Marine Corps in the table entitled Military Construction in the explanatory statement of managers to accompany this Act. Family Housing Operation and Maintenance, Navy and Marine CorpsFor expenses of family housing for the Navy and Marine Corps for operation and maintenance, including debt payment, leasing, minor construction, principal and interest charges, and insurance premiums, as authorized by law, $368,540,000. Family Housing Construction, Air ForceFor expenses of family housing for the Air Force for construction, including acquisition, replacement, addition, expansion, extension, and alteration, as authorized by law, $66,101,000, to remain available until September 30, 2014:  Provided, That the amount appropriated in this paragraph shall be for the projects and activities, and in the amounts, specified under the heading Family Housing Construction, Air Force in the table entitled Military Construction in the explanatory statement of managers to accompany this Act. Family Housing Operation and Maintenance, Air ForceFor expenses of family housing for the Air Force for operation and maintenance, including debt payment, leasing, minor construction, principal and interest charges, and insurance premiums, as authorized by law, $502,936,000. Family Housing Construction, Defense-WideFor expenses of family housing for the activities and agencies of the Department of Defense (other than the military departments) for construction, including acquisition, replacement, addition, expansion, extension, and alteration, as authorized by law, $2,859,000, to remain available until September 30, 2014:  Provided, That the amount appropriated in this paragraph shall be for the projects and activities, and in the amounts, specified under the heading Family Housing Construction, Defense-Wide in the table entitled Military Construction in the explanatory statement of managers to accompany this Act. Family housing operation and maintenance, defense-WideFor expenses of family housing for the activities and agencies of the Department of Defense (other than the military departments) for operation and maintenance, leasing, and minor construction, as authorized by law, $49,214,000. Department of defense family housing improvement fundFor the Department of Defense Family Housing Improvement Fund, $2,600,000, to remain available until expended, for family housing initiatives undertaken pursuant to section 2883 of title 10, United States Code, providing alternative means of acquiring and improving military family housing and supporting facilities. Homeowners assistance fundFor the Homeowners Assistance Fund established by section 1013 of the Demonstration Cities and Metropolitan Development Act of 1966 (42 U.S.C. 3374), as amended by section 1001 of division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 194), $323,225,000, to remain available until expended. Chemical demilitarization construction, defense-WideFor expenses of construction, not otherwise provided for, necessary for the destruction of the United States stockpile of lethal chemical agents and munitions in accordance with section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521), and for the destruction of other chemical warfare materials that are not in the chemical weapon stockpile, as currently authorized by law, $151,541,000, to remain available until September 30, 2014, which shall be only for the Assembled Chemical Weapons Alternatives program: Provided, That the amount appropriated in this paragraph shall be for the projects and activities, and in the amounts, specified under the headings Chemical Demilitarization Construction, Defense-Wide in the table entitled Military Construction in the explanatory statement of managers to accompany this Act. Department of defense base closure account 1990For deposit into the Department of Defense Base Closure Account 1990, established by section 2906(a)(1) of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note), $496,768,000, to remain available until expended. Department of defense base closure account 2005For deposit into the Department of Defense Base Closure Account 2005, established by section 2906A(a)(1) of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note), $7,455,498,000, to remain available until expended: Provided, That the Department of Defense shall notify the Committees on Appropriations of both Houses of Congress 14 days prior to obligating an amount for a construction project that exceeds or reduces the amount identified for that project in the most recently submitted budget request for this account by 20 percent or $2,000,000, whichever is less: Provided further, That the previous proviso shall not apply to projects costing less than $5,000,000, except for those projects not previously identified in any budget submission for this account and exceeding the minor construction threshold under section 2805 of title 10, United States Code. Administrative provisions  
101.None of the funds made available in this title shall be expended for payments under a cost-plus-a-fixed-fee contract for construction, where cost estimates exceed $25,000, to be performed within the United States, except Alaska, without the specific approval in writing of the Secretary of Defense setting forth the reasons therefor.  
102.Funds made available in this title for construction shall be available for hire of passenger motor vehicles.  
103.Funds made available in this title for construction may be used for advances to the Federal Highway Administration, Department of Transportation, for the construction of access roads as authorized by section 210 of title 23, United States Code, when projects authorized therein are certified as important to the national defense by the Secretary of Defense.  
104.None of the funds made available in this title may be used to begin construction of new bases in the United States for which specific appropriations have not been made.  
105.None of the funds made available in this title shall be used for purchase of land or land easements in excess of 100 percent of the value as determined by the Army Corps of Engineers or the Naval Facilities Engineering Command, except: 
(1)where there is a determination of value by a Federal court; 
(2)purchases negotiated by the Attorney General or the designee of the Attorney General; 
(3)where the estimated value is less than $25,000; or (4) as otherwise determined by the Secretary of Defense to be in the public interest.  
106.None of the funds made available in this title shall be used to: 
(1)acquire land; 
(2)provide for site preparation; or 
(3)install utilities for any family housing, except housing for which funds have been made available in annual Acts making appropriations for military construction.  
107.None of the funds made available in this title for minor construction may be used to transfer or relocate any activity from one base or installation to another, without prior notification to the Committees on Appropriations of both Houses of Congress.  
108.None of the funds made available in this title may be used for the procurement of steel for any construction project or activity for which American steel producers, fabricators, and manufacturers have been denied the opportunity to compete for such steel procurement.  
109.None of the funds available to the Department of Defense for military construction or family housing during the current fiscal year may be used to pay real property taxes in any foreign nation.  
110.None of the funds made available in this title may be used to initiate a new installation overseas without prior notification to the Committees on Appropriations of both Houses of Congress.  
111.None of the funds made available in this title may be obligated for architect and engineer contracts estimated by the Government to exceed $500,000 for projects to be accomplished in Japan, in any North Atlantic Treaty Organization member country, or in countries bordering the Arabian Sea, unless such contracts are awarded to United States firms or United States firms in joint venture with host nation firms.  
112.None of the funds made available in this title for military construction in the United States territories and possessions in the Pacific and on Kwajalein Atoll, or in countries bordering the Arabian Sea, may be used to award any contract estimated by the Government to exceed $1,000,000 to a foreign contractor: Provided, That this section shall not be applicable to contract awards for which the lowest responsive and responsible bid of a United States contractor exceeds the lowest responsive and responsible bid of a foreign contractor by greater than 20 percent: Provided further, That this section shall not apply to contract awards for military construction on Kwajalein Atoll for which the lowest responsive and responsible bid is submitted by a Marshallese contractor.  
113.The Secretary of Defense is to inform the appropriate committees of both Houses of Congress, including the Committees on Appropriations, of the plans and scope of any proposed military exercise involving United States personnel 30 days prior to its occurring, if amounts expended for construction, either temporary or permanent, are anticipated to exceed $100,000.  
114.Not more than 20 percent of the funds made available in this title which are limited for obligation during the current fiscal year shall be obligated during the last two months of the fiscal year.  
115.Funds appropriated to the Department of Defense for construction in prior years shall be available for construction authorized for each such military department by the authorizations enacted into law during the current session of Congress.  
116.For military construction or family housing projects that are being completed with funds otherwise expired or lapsed for obligation, expired or lapsed funds may be used to pay the cost of associated supervision, inspection, overhead, engineering and design on those projects and on subsequent claims, if any.  
117.Notwithstanding any other provision of law, any funds made available to a military department or defense agency for the construction of military projects may be obligated for a military construction project or contract, or for any portion of such a project or contract, at any time before the end of the fourth fiscal year after the fiscal year for which funds for such project were made available, if the funds obligated for such project: (1) are obligated from funds available for military construction projects; and (2) do not exceed the amount appropriated for such project, plus any amount by which the cost of such project is increased pursuant to law.  
118. 
(a)The Secretary of Defense, in consultation with the Secretary of State, shall submit to the Committees on Appropriations of both Houses of Congress, by February 15 of each year, an annual report in unclassified and, if necessary, classified form, on actions taken by the Department of Defense and the Department of State during the previous fiscal year to encourage host countries to assume a greater share of the common defense burden of such countries and the United States.  
(b)The report under subsection (a) shall include a description of— 
(1)attempts to secure cash and in-kind contributions from host countries for military construction projects;  
(2)attempts to achieve economic incentives offered by host countries to encourage private investment for the benefit of the United States Armed Forces;  
(3)attempts to recover funds due to be paid to the United States by host countries for assets deeded or otherwise imparted to host countries upon the cessation of United States operations at military installations;  
(4)the amount spent by host countries on defense, in dollars and in terms of the percent of gross domestic product (GDP) of the host country; and  
(5)for host countries that are members of the North Atlantic Treaty Organization (NATO), the amount contributed to NATO by host countries, in dollars and in terms of the percent of the total NATO budget.  
(c)In this section, the term host country means other member countries of NATO, Japan, South Korea, and United States allies bordering the Arabian Sea. (including transfer of funds)  
119.In addition to any other transfer authority available to the Department of Defense, proceeds deposited to the Department of Defense Base Closure Account established by section 207(a)(1) of the Defense Authorization Amendments and Base Closure and Realignment Act (10 U.S.C. 2687 note) pursuant to section 207(a)(2)(C) of such Act, may be transferred to the account established by section 2906(a)(1) of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note), to be merged with, and to be available for the same purposes and the same time period as that account. 
(including transfer of funds)  
120.Subject to 30 days prior notification, or 14 days for a notification provided in an electronic medium pursuant to sections 480 and 2883, of title 10, United States Code, to the Committees on Appropriations of both Houses of Congress, such additional amounts as may be determined by the Secretary of Defense may be transferred to: 
(1)the Department of Defense Family Housing Improvement Fund from amounts appropriated for construction in Family Housing accounts, to be merged with and to be available for the same purposes and for the same period of time as amounts appropriated directly to the Fund; or 
(2)the Department of Defense Military Unaccompanied Housing Improvement Fund from amounts appropriated for construction of military unaccompanied housing in Military Construction accounts, to be merged with and to be available for the same purposes and for the same period of time as amounts appropriated directly to the Fund: Provided, That appropriations made available to the Funds shall be available to cover the costs, as defined in section 502(5) of the Congressional Budget Act of 1974, of direct loans or loan guarantees issued by the Department of Defense pursuant to the provisions of subchapter IV of chapter 169 of title 10, United States Code, pertaining to alternative means of acquiring and improving military family housing, military unaccompanied housing, and supporting facilities.  
121. 
(a)Not later than 60 days before issuing any solicitation for a contract with the private sector for military family housing the Secretary of the military department concerned shall submit to the Committees on Appropriations of both Houses of Congress the notice described in subsection (b).  
(b) 
(1)A notice referred to in subsection (a) is a notice of any guarantee (including the making of mortgage or rental payments) proposed to be made by the Secretary to the private party under the contract involved in the event of— 
(A)the closure or realignment of the installation for which housing is provided under the contract;  
(B)a reduction in force of units stationed at such installation; or  
(C)the extended deployment overseas of units stationed at such installation.  
(2)Each notice under this subsection shall specify the nature of the guarantee involved and assess the extent and likelihood, if any, of the liability of the Federal Government with respect to the guarantee. (including transfer of funds)  
122.In addition to any other transfer authority available to the Department of Defense, amounts may be transferred from the accounts established by sections 2906(a)(1) and 2906A(a)(1) of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note), to the fund established by section 1013(d) of the Demonstration Cities and Metropolitan Development Act of 1966 (42 U.S.C. 3374) to pay for expenses associated with the Homeowners Assistance Program incurred under 42 U.S.C. 3374(a)(1)(A). Any amounts transferred shall be merged with and be available for the same purposes and for the same time period as the fund to which transferred.  
123.Notwithstanding any other provision of law, funds made available in this title for operation and maintenance of family housing shall be the exclusive source of funds for repair and maintenance of all family housing units, including general or flag officer quarters: Provided, That not more than $35,000 per unit may be spent annually for the maintenance and repair of any general or flag officer quarters without 30 days prior notification, or 14 days for a notification provided in an electronic medium pursuant to sections 480 and 2883 of title 10, United States Code, to the Committees on Appropriations of both Houses of Congress, except that an after-the-fact notification shall be submitted if the limitation is exceeded solely due to costs associated with environmental remediation that could not be reasonably anticipated at the time of the budget submission: Provided further, That the Under Secretary of Defense (Comptroller) is to report annually to the Committees on Appropriations of both Houses of Congress all operation and maintenance expenditures for each individual general or flag officer quarters for the prior fiscal year.  
124.Amounts contained in the Ford Island Improvement Account established by subsection (h) of section 2814 of title 10, United States Code, are appropriated and shall be available until expended for the purposes specified in subsection (i)(1) of such section or until transferred pursuant to subsection (i)(3) of such section. 
(including transfer of funds)  
125.None of the funds made available in this title, or in any Act making appropriations for military construction which remain available for obligation, may be obligated or expended to carry out a military construction, land acquisition, or family housing project at or for a military installation approved for closure, or at a military installation for the purposes of supporting a function that has been approved for realignment to another installation, in 2005 under the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note), unless such a project at a military installation approved for realignment will support a continuing mission or function at that installation or a new mission or function that is planned for that installation, or unless the Secretary of Defense certifies that the cost to the United States of carrying out such project would be less than the cost to the United States of cancelling such project, or if the project is at an active component base that shall be established as an enclave or in the case of projects having multi-agency use, that another Government agency has indicated it will assume ownership of the completed project. The Secretary of Defense may not transfer funds made available as a result of this limitation from any military construction project, land acquisition, or family housing project to another account or use such funds for another purpose or project without the prior approval of the Committees on Appropriations of both Houses of Congress. This section shall not apply to military construction projects, land acquisition, or family housing projects for which the project is vital to the national security or the protection of health, safety, or environmental quality: Provided, That the Secretary of Defense shall notify the congressional defense committees within seven days of a decision to carry out such a military construction project. 
(including transfer of funds)  
126.During the 5-year period after appropriations available in this Act to the Department of Defense for military construction and family housing operation and maintenance and construction have expired for obligation, upon a determination that such appropriations will not be necessary for the liquidation of obligations or for making authorized adjustments to such appropriations for obligations incurred during the period of availability of such appropriations, unobligated balances of such appropriations may be transferred into the appropriation Foreign Currency Fluctuations, Construction, Defense, to be merged with and to be available for the same time period and for the same purposes as the appropriation to which transferred.  
127.None of the funds appropriated or otherwise made available in this title may be used for any action that is related to or promotes the expansion of the boundaries or size of the Pinon Canyon Maneuver Site, Colorado.  
128.Amounts appropriated or otherwise made available in an account funded under the headings in this title may be transferred among projects and activities within the account in accordance with the reprogramming guidelines for military construction and family housing construction contained in the explanatory statement of managers to accompany this Act and in the guidance for military construction reprogrammings and notifications contained in Department of Defense Financial Management Regulation 7000.14–R, Volume 3, Chapter 7, of December 1996, as in effect on the date of enactment of this Act.  
129.Of the funds made available in this title, the following accounts are hereby reduced in the following amounts to reflect adjusted inflation and bid savings projections: Military Construction, Army, $230,000,000; Military Construction, Navy and Marine Corps, $235,000,000; and Military Construction, Air Force, $64,091,000.  
130.Of the funds made available under the following headings in Public Law 110–329, the following amounts associated with unobligated balances are hereby rescinded: Military Construction, Army, $33,000,000; Military Construction, Navy and Marine Corps, $51,468,000; Military Construction, Defense-Wide, $93,268,000; Military Construction, Army National Guard, $33,000,000; and Military Construction, Air National Guard, $7,000,000.  
IIDepartment of veterans affairs 
Veterans benefits administration Compensation and pensions (including transfer of funds)For the payment of compensation benefits to or on behalf of veterans and a pilot program for disability examinations as authorized by section 107 and chapters 11, 13, 18, 51, 53, 55, and 61 of title 38, United States Code; pension benefits to or on behalf of veterans as authorized by chapters 15, 51, 53, 55, and 61 of title 38, United States Code; and burial benefits, the Reinstated Entitlement Program for Survivors, emergency and other officers' retirement pay, adjusted-service credits and certificates, payment of premiums due on commercial life insurance policies guaranteed under the provisions of title IV of the Servicemembers Civil Relief Act (50 U.S.C. App. 541 et seq.) and for other benefits as authorized by sections 107, 1312, 1977, and 2106, and chapters 23, 51, 53, 55, and 61 of title 38, United States Code, $47,396,106,000, to remain available until expended: Provided, That not to exceed $29,283,000 of the amount appropriated under this heading shall be reimbursed to General operating expenses, Medical support and compliance, and Information technology systems for necessary expenses in implementing the provisions of chapters 51, 53, and 55 of title 38, United States Code, the funding source for which is specifically provided as the “Compensation and pensions” appropriation: Provided further, That such sums as may be earned on an actual qualifying patient basis, shall be reimbursed to “Medical care collections fund” to augment the funding of individual medical facilities for nursing home care provided to pensioners as authorized. Readjustment benefitsFor the payment of readjustment and rehabilitation benefits to or on behalf of veterans as authorized by chapters 21, 30, 31, 33, 34, 35, 36, 39, 51, 53, 55, and 61 of title 38, United States Code, $9,232,369,000, to remain available until expended: Provided, That expenses for rehabilitation program services and assistance which the Secretary is authorized to provide under subsection (a) of section 3104 of title 38, United States Code, other than under paragraphs (1), (2), (5), and (11) of that subsection, shall be charged to this account. Veterans insurance and indemnitiesFor military and naval insurance, national service life insurance, servicemen's indemnities, service-disabled veterans insurance, and veterans mortgage life insurance as authorized by title 38, United States Code, chapters 19 and 21, $49,288,000, to remain available until expended. Veterans housing benefit program fundFor the cost of direct and guaranteed loans, such sums as may be necessary to carry out the program, as authorized by subchapters I through III of chapter 37 of title 38, United States Code: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That during fiscal year 2010, within the resources available, not to exceed $500,000 in gross obligations for direct loans are authorized for specially adapted housing loans. 
In addition, for administrative expenses to carry out the direct and guaranteed loan programs, $165,082,000. Vocational rehabilitation loans program account For the cost of direct loans, $29,000, as authorized by chapter 31 of title 38, United States Code: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That funds made available under this heading are available to subsidize gross obligations for the principal amount of direct loans not to exceed $2,298,000.In addition, for administrative expenses necessary to carry out the direct loan program, $328,000, which may be paid to the appropriation for General operating expenses. Native american veteran housing loan program accountFor administrative expenses to carry out the direct loan program authorized by subchapter V of chapter 37 of title 38, United States Code, $664,000. Guaranteed transitional housing loans for homeless veterans program accountFor the administrative expenses to carry out the guaranteed transitional housing loan program authorized by subchapter VI of chapter 20 of title 38, United States Code, not to exceed $750,000 of the amounts appropriated by this Act for “General operating expenses” and Medical support and compliance may be expended. Veterans health administration Medical services (including transfer of funds)For necessary expenses for furnishing, as authorized by law, inpatient and outpatient care and treatment to beneficiaries of the Department of Veterans Affairs and veterans described in section 1705(a) of title 38, United States Code, including care and treatment in facilities not under the jurisdiction of the Department, and including medical supplies and equipment, food services, and salaries and expenses of health care employees hired under title 38, United States Code, and aid to State homes as authorized by section 1741 of title 38, United States Code; $71,843,500,000, plus reimbursements, of which $37,136,000,000 shall become available on October 1, 2010, and shall remain available until September 30, 2011: Provided, That, of the amount made available under this heading for fiscal year 2010, not to exceed $1,015,000,000 shall remain available until September 30, 2011: Provided further, That, notwithstanding any other provision of law, the Secretary of Veterans Affairs shall establish a priority for the provision of medical treatment for veterans who have service-connected disabilities, lower income, or have special needs: Provided further, That, notwithstanding any other provision of law, the Secretary of Veterans Affairs shall give priority funding for the provision of basic medical benefits to veterans in enrollment priority groups 1 through 6: Provided further, That, notwithstanding any other provision of law, the Secretary of Veterans Affairs may authorize the dispensing of prescription drugs from Veterans Health Administration facilities to enrolled veterans with privately written prescriptions based on requirements established by the Secretary: Provided further, That the implementation of the program described in the previous proviso shall incur no additional cost to the Department of Veterans Affairs: Provided further, That for the Department of Defense/Department of Veterans Affairs Health Care Sharing Incentive Fund, as authorized by section 8111(d) of title 38, United States Code, a minimum of $15,000,000 shall remain available until expended for any purpose authorized by section 8111 of title 38, United States Code. Medical support and complianceFor necessary expenses in the administration of the medical, hospital, nursing home, domiciliary, construction, supply, and research activities, as authorized by law; administrative expenses in support of capital policy activities; and administrative and legal expenses of the Department for collecting and recovering amounts owed the Department as authorized under chapter 17 of title 38, United States Code, and the Federal Medical Care Recovery Act (42 U.S.C. 2651 et seq.); $10,237,000,000, plus reimbursements, of which $5,307,000,000 shall become available on October 1, 2010, and shall remain available until September 30, 2011: Provided, That, of the amount made available under this heading for fiscal year 2010, not to exceed $145,000,000 shall remain available until September 30, 2011. Medical facilitiesFor necessary expenses for the maintenance and operation of hospitals, nursing homes, and domiciliary facilities and other necessary facilities of the Veterans Health Administration; for administrative expenses in support of planning, design, project management, real property acquisition and disposition, construction, and renovation of any facility under the jurisdiction or for the use of the Department; for oversight, engineering, and architectural activities not charged to project costs; for repairing, altering, improving, or providing facilities in the several hospitals and homes under the jurisdiction of the Department, not otherwise provided for, either by contract or by the hire of temporary employees and purchase of materials; for leases of facilities; and for laundry services, $10,599,000,000, plus reimbursements, of which $5,740,000,000 shall become available on October 1, 2010, and shall remain available until September 30, 2011: Provided, That, of the amount made available under this heading for fiscal year 2010, not to exceed $145,000,000 shall remain available until September 30, 2011: Provided further, That, of the amount available for fiscal year 2010, $130,000,000 for non-recurring maintenance shall be allocated in a manner not subject to the Veterans Equitable Resource Allocation. Medical and prosthetic researchFor necessary expenses in carrying out programs of medical and prosthetic research and development as authorized by chapter 73 of title 38, United States Code, $581,000,000, plus reimbursements, shall remain available until September 30, 2011. National cemetery administrationFor necessary expenses of the National Cemetery Administration for operations and maintenance, not otherwise provided for, including uniforms or allowances therefor; cemeterial expenses as authorized by law; purchase of one passenger motor vehicle for use in cemeterial operations; hire of passenger motor vehicles; and repair, alteration or improvement of facilities under the jurisdiction of the National Cemetery Administration, $250,000,000, of which not to exceed $24,200,000 shall remain available until September 30, 2011. Departmental administration General operating expensesFor necessary operating expenses of the Department of Veterans Affairs, not otherwise provided for, including administrative expenses in support of Department-Wide capital planning, management and policy activities, uniforms, or allowances therefor; not to exceed $25,000 for official reception and representation expenses; hire of passenger motor vehicles; and reimbursement of the General Services Administration for security guard services, and the Department of Defense for the cost of overseas employee mail, $2,086,707,000: Provided, That expenses for services and assistance authorized under paragraphs (1), (2), (5), and (11) of section 3104(a) of title 38, United States Code, that the Secretary of Veterans Affairs determines are necessary to enable entitled veterans: (1) to the maximum extent feasible, to become employable and to obtain and maintain suitable employment; or (2) to achieve maximum independence in daily living, shall be charged to this account: Provided further, That the Veterans Benefits Administration shall be funded at not less than $1,689,207,000: Provided further, That of the funds made available under this heading, not to exceed $111,000,000 shall remain available until September 30, 2011: Provided further, That from the funds made available under this heading, the Veterans Benefits Administration may purchase (on a one-for-one replacement basis only) up to two passenger motor vehicles for use in operations of that Administration in Manila, Philippines. Information technology systemsFor necessary expenses for information technology systems and telecommunications support, including developmental information systems and operational information systems; for pay and associated costs; and for the capital asset acquisition of information technology systems, including management and related contractual costs of said acquisitions, including contractual costs associated with operations authorized by section 3109 of title 5, United States Code, $3,307,000,000, plus reimbursements, shall remain available until September 30, 2011: Provided, That none of the funds made available under this heading may be obligated until the Department of Veterans Affairs submits to the Committees on Appropriations of both Houses of Congress, and such Committees approve, a plan for expenditure that: (1) meets the capital planning and investment control review requirements established by the Office of Management and Budget; (2) complies with the Department of Veterans Affairs enterprise architecture; (3) conforms with an established enterprise life cycle methodology; and (4) complies with the acquisition rules, requirements, guidelines, and systems acquisition management practices of the Federal Government: Provided further, That not later than 30 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committees on Appropriations of both Houses of Congress a reprogramming base letter which sets forth, by project, the operations and maintenance costs, with salary expenses separately designated, and development costs to be carried out utilizing amounts made available under this heading: Provided further, That of the amounts made available under this heading, $800,485,000 may not be obligated or expended until the Secretary of Veterans Affairs or the Chief Information Officer of the Department of Veterans Affairs submits to the Committees on Appropriations of both Houses of Congress a certification of the amounts, in parts or in full, to be obligated and expended for each development project. Office of inspector generalFor necessary expenses of the Office of Inspector General, to include information technology, in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $109,000,000, of which $6,000,000 shall remain available until September 30, 2011. Construction, major projectsFor constructing, altering, extending, and improving any of the facilities, including parking projects, under the jurisdiction or for the use of the Department of Veterans Affairs, or for any of the purposes set forth in sections 316, 2404, 2406, 8102, 8103, 8106, 8108, 8109, 8110, and 8122 of title 38, United States Code, including planning, architectural and engineering services, construction management services, maintenance or guarantee period services costs associated with equipment guarantees provided under the project, services of claims analysts, offsite utility and storm drainage system construction costs, and site acquisition, where the estimated cost of a project is more than the amount set forth in section 8104(a)(3)(A) of title 38, United States Code, or where funds for a project were made available in a previous major project appropriation, $1,194,000,000, to remain available until expended, of which $16,000,000 shall be to make reimbursements as provided in section 13 of the Contract Disputes Act of 1978 (41 U.S.C. 612) for claims paid for contract disputes: Provided, That except for advance planning activities, including needs assessments which may or may not lead to capital investments, and other capital asset management related activities, including portfolio development and management activities, and investment strategy studies funded through the advance planning fund and the planning and design activities funded through the design fund, including needs assessments which may or may not lead to capital investments, and funds provided for the purchase of land for the National Cemetery Administration through the land acquisition line item, none of the funds made available under this heading shall be used for any project which has not been approved by the Congress in the budgetary process: Provided further, That funds made available under this heading for fiscal year 2010, for each approved project shall be obligated: (1) by the awarding of a construction documents contract by September 30, 2010; and (2) by the awarding of a construction contract by September 30, 2011: Provided further, That the Secretary of Veterans Affairs shall promptly submit to the Committees on Appropriations of both Houses of Congress a written report on any approved major construction project for which obligations are not incurred within the time limitations established above: Provided further, That of the funds made available under this heading, $933,030,000 shall be for the projects and activities, and in the amounts, specified under this heading in the explanatory statement of managers to accompany this Act. Construction, minor projectsFor constructing, altering, extending, and improving any of the facilities, including parking projects, under the jurisdiction or for the use of the Department of Veterans Affairs, including planning and assessments of needs which may lead to capital investments, architectural and engineering services, maintenance or guarantee period services costs associated with equipment guarantees provided under the project, services of claims analysts, offsite utility and storm drainage system construction costs, and site acquisition, or for any of the purposes set forth in sections 316, 2404, 2406, 8102, 8103, 8106, 8108, 8109, 8110, 8122, and 8162 of title 38, United States Code, where the estimated cost of a project is equal to or less than the amount set forth in section 8104(a)(3)(A) of title 38, United States Code, $703,000,000, to remain available until expended, along with unobligated balances of previous Construction, minor projects appropriations which are hereby made available for any project where the estimated cost is equal to or less than the amount set forth in such section: Provided, That funds made available under this heading shall be for: (1) repairs to any of the nonmedical facilities under the jurisdiction or for the use of the Department which are necessary because of loss or damage caused by any natural disaster or catastrophe; and (2) temporary measures necessary to prevent or to minimize further loss by such causes. Grants for construction of state extended care facilitiesFor grants to assist States to acquire or construct State nursing home and domiciliary facilities and to remodel, modify, or alter existing hospital, nursing home, and domiciliary facilities in State homes, for furnishing care to veterans as authorized by sections 8131 through 8137 of title 38, United States Code, $100,000,000, to remain available until expended. Grants for construction of state veterans cemeteriesFor grants to assist States in establishing, expanding, or improving State veterans cemeteries as authorized by section 2408 of title 38, United States Code, $46,000,000, to remain available until expended. Administrative provisions (including transfer of funds)  
201.Any appropriation for fiscal year 2010 for Compensation and pensions, Readjustment benefits, and Veterans insurance and indemnities may be transferred as necessary to any other of the mentioned appropriations: Provided, That before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and such Committees issue an approval, or absent a response, a period of 30 days has elapsed. 
(including transfer of funds)  
202.Amounts made available for the Department of Veterans Affairs for fiscal year 2010, in this Act or any other Act, under the Medical services, Medical support and compliance, and Medical facilities accounts may be transferred among the accounts: Provided, That any transfers between the Medical services and Medical support and compliance accounts of 1 percent or less of the total amount appropriated to the account in this or any other Act may take place subject to notification from the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress of the amount and purpose of the transfer: Provided further, That any transfers between the Medical services and Medical support and compliance accounts in excess of 1 percent, or exceeding the cumulative 1 percent for the fiscal year, may take place only after the Secretary requests from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued: Provided further, That any transfers to or from the Medical facilities account may take place only after the Secretary requests from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued.  
203.Appropriations available in this title for salaries and expenses shall be available for services authorized by section 3109 of title 5, United States Code, hire of passenger motor vehicles; lease of a facility or land or both; and uniforms or allowances therefore, as authorized by sections 5901 through 5902 of title 5, United States Code.  
204.No appropriations in this title (except the appropriations for Construction, major projects, and Construction, minor projects) shall be available for the purchase of any site for or toward the construction of any new hospital or home.  
205.No appropriations in this title shall be available for hospitalization or examination of any persons (except beneficiaries entitled to such hospitalization or examination under the laws providing such benefits to veterans, and persons receiving such treatment under sections 7901 through 7904 of title 5, United States Code, or the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.)), unless reimbursement of the cost of such hospitalization or examination is made to the Medical services account at such rates as may be fixed by the Secretary of Veterans Affairs.  
206.Appropriations available in this title for Compensation and pensions, Readjustment benefits, and Veterans insurance and indemnities shall be available for payment of prior year accrued obligations required to be recorded by law against the corresponding prior year accounts within the last quarter of fiscal year 2009.  
207.Appropriations available in this title shall be available to pay prior year obligations of corresponding prior year appropriations accounts resulting from sections 3328(a), 3334, and 3712(a) of title 31, United States Code, except that if such obligations are from trust fund accounts they shall be payable only from Compensation and pensions. 
(including transfer of funds)  
208.Notwithstanding any other provision of law, during fiscal year 2010, the Secretary of Veterans Affairs shall, from the National Service Life Insurance Fund under section 1920 of title 38, United States Code, the Veterans' Special Life Insurance Fund under section 1923 of title 38, United States Code, and the United States Government Life Insurance Fund under section 1955 of title 38, United States Code, reimburse the General operating expenses and Information technology systems accounts for the cost of administration of the insurance programs financed through those accounts: Provided, That reimbursement shall be made only from the surplus earnings accumulated in such an insurance program during fiscal year 2010 that are available for dividends in that program after claims have been paid and actuarially determined reserves have been set aside: Provided further, That if the cost of administration of such an insurance program exceeds the amount of surplus earnings accumulated in that program, reimbursement shall be made only to the extent of such surplus earnings: Provided further, That the Secretary shall determine the cost of administration for fiscal year 2010 which is properly allocable to the provision of each such insurance program and to the provision of any total disability income insurance included in that insurance program.  
209.Amounts deducted from enhanced-use lease proceeds to reimburse an account for expenses incurred by that account during a prior fiscal year for providing enhanced-use lease services, may be obligated during the fiscal year in which the proceeds are received. 
(including transfer of funds)  
210.Funds available in this title or funds for salaries and other administrative expenses shall also be available to reimburse the Office of Resolution Management of the Department of Veterans Affairs and the Office of Employment Discrimination Complaint Adjudication under section 319 of title 38, United States Code, for all services provided at rates which will recover actual costs but not exceed $35,257,000 for the Office of Resolution Management and $3,287,000 for the Office of Employment and Discrimination Complaint Adjudication: Provided, That payments may be made in advance for services to be furnished based on estimated costs: Provided further, That amounts received shall be credited to the General operating expenses and Information technology systems accounts for use by the office that provided the service.  
211.No appropriations in this title shall be available to enter into any new lease of real property if the estimated annual rental cost is more than $1,000,000, unless the Secretary submits a report which the Committees on Appropriations of both Houses of Congress approve within 30 days following the date on which the report is received.  
212.No funds of the Department of Veterans Affairs shall be available for hospital care, nursing home care, or medical services provided to any person under chapter 17 of title 38, United States Code, for a non-service-connected disability described in section 1729(a)(2) of such title, unless that person has disclosed to the Secretary of Veterans Affairs, in such form as the Secretary may require, current, accurate third-party reimbursement information for purposes of section 1729 of such title: Provided, That the Secretary may recover, in the same manner as any other debt due the United States, the reasonable charges for such care or services from any person who does not make such disclosure as required: Provided further, That any amounts so recovered for care or services provided in a prior fiscal year may be obligated by the Secretary during the fiscal year in which amounts are received. 
(including transfer of funds)  
213.Notwithstanding any other provision of law, proceeds or revenues derived from enhanced-use leasing activities (including disposal) may be deposited into the Construction, major projects and Construction, minor projects accounts and be used for construction (including site acquisition and disposition), alterations, and improvements of any medical facility under the jurisdiction or for the use of the Department of Veterans Affairs. Such sums as realized are in addition to the amount provided for in Construction, major projects and Construction, minor projects.  
214.Amounts made available under Medical services are available— 
(1)for furnishing recreational facilities, supplies, and equipment; and  
(2)for funeral expenses, burial expenses, and other expenses incidental to funerals and burials for beneficiaries receiving care in the Department. (including transfer of funds)  
215.Such sums as may be deposited to the Medical Care Collections Fund pursuant to section 1729A of title 38, United States Code, may be transferred to Medical services, to remain available until expended for the purposes of that account.  
216.The Secretary of Veterans Affairs may enter into agreements with Indian tribes and tribal organizations which are party to the Alaska Native Health Compact with the Indian Health Service, and Indian tribes and tribal organizations serving rural Alaska which have entered into contracts with the Indian Health Service under the Indian Self Determination and Educational Assistance Act, to provide healthcare, including behavioral health and dental care. The Secretary shall require participating veterans and facilities to comply with all appropriate rules and regulations, as established by the Secretary. The term rural Alaska shall mean those lands sited within the external boundaries of the Alaska Native regions specified in sections 7(a)(1)–(4) and (7)–(12) of the Alaska Native Claims Settlement Act, as amended (43 U.S.C. 1606), and those lands within the Alaska Native regions specified in sections 7(a)(5) and 7(a)(6) of the Alaska Native Claims Settlement Act, as amended (43 U.S.C. 1606), which are not within the boundaries of the Municipality of Anchorage, the Fairbanks North Star Borough, the Kenai Peninsula Borough or the Matanuska Susitna Borough. 
(including transfer of funds)  
217.Such sums as may be deposited to the Department of Veterans Affairs Capital Asset Fund pursuant to section 8118 of title 38, United States Code, may be transferred to the Construction, major projects and Construction, minor projects accounts, to remain available until expended for the purposes of these accounts.  
218.None of the funds made available in this title may be used to implement any policy prohibiting the Directors of the Veterans Integrated Services Networks from conducting outreach or marketing to enroll new veterans within their respective Networks.  
219.The Secretary of Veterans Affairs shall submit to the Committees on Appropriations of both Houses of Congress a quarterly report on the financial status of the Veterans Health Administration. 
(including transfer of funds)  
220.Amounts made available under the Medical services, Medical support and compliance, Medical facilities, General operating expenses, and National Cemetery Administration accounts for fiscal year 2010, may be transferred to or from the Information technology systems account: Provided, That before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued.  
221.Amounts made available for the Information technology systems account may be transferred between projects: Provided, That no project may be increased or decreased by more than $1,000,000 of cost prior to submitting a request to the Committees on Appropriations of both Houses of Congress to make the transfer and an approval is issued, or absent a response, a period of 30 days has elapsed.  
222. 
(a)Upon a determination by the Secretary of Veterans Affairs that such action is in the national interest, and will have a direct benefit for veterans through increased access to treatment, the Secretary of Veterans Affairs may transfer not more than $5,000,000 to the Secretary of Health and Human Services for the Graduate Psychology Education Program, which includes treatment of veterans, to support increased training of psychologists skilled in the treatment of post-traumatic stress disorder, traumatic brain injury, and related disorders.  
(b)The Secretary of Health and Human Services may only use funds transferred under this section for the purposes described in subsection (a).  
(c)The Secretary of Veterans Affairs shall notify Congress of any such transfer of funds under this section.  
223.None of the funds appropriated or otherwise made available by this Act or any other Act for the Department of Veterans Affairs may be used in a manner that is inconsistent with— 
(1)section 842 of the Transportation, Treasury, Housing and Urban Development, the Judiciary, the District of Columbia, and Independent Agencies Appropriations Act, 2006 (Public Law 109–115; 119 Stat. 2506); or  
(2)section 8110(a)(5) of title 38, United States Code.  
224.Of the amounts made available to the Department of Veterans Affairs for fiscal year 2010, in this Act or any other Act, under the Medical facilities account for non-recurring maintenance, not more than 20 percent of the funds made available shall be obligated during the last 2 months of that fiscal year: Provided, That the Secretary may waive this requirement after providing written notice to the Committees on Appropriations of both Houses of Congress.  
225.Section 1925(d)(3) of title 38, United States Code, is amended by striking appropriation General Operating Expenses, Department of Veterans Affairs and inserting appropriations for General Operating Expenses and Information Technology Systems, Department of Veterans Affairs.  
226.Section 1922(a) of title 38, United States Code, is amended by striking administrative costs to the Government for the costs of and inserting administrative support financed by the appropriations for General Operating Expenses, Department of Veterans Affairs and Information Technology Systems, Department of Veterans Affairs for.  
227. 
(a)Effective October 1, 2010, the North Chicago Veterans Affairs Medical Center located in Lake County, Illinois, shall be known and designated as the Captain James A. Lovell Federal Health Care Center.  
(b)Any reference to the medical center referred to in subsection (a) in any law, regulation, map, document, record, or other paper of the United States shall be considered to be a reference to the Captain James A. Lovell Federal Health Care Center.  
228.Section 315(b) of title 38, United States Code, is amended by striking December 31, 2009 and inserting December 31, 2010.  
229.Section 1714(c) of title 38, United States Code is amended— 
(1)in paragraph (1), by striking and at the end;  
(2)in paragraph (2), by striking the period and inserting ; and; and  
(3)by adding at the end the following new paragraph: 
 
(3)service dogs trained for the aid of persons with mental illnesses, including post-traumatic stress disorder, to veterans with such illnesses who are enrolled under section 1705 of this title. .  
230. 
(a)The Department of Veterans Affairs Medical Center in Louisville, Kentucky, and any successor to such medical center, shall after the date of the enactment of this Act be known and designated as the Robley Rex Department of Veterans Affairs Medical Center.  
(b)Any reference in any law, regulation, map, document, record, or other paper of the United States to the medical center referred to in subsection (a) shall be considered to be a reference to the Robley Rex Department of Veterans Affairs Medical Center.  
231. 
(a)Section 2703(b) of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120 Stat. 469), as amended by section 231 of the Military Construction and Veterans Affairs and Related Agencies Appropriations Act, 2009 (division E of Public Law 110–329; 122 Stat. 3713), is further amended by inserting after the City of Gulfport the following: , or its urban renewal agency,.  
(b)The Secretary of Veterans Affairs shall take appropriate actions to modify the quitclaim deeds executed to effectuate the conveyance authorized by section 2703 of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006, in order to accurately reflect and memorialize the amendment made by subsection (a).  
232.Of the amounts appropriated or otherwise made available by this title, the Secretary may execute $5,000,000 for cooperative agreements with State and local government entities or their designees with a demonstrated record of serving veterans to conduct outreach to ensure that veterans in underserved areas receive the care and benefits for which they are eligible.  
IIIRelated Agencies 
American battle monuments commission Salaries and expensesFor necessary expenses, not otherwise provided for, of the American Battle Monuments Commission, including the acquisition of land or interest in land in foreign countries; purchases and repair of uniforms for caretakers of national cemeteries and monuments outside of the United States and its territories and possessions; rent of office and garage space in foreign countries; purchase (one-for-one replacement basis only) and hire of passenger motor vehicles; not to exceed $7,500 for official reception and representation expenses; and insurance of official motor vehicles in foreign countries, when required by law of such countries, $62,675,000, to remain available until expended. Foreign currency fluctuations accountFor necessary expenses, not otherwise provided for, of the American Battle Monuments Commission, such sums as may be necessary, to remain available until expended, for purposes authorized by section 2109 of title 36, United States Code. United states court of appeals for veterans claims Salaries and expensesFor necessary expenses for the operation of the United States Court of Appeals for Veterans Claims as authorized by sections 7251 through 7298 of title 38, United States Code, $27,115,000, of which $1,820,000 shall be available for the purpose of providing financial assistance as described, and in accordance with the process and reporting procedures set forth, under this heading in Public Law 102–229. Department of defense—Civil Cemeterial expenses, army Salaries and expensesFor necessary expenses, as authorized by law, for maintenance, operation, and improvement of Arlington National Cemetery and Soldiers' and Airmen's Home National Cemetery, including the purchase of two passenger motor vehicles for replacement only, and not to exceed $1,000 for official reception and representation expenses, $39,850,000, to remain available until expended: Provided, That none of the funds available under this heading shall be for construction of a perimeter wall at Arlington National Cemetery. In addition, such sums as may be necessary for parking maintenance, repairs and replacement, to be derived from the Lease of Department of Defense Real Property for Defense Agencies account. 
Funds appropriated under this Act may be provided to Arlington County, Virginia, for the relocation of the federally-owned water main at Arlington National Cemetery making additional land available for ground burials. Armed forces retirement home Trust fundFor expenses necessary for the Armed Forces Retirement Home to operate and maintain the Armed Forces Retirement Home—Washington, District of Columbia, and the Armed Forces Retirement Home—Gulfport, Mississippi, to be paid from funds available in the Armed Forces Retirement Home Trust Fund, $134,000,000, of which $72,000,000 shall remain available until expended for construction and renovation of the physical plants at the Armed Forces Retirement Home—Washington, District of Columbia, and the Armed Forces Retirement Home—Gulfport, Mississippi.  
IVOverseas Contingency Operations 
Department of Defense Military construction, armyFor an additional amount for Military Construction, Army, $924,484,000, to remain available until September 30, 2012: Provided, That the amount appropriated in this paragraph shall be for the projects and activities, and in the amounts, specified under the headings Army in the table entitled Overseas Contingency Operations in the explanatory statement of managers to accompany this Act. Military construction, air forceFor an additional amount for Military Construction, Air Force, $474,500,000, to remain available until September 30, 2012: Provided, That the amount appropriated in this paragraph shall be for the projects and activities, and in the amounts, specified under the headings Air Force in the table entitled Overseas Contingency Operations in the explanatory statement of managers to accompany this Act. Administrative provision  
401.Amounts appropriated or otherwise made available by this title are designated as being for overseas deployments and other activities pursuant to sections 401(c)(4) and 423(a)(1) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010.  
VGeneral Provisions 
501.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.  
502.Such sums as may be necessary for fiscal year 2010 for pay raises for programs funded by this Act shall be absorbed within the levels appropriated in this Act.  
503.None of the funds made available in this Act may be used for any program, project, or activity, when it is made known to the Federal entity or official to which the funds are made available that the program, project, or activity is not in compliance with any Federal law relating to risk assessment, the protection of private property rights, or unfunded mandates.  
504.No part of any funds appropriated in this Act shall be used by an agency of the executive branch, other than for normal and recognized executive-legislative relationships, for publicity or propaganda purposes, and for the preparation, distribution, or use of any kit, pamphlet, booklet, publication, radio, television, or film presentation designed to support or defeat legislation pending before Congress, except in presentation to Congress itself.  
505.All departments and agencies funded under this Act are encouraged, within the limits of the existing statutory authorities and funding, to expand their use of E-Commerce technologies and procedures in the conduct of their business practices and public service activities.  
506.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government except pursuant to a transfer made by, or transfer authority provided in, this or any other appropriations Act.  
507.Unless stated otherwise, all reports and notifications required by this Act shall be submitted to the Subcommittee on Military Construction and Veterans Affairs, and Related Agencies of the Committee on Appropriations of the House of Representatives and the Subcommittee on Military Construction and Veterans Affairs, and Related Agencies of the Committee on Appropriations of the Senate.  
508.None of the funds made available in this Act may be used for a project or program named for an individual serving as a Member, Delegate, or Resident Commissioner of the United States House of Representatives.  
509.None of the funds made available in this Act may be used for the processing of new enhanced-use leases at the National Homes for Disabled Volunteer Soldiers located in Milwaukee, Wisconsin.  
510. 
(a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public website of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest.  
(b)Subsection (a) shall not apply to a report if— 
(1)the public posting of the report compromises national security; or  
(2)the report contains confidential or proprietary information.  
(c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days.  
511.None of the funds made available in this division or any other division in this Act may be distributed to the Association of Community Organizations for Reform Now (ACORN) or its subsidiaries. 
This division may be cited as the Military Construction and Veterans Affairs and Related Agencies Appropriations Act, 2010.  
FDEPARTMENT OF STATE, FOREIGN OPERATIONS, AND RELATED PROGRAMS APPROPRIATIONS ACT, 2010 
IDepartment of State and Related Agency 
Department of state Administration of foreign affairs Diplomatic and consular programs (including transfer of funds)For necessary expenses of the Department of State and the Foreign Service not otherwise provided for, $8,227,000,000, of which $1,586,214,000 is for Worldwide Security Protection (to remain available until expended): Provided, That the Secretary of State may transfer up to $137,600,000 of the total funds made available under this heading to any other appropriation of any department or agency of the United States, upon the concurrence of the head of such department or agency, to support operations in and assistance for Afghanistan and to carry out the provisions of the Foreign Assistance Act of 1961: Provided further, That funds made available under this heading shall be allocated as follows: 
(1)Human resourcesFor necessary expenses for training, human resources management, and salaries, including employment without regard to civil service and classification laws of persons on a temporary basis (not to exceed $700,000), as authorized by section 801 of the United States Information and Educational Exchange Act of 1948, $2,667,130,000 to remain available until September 30, 2011, of which not less than $138,075,000 shall be available only for public diplomacy American salaries, and $220,840,000 is for Worldwide Security Protection and shall remain available until expended: Provided, That the Secretary of State shall submit to the Committees on Appropriations, concurrent with the fiscal year 2011 congressional budget justification materials, a strategy described in the joint explanatory statement of the committee of conference (hereafter joint explanatory statement) accompanying this Act for projected personnel requirements for the United States Department of State over the next 3 fiscal years.  
(2)Overseas programsFor necessary expenses for the regional bureaus of the Department of State and overseas activities as authorized by law, $2,495,158,000, to remain available until September 30, 2011, of which not less than $381,800,000 shall be available only for public diplomacy international information programs.  
(3)Diplomatic policy and supportFor necessary expenses for the functional bureaus of the Department of State including representation to certain international organizations in which the United States participates pursuant to treaties ratified pursuant to the advice and consent of the Senate or specific Acts of Congress, general administration, and arms control, nonproliferation and disarmament activities as authorized, $892,012,000, to remain available until September 30, 2011.  
(4)Security programsFor necessary expenses for security activities, $2,172,700,000, to remain available until September 30, 2011, of which $1,365,374,000 is for Worldwide Security Protection and shall remain available until expended.  
(5)Fees and payments collectedIn addition to amounts otherwise made available under this heading— 
(A)not to exceed $1,653,305 shall be derived from fees collected from other executive agencies for lease or use of facilities located at the International Center in accordance with section 4 of the International Center Act, and, in addition, as authorized by section 5 of such Act, $490,000, to be derived from the reserve authorized by that section, to be used for the purposes set out in that section;  
(B)as authorized by section 810 of the United States Information and Educational Exchange Act, not to exceed $6,000,000, to remain available until expended, may be credited to this appropriation from fees or other payments received from English teaching, library, motion pictures, and publication programs and from fees from educational advising and counseling and exchange visitor programs; and  
(C)not to exceed $15,000, which shall be derived from reimbursements, surcharges and fees for use of Blair House facilities.  
(6)Transfer, reprogramming, and spending plan 
(A)Notwithstanding any provision of this Act, funds may be reprogrammed within and between subsections under this heading subject to section 7015 of this Act.  
(B)Of the amount made available under this heading, not to exceed $10,000,000 may be transferred to, and merged with, funds made available by this Act under the heading Emergencies in the Diplomatic and Consular Service, to be available only for emergency evacuations and rewards, as authorized.  
(C)Funds appropriated under this heading are available for acquisition by exchange or purchase of passenger motor vehicles as authorized by law and, pursuant to 31 U.S.C. 1108(g), for the field examination of programs and activities in the United States funded from any account contained in this title.  
(D)Not later than 45 days after the enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations a report detailing planned expenditures for funds appropriated under this heading. Civilian stabilization initiativeFor necessary expenses to support, maintain, mobilize, and deploy a civilian response corps in coordination with the United States Agency for International Development (USAID), and for related reconstruction and stabilization assistance to prevent or respond to conflict or civil strife in foreign countries or regions, or to enable transition from such strife, $120,000,000, to remain available until expended: Provided, That funds made available under this heading may be made available in fiscal year 2010 to provide administrative expenses for the Office of the Coordinator for Reconstruction and Stabilization: Provided further, That notwithstanding any other provision of law and following consultation with the Committees on Appropriations, the President may exercise transfer authorities contained in the Foreign Assistance Act of 1961 for reconstruction and stabilization assistance managed by the Office of the Coordinator for Reconstruction and Stabilization only to support an actively deployed Civilian Response Corps, subject to the regular notification procedures of the Committees on Appropriations: Provided further, That of the funds appropriated under this heading, $10,000,000 shall be withheld from obligation until the Secretary of State reports to the Committees on Appropriations that the Department of State has signed a memorandum of understanding with the Department of Defense relating to the provision of airlift for deployment of Civilian Response Corps personnel and equipment: Provided further, That not later than 45 days after enactment of this Act, the Secretary of State and the USAID Administrator shall submit a coordinated joint spending plan for funds made available under this heading and under the heading Civilian Stabilization Initiative in title II of this Act. Capital investment fundFor necessary expenses of the Capital Investment Fund, $139,000,000, to remain available until expended, as authorized: Provided, That section 135(e) of Public Law 103–236 shall not apply to funds available under this heading. Office of inspector generalFor necessary expenses of the Office of Inspector General, $100,000,000, notwithstanding section 209(a)(1) of the Foreign Service Act of 1980 (Public Law 96–465), as it relates to post inspections, of which $23,000,000 shall be for the Special Inspector General for Iraq Reconstruction for reconstruction oversight, and $23,000,000 shall be for the Special Inspector General for Afghanistan Reconstruction for reconstruction oversight. Educational and cultural exchange programsFor expenses of educational and cultural exchange programs, as authorized, $635,000,000, to remain available until expended: Provided, That not to exceed $5,000,000, to remain available until expended, may be credited to this appropriation from fees or other payments received from or in connection with English teaching, educational advising and counseling programs, and exchange visitor programs as authorized. Representation allowancesFor representation allowances as authorized, $8,175,000. Protection of foreign missions and officialsFor expenses, not otherwise provided, to enable the Secretary of State to provide for extraordinary protective services, as authorized, $28,000,000, to remain available until September 30, 2011. Embassy security, construction, and maintenanceFor necessary expenses for carrying out the Foreign Service Buildings Act of 1926 (22 U.S.C. 292–303), preserving, maintaining, repairing, and planning for buildings that are owned or directly leased by the Department of State, renovating, in addition to funds otherwise available, the Harry S Truman Building, and carrying out the Diplomatic Security Construction Program as authorized, $876,850,000, to remain available until expended as authorized, of which not to exceed $25,000 may be used for domestic and overseas representation as authorized: Provided, That none of the funds appropriated in this paragraph shall be available for acquisition of furniture, furnishings, or generators for other departments and agencies.In addition, for the costs of worldwide security upgrades, acquisition, and construction as authorized, $847,300,000, to remain available until expended: Provided, That not later than 45 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations the proposed allocation of funds made available under this heading and the actual and anticipated proceeds of sales for all projects in fiscal year 2010. Emergencies in the diplomatic and consular service (including transfer of funds)For necessary expenses to enable the Secretary of State to meet unforeseen emergencies arising in the Diplomatic and Consular Service, $10,000,000, to remain available until expended as authorized, of which not to exceed $1,000,000 may be transferred to, and merged with, funds appropriated by this Act under the heading Repatriation Loans Program Account, subject to the same terms and conditions. Buying power maintenance accountTo offset adverse fluctuations in foreign currency exchange rates and/or overseas wage and price changes, as authorized by section 24(b) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2696(b)), $8,500,000, to remain available until expended. Repatriation loans program account (including transfer of funds)For the cost of direct loans, $739,000, as authorized: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974.In addition, for administrative expenses necessary to carry out the direct loan program, $711,000, which may be transferred to, and merged with, funds made available under the heading Diplomatic and Consular Programs. payment to the american institute in taiwanFor necessary expenses to carry out the Taiwan Relations Act (Public Law 96–8), $21,174,000. Payment to the foreign service retirement and disability fundFor payment to the Foreign Service Retirement and Disability Fund, as authorized, $158,900,000. International organizations Contributions to international organizationsFor necessary expenses, not otherwise provided for, to meet annual obligations of membership in international multilateral organizations, pursuant to treaties ratified pursuant to the advice and consent of the Senate, conventions or specific Acts of Congress, $1,682,500,000: Provided, That the Secretary of State shall, at the time of the submission of the President's budget to Congress under section 1105(a) of title 31, United States Code, transmit to the Committees on Appropriations the most recent biennial budget prepared by the United Nations for the operations of the United Nations: Provided further, That the Secretary of State shall notify the Committees on Appropriations at least 15 days in advance (or in an emergency, as far in advance as is practicable) of any United Nations action to increase funding for any United Nations program without identifying an offsetting decrease elsewhere in the United Nations budget: Provided further, That any payment of arrearages under this heading shall be directed toward activities that are mutually agreed upon by the United States and the respective international organization: Provided further, That none of the funds appropriated under this heading shall be available for a United States contribution to an international organization for the United States share of interest costs made known to the United States Government by such organization for loans incurred on or after October 1, 1984, through external borrowings. Contributions for international peacekeeping activitiesFor necessary expenses to pay assessed and other expenses of international peacekeeping activities directed to the maintenance or restoration of international peace and security, $2,125,000,000, of which 15 percent shall remain available until September 30, 2011: Provided, That none of the funds made available by this Act shall be obligated or expended for any new or expanded United Nations peacekeeping mission unless, at least 15 days in advance of voting for the new or expanded mission in the United Nations Security Council (or in an emergency as far in advance as is practicable): (1) the Committees on Appropriations are notified of the estimated cost and length of the mission, the national interest that will be served, the planned exit strategy, and that the United Nations has taken appropriate measures to prevent United Nations employees, contractor personnel, and peacekeeping forces serving in the mission from trafficking in persons, exploiting victims of trafficking, or committing acts of illegal sexual exploitation, and to hold accountable individuals who engage in such acts while participating in the peacekeeping mission, including the prosecution in their home countries of such individuals in connection with such acts; and (2) notification pursuant to section 7015 of this Act is submitted, and the procedures therein followed, setting forth the source of funds that will be used to pay for the cost of the new or expanded mission: Provided further, That funds shall be available for peacekeeping expenses unless the Secretary of State determines that American manufacturers and suppliers are not being given opportunities to provide equipment, services, and material for United Nations peacekeeping activities equal to those being given to foreign manufacturers and suppliers. International CommissionsFor necessary expenses, not otherwise provided for, to meet obligations of the United States arising under treaties, or specific Acts of Congress, as follows: International boundary and water commission, united states and mexicoFor necessary expenses for the United States Section of the International Boundary and Water Commission, United States and Mexico, and to comply with laws applicable to the United States Section, including not to exceed $6,000 for representation; as follows: Salaries and expensesFor salaries and expenses, not otherwise provided for, $33,000,000. ConstructionFor detailed plan preparation and construction of authorized projects, $43,250,000, to remain available until expended, as authorized. American sections, international commissionsFor necessary expenses, not otherwise provided, for the International Joint Commission and the International Boundary Commission, United States and Canada, as authorized by treaties between the United States and Canada or Great Britain, and the Border Environment Cooperation Commission as authorized by Public Law 103–182, $12,608,000: Provided, That of the amount provided under this heading for the International Joint Commission, $9,000 may be made available for representation expenses. International fisheries commissionsFor necessary expenses for international fisheries commissions, not otherwise provided for, as authorized by law, $53,976,000: Provided, That the United States share of such expenses may be advanced to the respective commissions pursuant to 31 U.S.C. 3324: Provided further, That in addition to other funds available for such purposes, funds available under this heading may be used to make payments necessary to fulfill the United States’ obligations under the Pacific Salmon Treaty. Related agency Broadcasting board of governors International broadcasting operationsFor necessary expenses to enable the Broadcasting Board of Governors (BBG), as authorized, to carry out international communication activities, including the purchase, rent, construction, and improvement of facilities for radio and television transmission and reception and purchase, lease, and installation of necessary equipment for radio and television transmission and reception to Cuba, and to make and supervise grants for radio and television broadcasting to the Middle East, $733,788,000, of which not more than $5,500,000 may be made available for non-salary and benefits expenses for TV Marti broadcasts to Cuba: Provided, That of the total amount in this heading, not to exceed $16,000 may be used for official receptions within the United States as authorized, not to exceed $35,000 may be used for representation abroad as authorized, and not to exceed $39,000 may be used for official reception and representation expenses of Radio Free Europe/Radio Liberty: Provided further, That the authority provided by section 504(c) of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107-228; 22 U.S.C. 6206 note) shall remain in effect through September 30, 2010: Provided further, That not later than 45 days after enactment of this Act, the BBG shall report to the Committees on Appropriations that all BBG language services and grantees, including the broadcasters to the Middle East, Afghanistan, and Pakistan, have processes and policies, including appropriate management and editorial controls, to require that programming abide by the standards and principles set forth in the United States International Broadcasting Act of 1994 (22 U.S.C. 6202(a) and (b)) and the relevant journalistic code of ethics, and not provide an open platform for terrorists or those who support terrorists: Provided further, That the BBG shall notify the Committees on Appropriations within 15 days of any determination by the Board that any of its broadcast entities, including its grantee organizations, was found to be in violation of the principles, standards, or journalistic code of ethics referenced in the previous proviso: Provided further, That in addition to funds made available under this heading, and notwithstanding any other provision of law, up to $2,000,000 in receipts from advertising and revenue from business ventures, up to $500,000 in receipts from cooperating international organizations, and up to $1,000,000 in receipts from privatization efforts of the Voice of America and the International Broadcasting Bureau, to remain available until expended for carrying out authorized purposes. Broadcasting capital improvementsFor the purchase, rent, construction, and improvement of facilities for radio and television transmission and reception, and purchase and installation of necessary equipment for radio and television transmission and reception as authorized, $12,622,000, to remain available until expended, as authorized. Related programs The asia foundationFor a grant to The Asia Foundation, as authorized by The Asia Foundation Act (22 U.S.C. 4402), $19,000,000, to remain available until expended, as authorized. United States Institute of PeaceFor necessary expenses of the United States Institute of Peace, as authorized by the United States Institute of Peace Act, $49,220,000, to remain available until September 30, 2011, of which up to $15,000,000 may be used for construction activities. Center for Middle Eastern-Western Dialogue Trust FundFor necessary expenses of the Center for Middle Eastern-Western Dialogue Trust Fund, the total amount of the interest and earnings accruing to such Fund on or before September 30, 2010, to remain available until expended. Eisenhower exchange fellowship programFor necessary expenses of Eisenhower Exchange Fellowships, Incorporated, as authorized by sections 4 and 5 of the Eisenhower Exchange Fellowship Act of 1990 (20 U.S.C. 5204–5205), all interest and earnings accruing to the Eisenhower Exchange Fellowship Program Trust Fund on or before September 30, 2010, to remain available until expended: Provided, That none of the funds appropriated herein shall be used to pay any salary or other compensation, or to enter into any contract providing for the payment thereof, in excess of the rate authorized by 5 U.S.C. 5376; or for purposes which are not in accordance with OMB Circulars A–110 (Uniform Administrative Requirements) and A–122 (Cost Principles for Non-profit Organizations), including the restrictions on compensation for personal services. Israeli arab scholarship programFor necessary expenses of the Israeli Arab Scholarship Program, as authorized by section 214 of the Foreign Relations Authorization Act, Fiscal Years 1992 and 1993 (22 U.S.C. 2452), all interest and earnings accruing to the Israeli Arab Scholarship Fund on or before September 30, 2010, to remain available until expended. East-West centerTo enable the Secretary of State to provide for carrying out the provisions of the Center for Cultural and Technical Interchange Between East and West Act of 1960, by grant to the Center for Cultural and Technical Interchange Between East and West in the State of Hawaii, $23,000,000: Provided, That none of the funds appropriated herein shall be used to pay any salary, or enter into any contract providing for the payment thereof, in excess of the rate authorized by 5 U.S.C. 5376. National Endowment for DemocracyFor grants made by the Department of State to the National Endowment for Democracy, as authorized by the National Endowment for Democracy Act, $118,000,000, to remain available until expended, of which $100,000,000 shall be allocated in the traditional and customary manner, including for the core institutes, and $18,000,000 shall be for democracy, human rights, and rule of law programs: Provided, That the President of the National Endowment for Democracy shall provide to the Committees on Appropriations not later than 45 days after the date of enactment of this Act a report on the proposed uses of funds under this heading on a regional and country basis. Other commissions Commission for the Preservation of America's Heritage Abroad Salaries and expensesFor necessary expenses for the Commission for the Preservation of America's Heritage Abroad, $635,000, as authorized by section 1303 of Public Law 99–83. United States Commission on International Religious Freedom Salaries and expensesFor necessary expenses for the United States Commission on International Religious Freedom, as authorized by title II of the International Religious Freedom Act of 1998 (Public Law 105–292), $4,300,000, to remain available until September 30, 2011: Provided, That notwithstanding the expenditure limitation specified in section 208(c)(1) of such Act (22 U.S.C. 6435a(c)(1)), the Commission may expend up to $250,000 of the funds made available under this heading to procure temporary and intermittent services under the authority of section 3109(b) of title 5, United States Code. Commission on Security and Cooperation in Europe Salaries and expensesFor necessary expenses of the Commission on Security and Cooperation in Europe, as authorized by Public Law 94–304, $2,610,000, to remain available until September 30, 2011. Congressional-Executive Commission on the People's Republic of China Salaries and expensesFor necessary expenses of the Congressional-Executive Commission on the People's Republic of China, as authorized, $2,000,000, including not more than $3,000 for the purpose of official representation, to remain available until September 30, 2011. United States-China Economic and Security Review Commission Salaries and expensesFor necessary expenses of the United States-China Economic and Security Review Commission, $3,500,000, including not more than $4,000 for the purpose of official representation, to remain available until September 30, 2011: Provided, That the Commission shall provide to the Committees on Appropriations a quarterly accounting of the cumulative balances of any unobligated funds that were received by the Commission during any previous fiscal year: Provided further, That section 308(e) of the United States-China Relations Act of 2000 (22 U.S.C. 6918(e)) (relating to the treatment of employees as Congressional employees), and section 309 of such Act (22 U.S.C. 6919) (relating to printing and binding costs), shall apply to the Commission in the same manner as such section applies to the Congressional-Executive Commission on the People's Republic of China: Provided further, That the Commission shall comply with chapter 43 of title 5, United States Code, regarding the establishment and regular review of employee performance appraisals: Provided further, That the Commission shall comply with section 4505a of title 5, United States Code, with respect to limitations on payment of performance-based cash awards: Provided further, That compensation for the executive director of the Commission may not exceed the rate payable for level II of the Executive Schedule under section 5313 of title 5, United States Code: Provided further, That travel by members and staff of the Commission shall be arranged and conducted under the rules and procedures applying to travel by members and staff of the House of Representatives. 
IIUnited States Agency for International Development 
Funds Appropriated to the President Operating expenses (including transfer of funds)For necessary expenses to carry out the provisions of section 667 of the Foreign Assistance Act of 1961, $1,388,800,000, of which up to $105,000,000 may remain available until September 30, 2011: Provided, That none of the funds appropriated under this heading and under the heading Capital Investment Fund in this Act may be made available to finance the construction (including architect and engineering services), purchase, or long-term lease of offices for use by the United States Agency for International Development (USAID), unless the USAID Administrator has identified such proposed construction (including architect and engineering services), purchase, or long-term lease of offices in a report submitted to the Committees on Appropriations at least 15 days prior to the obligation of funds for such purposes: Provided further, That the previous proviso shall not apply when the total cost of construction (including architect and engineering services), purchase, or long-term lease of offices does not exceed $1,000,000: Provided further, That of the funds appropriated under this heading that are available for capital investments related to the Development Leadership Initiative, up to $245,000,000 may remain available until September 30, 2014: Provided further, That the USAID Administrator shall submit to the Committees on Appropriations, concurrent with the fiscal year 2011 congressional budget justification materials, a strategy described in the joint explanatory statement accompanying this Act for projected personnel requirements for USAID over the next 3 fiscal years: Provided further, That contracts or agreements entered into with funds appropriated under this heading may entail commitments for the expenditure of such funds through the following fiscal year: Provided further, That any decision to open a new USAID overseas mission or office or, except where there is a substantial security risk to mission personnel, to close or significantly reduce the number of personnel of any such mission or office, shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That the authority of sections 610 and 109 of the Foreign Assistance Act of 1961 may be exercised by the Secretary of State to transfer funds appropriated to carry out chapter 1 of part I of such Act to Operating Expenses in accordance with the provisions of those sections: Provided further, That of the funds appropriated or made available under this heading, not to exceed $250,000 may be available for representation and entertainment allowances, of which not to exceed $5,000 may be available for entertainment allowances, for USAID during the current fiscal year: Provided further, That no such entertainment funds may be used for the purposes listed in section 7020 of this Act: Provided further, That appropriate steps shall be taken to assure that, to the maximum extent possible, United States-owned foreign currencies are utilized in lieu of dollars. Civilian stabilization initiativeFor necessary expenses to carry out section 667 of the Foreign Assistance Act of 1961 for the United States Agency for International Development (USAID) to support, maintain, mobilize, and deploy a Civilian Response Corps in coordination with the Department of State, and for related reconstruction and stabilization assistance to prevent or respond to conflict or civil strife in foreign countries or regions, or to enable transition from such strife, $30,000,000, to remain available until expended: Provided, That not later than 45 days after enactment of this Act, the Secretary of State and the USAID Administrator shall submit a coordinated joint spending plan for funds made available under this heading and under the heading Civilian Stabilization Initiative in title I of this Act. Capital investment fundFor necessary expenses for overseas construction and related costs, and for the procurement and enhancement of information technology and related capital investments, pursuant to section 667 of the Foreign Assistance Act of 1961, $185,000,000, to remain available until expended, of which not more than $134,500,000 may be made available for the purpose of implementing the Capital Security Cost-Sharing Program: Provided, That this amount is in addition to funds otherwise available for such purposes: Provided further, That funds appropriated under this heading shall be available for obligation only pursuant to the regular notification procedures of the Committees on Appropriations. Office of inspector generalFor necessary expenses to carry out the provisions of section 667 of the Foreign Assistance Act of 1961, $46,500,000, to remain available until September 30, 2011, which sum shall be available for the Office of Inspector General of the United States Agency for International Development. 
IIIBilateral Economic Assistance 
Funds appropriated to the presidentFor necessary expenses to enable the President to carry out the provisions of the Foreign Assistance Act of 1961, and for other purposes, to remain available until September 30, 2010, unless otherwise specified herein, as follows: Global health and child survival (including transfer of funds)For necessary expenses to carry out the provisions of chapters 1 and 10 of part I of the Foreign Assistance Act of 1961, for global health activities, in addition to funds otherwise available for such purposes, $2,420,000,000, to remain available until September 30, 2011, and which shall be apportioned directly to the United States Agency for International Development (USAID): Provided, That this amount shall be made available for such activities as: (1) child survival and maternal health programs; (2) immunization and oral rehydration programs; (3) other health, nutrition, water and sanitation programs which directly address the needs of mothers and children, and related education programs; (4) assistance for children displaced or orphaned by causes other than AIDS; (5) programs for the prevention, treatment, control of, and research on HIV/AIDS, tuberculosis, polio, malaria, and other infectious diseases including neglected tropical diseases, and for assistance to communities severely affected by HIV/AIDS, including children infected or affected by AIDS; and (6) family planning/reproductive health: Provided further, That none of the funds appropriated under this paragraph may be made available for nonproject assistance, except that funds may be made available for such assistance for ongoing health activities: Provided further, That of the funds appropriated under this paragraph, $78,000,000 should be made available for a United States contribution to the GAVI Alliance: Provided further, That none of the funds made available in this Act nor any unobligated balances from prior appropriations Acts may be made available to any organization or program which, as determined by the President of the United States, supports or participates in the management of a program of coercive abortion or involuntary sterilization: Provided further, That any determination made under the previous proviso must be made no later than 6 months after the date of enactment of this Act, and must be accompanied by the evidence and criteria utilized to make the determination: Provided further, That none of the funds made available under this Act may be used to pay for the performance of abortion as a method of family planning or to motivate or coerce any person to practice abortions: Provided further, That nothing in this paragraph shall be construed to alter any existing statutory prohibitions against abortion under section 104 of the Foreign Assistance Act of 1961: Provided further, That none of the funds made available under this Act may be used to lobby for or against abortion: Provided further, That in order to reduce reliance on abortion in developing nations, funds shall be available only to voluntary family planning projects which offer, either directly or through referral to, or information about access to, a broad range of family planning methods and services, and that any such voluntary family planning project shall meet the following requirements: (1) service providers or referral agents in the project shall not implement or be subject to quotas, or other numerical targets, of total number of births, number of family planning acceptors, or acceptors of a particular method of family planning (this provision shall not be construed to include the use of quantitative estimates or indicators for budgeting and planning purposes); (2) the project shall not include payment of incentives, bribes, gratuities, or financial reward to: (A) an individual in exchange for becoming a family planning acceptor; or (B) program personnel for achieving a numerical target or quota of total number of births, number of family planning acceptors, or acceptors of a particular method of family planning; (3) the project shall not deny any right or benefit, including the right of access to participate in any program of general welfare or the right of access to health care, as a consequence of any individual's decision not to accept family planning services; (4) the project shall provide family planning acceptors comprehensible information on the health benefits and risks of the method chosen, including those conditions that might render the use of the method inadvisable and those adverse side effects known to be consequent to the use of the method; and (5) the project shall ensure that experimental contraceptive drugs and devices and medical procedures are provided only in the context of a scientific study in which participants are advised of potential risks and benefits; and, not less than 60 days after the date on which the USAID Administrator determines that there has been a violation of the requirements contained in paragraph (1), (2), (3), or (5) of this proviso, or a pattern or practice of violations of the requirements contained in paragraph (4) of this proviso, the Administrator shall submit to the Committees on Appropriations a report containing a description of such violation and the corrective action taken by the Agency: Provided further, That in awarding grants for natural family planning under section 104 of the Foreign Assistance Act of 1961 no applicant shall be discriminated against because of such applicant's religious or conscientious commitment to offer only natural family planning; and, additionally, all such applicants shall comply with the requirements of the previous proviso: Provided further, That for purposes of this or any other Act authorizing or appropriating funds for the Department of State, foreign operations, and related programs, the term motivate, as it relates to family planning assistance, shall not be construed to prohibit the provision, consistent with local law, of information or counseling about all pregnancy options: Provided further, That to the maximum extent practicable, taking into consideration cost, timely availability, and best health practices, funds appropriated in this Act or prior appropriations Acts that are made available for condom procurement should be made available for the procurement of condoms manufactured in the United States: Provided further, That information provided about the use of condoms as part of projects or activities that are funded from amounts appropriated by this Act shall be medically accurate and shall include the public health benefits and failure rates of such use.In addition, for necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 for the prevention, treatment, and control of, and research on, HIV/AIDS, $5,359,000,000, to remain available until expended, and which shall be apportioned directly to the Department of State: Provided, That of the funds appropriated under this paragraph, not less than $750,000,000 shall be made available, notwithstanding any other provision of law, except for the United States Leadership Against HIV/AIDS, Tuberculosis and Malaria Act of 2003 (Public Law 108–25), as amended, for a United States contribution to the Global Fund to Fight AIDS, Tuberculosis and Malaria, and shall be expended at the minimum rate necessary to make timely payment for projects and activities: Provided further, That up to 5 percent of the aggregate amount of funds made available to the Global Fund in fiscal year 2010 may be made available to USAID for technical assistance related to the activities of the Global Fund: Provided further, That of the funds appropriated under this paragraph, up to $14,000,000 may be made available, in addition to amounts otherwise available for such purposes, for administrative expenses of the Office of the United States Global AIDS Coordinator. Development assistanceFor necessary expenses to carry out the provisions of sections 103, 105, 106, and sections 251 through 255, and chapter 10 of part I of the Foreign Assistance Act of 1961, $2,520,000,000, to remain available until September 30, 2011: Provided, That of the funds appropriated by this Act, not less than $265,000,000 shall be made available for microenterprise and microfinance development programs for the poor, especially women: Provided further, That of the funds appropriated under this heading, not less than $23,500,000 shall be made available for the American Schools and Hospitals Abroad program: Provided further, That of the funds appropriated under this heading, $10,000,000 shall be made available for cooperative development programs within the Office of Private and Voluntary Cooperation, United States Agency for International Development (USAID): Provided further, That of the funds appropriated by this Act, not less than $315,000,000 shall be made available for water and sanitation supply projects pursuant to the Senator Paul Simon Water for the Poor Act of 2005 (Public Law 109–121): Provided further, That the relevant bureaus and offices of USAID that support cross-cutting development programs shall coordinate such programs on a regular basis: Provided further, That of the funds appropriated by title III of this Act, not less than $1,169,833,000 should be made available for food security and agricultural development programs, which may be made available notwithstanding any other provision of law to address critical food shortages, of which $31,500,000 shall be made available for Collaborative Research Support Programs: Provided further, That prior to the obligation of funds pursuant to the previous proviso and after consultation with other relevant Federal departments and agencies, the Committees on Appropriations, and relevant nongovernmental organizations, the USAID Administrator shall submit to the Committees on Appropriations a strategy for achieving food security and agricultural development program goals: Provided further, That of the funds appropriated under this heading for food security and agricultural development programs, $10,000,000 shall be made available for a United States contribution to the endowment of the Global Crop Diversity Trust pursuant to section 3202 of Public Law 110–246: Provided further, That of the funds appropriated under this heading, not less than $20,000,000 shall be made available for programs to improve women's leadership capacity in recipient countries. International disaster assistanceFor necessary expenses to carry out the provisions of section 491 of the Foreign Assistance Act of 1961 for international disaster relief, rehabilitation, and reconstruction assistance, $845,000,000, to remain available until expended. Transition initiativesFor necessary expenses for international disaster rehabilitation and reconstruction assistance pursuant to section 491 of the Foreign Assistance Act of 1961, $55,000,000, to remain available until expended, to support transition to democracy and to long-term development of countries in crisis: Provided, That such support may include assistance to develop, strengthen, or preserve democratic institutions and processes, revitalize basic infrastructure, and foster the peaceful resolution of conflict: Provided further, That the United States Agency for International Development shall submit a report to the Committees on Appropriations at least 5 days prior to beginning a new program of assistance: Provided further, That if the Secretary of State determines that it is important to the national interests of the United States to provide transition assistance in excess of the amount appropriated under this heading, up to $15,000,000 of the funds appropriated by this Act to carry out the provisions of part I of the Foreign Assistance Act of 1961 may be used for purposes of this heading and under the authorities applicable to funds appropriated under this heading: Provided further, That funds made available pursuant to the previous proviso shall be made available subject to prior consultation with the Committees on Appropriations. COMPLEX CRISES FUNDFor necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 to enable the Administrator of the United States Agency for International Development (USAID), in consultation with the Secretary of State, to support programs and activities to prevent or respond to emerging or unforeseen complex crises overseas, $50,000,000, to remain available until expended: Provided, That funds appropriated under this heading may be made available on such terms and conditions as the USAID Administrator may determine, in consultation with the Committees on Appropriations, for the purposes of preventing or responding to such crises, except that no funds shall be made available to respond to natural disasters: Provided further, That funds appropriated under this heading shall be made available notwithstanding section 10 of Public Law 91–672 and section 15 of the State Department Basic Authorities Act of 1956: Provided further, That the USAID Administrator may furnish assistance under this heading notwithstanding any other provision of law, except sections 7007, 7008, and 7018 of this Act and section 620J of the Foreign Assistance Act of 1961: Provided further, That funds appropriated under this heading shall be subject to the regular notification procedures of the Committees on Appropriations, except that such notifications shall be transmitted at least 5 days in advance of the obligation of funds: Provided further, That the requirements of the previous proviso may be waived if failure to do so would pose a substantial risk to human health or welfare: Provided further, That in case of any such waiver, notification to the Committees on Appropriations shall be provided as early as practicable, but in no event later than 3 days after taking the action to which such notification requirement was applicable, in the context of the circumstances necessitating such waiver: Provided further, That any such notification provided pursuant to such waiver shall contain an explanation of the emergency circumstances. Development credit authority (including transfer of funds)For the cost of direct loans and loan guarantees provided by the United States Agency for International Development, as authorized by sections 256 and 635 of the Foreign Assistance Act of 1961, up to $25,000,000 may be derived by transfer from funds appropriated by this Act to carry out part I of such Act and under the heading Assistance for Europe, Eurasia and Central Asia: Provided, That funds provided under this paragraph and funds provided as a gift pursuant to section 635(d) of the Foreign Assistance Act of 1961 shall be made available only for micro and small enterprise programs, urban programs, and other programs which further the purposes of part I of such Act: Provided further, That such costs, including the cost of modifying such direct and guaranteed loans, shall be as defined in section 502 of the Congressional Budget Act of 1974, as amended: Provided further, That funds made available by this paragraph may be used for the cost of modifying any such guaranteed loans under this Act or prior Acts, and funds used for such costs shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That the provisions of section 107A(d) (relating to general provisions applicable to the Development Credit Authority) of the Foreign Assistance Act of 1961, as contained in section 306 of H.R. 1486 as reported by the House Committee on International Relations on May 9, 1997, shall be applicable to direct loans and loan guarantees provided under this heading: Provided further, That these funds are available to subsidize total loan principal, any portion of which is to be guaranteed, of up to $700,000,000.In addition, for administrative expenses to carry out credit programs administered by the United States Agency for International Development, $8,600,000, which may be transferred to, and merged with, funds made available under the heading Operating Expenses in title II of this Act: Provided, That funds made available under this heading shall remain available until September 30, 2012. economic support fund (including transfer of funds)For necessary expenses to carry out the provisions of chapter 4 of part II of the Foreign Assistance Act of 1961, $6,337,000,000, to remain available until September 30, 2011: Provided, That of the funds appropriated under this heading, $250,000,000 shall be available only for assistance for Egypt, which sum shall be provided on a grant basis, and of which sum cash transfer assistance shall be provided with the understanding that Egypt will undertake significant economic and democratic reforms which are additional to those which were undertaken in previous fiscal years: Provided further, That of the funds appropriated under this heading for assistance for Egypt, not less than $25,000,000 shall be made available for democracy, human rights and governance programs, and not less than $35,000,000 shall be made available for education programs, of which not less than $10,000,000 is for scholarships for Egyptian students with high financial need: Provided further, That $11,000,000 of the funds appropriated under this heading should be made available for assistance for Cyprus to be used only for scholarships, administrative support of the scholarship program, bicommunal projects, and measures aimed at reunification of the island and designed to reduce tensions and promote peace and cooperation between the two communities on Cyprus: Provided further, That $12,000,000 of the funds made available for assistance for Lebanon under this heading shall be made available for educational scholarships for students in Lebanon with high financial need: Provided further, That of the funds appropriated under this heading, not less than $363,000,000 shall be made available only for assistance for Jordan: Provided further, That of the funds appropriated under this heading not more than $400,400,000 may be made available for assistance for the West Bank and Gaza, of which not to exceed $2,000,000 may be used for administrative expenses of the United States Agency for International Development (USAID), in addition to funds otherwise available for such purposes: Provided further, That not more than $150,000,000 of the funds provided for the West Bank and Gaza shall be for cash transfer assistance: Provided further, That funds appropriated under this heading that are made available for assistance for infrastructure projects in Pakistan shall be implemented in a manner consistent with section 507(6) of the Trade Act of 1974 (19 U.S.C. 2467(6)): Provided further, That of the funds appropriated under this heading for assistance for Afghanistan and Pakistan, assistance may be provided notwithstanding any provision of law that restricts assistance to foreign countries for cross border stabilization and development programs between Afghanistan and Pakistan or between either country and the Central Asian republics: Provided further, That funds appropriated by this Act for assistance for Afghanistan and Pakistan may be made available for government-to-government assistance only if the Secretary of State certifies to the Committees on Appropriations that the Government of the United States and the government of the recipient country have agreed, in writing, to clear and achievable goals and objectives for the use of such funds, and have established mechanisms within each implementing agency to ensure that such funds are used for the purposes for which they were intended: Provided further, That any such cash transfer assistance shall be subject to prior consultation with the Committees on Appropriations: Provided further, That the Secretary of State should suspend any such cash transfer assistance to an implementing agency if the Secretary has credible evidence of misuse of such funds by any such agency: Provided further, That any decision to significantly modify the scope, objectives or implementation mechanisms of United States assistance programs in Afghanistan or Pakistan shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations, except that the prior consultation requirement may be waived if it is determined that failure to do so would pose a substantial risk to human health or welfare: Provided further, That in case of any such waiver, notification to the Committees on Appropriations shall be provided as early as practicable, but in no event later than 3 days after taking the action to which such consultation requirement was applicable: Provided further, That of the funds made available under this heading for assistance for Pakistan, $2,000,000 shall be transferred to, and merged with, funds available under the heading Administration of Foreign Affairs, Office of Inspector General for oversight of programs in Pakistan: Provided further, That of the funds appropriated under this heading, $209,790,000 shall be apportioned directly to USAID for alternative development/institution building programs in Colombia: Provided further, That of the funds appropriated under this heading that are available for assistance for Colombia, not less than $8,000,000 shall be transferred to, and merged with, funds appropriated under the heading Migration and Refugee Assistance and shall be made available only for assistance to nongovernmental and international organizations that provide assistance to Colombian refugees in neighboring countries. Democracy fund 
For necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 for the promotion of democracy globally, $120,000,000, to remain available until September 30, 2011, of which $70,000,000 shall be made available for the Human Rights and Democracy Fund of the Bureau of Democracy, Human Rights and Labor, Department of State, and $50,000,000 shall be made available for the Office of Democracy and Governance of the Bureau for Democracy, Conflict, and Humanitarian Assistance, United States Agency for International Development. International fund for irelandFor necessary expenses to carry out the provisions of chapter 4 of part II of the Foreign Assistance Act of 1961, $17,000,000, which shall be available for the United States contribution to the International Fund for Ireland and shall be made available in accordance with the provisions of the Anglo-Irish Agreement Support Act of 1986 (Public Law 99–415): Provided, That such amount shall be expended at the minimum rate necessary to make timely payment for projects and activities: Provided further, That funds made available under this heading shall remain available until September 30, 2011. Assistance for europe, eurasia and central asiaFor necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961, the FREEDOM Support Act, and the Support for East European Democracy (SEED) Act of 1989, $741,632,000, to remain available until September 30, 2011, which shall be available, notwithstanding any other provision of law, for assistance and for related programs for countries identified in section 3 of the FREEDOM Support Act and section 3(c) of the SEED Act: Provided, That funds appropriated under this heading shall be considered to be economic assistance under the Foreign Assistance Act of 1961 for purposes of making available the administrative authorities contained in that Act for the use of economic assistance: Provided further, That notwithstanding any provision of this or any other Act, funds appropriated in prior years under the headings Independent States of the Former Soviet Union and similar headings and Assistance for Eastern Europe and the Baltic States and similar headings, and currencies generated by or converted from such funds, shall be available for use in any country for which funds are made available under this heading without regard to the geographic limitations of the heading under which such funds were originally appropriated: Provided further, That funds made available for the Southern Caucasus region may be used for confidence-building measures and other activities in furtherance of the peaceful resolution of conflicts, including in Nagorno-Karabakh: Provided further, That of the funds appropriated under this heading that are available for assistance for the Kyrgyz Republic, up to $11,500,000 shall be made available for the Joint Development Fund. Department of State Migration and refugee assistanceFor necessary expenses, not otherwise provided for, to enable the Secretary of State to provide, as authorized by law, a contribution to the International Committee of the Red Cross, assistance to refugees, including contributions to the International Organization for Migration and the United Nations High Commissioner for Refugees, and other activities to meet refugee and migration needs; salaries and expenses of personnel and dependents as authorized by the Foreign Service Act of 1980; allowances as authorized by sections 5921 through 5925 of title 5, United States Code; purchase and hire of passenger motor vehicles; and services as authorized by section 3109 of title 5, United States Code, $1,685,000,000, to remain available until expended, of which $25,000,000 shall be made available for refugees resettling in Israel, and not less than $35,000,000 shall be made available to respond to small-scale emergency humanitarian requirements of international and nongovernmental partners. United states emergency refugee and migration assistance fundFor necessary expenses to carry out the provisions of section 2(c) of the Migration and Refugee Assistance Act of 1962, as amended (22 U.S.C. 2601(c)), $45,000,000, to remain available until expended. Independent agencies Peace corps (including transfer of funds)For necessary expenses to carry out the provisions of the Peace Corps Act (22 U.S.C. 2501–2523), including the purchase of not to exceed five passenger motor vehicles for administrative purposes for use outside of the United States, $400,000,000, to remain available until September 30, 2011: Provided, That none of the funds appropriated under this heading shall be used to pay for abortions: Provided further, That the Director of the Peace Corps may transfer to the Foreign Currency Fluctuations Account, as authorized by 22 U.S.C. 2515, an amount not to exceed $5,000,000: Provided further, That funds transferred pursuant to the previous proviso may not be derived from amounts made available for Peace Corps overseas operations: Provided further, That of the funds appropriated under this heading, not to exceed $4,000 may be made available for entertainment expenses: Provided further, That any decision to open, close, significantly reduce, or suspend a domestic or overseas office or country program shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations, except that prior consultation and regular notification procedures may be waived when there is a substantial security risk to volunteers or other Peace Corps personnel, pursuant to section 7015(e) of this Act: Provided further, That not later than 45 days after enactment of this Act, the Director shall submit a spending plan to the Committees on Appropriations on the proposed uses of funds under this heading: Provided further, That not later than 180 days after enactment of this Act, the Director shall, after consultation with the Committees on Appropriations, submit a report to the Committees that includes the findings of a comprehensive assessment of the current program model of the Peace Corps and a strategy for reforming and improving operations. Millennium challenge corporation (including transfer of funds)For necessary expenses to carry out the provisions of the Millennium Challenge Act of 2003, $1,105,000,000 to remain available until expended: Provided, That of the funds appropriated under this heading, up to $95,000,000 may be available for administrative expenses of the Millennium Challenge Corporation (the Corporation): Provided further, That up to 10 percent of the funds appropriated under this heading may be made available to carry out the purposes of section 616 of the Millennium Challenge Act of 2003 for fiscal year 2010: Provided further, That section 605(e)(4) of the Millennium Challenge Act of 2003 shall apply to funds appropriated under this heading: Provided further, That funds appropriated under this heading may be made available for a Millennium Challenge Compact entered into pursuant to section 609 of the Millennium Challenge Act of 2003 only if such Compact obligates, or contains a commitment to obligate subject to the availability of funds and the mutual agreement of the parties to the Compact to proceed, the entire amount of the United States Government funding anticipated for the duration of the Compact: Provided further, That the Corporation should reimburse the United States Agency for International Development (USAID) for all expenses incurred by USAID with funds appropriated under this heading in assisting the Corporation in carrying out such Act, including administrative costs for compact development, negotiation, and implementation: Provided further, That the Chief Executive Officer of the Millennium Challenge Corporation shall notify the Committees on Appropriations not later than 15 days prior to signing any new country compact or new threshold country program; terminating or suspending any country compact or threshold country program; or commencing negotiations for any new compact or threshold country program: Provided further, That funds appropriated by this Act or any prior Act appropriating funds for the Department of State, foreign operations, and related programs that are made available for a Millennium Challenge Compact and that are suspended or terminated by the Chief Executive Officer of the Corporation shall be subject to the regular notification procedures of the Committees on Appropriations prior to re-obligation: Provided further, That none of the funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under this heading may be used for military assistance or military training, including for assistance for military or paramilitary purposes and for assistance to military forces: Provided further, That the terms and conditions of section 1105(c) of Public Law 111–32 shall apply to funds appropriated under this heading: Provided further, That a Millennium Challenge Corporation candidate country selected as an eligible country in fiscal year 2009 in accordance with section 607(c) of the Millennium Challenge Act of 2003 that is transitioning out of one of the income categories identified in subsections 606(a) and (b) shall retain its candidacy status at the lower income category for purposes of setting compact funding levels for the fiscal year of its transition and the two subsequent fiscal years: Provided further, That of the funds appropriated under this heading, not to exceed $100,000 may be available for representation and entertainment allowances, of which not to exceed $5,000 may be available for entertainment allowances. Inter-american foundationFor necessary expenses to carry out the functions of the Inter-American Foundation in accordance with the provisions of section 401 of the Foreign Assistance Act of 1969, $23,000,000, to remain available until September 30, 2011: Provided, That of the funds appropriated under this heading, not to exceed $2,000 may be available for entertainment and representation allowances. African development foundationFor necessary expenses to carry out title V of the International Security and Development Cooperation Act of 1980 (Public Law 96–533), $30,000,000, to remain available until September 30, 2011: Provided, That funds made available to grantees may be invested pending expenditure for project purposes when authorized by the Board of Directors of the Foundation: Provided further, That interest earned shall be used only for the purposes for which the grant was made: Provided further, That notwithstanding section 505(a)(2) of the African Development Foundation Act, in exceptional circumstances the Board of Directors of the Foundation may waive the $250,000 limitation contained in that section with respect to a project and a project may exceed the limitation by up to $10,000 if the increase is due solely to foreign currency fluctuation: Provided further, That the Foundation shall provide a report to the Committees on Appropriations after each time such waiver authority is exercised. Department of the Treasury International affairs technical assistanceFor necessary expenses to carry out the provisions of section 129 of the Foreign Assistance Act of 1961, $25,000,000, to remain available until September 30, 2012, which shall be available notwithstanding any other provision of law. Debt restructuringFor the cost, as defined in section 502 of the Congressional Budget Act of 1974, of modifying loans and loan guarantees, as the President may determine, for which funds have been appropriated or otherwise made available for programs within the International Affairs Budget Function 150, including the cost of selling, reducing, or canceling amounts owed to the United States as a result of concessional loans made to eligible countries, pursuant to parts IV and V of the Foreign Assistance Act of 1961, of modifying concessional credit agreements with least developed countries, as authorized under section 411 of the Agricultural Trade Development and Assistance Act of 1954, as amended, of concessional loans, guarantees and credit agreements, as authorized under section 572 of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1989 (Public Law 100–461), and of canceling amounts owed, as a result of loans or guarantees made pursuant to the Export-Import Bank Act of 1945, by countries that are eligible for debt reduction pursuant to title V of H.R. 3425 as enacted into law by section 1000(a)(5) of Public Law 106–113, $60,000,000, to remain available until September 30, 2012: Provided, That not less than $20,000,000 of the funds appropriated under this heading shall be made available to carry out the provisions of part V of the Foreign Assistance Act of 1961: Provided further, That amounts paid to the Heavily Indebted Poor Countries (HIPC) Trust Fund may be used only to fund debt reduction under the enhanced HIPC initiative by— 
(1)the Inter-American Development Bank;  
(2)the African Development Fund;  
(3)the African Development Bank; and  
(4)the Central American Bank for Economic Integration:  Provided further, That funds may not be paid to the HIPC Trust Fund for the benefit of any country if the Secretary of State has credible evidence that the central government of such country is engaged in a consistent pattern of gross violations of internationally recognized human rights or in military or civil conflict that undermines its ability to develop and implement measures to alleviate poverty and to devote adequate human and financial resources to that end: Provided further, That on the basis of final appropriations, the Secretary of the Treasury shall consult with the Committees on Appropriations concerning which countries and international financial institutions are expected to benefit from a United States contribution to the HIPC Trust Fund during the fiscal year: Provided further, That the Secretary of the Treasury shall notify the Committees on Appropriations not less than 15 days in advance of the signature of an agreement by the United States to make payments to the HIPC Trust Fund of amounts for such countries and institutions: Provided further, That the Secretary of the Treasury may disburse funds designated for debt reduction through the HIPC Trust Fund only for the benefit of countries that— 
(1)have committed, for a period of 24 months, not to accept new market-rate loans from the international financial institution receiving debt repayment as a result of such disbursement, other than loans made by such institutions to export-oriented commercial projects that generate foreign exchange which are generally referred to as enclave loans; and  
(2)have documented and demonstrated their commitment to redirect their budgetary resources from international debt repayments to programs to alleviate poverty and promote economic growth that are additional to or expand upon those previously available for such purposes:  Provided further, That any limitation of subsection (e) of section 411 of the Agricultural Trade Development and Assistance Act of 1954 shall not apply to funds appropriated under this heading: Provided further, That none of the funds made available under this heading in this or any other appropriations Act shall be made available for Sudan or Burma unless the Secretary of the Treasury determines and notifies the Committees on Appropriations that a democratically elected government has taken office.  
IVInternational Security Assistance 
Department of State International narcotics control and law enforcementFor necessary expenses to carry out section 481 of the Foreign Assistance Act of 1961, $1,597,000,000, to remain available until September 30, 2011: Provided, That during fiscal year 2010, the Department of State may also use the authority of section 608 of the Foreign Assistance Act of 1961, without regard to its restrictions, to receive excess property from an agency of the United States Government for the purpose of providing it to a foreign country or international organization under chapter 8 of part I of that Act subject to the regular notification procedures of the Committees on Appropriations: Provided further, That the Secretary of State shall provide to the Committees on Appropriations not later than 45 days after the date of the enactment of this Act and prior to the initial obligation of funds appropriated under this heading, a report on the proposed uses of all funds under this heading on a country-by-country basis for each proposed program, project, or activity: Provided further, That section 482(b) of the Foreign Assistance Act of 1961 shall not apply to funds appropriated under this heading: Provided further, That assistance provided with funds appropriated under this heading that is made available notwithstanding section 482(b) of the Foreign Assistance Act of 1961 shall be made available subject to the regular notification procedures of the Committees on Appropriations: Provided further, That of the funds appropriated under this heading, $5,000,000 should be made available to combat piracy of United States copyrighted materials, consistent with the requirements of section 688(a) and (b) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2008 (division J of Public Law 110–161): Provided further, That none of the funds appropriated under this heading for assistance for Afghanistan may be made available for eradication programs through the aerial spraying of herbicides unless the Secretary of State determines and reports to the Committees on Appropriations that the President of Afghanistan has requested assistance for such aerial spraying programs for counternarcotics purposes: Provided further, That in the event the Secretary of State makes a determination pursuant to the previous proviso, the Secretary shall consult with the Committees on Appropriations prior to the obligation of funds for such eradication programs: Provided further, That none of the funds appropriated under this heading for assistance for Colombia shall be made available for budget support or as cash payments: Provided further, That none of the funds appropriated under this heading shall be made available for assistance for the Bolivian military and police unless the Secretary of State determines and reports to the Committees on Appropriations that the Government of Bolivia is investigating, prosecuting, and punishing military and police personnel who have been credibly alleged to have violated internationally recognized human rights. Nonproliferation, anti-terrorism, demining and related programsFor necessary expenses for nonproliferation, anti-terrorism, demining and related programs and activities, $754,000,000, to carry out the provisions of chapter 8 of part II of the Foreign Assistance Act of 1961 for anti-terrorism assistance, chapter 9 of part II of the Foreign Assistance Act of 1961, section 504 of the FREEDOM Support Act, section 23 of the Arms Export Control Act or the Foreign Assistance Act of 1961 for demining activities, the clearance of unexploded ordnance, the destruction of small arms, and related activities, notwithstanding any other provision of law, including activities implemented through nongovernmental and international organizations, and section 301 of the Foreign Assistance Act of 1961 for a voluntary contribution to the International Atomic Energy Agency (IAEA), and for a United States contribution to the Comprehensive Nuclear Test Ban Treaty Preparatory Commission: Provided, That of this amount not to exceed $75,000,000, to remain available until expended, may be made available for the Nonproliferation and Disarmament Fund, notwithstanding any other provision of law, to promote bilateral and multilateral activities relating to nonproliferation, disarmament and weapons destruction: Provided further, That such funds may also be used for such countries other than the Independent States of the former Soviet Union and international organizations when it is in the national security interest of the United States to do so: Provided further, That funds made available for the Nonproliferation and Disarmament Fund shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided further, That funds appropriated under this heading may be made available for the IAEA unless the Secretary of State determines that Israel is being denied its right to participate in the activities of that Agency: Provided further, That of the funds appropriated under this heading, not more than $500,000 may be made available for public-private partnerships for conventional weapons and mine action by grant, cooperative agreement or contract: Provided further, That of the funds made available for demining and related activities, not to exceed $700,000, in addition to funds otherwise available for such purposes, may be used for administrative expenses related to the operation and management of the demining program: Provided further, That funds appropriated under this heading that are available for Anti-terrorism Assistance and Export Control and Border Security shall remain available until September 30, 2011. Peacekeeping operationsFor necessary expenses to carry out the provisions of section 551 of the Foreign Assistance Act of 1961, $331,500,000: Provided, That funds appropriated under this heading may be used, notwithstanding section 660 of such Act, to provide assistance to enhance the capacity of foreign civilian security forces, including gendarmes, to participate in peacekeeping operations: Provided further, That of the funds appropriated under this heading, up to $102,000,000 may be made available for assistance for Somalia, of which up to $55,000,000 may be used to pay assessed expenses of international peacekeeping activities in Somalia: Provided further, That of the funds appropriated under this heading, not less than $26,000,000 shall be made available for a United States contribution to the Multinational Force and Observers mission in the Sinai: Provided further, That none of the funds appropriated under this heading shall be obligated or expended except as provided through the regular notification procedures of the Committees on Appropriations. Funds Appropriated to the President International military education and trainingFor necessary expenses to carry out the provisions of section 541 of the Foreign Assistance Act of 1961, $108,000,000, of which up to $4,000,000 may remain available until expended and may only be provided through the regular notification procedures of the Committees on Appropriations: Provided, That the civilian personnel for whom military education and training may be provided under this heading may include civilians who are not members of a government whose participation would contribute to improved civil-military relations, civilian control of the military, or respect for human rights: Provided further, That funds made available under this heading for assistance for Angola, Bangladesh, Cameroon, Central African Republic, Chad, Cote d’Ivoire, Democratic Republic of the Congo, Ethiopia, Guatemala, Guinea, Haiti, Kenya, Libya, Nepal, Nigeria, and Sri Lanka may only be provided through the regular notification procedures of the Committees on Appropriations and any such notification shall include a detailed description of proposed activities: Provided further, That of the funds appropriated under this heading, not to exceed $55,000 may be available for entertainment allowances. Foreign military financing programFor necessary expenses for grants to enable the President to carry out the provisions of section 23 of the Arms Export Control Act, $4,195,000,000: Provided, That to expedite the provision of assistance to foreign countries and international organizations, the Secretary of State, following consultation with the Committees on Appropriations and subject to the regular notification procedures of such Committees, may use the funds appropriated under this heading to procure defense articles and services to enhance the capacity of foreign security forces: Provided further, That of the funds appropriated under this heading, not less than $2,220,000,000 shall be available for grants only for Israel, and not less than $1,040,000,000 shall be made available for grants only for Egypt, including for border security programs and activities in the Sinai: Provided further, That the funds appropriated under this heading for assistance for Israel shall be disbursed within 30 days of the enactment of this Act: Provided further, That to the extent that the Government of Israel requests that funds be used for such purposes, grants made available for Israel under this heading shall, as agreed by the United States and Israel, be available for advanced weapons systems, of which not less than $583,860,000 shall be available for the procurement in Israel of defense articles and defense services, including research and development: Provided further, That funds appropriated under this heading estimated to be outlayed for Egypt during fiscal year 2010 shall be transferred to an interest bearing account for Egypt in the Federal Reserve Bank of New York within 30 days of enactment of this Act:  Provided further, That of the funds appropriated under this heading, $150,000,000 shall be made available for assistance for Jordan: Provided further, That of the funds appropriated under this heading, not more than $55,000,000 shall be available for assistance for Colombia, of which up to $12,500,000 is available to support maritime interdiction and riverine operations: Provided further, That of the funds appropriated under this heading, not less than $238,000,000 should be made available for assistance for Pakistan: Provided further, That in addition to the funds made available in the previous proviso, up to $60,000,000 of the funds appropriated under the heading Economic Support Fund in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs, may be transferred to, and merged with, funds appropriated under this heading and made available for assistance for Pakistan, subject to the regular notification procedures of the Committees on Appropriations: Provided further, That none of the funds made available under this heading shall be made available to support or continue any program initially funded under the authority of section 1206 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3456) unless the Secretary of State, in coordination with the Secretary of Defense, has justified such program to the Committees on Appropriations: Provided further, That funds appropriated or otherwise made available under this heading shall be nonrepayable notwithstanding any requirement in section 23 of the Arms Export Control Act: Provided further, That funds made available under this heading shall be obligated upon apportionment in accordance with paragraph (5)(C) of title 31, United States Code, section 1501(a). None of the funds made available under this heading shall be available to finance the procurement of defense articles, defense services, or design and construction services that are not sold by the United States Government under the Arms Export Control Act unless the foreign country proposing to make such procurements has first signed an agreement with the United States Government specifying the conditions under which such procurements may be financed with such funds: Provided, That all country and funding level increases in allocations shall be submitted through the regular notification procedures of section 7015 of this Act: Provided further, That none of the funds appropriated under this heading may be made available for assistance for Nepal, Sri Lanka, Pakistan, Bangladesh, Philippines, Indonesia, Bosnia and Herzegovina, Haiti, Guatemala, Ethiopia, Cambodia, Kenya, Chad, and the Democratic Republic of the Congo except pursuant to the regular notification procedures of the Committees on Appropriations: Provided further, That funds made available under this heading may be used, notwithstanding any other provision of law, for demining, the clearance of unexploded ordnance, and related activities, and may include activities implemented through nongovernmental and international organizations: Provided further, That only those countries for which assistance was justified for the Foreign Military Sales Financing Program in the fiscal year 1989 congressional presentation for security assistance programs may utilize funds made available under this heading for procurement of defense articles, defense services or design and construction services that are not sold by the United States Government under the Arms Export Control Act: Provided further, That funds appropriated under this heading shall be expended at the minimum rate necessary to make timely payment for defense articles and services: Provided further, That not more than $54,464,000 of the funds appropriated under this heading may be obligated for necessary expenses, including the purchase of passenger motor vehicles for replacement only for use outside of the United States, for the general costs of administering military assistance and sales, except that this limitation may be exceeded only through the regular notification procedures of the Committees on Appropriations: Provided further, That of the funds appropriated under this heading for general costs of administering military assistance and sales, not to exceed $4,000 may be available for entertainment expenses and not to exceed $130,000 may be available for representation allowances: Provided further, That not more than $550,000,000 of funds realized pursuant to section 21(e)(1)(A) of the Arms Export Control Act may be obligated for expenses incurred by the Department of Defense during fiscal year 2010 pursuant to section 43(b) of the Arms Export Control Act, except that this limitation may be exceeded only through the regular notification procedures of the Committees on Appropriations.  
VMultilateral Assistance 
Funds appropriated to the president International organizations and programsFor necessary expenses to carry out the provisions of section 301 of the Foreign Assistance Act of 1961, and of section 2 of the United Nations Environment Program Participation Act of 1973, $394,000,000: Provided, That section 307(a) of the Foreign Assistance Act of 1961 shall not apply to contributions to the United Nations Democracy Fund. International financial institutions Global environment facilityFor the United States contribution for the Global Environment Facility, $86,500,000, to the International Bank for Reconstruction and Development as trustee for the Global Environment Facility, by the Secretary of the Treasury, to remain available until expended. Contribution to the international development associationFor payment to the International Development Association by the Secretary of the Treasury, $1,262,500,000, to remain available until expended. Contribution to the clean technology fundFor contributions to the multilateral Clean Technology Fund, $300,000,000, to remain available until expended. Contribution to the strategic climate fundFor contributions to the multilateral Strategic Climate Fund, $75,000,000, to remain available until expended. Contribution to the inter-american development bankFor payment to the Inter-American Investment Corporation by the Secretary of the Treasury, $4,670,000, to remain available until expended. contribution to the enterprise for the americas multilateral investment fundFor payment to the Enterprise for the Americas Multilateral Investment Fund by the Secretary of the Treasury, for the United States contribution to the fund, $25,000,000, to remain available until expended. Contribution to the asian development fundFor the United States contribution by the Secretary of the Treasury to the increase in resources of the Asian Development Fund, as authorized by the Asian Development Bank Act, as amended, $105,000,000, to remain available until expended. Contribution to the african development fundFor the United States contribution by the Secretary of the Treasury to the increase in resources of the African Development Fund, $155,000,000, to remain available until expended. Contribution to the international fund for agricultural developmentFor the United States contribution by the Secretary of the Treasury to increase the resources of the International Fund for Agricultural Development, $30,000,000, to remain available until expended. 
VIExport and Investment Assistance 
Export-import bank of the united states Inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, as amended, $2,500,000, to remain available until September 30, 2011. Program accountThe Export-Import Bank of the United States is authorized to make such expenditures within the limits of funds and borrowing authority available to such corporation, and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations, as provided by section 104 of the Government Corporation Control Act, as may be necessary in carrying out the program for the current fiscal year for such corporation: Provided, That none of the funds available during the current fiscal year may be used to make expenditures, contracts, or commitments for the export of nuclear equipment, fuel, or technology to any country, other than a nuclear-weapon state as defined in Article IX of the Treaty on the Non-Proliferation of Nuclear Weapons eligible to receive economic or military assistance under this Act, that has detonated a nuclear explosive after the date of the enactment of this Act: Provided further, That notwithstanding section 1(c) of Public Law 103–428, as amended, sections 1(a) and (b) of Public Law 103–428 shall remain in effect through October 1, 2010: Provided further, That not less than 10 percent of the aggregate loan, guarantee, and insurance authority available to the Export-Import Bank under this Act should be used for renewable energy technologies or end-use energy efficiency technologies. Subsidy appropriationFor the cost of direct loans, loan guarantees, insurance, and tied-aid grants as authorized by section 10 of the Export-Import Bank Act of 1945, as amended, not to exceed $58,000,000: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That such funds shall remain available until September 30, 2025, for the disbursement of direct loans, loan guarantees, insurance and tied-aid grants obligated in fiscal years 2010, 2011, 2012, and 2013: Provided further, That none of the funds appropriated by this Act or any prior Acts appropriating funds for the Department of State, foreign operations, and related programs for tied-aid credits or grants may be used for any other purpose except through the regular notification procedures of the Committees on Appropriations: Provided further, That funds appropriated by this paragraph are made available notwithstanding section 2(b)(2) of the Export-Import Bank Act of 1945, in connection with the purchase or lease of any product by any Eastern European country, any Baltic State or any agency or national thereof. Administrative expensesFor administrative expenses to carry out the direct and guaranteed loan and insurance programs, including hire of passenger motor vehicles and services as authorized by 5 U.S.C. 3109, and not to exceed $30,000 for official reception and representation expenses for members of the Board of Directors, not to exceed $83,880,000: Provided, That the Export-Import Bank may accept, and use, payment or services provided by transaction participants for legal, financial, or technical services in connection with any transaction for which an application for a loan, guarantee or insurance commitment has been made: Provided further, That notwithstanding subsection (b) of section 117 of the Export Enhancement Act of 1992, subsection (a) thereof shall remain in effect until October 1, 2010. Receipts collectedReceipts collected pursuant to the Export-Import Bank Act of 1945, as amended, and the Federal Credit Reform Act of 1990, as amended, in an amount not to exceed the amount appropriated herein, shall be credited as offsetting collections to this account: Provided, That the sums herein appropriated from the General Fund shall be reduced on a dollar-for-dollar basis by such offsetting collections so as to result in a final fiscal year appropriation from the General Fund estimated at $0: Provided further, That amounts collected in fiscal year 2010 in excess of obligations shall become available on September 1, 2010 and shall remain available until September 30, 2013. Overseas private investment corporation Noncredit accountThe Overseas Private Investment Corporation is authorized to make, without regard to fiscal year limitations, as provided by 31 U.S.C. 9104, such expenditures and commitments within the limits of funds available to it and in accordance with law as may be necessary: Provided, That the amount available for administrative expenses to carry out the credit and insurance programs (including an amount for official reception and representation expenses which shall not exceed $35,000) shall not exceed $52,310,000: Provided further, That project-specific transaction costs, including direct and indirect costs incurred in claims settlements, and other direct costs associated with services provided to specific investors or potential investors pursuant to section 234 of the Foreign Assistance Act of 1961, shall not be considered administrative expenses for the purposes of this heading. Program accountFor the cost of direct and guaranteed loans, $29,000,000, as authorized by section 234 of the Foreign Assistance Act of 1961, to be derived by transfer from the Overseas Private Investment Corporation Noncredit Account: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That such sums shall be available for direct loan obligations and loan guaranty commitments incurred or made during fiscal years 2010, 2011, and 2012: Provided further, That funds so obligated in fiscal year 2010 remain available for disbursement through 2018; funds obligated in fiscal year 2011 remain available for disbursement through 2019; and funds obligated in fiscal year 2012 remain available for disbursement through 2020: Provided further, That notwithstanding any other provision of law, the Overseas Private Investment Corporation is authorized to undertake any program authorized by title IV of the Foreign Assistance Act of 1961 in Iraq: Provided further, That funds made available pursuant to the authority of the previous proviso shall be subject to the regular notification procedures of the Committees on Appropriations.In addition, such sums as may be necessary for administrative expenses to carry out the credit program may be derived from amounts available for administrative expenses to carry out the credit and insurance programs in the Overseas Private Investment Corporation Noncredit Account and merged with said account. Funds Appropriated to the President Trade and development agencyFor necessary expenses to carry out the provisions of section 661 of the Foreign Assistance Act of 1961, $55,200,000, to remain available until September 30, 2011: Provided, That of the funds appropriated under this heading, not more than $4,000 may be available for representation and entertainment allowances. 
VIIGeneral Provisions 
allowances and differentials  
7001.Funds appropriated under title I of this Act shall be available, except as otherwise provided, for allowances and differentials as authorized by subchapter 59 of title 5, United States Code; for services as authorized by 5 U.S.C. 3109; and for hire of passenger transportation pursuant to 31 U.S.C. 1343(b). 
Unobligated balances report  
7002.Any department or agency of the United States Government to which funds are appropriated or otherwise made available by this Act shall provide to the Committees on Appropriations a quarterly accounting of cumulative balances by program, project, and activity of the funds received by such department or agency in this fiscal year or any previous fiscal year that remain unobligated and unexpended. 
Consulting services  
7003.The expenditure of any appropriation under title I of this Act for any consulting service through procurement contract, pursuant to 5 U.S.C. 3109, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law. 
Embassy construction  
7004. 
(a)Of funds provided under title I of this Act, except as provided in subsection (b), a project to construct a diplomatic facility of the United States may not include office space or other accommodations for an employee of a Federal agency or department if the Secretary of State determines that such department or agency has not provided to the Department of State the full amount of funding required by subsection (e) of section 604 of the Secure Embassy Construction and Counterterrorism Act of 1999 (as enacted into law by section 1000(a)(7) of Public Law 106–113 and contained in appendix G of that Act; 113 Stat. 1501A–453), as amended by section 629 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2005.  
(b)Notwithstanding the prohibition in subsection (a), a project to construct a diplomatic facility of the United States may include office space or other accommodations for members of the United States Marine Corps.  
(c)Funds appropriated by this Act, and any prior Act making appropriations for the Department of State, foreign operations, and related programs, which may be made available for the acquisition of property for diplomatic facilities in Kabul, Afghanistan, shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. Personnel actions  
7005.Any costs incurred by a department or agency funded under title I of this Act resulting from personnel actions taken in response to funding reductions included in this Act shall be absorbed within the total budgetary resources available under title I to such department or agency: Provided, That the authority to transfer funds between appropriations accounts as may be necessary to carry out this section is provided in addition to authorities included elsewhere in this Act: Provided further, That use of funds to carry out this section shall be treated as a reprogramming of funds under section 7015 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. 
LOCAL GUARD CONTRACTS  
7006.In evaluating proposals for local guard contracts, the Secretary of State shall award contracts in accordance with section 136 of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 (22 U.S.C. 4864), except that the Secretary may grant authorization to award such contracts on the basis of best value as determined by a cost-technical tradeoff analysis (as described in Federal Acquisition Regulation part 15.101) in Iraq, Afghanistan, and Pakistan, notwithstanding subsection (c)(3) of such section: Provided, That the authority in this section shall apply to any options for renewal that may be exercised under such contracts that are awarded during the current fiscal year: Provided further, That prior to issuing a solicitation for a contract to be awarded pursuant to the authority under this section, the Secretary of State shall consult with the Committees on Foreign Relations and Appropriations of the Senate and the Committees on Foreign Affairs and Appropriations of the House of Representatives. 
Prohibition against direct funding for certain countries  
7007.None of the funds appropriated or otherwise made available pursuant to titles III through VI of this Act shall be obligated or expended to finance directly any assistance or reparations for the governments of Cuba, North Korea, Iran, or Syria: Provided, That for purposes of this section, the prohibition on obligations or expenditures shall include direct loans, credits, insurance and guarantees of the Export-Import Bank or its agents. 
coups d'état  
7008.None of the funds appropriated or otherwise made available pursuant to titles III through VI of this Act shall be obligated or expended to finance directly any assistance to the government of any country whose duly elected head of government is deposed by military coup or decree: Provided, That assistance may be resumed to such government if the President determines and certifies to the Committees on Appropriations that subsequent to the termination of assistance a democratically elected government has taken office: Provided further, That the provisions of this section shall not apply to assistance to promote democratic elections or public participation in democratic processes: Provided further, That funds made available pursuant to the previous provisos shall be subject to the regular notification procedures of the Committees on Appropriations. 
Transfer authority  
7009. 
(a)Department of state and broadcasting board of governorsNot to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of State under title I of this Act may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers: Provided, That not to exceed 5 percent of any appropriation made available for the current fiscal year for the Broadcasting Board of Governors under title I of this Act may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers: Provided further, That any transfer pursuant to this section shall be treated as a reprogramming of funds under section 7015(a) and (b) of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.  
(b)Export financing transfer authoritiesNot to exceed 5 percent of any appropriation other than for administrative expenses made available for fiscal year 2010, for programs under title VI of this Act may be transferred between such appropriations for use for any of the purposes, programs, and activities for which the funds in such receiving account may be used, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 25 percent by any such transfer: Provided, That the exercise of such authority shall be subject to the regular notification procedures of the Committees on Appropriations.  
(c)Limitation on transfers between agencies 
(1)None of the funds made available under titles II through V of this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriation Act.  
(2)Notwithstanding paragraph (1), in addition to transfers made by, or authorized elsewhere in, this Act, funds appropriated by this Act to carry out the purposes of the Foreign Assistance Act of 1961 may be allocated or transferred to agencies of the United States Government pursuant to the provisions of sections 109, 610, and 632 of the Foreign Assistance Act of 1961.  
(3)Any agreement entered into by the United States Agency for International Development (USAID) or the Department of State with any department, agency, or instrumentality of the United States Government pursuant to section 632(b) of the Foreign Assistance Act of 1961 valued in excess of $1,000,000 and any agreement made pursuant to section 632(a) of such Act, with funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Global Health and Child Survival, Development Assistance, and Economic Support Fund shall be subject to the regular notification procedures of the Committees on Appropriations: Provided, That the requirement in the previous sentence shall not apply to agreements entered into between USAID and the Department of State.  
(d)Transfers between accountsNone of the funds made available under titles II through V of this Act may be obligated under an appropriation account to which they were not appropriated, except for transfers specifically provided for in this Act, unless the President, not less than 5 days prior to the exercise of any authority contained in the Foreign Assistance Act of 1961 to transfer funds, consults with and provides a written policy justification to the Committees on Appropriations.  
(e)Audit of inter-agency transfersAny agreement for the transfer or allocation of funds appropriated by this Act, or prior Acts, entered into between the Department of State or USAID and another agency of the United States Government under the authority of section 632(a) of the Foreign Assistance Act of 1961 or any comparable provision of law, shall expressly provide that the Inspector General for the agency receiving the transfer or allocation of such funds shall perform periodic program and financial audits of the use of such funds: Provided, That funds transferred under such authority may be made available for the cost of such audits. Reporting requirement  
7010.The Secretary of State shall provide the Committees on Appropriations, not later than April 1, 2010, and for each fiscal quarter, a report in writing on the uses of funds made available under the headings Foreign Military Financing Program, International Military Education and Training, and Peacekeeping Operations: Provided, That such report shall include a description of the obligation and expenditure of funds, and the specific country in receipt of, and the use or purpose of the assistance provided by such funds. 
Availability of funds  
7011.No part of any appropriation contained in this Act shall remain available for obligation after the expiration of the current fiscal year unless expressly so provided in this Act: Provided, That funds appropriated for the purposes of chapters 1, 8, 11, and 12 of part I, section 661, section 667, chapters 4, 5, 6, 8, and 9 of part II of the Foreign Assistance Act of 1961, section 23 of the Arms Export Control Act, and funds provided under the headings Assistance for Europe, Eurasia and Central Asia and Development Credit Authority, shall remain available for an additional 4 years from the date on which the availability of such funds would otherwise have expired, if such funds are initially obligated before the expiration of their respective periods of availability contained in this Act: Provided further, That, notwithstanding any other provision of this Act, any funds made available for the purposes of chapter 1 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961 which are allocated or obligated for cash disbursements in order to address balance of payments or economic policy reform objectives, shall remain available until expended. 
Limitation on assistance to countries in default  
7012.No part of any appropriation provided under titles III through VI in this Act shall be used to furnish assistance to the government of any country which is in default during a period in excess of one calendar year in payment to the United States of principal or interest on any loan made to the government of such country by the United States pursuant to a program for which funds are appropriated under this Act unless the President determines, following consultations with the Committees on Appropriations, that assistance for such country is in the national interest of the United States. 
Prohibition on taxation of united states assistance  
7013. 
(a)Prohibition on taxationNone of the funds appropriated under titles III through VI of this Act may be made available to provide assistance for a foreign country under a new bilateral agreement governing the terms and conditions under which such assistance is to be provided unless such agreement includes a provision stating that assistance provided by the United States shall be exempt from taxation, or reimbursed, by the foreign government, and the Secretary of State shall expeditiously seek to negotiate amendments to existing bilateral agreements, as necessary, to conform with this requirement.  
(b)Reimbursement of foreign taxesAn amount equivalent to 200 percent of the total taxes assessed during fiscal year 2010 on funds appropriated by this Act by a foreign government or entity against commodities financed under United States assistance programs for which funds are appropriated by this Act, either directly or through grantees, contractors and subcontractors shall be withheld from obligation from funds appropriated for assistance for fiscal year 2011 and allocated for the central government of such country and for the West Bank and Gaza program to the extent that the Secretary of State certifies and reports in writing to the Committees on Appropriations that such taxes have not been reimbursed to the Government of the United States.  
(c)De minimis exceptionForeign taxes of a de minimis nature shall not be subject to the provisions of subsection (b).  
(d)Reprogramming of fundsFunds withheld from obligation for each country or entity pursuant to subsection (b) shall be reprogrammed for assistance to countries which do not assess taxes on United States assistance or which have an effective arrangement that is providing substantial reimbursement of such taxes.  
(e)Determinations 
(1)The provisions of this section shall not apply to any country or entity the Secretary of State determines— 
(A)does not assess taxes on United States assistance or which has an effective arrangement that is providing substantial reimbursement of such taxes; or  
(B)the foreign policy interests of the United States outweigh the purpose of this section to ensure that United States assistance is not subject to taxation.  
(2)The Secretary of State shall consult with the Committees on Appropriations at least 15 days prior to exercising the authority of this subsection with regard to any country or entity.  
(f)ImplementationThe Secretary of State shall issue rules, regulations, or policy guidance, as appropriate, to implement the prohibition against the taxation of assistance contained in this section.  
(g)DefinitionsAs used in this section— 
(1)the terms taxes and taxation refer to value added taxes and customs duties imposed on commodities financed with United States assistance for programs for which funds are appropriated by this Act; and  
(2)the term bilateral agreement refers to a framework bilateral agreement between the Government of the United States and the government of the country receiving assistance that describes the privileges and immunities applicable to United States foreign assistance for such country generally, or an individual agreement between the Government of the United States and such government that describes, among other things, the treatment for tax purposes that will be accorded the United States assistance provided under that agreement. Reservations of funds  
7014. 
(a)Funds appropriated under titles II through VI of this Act which are specifically designated may be reprogrammed for other programs within the same account notwithstanding the designation if compliance with the designation is made impossible by operation of any provision of this or any other Act: Provided, That any such reprogramming shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That assistance that is reprogrammed pursuant to this subsection shall be made available under the same terms and conditions as originally provided.  
(b)In addition to the authority contained in subsection (a), the original period of availability of funds appropriated by this Act and administered by the United States Agency for International Development (USAID) that are specifically designated for particular programs or activities by this or any other Act shall be extended for an additional fiscal year if the USAID Administrator determines and reports promptly to the Committees on Appropriations that the termination of assistance to a country or a significant change in circumstances makes it unlikely that such designated funds can be obligated during the original period of availability: Provided, That such designated funds that continue to be available for an additional fiscal year shall be obligated only for the purpose of such designation.  
(c)Ceilings and specifically designated funding levels contained in this Act shall not be applicable to funds or authorities appropriated or otherwise made available by any subsequent Act unless such Act specifically so directs: Provided, That specifically designated funding levels or minimum funding requirements contained in any other Act shall not be applicable to funds appropriated by this Act. Reprogramming notification requirements  
7015. 
(a)None of the funds made available in title I of this Act, or in prior appropriations Acts to the agencies and departments funded by this Act that remain available for obligation or expenditure in fiscal year 2010, or provided from any accounts in the Treasury of the United States derived by the collection of fees or of currency reflows or other offsetting collections, or made available by transfer, to the agencies and departments funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: (1) creates new programs; (2) eliminates a program, project, or activity; (3) increases funds or personnel by any means for any project or activity for which funds have been denied or restricted; (4) relocates an office or employees; (5) closes or opens a mission or post; (6) reorganizes or renames offices; (7) reorganizes programs or activities; or (8) contracts out or privatizes any functions or activities presently performed by Federal employees; unless the Committees on Appropriations are notified 15 days in advance of such reprogramming of funds.  
(b)For the purposes of providing the executive branch with the necessary administrative flexibility, none of the funds provided under title I of this Act, or provided under previous appropriations Acts to the agency or department funded under title I of this Act that remain available for obligation or expenditure in fiscal year 2010, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agency or department funded by title I of this Act, shall be available for obligation or expenditure for activities, programs, or projects through a reprogramming of funds in excess of $1,000,000 or 10 percent, whichever is less, that: (1) augments existing programs, projects, or activities; (2) reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or (3) results from any general savings, including savings from a reduction in personnel, which would result in a change in existing programs, activities, or projects as approved by Congress; unless the Committees on Appropriations are notified 15 days in advance of such reprogramming of funds.  
(c)For the purposes of providing the executive branch with the necessary administrative flexibility, none of the funds made available under titles II through V in this Act under the headings Global Health and Child Survival, Development Assistance, International Organizations and Programs, Trade and Development Agency, International Narcotics Control and Law Enforcement, Assistance for Europe, Eurasia and Central Asia, Economic Support Fund, Democracy Fund, Peacekeeping Operations, Capital Investment Fund, Operating Expenses, Civilian Stabilization Initiative, Office of Inspector General, Nonproliferation, Anti-terrorism, Demining and Related Programs, Millennium Challenge Corporation, Foreign Military Financing Program, International Military Education and Training, Peace Corps, Complex Crises Fund, and Migration and Refugee Assistance, shall be available for obligation for activities, programs, projects, type of materiel assistance, countries, or other operations not justified or in excess of the amount justified to the Committees on Appropriations for obligation under any of these specific headings unless the Committees on Appropriations are previously notified 15 days in advance: Provided, That the President shall not enter into any commitment of funds appropriated for the purposes of section 23 of the Arms Export Control Act for the provision of major defense equipment, other than conventional ammunition, or other major defense items defined to be aircraft, ships, missiles, or combat vehicles, not previously justified to Congress or 20 percent in excess of the quantities justified to Congress unless the Committees on Appropriations are notified 15 days in advance of such commitment: Provided further, That requirements of this subsection or any similar provision of any other Act shall not apply to any reprogramming for an activity, program, or project for which funds are appropriated under titles II through IV of this Act of less than 10 percent of the amount previously justified to the Congress for obligation for such activity, program, or project for the current fiscal year.  
(d)Notwithstanding any other provision of law, with the exception of funds transferred to, and merged with, funds appropriated under title I of this Act, funds transferred by the Department of Defense to the Department of State and the United States Agency for International Development for assistance for foreign countries and international organizations, and funds made available for programs authorized by section 1206 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163), shall be subject to the regular notification procedures of the Committees on Appropriations.  
(e)The requirements of this section or any similar provision of this Act or any other Act, including any prior Act requiring notification in accordance with the regular notification procedures of the Committees on Appropriations, may be waived if failure to do so would pose a substantial risk to human health or welfare: Provided, That in case of any such waiver, notification to the Committees on Appropriations shall be provided as early as practicable, but in no event later than 3 days after taking the action to which such notification requirement was applicable, in the context of the circumstances necessitating such waiver: Provided further, That any notification provided pursuant to such a waiver shall contain an explanation of the emergency circumstances.  
(f)None of the funds appropriated under titles III through VI of this Act shall be obligated or expended for assistance for Serbia, Sudan, Zimbabwe, Pakistan, Dominican Republic, Cuba, Iran, Haiti, Libya, Ethiopia, Nepal, Colombia, Mexico, Kazakhstan, Somalia, Sri Lanka, or Cambodia and countries listed in section 7045(c)(2) and (f)(2) of this Act except as provided through the regular notification procedures of the Committees on Appropriations. Notification on excess defense equipment  
7016.Prior to providing excess Department of Defense articles in accordance with section 516(a) of the Foreign Assistance Act of 1961, the Department of Defense shall notify the Committees on Appropriations to the same extent and under the same conditions as other committees pursuant to subsection (f) of that section: Provided, That before issuing a letter of offer to sell excess defense articles under the Arms Export Control Act, the Department of Defense shall notify the Committees on Appropriations in accordance with the regular notification procedures of such Committees if such defense articles are significant military equipment (as defined in section 47(9) of the Arms Export Control Act) or are valued (in terms of original acquisition cost) at $7,000,000 or more, or if notification is required elsewhere in this Act for the use of appropriated funds for specific countries that would receive such excess defense articles: Provided further, That such Committees shall also be informed of the original acquisition cost of such defense articles. 
Limitation on availability of funds for international organizations and programs  
7017.Subject to the regular notification procedures of the Committees on Appropriations, funds appropriated under titles III through VI of this Act or any previously enacted Act making appropriations for the Department of State, foreign operations, and related programs, which are returned or not made available for organizations and programs because of the implementation of section 307(a) of the Foreign Assistance Act of 1961, shall remain available for obligation until September 30, 2011. 
Prohibition on funding for abortions and involuntary sterilization  
7018.None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for the performance of abortions as a method of family planning or to motivate or coerce any person to practice abortions. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for the performance of involuntary sterilization as a method of family planning or to coerce or provide any financial incentive to any person to undergo sterilizations. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for any biomedical research which relates in whole or in part, to methods of, or the performance of, abortions or involuntary sterilization as a means of family planning. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be obligated or expended for any country or organization if the President certifies that the use of these funds by any such country or organization would violate any of the above provisions related to abortions and involuntary sterilizations. 
Allocations  
7019. 
(a)Funds provided in this Act for the following accounts shall be made available for programs and countries in the amounts contained in the respective tables included in the joint explanatory statement accompanying this Act: 
American Sections, International Commissions.  
Civilian Stabilization Initiative.  
Diplomatic and Consular Programs.  
Educational and Cultural Exchange Programs.  
International Boundary and Water Commission, United States and Mexico.  
International Fisheries Commissions.  
International Broadcasting Operations.  
Global Health and Child Survival.  
Democracy Fund.  
Economic Support Fund.  
Assistance for Europe, Eurasia and Central Asia.  
International Narcotics Control and Law Enforcement.  
Nonproliferation, Anti-terrorism, Demining and Related Programs.  
Foreign Military Financing Program.  
Peacekeeping Operations.  
International Organizations and Programs.  
(b)For the purposes of implementing this section and only with respect to the tables included in the joint explanatory statement accompanying this Act, the Secretary of State, the Administrator of the United States Agency for International Development and the Broadcasting Board of Governors, as appropriate, may propose deviations to the amounts referenced in subsection (a), subject to the regular notification procedures of the Committees on Appropriations.  
(c)The requirements contained in subsection (a) shall apply to the tables under the headings Bilateral Economic Assistance and General Provisions in the joint explanatory statement. Prohibition of payment of certain expenses  
7020.None of the funds appropriated or otherwise made available by this Act under the headings International Military Education and Training or Foreign Military Financing Program for Informational Program activities or under the headings Global Health and Child Survival, Development Assistance, and Economic Support Fund may be obligated or expended to pay for— 
(1)alcoholic beverages; or  
(2)entertainment expenses for activities that are substantially of a recreational character, including but not limited to entrance fees at sporting events, theatrical and musical productions, and amusement parks. Prohibition on assistance to foreign governments that export lethal military equipment to countries supporting international terrorism  
7021. 
(a)None of the funds appropriated or otherwise made available by titles III through VI of this Act may be available to any foreign government which provides lethal military equipment to a country the government of which the Secretary of State has determined is a government that supports international terrorism for purposes of section 6(j) of the Export Administration Act of 1979: Provided, That the prohibition under this section with respect to a foreign government shall terminate 12 months after that government ceases to provide such military equipment: Provided further, That this section applies with respect to lethal military equipment provided under a contract entered into after October 1, 1997.  
(b)Assistance restricted by subsection (a) or any other similar provision of law, may be furnished if the President determines that to do so is important to the national interests of the United States.  
(c)Whenever the President makes a determination pursuant to subsection (b), the President shall submit to the Committees on Appropriations a report with respect to the furnishing of such assistance, including a detailed explanation of the assistance to be provided, the estimated dollar amount of such assistance, and an explanation of how the assistance furthers United States national interests. Prohibition on bilateral assistance to terrorist countries  
7022. 
(a)Funds appropriated for bilateral assistance in titles III through VI of this Act and funds appropriated under any such heading in a provision of law enacted prior to the enactment of this Act, shall not be made available to any country which the President determines— 
(1)grants sanctuary from prosecution to any individual or group which has committed an act of international terrorism; or  
(2)otherwise supports international terrorism.  
(b)The President may waive the application of subsection (a) to a country if the President determines that national security or humanitarian reasons justify such waiver: Provided, That the President shall publish each such waiver in the Federal Register and, at least 15 days before the waiver takes effect, shall notify the Committees on Appropriations of the waiver (including the justification for the waiver) in accordance with the regular notification procedures of the Committees on Appropriations. Authorization requirements  
7023.Funds appropriated by this Act, except funds appropriated under the heading Trade and Development Agency, may be obligated and expended notwithstanding section 10 of Public Law 91–672, section 15 of the State Department Basic Authorities Act of 1956, section 313 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (Public Law 103–236), and section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 414(a)(1)). 
Definition of program, project, and activity  
7024.For the purpose of titles II through VI of this Act program, project, and activity shall be defined at the appropriations Act account level and shall include all appropriations and authorizations Acts funding directives, ceilings, and limitations with the exception that for the following accounts: Economic Support Fund and Foreign Military Financing Program, program, project, and activity shall also be considered to include country, regional, and central program level funding within each such account; for the development assistance accounts of the United States Agency for International Development program, project, and activity shall also be considered to include central, country, regional, and program level funding, either as: (1) justified to the Congress; or (2) allocated by the executive branch in accordance with a report, to be provided to the Committees on Appropriations within 30 days of the enactment of this Act, as required by section 653(a) of the Foreign Assistance Act of 1961. 
Authorities for the peace corps, inter-american foundation and african development foundation  
7025.Unless expressly provided to the contrary, provisions of this or any other Act, including provisions contained in prior Acts authorizing or making appropriations for the Department of State, foreign operations, and related programs, shall not be construed to prohibit activities authorized by or conducted under the Peace Corps Act, the Inter-American Foundation Act or the African Development Foundation Act: Provided, That the agency shall promptly report to the Committees on Appropriations whenever it is conducting activities or is proposing to conduct activities in a country for which assistance is prohibited. 
Commerce, trade and surplus commodities  
7026. 
(a)None of the funds appropriated or made available pursuant to titles III through VI of this Act for direct assistance and none of the funds otherwise made available to the Export-Import Bank and the Overseas Private Investment Corporation shall be obligated or expended to finance any loan, any assistance or any other financial commitments for establishing or expanding production of any commodity for export by any country other than the United States, if the commodity is likely to be in surplus on world markets at the time the resulting productive capacity is expected to become operative and if the assistance will cause substantial injury to United States producers of the same, similar, or competing commodity: Provided, That such prohibition shall not apply to the Export-Import Bank if in the judgment of its Board of Directors the benefits to industry and employment in the United States are likely to outweigh the injury to United States producers of the same, similar, or competing commodity, and the Chairman of the Board so notifies the Committees on Appropriations.  
(b)None of the funds appropriated by this or any other Act to carry out chapter 1 of part I of the Foreign Assistance Act of 1961 shall be available for any testing or breeding feasibility study, variety improvement or introduction, consultancy, publication, conference, or training in connection with the growth or production in a foreign country of an agricultural commodity for export which would compete with a similar commodity grown or produced in the United States: Provided, That this subsection shall not prohibit— 
(1)activities designed to increase food security in developing countries where such activities will not have a significant impact on the export of agricultural commodities of the United States; or  
(2)research activities intended primarily to benefit American producers.  
(c)The Secretary of the Treasury shall instruct the United States Executive Directors of the International Bank for Reconstruction and Development, the International Development Association, the International Finance Corporation, the Inter-American Development Bank, the International Monetary Fund, the Asian Development Bank, the Inter-American Investment Corporation, the North American Development Bank, the European Bank for Reconstruction and Development, the African Development Bank, and the African Development Fund to use the voice and vote of the United States to oppose any assistance by these institutions, using funds appropriated or made available pursuant to titles III through VI of this Act, for the production or extraction of any commodity or mineral for export, if it is in surplus on world markets and if the assistance will cause substantial injury to United States producers of the same, similar, or competing commodity. Separate accounts  
7027. 
(a)Separate accounts for local currencies 
(1)If assistance is furnished to the government of a foreign country under chapters 1 and 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 under agreements which result in the generation of local currencies of that country, the Administrator of the United States Agency for International Development (USAID) shall— 
(A)require that local currencies be deposited in a separate account established by that government;  
(B)enter into an agreement with that government which sets forth— 
(i)the amount of the local currencies to be generated; and  
(ii)the terms and conditions under which the currencies so deposited may be utilized, consistent with this section; and  
(C)establish by agreement with that government the responsibilities of USAID and that government to monitor and account for deposits into and disbursements from the separate account.  
(2)Uses of local currenciesAs may be agreed upon with the foreign government, local currencies deposited in a separate account pursuant to subsection (a), or an equivalent amount of local currencies, shall be used only— 
(A)to carry out chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 (as the case may be), for such purposes as— 
(i)project and sector assistance activities; or  
(ii)debt and deficit financing; or  
(B)for the administrative requirements of the United States Government.  
(3)Programming accountabilityUSAID shall take all necessary steps to ensure that the equivalent of the local currencies disbursed pursuant to subsection (a)(2)(A) from the separate account established pursuant to subsection (a)(1) are used for the purposes agreed upon pursuant to subsection (a)(2).  
(4)Termination of assistance programsUpon termination of assistance to a country under chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 (as the case may be), any unencumbered balances of funds which remain in a separate account established pursuant to subsection (a) shall be disposed of for such purposes as may be agreed to by the government of that country and the United States Government.  
(5)Reporting requirementThe USAID Administrator shall report on an annual basis as part of the justification documents submitted to the Committees on Appropriations on the use of local currencies for the administrative requirements of the United States Government as authorized in subsection (a)(2)(B), and such report shall include the amount of local currency (and United States dollar equivalent) used and/or to be used for such purpose in each applicable country.  
(b)Separate accounts for cash transfers 
(1)If assistance is made available to the government of a foreign country, under chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961, as cash transfer assistance or as nonproject sector assistance, that country shall be required to maintain such funds in a separate account and not commingle them with any other funds.  
(2)Applicability of other provisions of lawSuch funds may be obligated and expended notwithstanding provisions of law which are inconsistent with the nature of this assistance including provisions which are referenced in the Joint Explanatory Statement of the Committee of Conference accompanying House Joint Resolution 648 (House Report No. 98–1159).  
(3)NotificationAt least 15 days prior to obligating any such cash transfer or nonproject sector assistance, the President shall submit a notification through the regular notification procedures of the Committees on Appropriations, which shall include a detailed description of how the funds proposed to be made available will be used, with a discussion of the United States interests that will be served by the assistance (including, as appropriate, a description of the economic policy reforms that will be promoted by such assistance).  
(4)ExemptionNonproject sector assistance funds may be exempt from the requirements of subsection (b)(1) only through the regular notification procedures of the Committees on Appropriations. Eligibility for assistance  
7028. 
(a)Assistance through nongovernmental organizationsRestrictions contained in this or any other Act with respect to assistance for a country shall not be construed to restrict assistance in support of programs of nongovernmental organizations from funds appropriated by this Act to carry out the provisions of chapters 1, 10, 11, and 12 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961, and from funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia: Provided, That before using the authority of this subsection to furnish assistance in support of programs of nongovernmental organizations, the President shall notify the Committees on Appropriations under the regular notification procedures of those committees, including a description of the program to be assisted, the assistance to be provided, and the reasons for furnishing such assistance: Provided further, That nothing in this subsection shall be construed to alter any existing statutory prohibitions against abortion or involuntary sterilizations contained in this or any other Act.  
(b)Public law 480During fiscal year 2010, restrictions contained in this or any other Act with respect to assistance for a country shall not be construed to restrict assistance under the Agricultural Trade Development and Assistance Act of 1954: Provided, That none of the funds appropriated to carry out title I of such Act and made available pursuant to this subsection may be obligated or expended except as provided through the regular notification procedures of the Committees on Appropriations.  
(c)ExceptionThis section shall not apply— 
(1)with respect to section 620A of the Foreign Assistance Act of 1961 or any comparable provision of law prohibiting assistance to countries that support international terrorism; or  
(2)with respect to section 116 of the Foreign Assistance Act of 1961 or any comparable provision of law prohibiting assistance to the government of a country that violates internationally recognized human rights. Impact on jobs in the united states  
7029.None of the funds appropriated under titles III through VI of this Act may be obligated or expended to provide— 
(1)any financial incentive to a business enterprise currently located in the United States for the purpose of inducing such an enterprise to relocate outside the United States if such incentive or inducement is likely to reduce the number of employees of such business enterprise in the United States because United States production is being replaced by such enterprise outside the United States; or  
(2)assistance for any program, project, or activity that contributes to the violation of internationally recognized workers rights, as defined in section 507(4) of the Trade Act of 1974, of workers in the recipient country, including any designated zone or area in that country: Provided, That the application of section 507(4)(D) and (E) of such Act should be commensurate with the level of development of the recipient country and sector, and shall not preclude assistance for the informal sector in such country, micro and small-scale enterprise, and smallholder agriculture. International financial institutions  
7030. 
(a)None of the funds appropriated in title V of this Act may be made as payment to any international financial institution while the United States Executive Director to such institution is compensated by the institution at a rate which, together with whatever compensation such Director receives from the United States, is in excess of the rate provided for an individual occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, or while any alternate United States Director to such institution is compensated by the institution at a rate in excess of the rate provided for an individual occupying a position at level V of the Executive Schedule under section 5316 of title 5, United States Code.  
(b)The Secretary of the Treasury shall instruct the United States Executive Director at each international financial institution to oppose any loan, grant, strategy or policy of such institution that would require user fees or service charges on poor people for primary education or primary healthcare, including prevention, care and treatment for HIV/AIDS, malaria, tuberculosis, and infant, child, and maternal health, in connection with the institutions' financing programs.  
(c)The Secretary of the Treasury shall instruct the United States Executive Director of the International Monetary Fund (the Fund) to use the voice and vote of the United States to oppose any loan, project, agreement, memorandum, instrument, plan, or other program of the Fund to a Heavily Indebted Poor Country that imposes budget caps or restraints that do not allow the maintenance of or an increase in governmental spending on health care or education; and to promote government spending on health care, education, food aid, or other critical safety net programs in all of the Fund’s activities with respect to Heavily Indebted Poor Countries.  
(d)For purposes of this section international financial institutions are the International Bank for Reconstruction and Development, the Inter-American Development Bank, the Asian Development Bank, the Asian Development Fund, the African Development Bank, the African Development Fund, the International Monetary Fund, the North American Development Bank, and the European Bank for Reconstruction and Development. Debt-for-development  
7031.In order to enhance the continued participation of nongovernmental organizations in debt-for-development and debt-for-nature exchanges, a nongovernmental organization which is a grantee or contractor of the United States Agency for International Development may place in interest bearing accounts local currencies which accrue to that organization as a result of economic assistance provided under title III of this Act and, subject to the regular notification procedures of the Committees on Appropriations, any interest earned on such investment shall be used for the purpose for which the assistance was provided to that organization. 
Authority to engage in debt buybacks or sales  
7032. 
(a)Loans eligible for sale, reduction, or cancellation 
(1)Authority to sell, reduce, or cancel certain loansNotwithstanding any other provision of law, the President may, in accordance with this section, sell to any eligible purchaser any concessional loan or portion thereof made before January 1, 1995, pursuant to the Foreign Assistance Act of 1961, to the government of any eligible country as defined in section 702(6) of that Act or on receipt of payment from an eligible purchaser, reduce or cancel such loan or portion thereof, only for the purpose of facilitating— 
(A)debt-for-equity swaps, debt-for-development swaps, or debt-for-nature swaps; or  
(B)a debt buyback by an eligible country of its own qualified debt, only if the eligible country uses an additional amount of the local currency of the eligible country, equal to not less than 40 percent of the price paid for such debt by such eligible country, or the difference between the price paid for such debt and the face value of such debt, to support activities that link conservation and sustainable use of natural resources with local community development, and child survival and other child development, in a manner consistent with sections 707 through 710 of the Foreign Assistance Act of 1961, if the sale, reduction, or cancellation would not contravene any term or condition of any prior agreement relating to such loan.  
(2)Terms and conditionsNotwithstanding any other provision of law, the President shall, in accordance with this section, establish the terms and conditions under which loans may be sold, reduced, or canceled pursuant to this section.  
(3)AdministrationThe Facility, as defined in section 702(8) of the Foreign Assistance Act of 1961, shall notify the administrator of the agency primarily responsible for administering part I of the Foreign Assistance Act of 1961 of purchasers that the President has determined to be eligible, and shall direct such agency to carry out the sale, reduction, or cancellation of a loan pursuant to this section: Provided, That such agency shall make adjustment in its accounts to reflect the sale, reduction, or cancellation.  
(4)LimitationThe authorities of this subsection shall be available only to the extent that appropriations for the cost of the modification, as defined in section 502 of the Congressional Budget Act of 1974, are made in advance.  
(b)Deposit of proceedsThe proceeds from the sale, reduction, or cancellation of any loan sold, reduced, or canceled pursuant to this section shall be deposited in the United States Government account or accounts established for the repayment of such loan.  
(c)Eligible purchasersA loan may be sold pursuant to subsection (a)(1)(A) only to a purchaser who presents plans satisfactory to the President for using the loan for the purpose of engaging in debt-for-equity swaps, debt-for-development swaps, or debt-for-nature swaps.  
(d)Debtor consultationsBefore the sale to any eligible purchaser, or any reduction or cancellation pursuant to this section, of any loan made to an eligible country, the President should consult with the country concerning the amount of loans to be sold, reduced, or canceled and their uses for debt-for-equity swaps, debt-for-development swaps, or debt-for-nature swaps.  
(e)Availability of fundsThe authority provided by subsection (a) may be used only with regard to funds appropriated by this Act under the heading Debt Restructuring. Special debt relief for the poorest  
7033. 
(a)Authority to reduce debtThe President may reduce amounts owed to the United States (or any agency of the United States) by an eligible country as a result of— 
(1)guarantees issued under sections 221 and 222 of the Foreign Assistance Act of 1961;  
(2)credits extended or guarantees issued under the Arms Export Control Act; or  
(3)any obligation or portion of such obligation, to pay for purchases of United States agricultural commodities guaranteed by the Commodity Credit Corporation under export credit guarantee programs authorized pursuant to section 5(f) of the Commodity Credit Corporation Charter Act of June 29, 1948, as amended, section 4(b) of the Food for Peace Act of 1966, as amended (Public Law 89–808), or section 202 of the Agricultural Trade Act of 1978, as amended (Public Law 95–501).  
(b)Limitations 
(1)The authority provided by subsection (a) may be exercised only to implement multilateral official debt relief and referendum agreements, commonly referred to as Paris Club Agreed Minutes.  
(2)The authority provided by subsection (a) may be exercised only in such amounts or to such extent as is provided in advance by appropriations Acts.  
(3)The authority provided by subsection (a) may be exercised only with respect to countries with heavy debt burdens that are eligible to borrow from the International Development Association, but not from the International Bank for Reconstruction and Development, commonly referred to as IDA-only countries.  
(c)ConditionsThe authority provided by subsection (a) may be exercised only with respect to a country whose government— 
(1)does not have an excessive level of military expenditures;  
(2)has not repeatedly provided support for acts of international terrorism;  
(3)is not failing to cooperate on international narcotics control matters;  
(4)(including its military or other security forces) does not engage in a consistent pattern of gross violations of internationally recognized human rights; and  
(5)is not ineligible for assistance because of the application of section 527 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995.  
(d)Availability of fundsThe authority provided by subsection (a) may be used only with regard to the funds appropriated by this Act under the heading Debt Restructuring.  
(e)Certain prohibitions inapplicableA reduction of debt pursuant to subsection (a) shall not be considered assistance for the purposes of any provision of law limiting assistance to a country: Provided, That the authority provided by subsection (a) may be exercised notwithstanding section 620(r) of the Foreign Assistance Act of 1961 or section 321 of the International Development and Food Assistance Act of 1975. Special authorities  
7034. 
(a)Afghanistan, iraq, pakistan, lebanon, montenegro, victims of war, displaced children, and displaced burmeseFunds appropriated under titles III through VI of this Act that are made available for assistance for Afghanistan may be made available notwithstanding section 7012 of this Act or any similar provision of law and section 660 of the Foreign Assistance Act of 1961, and funds appropriated in titles III and VI of this Act that are made available for Iraq, Lebanon, Montenegro, Pakistan, and for victims of war, displaced children, and displaced Burmese, and to assist victims of trafficking in persons and, subject to the regular notification procedures of the Committees on Appropriations, to combat such trafficking, may be made available notwithstanding any other provision of law.  
(b)Waiver 
(1)The President may waive the provisions of section 1003 of Public Law 100–204 if the President determines and certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the Committees on Appropriations that it is important to the national security interests of the United States.  
(2)Period of application of waiverAny waiver pursuant to paragraph (1) shall be effective for no more than a period of 6 months at a time and shall not apply beyond 12 months after the enactment of this Act.  
(c)Small businessIn entering into multiple award indefinite-quantity contracts with funds appropriated by this Act, the United States Agency for International Development may provide an exception to the fair opportunity process for placing task orders under such contracts when the order is placed with any category of small or small disadvantaged business.  
(d)Authority repealedSection 7034(d) of Public Law 111–8 is hereby repealed.  
(e)Reconstituting civilian police authorityIn providing assistance with funds appropriated by this Act under section 660(b)(6) of the Foreign Assistance Act of 1961, support for a nation emerging from instability may be deemed to mean support for regional, district, municipal, or other sub-national entity emerging from instability, as well as a nation emerging from instability.  
(f)Extension of authorityThe Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1990 (Public Law 101–167) is amended— 
(1)in section 599D (8 U.S.C. 1157 note)— 
(A)in subsection (b)(3), by striking and 2009 and inserting 2009, and 2010; and  
(B)in subsection (e), by striking 2009 each place it appears and inserting 2010; and  
(2)in section 599E (8 U.S.C. 1255 note) in subsection (b)(2), by striking 2009 and inserting 2010.  
(g)World food programOf the funds managed by the Bureau for Democracy, Conflict, and Humanitarian Assistance, United States Agency for International Development, from this or any other Act, not less than $10,000,000 shall be made available as a general contribution to the World Food Program, notwithstanding any other provision of law.  
(h)Disarmament, demobilization and reintegrationNotwithstanding any other provision of law, regulation or Executive order, funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Economic Support Fund, Peacekeeping Operations, International Disaster Assistance, and Transition Initiatives should be made available to support programs to disarm, demobilize, and reintegrate into civilian society former members of foreign terrorist organizations: Provided, That the Secretary of State shall consult with the Committees on Appropriations prior to the obligation of funds pursuant to this subsection: Provided further, That for the purposes of this subsection the term foreign terrorist organization means an organization designated as a terrorist organization under section 219 of the Immigration and Nationality Act.  
(i)Middle east foundationFunds appropriated by this Act and prior Acts for a Middle East Foundation shall be subject to the regular notification procedures of the Committees on Appropriations.  
(j)ContingenciesDuring fiscal year 2010, the President may use up to $50,000,000 under the authority of section 451 of the Foreign Assistance Act of 1961, notwithstanding any other provision of law.  
(k)Program for research and training on eastern europe and the independent states of the former soviet unionOf the funds appropriated by this Act under the heading, Economic Support Fund, not less than $5,000,000 shall be made available to carry out the Program for Research and Training on Eastern Europe and the Independent States of the Former Soviet Union (title VIII) as authorized by the Soviet-Eastern European Research and Training Act of 1983 (22 U.S.C. 4501–4508, as amended).  
(l)Interparliamentary ExchangesOf the unobligated funds in the “Educational and Cultural Exchange Programs” appropriation account, $411,687 shall be transferred to the permanent appropriation for delegation expenses provided under section 303 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1988, as enacted into law by section 101(a) of Public Law 100–202 (22 USC 276e note), for the purpose of conducting Interparliamentary Exchanges and shall remain available until expended.  
(m)Democracy Promotion 
(1)Funds made available by this Act that are made available for the promotion of democracy may be made available notwithstanding any other provision of law, and with regard to the National Endowment for Democracy, any regulation.  
(2)For the purposes of funds appropriated by this Act, the term promotion of democracy means programs that support good governance, human rights, independent media, and the rule of law, and otherwise strengthen the capacity of democratic political parties, governments, nongovernmental organizations and institutions, and citizens to support the development of democratic states, institutions, and practices that are responsive and accountable to citizens.  
(3)Any contract, grant, or cooperative agreement (or any amendment to any contract, grant or cooperative agreement) in excess of $1,000,000 of funds under the heading Democracy Fund, and in excess of $2,500,000 under other headings in this Act for the promotion of democracy, with the exception of programs and activities of the National Endowment for Democracy, shall be subject to the regular notification procedures of the Committees on Appropriations.  
(4)With respect to the provision of assistance for democracy, human rights and governance activities in this Act, the organizations implementing such assistance and the specific nature of that assistance shall not be subject to the prior approval by the government of any foreign country.  
(5)Of the funds appropriated under title III of this Act that are made available for the promotion of democracy, not less than $30,000,000 shall be made available to expand access to information and communications through the Internet, and shall be used for programs that provide unmonitored and uncensored access to the Internet for large numbers of users living in closed societies that have acutely hostile Internet environments.  
(n)PersonnelThe authority provided by section 1113 of Public Law 111–32 shall remain in effect through fiscal year 2010.  
(o)Partner vettingNone of the funds appropriated by this Act or any prior Act may be used by the Secretary of State or the Administrator of the United States Agency for International Development (USAID) to implement a Partner Vetting System (PVS): Provided, That notwithstanding the previous sentence, funds appropriated by this Act may be used to implement a PVS pilot program, including necessary rulemaking: Provided further, That any such PVS pilot program shall apply equally to the programs and activities of the Department of State and USAID: Provided further, That the Secretary of State and the USAID Administrator shall jointly consult with the Committees on Appropriations not later than 90 days after enactment of this Act and prior to the implementation of such a PVS pilot program, and such funds shall be subject to the regular notification procedures of the Committees on Appropriations.  
(p)Spending plansThe Secretary of State shall submit to the Committees on Appropriations not later than 45 days after enactment of this Act, and prior to the initial obligation of funds for assistance for Afghanistan, Pakistan, and Iraq, detailed spending plans for funds appropriated for such purposes.  
(q)Technical corrections 
(1) 
(A)Section 67 of the Bretton Woods Agreements Act, as added by section 1402 of the Supplemental Appropriations Act, 2009 (Public Law 111–32), is amended by striking resolution numbered 54–4 and inserting resolution numbered 52–4.  
(B)The amendment made by subparagraph (A) shall take effect as if included in the enactment of section 1402 of Public Law 111–32.  
(2)Section 302(l) of the Foreign Assistance Act of 1961 is amended by striking Vaccine Fund and inserting GAVI Alliance.  
(r)Accountability review boardsThe authority provided by section 301(a)(3) of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C. 4831(a)(3)) shall remain in effect through September 30, 2010.  
(s)Protections and remedies for employees of diplomatic missions and international organizationsThe Secretary of State shall promptly and fully implement section 203(a)(2) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (Public Law 110–457): Provided, That in determining whether to suspend the issuance of A–3 or G–5 visas to applicants seeking to work for officials of a diplomatic mission or international organization, the Secretary shall consider whether a final court judgment has been issued against a current or former employee of such mission or organization (and the time period for a final appeal has expired): Provided further, That the Secretary should assist in obtaining payment of final court judgments awarded to A–3 and G–5 visa holders: Provided further, That the Secretary should include all trafficking cases involving A–3 or G–5 visa holders in the Trafficking in Persons annual report where a final civil judgment has been issued (and the time period for final appeal has expired) or the Department of Justice has determined that the United States Government would seek to indict the diplomat or a family member but for diplomatic immunity.  
(t)International tribunal for yugoslaviaSection 1342(c)(3) of the National Defense Authorization Act for Fiscal Year 1996 (Public Law 104–106) is amended by adding , as amended after signed at The Hague, October 5, 1994. Arab league boycott of israel  
7035.It is the sense of the Congress that— 
(1)the Arab League boycott of Israel, and the secondary boycott of American firms that have commercial ties with Israel, is an impediment to peace in the region and to United States investment and trade in the Middle East and North Africa;  
(2)the Arab League boycott, which was regrettably reinstated in 1997, should be immediately and publicly terminated, and the Central Office for the Boycott of Israel immediately disbanded;  
(3)all Arab League states should normalize relations with their neighbor Israel;  
(4)the President and the Secretary of State should continue to vigorously oppose the Arab League boycott of Israel and find concrete steps to demonstrate that opposition by, for example, taking into consideration the participation of any recipient country in the boycott when determining to sell weapons to said country; and  
(5)the President should report to Congress annually on specific steps being taken by the United States to encourage Arab League states to normalize their relations with Israel to bring about the termination of the Arab League boycott of Israel, including those to encourage allies and trading partners of the United States to enact laws prohibiting businesses from complying with the boycott and penalizing businesses that do comply. Palestinian statehood  
7036. 
(a)Limitation on assistanceNone of the funds appropriated under titles III through VI of this Act may be provided to support a Palestinian state unless the Secretary of State determines and certifies to the appropriate congressional committees that— 
(1)the governing entity of a new Palestinian state— 
(A)has demonstrated a firm commitment to peaceful co-existence with the State of Israel;  
(B)is taking appropriate measures to counter terrorism and terrorist financing in the West Bank and Gaza, including the dismantling of terrorist infrastructures, and is cooperating with appropriate Israeli and other appropriate security organizations; and  
(2)the Palestinian Authority (or the governing entity of a new Palestinian state) is working with other countries in the region to vigorously pursue efforts to establish a just, lasting, and comprehensive peace in the Middle East that will enable Israel and an independent Palestinian state to exist within the context of full and normal relationships, which should include— 
(A)termination of all claims or states of belligerency;  
(B)respect for and acknowledgment of the sovereignty, territorial integrity, and political independence of every state in the area through measures including the establishment of demilitarized zones;  
(C)their right to live in peace within secure and recognized boundaries free from threats or acts of force;  
(D)freedom of navigation through international waterways in the area; and  
(E)a framework for achieving a just settlement of the refugee problem.  
(b)Sense of congressIt is the sense of Congress that the governing entity should enact a constitution assuring the rule of law, an independent judiciary, and respect for human rights for its citizens, and should enact other laws and regulations assuring transparent and accountable governance.  
(c)WaiverThe President may waive subsection (a) if he determines that it is important to the national security interests of the United States to do so.  
(d)ExemptionThe restriction in subsection (a) shall not apply to assistance intended to help reform the Palestinian Authority and affiliated institutions, or the governing entity, in order to help meet the requirements of subsection (a), consistent with the provisions of section 7040 of this Act (Limitation on Assistance to the Palestinian Authority). Restrictions concerning the palestinian authority  
7037.None of the funds appropriated under titles II through VI of this Act may be obligated or expended to create in any part of Jerusalem a new office of any department or agency of the United States Government for the purpose of conducting official United States Government business with the Palestinian Authority over Gaza and Jericho or any successor Palestinian governing entity provided for in the Israel-PLO Declaration of Principles: Provided, That this restriction shall not apply to the acquisition of additional space for the existing Consulate General in Jerusalem: Provided further, That meetings between officers and employees of the United States and officials of the Palestinian Authority, or any successor Palestinian governing entity provided for in the Israel-PLO Declaration of Principles, for the purpose of conducting official United States Government business with such authority should continue to take place in locations other than Jerusalem: Provided further, That as has been true in the past, officers and employees of the United States Government may continue to meet in Jerusalem on other subjects with Palestinians (including those who now occupy positions in the Palestinian Authority), have social contacts, and have incidental discussions. 
Prohibition on assistance to the palestinian broadcasting corporation  
7038.None of the funds appropriated or otherwise made available by this Act may be used to provide equipment, technical support, consulting services, or any other form of assistance to the Palestinian Broadcasting Corporation. 
Assistance for the west bank and gaza  
7039. 
(a)OversightFor fiscal year 2010, 30 days prior to the initial obligation of funds for the bilateral West Bank and Gaza Program, the Secretary of State shall certify to the Committees on Appropriations that procedures have been established to assure the Comptroller General of the United States will have access to appropriate United States financial information in order to review the uses of United States assistance for the Program funded under the heading Economic Support Fund for the West Bank and Gaza.  
(b)VettingPrior to the obligation of funds appropriated by this Act under the heading Economic Support Fund for assistance for the West Bank and Gaza, the Secretary of State shall take all appropriate steps to ensure that such assistance is not provided to or through any individual, private or government entity, or educational institution that the Secretary knows or has reason to believe advocates, plans, sponsors, engages in, or has engaged in, terrorist activity nor, with respect to private entities or educational institutions, those that have as a principal officer of the entity’s governing board or governing board of trustees any individual that has been determined to be involved in, or advocating terrorist activity or determined to be a member of a designated foreign terrorist organization: Provided, That the Secretary of State shall, as appropriate, establish procedures specifying the steps to be taken in carrying out this subsection and shall terminate assistance to any individual, entity, or educational institution which the Secretary has determined to be involved in or advocating terrorist activity.  
(c)Prohibition 
(1)None of the funds appropriated under titles III through VI of this Act for assistance under the West Bank and Gaza Program may be made available for the purpose of recognizing or otherwise honoring individuals who commit, or have committed acts of terrorism.  
(2)Notwithstanding any other provision of law, none of the funds made available by this or prior appropriations Acts, including funds made available by transfer, may be made available for obligation for security assistance for the West Bank and Gaza until the Secretary of State reports to the Committees on Appropriations on the benchmarks that have been established for security assistance for the West Bank and Gaza and reports on the extent of Palestinian compliance with such benchmarks.  
(d)Audits 
(1)The Administrator of the United States Agency for International Development shall ensure that Federal or non-Federal audits of all contractors and grantees, and significant subcontractors and sub-grantees, under the West Bank and Gaza Program, are conducted at least on an annual basis to ensure, among other things, compliance with this section.  
(2)Of the funds appropriated by this Act up to $500,000 may be used by the Office of Inspector General of the United States Agency for International Development for audits, inspections, and other activities in furtherance of the requirements of this subsection: Provided, That such funds are in addition to funds otherwise available for such purposes.  
(e)Subsequent to the certification specified in subsection (a), the Comptroller General of the United States shall conduct an audit and an investigation of the treatment, handling, and uses of all funds for the bilateral West Bank and Gaza Program, including all funds provided as cash transfer assistance, in fiscal year 2010 under the heading Economic Support Fund, and such audit shall address— 
(1)the extent to which such Program complies with the requirements of subsections (b) and (c); and  
(2)an examination of all programs, projects, and activities carried out under such Program, including both obligations and expenditures.  
(f)Funds made available in this Act for West Bank and Gaza shall be subject to the regular notification procedures of the Committees on Appropriations.  
(g)Not later than 180 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations updating the report contained in section 2106 of chapter 2 of title II of Public Law 109–13. Limitation on assistance for the palestinian authority  
7040. 
(a)Prohibition of fundsNone of the funds appropriated by this Act to carry out the provisions of chapter 4 of part II of the Foreign Assistance Act of 1961 may be obligated or expended with respect to providing funds to the Palestinian Authority.  
(b)WaiverThe prohibition included in subsection (a) shall not apply if the President certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the Committees on Appropriations that waiving such prohibition is important to the national security interests of the United States.  
(c)Period of application of waiverAny waiver pursuant to subsection (b) shall be effective for no more than a period of 6 months at a time and shall not apply beyond 12 months after the enactment of this Act.  
(d)ReportWhenever the waiver authority pursuant to subsection (b) is exercised, the President shall submit a report to the Committees on Appropriations detailing the justification for the waiver, the purposes for which the funds will be spent, and the accounting procedures in place to ensure that the funds are properly disbursed: Provided, That the report shall also detail the steps the Palestinian Authority has taken to arrest terrorists, confiscate weapons and dismantle the terrorist infrastructure.  
(e)CertificationIf the President exercises the waiver authority under subsection (b), the Secretary of State must certify and report to the Committees on Appropriations prior to the obligation of funds that the Palestinian Authority has established a single treasury account for all Palestinian Authority financing and all financing mechanisms flow through this account, no parallel financing mechanisms exist outside of the Palestinian Authority treasury account, and there is a single comprehensive civil service roster and payroll.  
(f)Prohibition to hamas and the palestine liberation organization 
(1)None of the funds appropriated in titles III through VI of this Act may be obligated for salaries of personnel of the Palestinian Authority located in Gaza or may be obligated or expended for assistance to Hamas or any entity effectively controlled by Hamas or any power-sharing government of which Hamas is a member.  
(2)Notwithstanding the limitation of subsection (1), assistance may be provided to a power-sharing government only if the President certifies and reports to the Committees on Appropriations that such government, including all of its ministers or such equivalent, has publicly accepted and is complying with the principles contained in section 620K(b)(1)(A) and (B) of the Foreign Assistance Act of 1961, as amended.  
(3)The President may exercise the authority in section 620K(e) of the Foreign Assistance Act as added by the Palestinian Anti-Terrorism Act of 2006 (Public Law 109–446) with respect to this subsection.  
(4)Whenever the certification pursuant to paragraph (2) is exercised, the Secretary of State shall submit a report to the Committees on Appropriations within 120 days of the certification and every quarter thereafter on whether such government, including all of its ministers or such equivalent are continuing to comply with the principles contained in section 620K(b)(l)(A) and (B) of the Foreign Assistance Act of 1961, as amended: Provided, That the report shall also detail the amount, purposes and delivery mechanisms for any assistance provided pursuant to the abovementioned certification and a full accounting of any direct support of such government.  
(5)None of the funds appropriated under titles III through VI of this Act may be obligated for assistance for the Palestine Liberation Organization. saudi arabia  
7041.None of the funds made available in this Act may be obligated or expended to finance any assistance to Saudi Arabia: Provided, That the Secretary of State may waive this section if the Secretary determines that to do so is in the national interest of the United States. 
NEAR EAST  
7042. 
(a)Egypt 
(1)Of the funds appropriated by titles III and IV of this Act, not less than $1,295,200,000 shall be made available for assistance for Egypt.  
(2)Of the funds appropriated by this Act under the heading “Economic Support Fund” for assistance for Egypt, up to $50,000,000 may be made available for an endowment to further the shared interests of the United States and Egypt, consistent with the purposes and requirements for which such funds are requested in the fiscal year 2010 congressional budget justification materials and appropriated under such heading: Provided, That the Secretary of State shall consult with the Committees on Appropriations on the establishment of such an endowment, and any funds to be used for such an endowment shall be subject to the regular notification procedures of the Committees on Appropriations.  
(b)Iraq 
(1)Of the funds appropriated by titles III and IV of this Act, up to $466,800,000 may be made available for assistance for Iraq.  
(2)The terms and conditions of section 1106(a) and (b) of Public Law 111–32 shall apply to assistance for Iraq in fiscal year 2010.  
(3)None of the funds made available in this Act may be used by the Government of the United States to enter into a permanent basing rights agreement between the United States and Iraq.  
(c)JordanOf the funds appropriated by titles III and IV of this Act, not less than $542,950,000 shall be made available for assistance for Jordan.  
(d)Lebanon 
(1)Of the funds appropriated by titles III and IV of this Act, not less than $238,300,000 shall be made available for assistance for Lebanon.  
(2)Funds appropriated under the heading Foreign Military Financing Program in this Act for assistance for Lebanon shall be made available only to professionalize the Lebanese Armed Forces and to strengthen border security and combat terrorism, including training and equipping the Lebanese Armed Forces to secure Lebanon’s borders, interdicting arms shipments, preventing the use of Lebanon as a safe haven for terrorist groups and implementing United Nations Security Council Resolution 1701: Provided, That funds may not be made available for obligation until the Secretary of State provides the Committees on Appropriations a detailed spending plan.  
(e)Middle east peaceFunds appropriated by this Act should be made available in a manner to further peace in the Middle East between Israelis and Palestinians.  
(f)West bank and gaza 
(1)Of the funds appropriated by titles III and IV of this Act, $502,900,000 shall be made available for assistance for the West Bank and Gaza.  
(2)The reporting requirements contained in section 1404 of Public Law 110–242 shall apply to funds made available by this Act, including a description of modifications, if any, to the security strategy of the Palestinian Authority.  
(3)The reporting requirements regarding the United Nations Relief and Works Agency contained in the joint explanatory statement accompanying the Supplemental Appropriations Act, 2009 (Public Law 111–32, House Report 111–151) under the heading Migration and Refugee Assistance in title XI shall apply to funds made available by this Act under such heading. iran sanctions 
7043. 
(a)Use of fundsIt is the policy of the United States to seek to prevent Iran from achieving the capability to produce or otherwise manufacture nuclear weapons, including by supporting international diplomatic efforts to halt Iran's uranium enrichment program, and the President should fully implement and enforce the Iran Sanctions Act of 1996, as amended (Public Law 104-172) as a means of encouraging foreign governments to require state-owned and private entities to cease all investment in, and support of, Iran's energy sector and all exports of refined petroleum products to Iran. 
(b)Limitation 
(1)None of the funds made available in title VI of this Act under the heading Program Account or Subsidy Appropriation may be used by the Export-Import Bank of the United States to authorize any new guarantee, insurance, or extension of credit for any project controlled by an energy producer or refiner that continues to: 
(A)provide Iran with significant refined petroleum resources; 
(B)materially contribute to Iran's capability to import refined petroleum resources; or 
(C)allow Iran to maintain or expand, in any material respect, its domestic production of refined petroleum resources, including any assistance in refinery construction, modernization, or repair. 
(2)If the Secretary of State determines and reports to the Committees on Appropriations that a country is closely cooperating with efforts of the United States related to Iran, such as through the imposition of sanctions, the Secretary may exempt private entities from such country from the limitation under paragraph (1). 
(3)The President may waive the limitation under paragraph (1) if the President determines and reports to the Committees on Appropriations that to do so is important to the national security interest of the United States. 
(c)Reports 
(1)The Secretary of State shall submit to the Committees on Appropriations, not later than 90 days after the date of enactment of this Act and the end of each 90-day period thereafter until September 30, 2010, a report on the status of the bilateral and multilateral efforts aimed at curtailing the pursuit by Iran of nuclear weapons technology. 
(2)The Secretary of State, in consultation with the Secretary of the Treasury, shall submit to the Committees on Appropriations, not later than 180 days after the date of enactment of this Act, a report on the status of bilateral United States and multilateral sanctions against Iran and actions taken by the United States and the international community to enforce sanctions against Iran: Provided, That such report may be submitted in classified form if necessary and shall include the following: 
(A)a list of all current United States bilateral and multilateral sanctions against Iran; 
(B)a list of all United States and foreign entities that the Secretary of State has reason to believe may be in violation of existing United States bilateral and multilateral sanctions; 
(C)a detailed description of United States efforts to enforce sanctions, including a list of all investigations initiated in the 12 months preceding the date of enactment of this Act that have resulted in a determination that a sanctions violation has occurred, and actions taken by the United States Government pursuant to the determination;  
(D)any case in which sanctions were waived or otherwise not imposed against an entity which was determined to have engaged in activities for which sanctions should be imposed and the reason why action was not taken to sanction the entity; and  
(E)a description of United States diplomatic efforts to expand bilateral and multilateral sanctions against Iran and strengthen international efforts to enforce existing sanctions. Aircraft transfer and coordination  
7044. 
(a)Transfer authorityNotwithstanding any other provision of law or regulation, aircraft procured with funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Diplomatic and Consular Programs, “International Narcotics Control and Law Enforcement”, and Andean Counterdrug Programs may be used for any other program and in any region, including for the transportation of active and standby Civilian Response Corps personnel and equipment during a deployment: Provided, That the responsibility for policy decisions and justification for the use of such transfer authority shall be the responsibility of the Secretary of State and the Deputy Secretary of State and this responsibility shall not be delegated.  
(b)Property disposalThe authority provided in subsection (a) shall apply only after a determination by the Secretary of State to the Committees on Appropriations that the equipment is no longer required to meet programmatic purposes in the designated country or region: Provided, That any such transfer shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.  
(c)Aircraft coordination 
(1)The uses of aircraft purchased or leased by the Department of State and the United States Agency for International Development (USAID) with funds made available in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be coordinated under the authority of the appropriate Chief of Mission: Provided, That such aircraft may be used to transport Federal and non-Federal personnel supporting the Department of State and USAID programs and activities: Provided further, That official travel for other agencies for other purposes may be supported on a reimbursable basis, or without reimbursement when traveling on a space available basis.  
(2)The requirement and authorities of this subsection shall only apply to aircraft, the primary purpose of which is the transportation of personnel.  
(d)Air fleetsNot later than September 30, 2010, the Secretary of State, in consultation with the USAID Administrator, shall submit a report to the Committees on Appropriations detailing the total inventory of aircraft procured, leased, or contracted by the Department of State and USAID, the contractors operating such aircraft, and the annual costs of such contracts: Provided, That such report shall also include a best value analysis of the tradeoffs between the purchase or lease of aircraft, including all aspects of the costs and risks associated with air operations such as repair, maintenance, air safety and daily operations. Western hemisphere  
7045. 
(a)Trade capacityOf the funds appropriated by this Act, not less than $10,000,000 under the heading Development Assistance and not less than $10,000,000 under the heading Economic Support Fund shall be made available for labor and environmental capacity building activities relating to the free trade agreements with countries of Central America, Peru and the Dominican Republic.  
(b)Assistance for Haiti 
(1)The Government of Haiti shall be eligible to purchase defense articles and services under the Arms Export Control Act (22 U.S.C. 2751 et seq.), for the Coast Guard.  
(2)Of the funds appropriated by this Act under titles III and IV, not less than $295,530,000 shall be made available for assistance for Haiti.  
(3)None of the funds made available by this Act under the heading International Narcotics Control and Law Enforcement may be used to transfer excess weapons, ammunition or other lethal property of an agency of the United States Government to the Government of Haiti for use by the Haitian National Police until the Secretary of State reports to the Committees on Appropriations that any members of the Haitian National Police who have been credibly alleged to have committed serious crimes, including drug trafficking and violations of internationally recognized human rights, have been suspended.  
(c)Caribbean basin security initiativeOf the funds appropriated under the headings “Development Assistance”, “Economic Support Fund”, “International Narcotics Control and Law Enforcement”, and “Foreign Military Financing Program” in this Act, not less than $37,000,000 should be made available for assistance for the countries of the Caribbean Basin, to provide equipment and training to combat drug trafficking and related violence and organized crime, and for judicial reform, institution building, education, anti-corruption, rule of law activities, and maritime security, of which not less than $21,100,000 should be made available for social justice and education programs to include vocational training, workforce development and juvenile justice activities: Provided, That none of the funds made available under this subsection shall be made available for budget support or as cash payments. 
(1)Spending planNot later than 45 days after the date of the enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations a detailed spending plan for funds appropriated or otherwise made available for the countries of the Caribbean Basin by this Act, with concrete goals, actions to be taken, budget proposals, and anticipated results.  
(2)DefinitionFor the purposes of this subsection, the term “countries of the Caribbean Basin” means Antigua and Barbuda, The Bahamas, Barbados, Belize, Dominica, Dominican Republic, Grenada, Guyana, Haiti, Jamaica, St. Kitts and Nevis, Saint Lucia, St. Vincent and the Grenadines, Suriname, and Trinidad and Tobago.  
(d)Assistance for Guatemala 
(1)Of the funds appropriated by this Act under the heading International Narcotics Control and Law Enforcement not less than $4,000,000 shall be made available for a United States contribution to the International Commission Against Impunity in Guatemala (CICIG).  
(2)Funds appropriated by this Act under the heading International Military Education and Training (IMET) that are available for assistance for Guatemala, other than for expanded IMET, may be made available only for the Guatemalan Air Force, Navy and Army Corps of Engineers: Provided, That assistance for the Army Corps of Engineers shall only be available for training to improve disaster response capabilities and to participate in international peacekeeping operations: Provided further, That such funds may be made available only if the Secretary of State certifies that the Air Force, Navy and Army Corps of Engineers are respecting internationally recognized human rights and cooperating with civilian judicial investigations and prosecutions of current and retired military personnel who have been credibly alleged to have committed violations of such rights, and with the CICIG by granting access to CICIG personnel, providing evidence to CICIG, and allowing witness testimony.  
(3)Of the funds appropriated by this Act under the heading Foreign Military Financing Program, not more than $1,000,000 may be made available for the Guatemalan Air Force, Navy and Army Corps of Engineers: Provided, That assistance for the Army Corps of Engineers shall only be available for training to improve disaster response capabilities and to participate in international peacekeeping operations: Provided further, That such funds may be made available only if the Secretary of State certifies that the Air Force, Navy and Army Corps of Engineers are respecting internationally recognized human rights and cooperating with civilian judicial investigations and prosecutions of current and retired military personnel who have been credibly alleged to have committed violations of such rights, including protecting and providing to the Attorney General’s office all military archives pertaining to the internal armed conflict, and cooperating with the CICIG by granting access to CICIG personnel, providing evidence to CICIG, and allowing witness testimony: Provided further, That funds made available in this Act for regional naval cooperation and maritime security assistance programs shall not be subject to the funding limitation of this subsection.  
(e)Assistance for Mexico 
(1)AssistanceOf the funds appropriated under the headings International Narcotics Control and Law Enforcement, Foreign Military Financing Program, and Economic Support Fund in this Act, not more than $210,250,000 may be made available for assistance for Mexico, only to combat drug trafficking and related violence and organized crime, and for judicial reform, institution building, anti-corruption, and rule of law activities: Provided, That none of the funds made available under this subsection shall be made available for budget support or as cash payments.  
(2)Applicability of fiscal year 2009 provisionsThe provisions of paragraphs (1) through (3) of section 7045(e) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2009 (division H of Public Law 111–8) shall apply to funds appropriated or otherwise made available by this Act for assistance for Mexico to the same extent and in the same manner as such provisions of law applied to funds appropriated or otherwise made available by such other Act for assistance for Mexico.  
(f)Assistance for the countries of central americaOf the funds appropriated under the headings International Narcotics Control and Law Enforcement, Economic Support Fund, and Foreign Military Financing Program, up to $83,000,000 may be made available for assistance for the countries of Central America only to combat drug trafficking and related violence and organized crime, and for judicial reform, institution building, anti-corruption, rule of law activities, and maritime security: Provided, That funds appropriated under the heading Economic Support Fund shall be made available through the United States Agency for International Development for continued support of an Economic and Social Development Fund for Central America: Provided further, That none of the funds made available under this subsection shall be made available for budget support or as cash payments. 
(1)Applicability of fiscal year 2009 provisionsThe provisions of paragraphs (1) through (3) of section 7045(f) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2009 (division H of Public Law 111–8) shall apply to funds appropriated or otherwise made available by this Act for assistance for countries of Central America to the same extent and in the same manner as such provisions of law applied to funds appropriated or otherwise made available by such other Act for assistance for the countries of Central America.  
(2)DefinitionFor the purposes of this subsection, the term countries of Central America means Belize, Costa Rica, El Salvador, Guatemala, Honduras, Nicaragua, and Panama.  
(g)Aircraft operations and maintenanceTo the maximum extent practicable, the costs of operations and maintenance, including fuel, of aircraft funded by this Act should be borne by the recipient country. 
(h)Pilot ProjectNot later than June 30, 2011, the Secretary of State, in consultation with the Secretary of Homeland Security, shall submit a report to the Committees on Appropriations on the feasibility of extending the use of passport cards as proof of identity and citizenship for the purposes of international travel by nationals of the United States, Canada, and Mexico to air ports of entry between the United States and Canada and between the United States and Mexico: Provided, That the report shall detail all relevant security, infrastructure, budget, policy, or diplomatic implications that may arise from extending such use of passport cards: Provided further, That the Secretary shall use up to $100,000 of the funds made available under the heading Diplomatic and Consular Programs in this Act for a pilot project to test the feasibility of such use of passport cards at selected air ports of entry between the United States and Canada. Colombia  
7046. 
(a)AssistanceOf the funds appropriated under the headings “Economic Support Fund”, International Narcotics Control and Law Enforcement, Nonproliferation, Anti-terrorism, Demining and Related Programs, International Military Education and Training, and “Foreign Military Financing Program” in this Act, not more than $521,880,000 shall be made available for assistance for Colombia.  
Funds appropriated by this Act and made available to the Department of State for assistance to the Government of Colombia may be used to support a unified campaign against narcotics trafficking and organizations designated as Foreign Terrorist Organizations and successor organizations, and to take actions to protect human health and welfare in emergency circumstances, including undertaking rescue operations: Provided, That assistance made available in prior Acts for the Government of Colombia to protect the Cano-Limon pipeline may also be used for purposes for which funds are made available under the heading International Narcotics Control and Law Enforcement in this Act: Provided further, That no United States Armed Forces personnel or United States civilian contractor employed by the United States will participate in any combat operation in connection with assistance made available by this Act for Colombia: Provided further, That rotary and fixed wing aircraft supported with funds appropriated under the heading International Narcotics Control and Law Enforcement for assistance for Colombia may be used for aerial or manual drug eradication and interdiction including to transport personnel and supplies and to provide security for such operations, and to provide transport in support of alternative development programs and investigations of cases under the jurisdiction of the Attorney General, the Procuraduria General de la Nacion, and the Defensoria del Pueblo: Provided further, That the President shall ensure that if any helicopter procured with funds in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs, is used to aid or abet the operations of any illegal self-defense group, paramilitary organization, illegal security cooperative or successor organizations in Colombia, such helicopter shall be immediately returned to the United States: Provided further, That none of the funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for assistance for the Colombian Departamento Administrativo de Seguridad.  
Of the funds available under the heading International Narcotics Control and Law Enforcement for the Colombian national police for the procurement of chemicals for aerial coca and poppy eradication programs, not more than 20 percent of such funds may be made available for such eradication programs unless the Secretary of State certifies to the Committees on Appropriations that: (1) the herbicide is being used in accordance with Environmental Protection Agency label requirements for comparable use in the United States and with Colombian laws; and (2) the herbicide, in the manner it is being used, does not pose unreasonable risks or adverse effects to humans or the environment, including endemic species: Provided, That such funds may not be made available unless the Secretary of State certifies to the Committees on Appropriations that any complaints of harm to health or licit crops caused by such aerial eradication are thoroughly investigated and evaluated, and fair compensation is being paid in a timely manner for meritorious claims: Provided further, That such funds may not be made available for such purposes unless programs are being implemented by the United States Agency for International Development, the Government of Colombia, or other organizations, in consultation and coordination with local communities, to provide alternative sources of income in areas where security permits for small-acreage growers and communities whose illicit crops are targeted for aerial eradication: Provided further, That none of the funds appropriated by this Act for assistance for Colombia shall be made available for the cultivation or processing of African oil palm, if doing so would contribute to significant loss of native species, disrupt or contaminate natural water sources, reduce local food security, or cause the forced displacement of local people: Provided further, That funds appropriated by this Act may not be used for aerial eradication in Colombia's national parks or reserves unless the Secretary of State certifies to the Committees on Appropriations on a case-by-case basis that there are no effective alternatives and the eradication is conducted in accordance with Colombian laws.  
(b)Applicability of fiscal year 2009 provisions 
(1)In generalExcept as provided in paragraph (2), the provisions of subsections (b) through (f) of section 7046 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2009 (division H of Public Law 111–8) shall apply to funds appropriated or otherwise made available by this Act for assistance for Colombia to the same extent and in the same manner as such provisions of law applied to funds appropriated or otherwise made available by such other Act for assistance for Colombia.  
(2)ExceptionsThe following provisions of section 7046 of division H of Public Law 111–8 shall apply to funds appropriated or otherwise made available by this Act for assistance for Colombia as follows: 
(A)Subsection (b)(1)(B) is amended by striking clause (iv) and inserting the following: 
 
(iv)That the Government of Colombia is respecting the rights of human rights defenders, journalists, trade unionists, political opposition and religious leaders, and indigenous and Afro-Colombian communities, and the Colombian Armed Forces are implementing procedures to distinguish between civilians, including displaced persons, and combatants in their operations. .  
(B)Subsection (b)(2) is amended by striking July 31, 2009 and inserting July 31, 2010.  
(C)Subsection (b)(3) is amended by striking Andean Counterdrug Programs and inserting International Narcotics Control and Law Enforcement.  
(D)Subsection (c) is amended by striking September 30, 2009 and inserting September 30, 2010.  
(E)Subsection (d)(1) is amended— 
(i)by striking $16,769,000 and inserting $18,606,000; and  
(ii)by striking fiscal year 2009 and inserting fiscal year 2010. Community-based police assistance  
7047. 
(a)AuthorityFunds made available by titles III and IV of this Act to carry out the provisions of chapter 1 of part I and chapters 4 and 6 of part II of the Foreign Assistance Act of 1961, may be used, notwithstanding section 660 of that Act, to enhance the effectiveness and accountability of civilian police authority through training and technical assistance in human rights, the rule of law, anti-corruption, strategic planning, and through assistance to foster civilian police roles that support democratic governance including assistance for programs to prevent conflict, respond to disasters, address gender-based violence, and foster improved police relations with the communities they serve.  
(b)NotificationAssistance provided under subsection (a) shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. Prohibition of payments to united nations members  
7048.None of the funds appropriated or made available pursuant to titles III through VI of this Act for carrying out the Foreign Assistance Act of 1961, may be used to pay in whole or in part any assessments, arrearages, or dues of any member of the United Nations or, from funds appropriated by this Act to carry out chapter 1 of part I of the Foreign Assistance Act of 1961, the costs for participation of another country's delegation at international conferences held under the auspices of multilateral or international organizations. 
War crimes tribunals drawdown  
7049.If the President determines that doing so will contribute to a just resolution of charges regarding genocide or other violations of international humanitarian law, the President may direct a drawdown pursuant to section 552(c) of the Foreign Assistance Act of 1961 of up to $30,000,000 of commodities and services for the United Nations War Crimes Tribunal established with regard to the former Yugoslavia by the United Nations Security Council or such other tribunals or commissions as the Council may establish or authorize to deal with such violations, without regard to the ceiling limitation contained in paragraph (2) thereof: Provided, That the determination required under this section shall be in lieu of any determinations otherwise required under section 552(c): Provided further, That funds made available pursuant to this section shall be made available subject to the regular notification procedures of the Committees on Appropriations. 
Peacekeeping missions  
7050.None of the funds made available under title I of this Act may be used for any United Nations activity when it is made known to the Federal official having authority to obligate or expend such funds that: (1) the United Nations activity is a peacekeeping mission; (2) such activity will involve United States Armed Forces under the command or operational control of a foreign national; and (3) the President's military advisors have not submitted to the President a recommendation that such involvement is in the national interests of the United States and the President has not submitted to the Congress such a recommendation. 
Peacekeeping assessment  
7051.Section 404(b)(2)(B) of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 287e note) is amended by adding the following: 
 
(vi)For assessments made during calendar year 2010, 27.3 percent. .United nations human rights council  
7052.The Secretary of State shall report to the Committees on Appropriations not later than 30 days after the date of enactment of this Act, and every 180 days thereafter until September 30, 2010, on the resolutions adopted in the United Nations Human Rights Council. 
Attendance at international conferences  
7053.None of the funds made available in this Act may be used to send or otherwise pay for the attendance of more than 50 employees of agencies or departments of the United States Government who are stationed in the United States, at any single international conference occurring outside the United States, unless the Secretary of State reports to the Committees on Appropriations that such attendance is in the national interest: Provided, That for purposes of this section the term international conference shall mean a conference attended by representatives of the United States Government and of foreign governments, international organizations, or nongovernmental organizations. 
Restrictions on united nations delegations  
7054.None of the funds made available under title I of this Act may be used to pay expenses for any United States delegation to any specialized agency, body, or commission of the United Nations if such commission is chaired or presided over by a country, the government of which the Secretary of State has determined, for purposes of section 6(j)(1) of the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)(1)), supports international terrorism. 
Parking fines and real property taxes owed by foreign governments  
7055. 
(a)Subject to subsection (c), of the funds appropriated under titles III through VI by this Act that are made available for assistance for a foreign country, an amount equal to 110 percent of the total amount of the unpaid fully adjudicated parking fines and penalties and unpaid property taxes owed by the central government of such country shall be withheld from obligation for assistance for the central government of such country until the Secretary of State submits a certification to the Committees on Appropriations stating that such parking fines and penalties and unpaid property taxes are fully paid.  
(b)Funds withheld from obligation pursuant to subsection (a) may be made available for other programs or activities funded by this Act, after consultation with and subject to the regular notification procedures of the Committees on Appropriations, provided that no such funds shall be made available for assistance for the central government of a foreign country that has not paid the total amount of the fully adjudicated parking fines and penalties and unpaid property taxes owed by such country.  
(c)Subsection (a) shall not include amounts that have been withheld under any other provision of law.  
(d) 
(1)The Secretary of State may waive the requirements set forth in subsection (a) with respect to parking fines and penalties no sooner than 60 days from the date of enactment of this Act, or at any time with respect to a particular country, if the Secretary determines that it is in the national interests of the United States to do so.  
(2)The Secretary of State may waive the requirements set forth in subsection (a) with respect to the unpaid property taxes if the Secretary of State determines that it is in the national interests of the United States to do so.  
(e)Not later than 6 months after the initial exercise of the waiver authority in subsection (d), the Secretary of State, after consultations with the City of New York, shall submit a report to the Committees on Appropriations describing a strategy, including a timetable and steps currently being taken, to collect the parking fines and penalties and unpaid property taxes and interest owed by nations receiving foreign assistance under this Act.  
(f)In this section: 
(1)The term fully adjudicated includes circumstances in which the person to whom the vehicle is registered— 
(A) 
(i)has not responded to the parking violation summons; or  
(ii)has not followed the appropriate adjudication procedure to challenge the summons; and  
(B)the period of time for payment of or challenge to the summons has lapsed.  
(2)The term parking fines and penalties means parking fines and penalties— 
(A)owed to— 
(i)the District of Columbia; or  
(ii)New York, New York; and  
(B)incurred during the period April 1, 1997, through September 30, 2009.  
(3)The term unpaid property taxes means the amount of unpaid taxes and interest determined to be owed by a foreign country on real property in the District of Columbia or New York, New York in a court order or judgment entered against such country by a court of the United States or any State or subdivision thereof. Landmines and cluster munitions  
7056. 
(a)LandminesNotwithstanding any other provision of law, demining equipment available to the United States Agency for International Development and the Department of State and used in support of the clearance of landmines and unexploded ordnance for humanitarian purposes may be disposed of on a grant basis in foreign countries, subject to such terms and conditions as the President may prescribe.  
(b)Cluster munitionsNo military assistance shall be furnished for cluster munitions, no defense export license for cluster munitions may be issued, and no cluster munitions or cluster munitions technology shall be sold or transferred, unless— 
(1)the submunitions of the cluster munitions, after arming, do not result in more than 1 percent unexploded ordnance across the range of intended operational environments; and  
(2)the agreement applicable to the assistance, transfer, or sale of such cluster munitions or cluster munitions technology specifies that the cluster munitions will only be used against clearly defined military targets and will not be used where civilians are known to be present or in areas normally inhabited by civilians. Prohibition on publicity or propaganda  
7057.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes within the United States not authorized before the date of the enactment of this Act by the Congress: Provided, That not to exceed $25,000 may be made available to carry out the provisions of section 316 of Public Law 96–533. 
Limitation on residence expenses  
7058.Of the funds appropriated or made available pursuant to title II of this Act, not to exceed $100,500 shall be for official residence expenses of the United States Agency for International Development during the current fiscal year: Provided, That appropriate steps shall be taken to assure that, to the maximum extent possible, United States-owned foreign currencies are utilized in lieu of dollars. 
United states agency for international development management (including transfer of funds)  
7059. 
(a)AuthorityUp to $93,000,000 of the funds made available in title III of this Act to carry out the provisions of part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, may be used by the United States Agency for International Development (USAID) to hire and employ individuals in the United States and overseas on a limited appointment basis pursuant to the authority of sections 308 and 309 of the Foreign Service Act of 1980.  
(b)Restrictions 
(1)The number of individuals hired in any fiscal year pursuant to the authority contained in subsection (a) may not exceed 175.  
(2)The authority to hire individuals contained in subsection (a) shall expire on September 30, 2011.  
(c)ConditionsThe authority of subsection (a) may only be used to the extent that an equivalent number of positions that are filled by personal services contractors or other non-direct hire employees of USAID, who are compensated with funds appropriated to carry out part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, are eliminated.  
(d)Priority sectorsIn exercising the authority of this section, primary emphasis shall be placed on enabling USAID to meet personnel positions in technical skill areas currently encumbered by contractor or other non-direct hire personnel.  
(e)ConsultationsThe USAID Administrator shall consult with the Committees on Appropriations on a quarterly basis concerning the implementation of this section.  
(f)Program account chargedThe account charged for the cost of an individual hired and employed under the authority of this section shall be the account to which such individual's responsibilities primarily relate: Provided, That funds made available to carry out this section may be transferred to, and merged with, funds appropriated by this Act in title II under the heading Operating Expenses.  
(g)Foreign service limited extensionsIndividuals hired and employed by USAID, with funds made available in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs, pursuant to the authority of section 309 of the Foreign Service Act of 1980, may be extended for a period of up to 4 years notwithstanding the limitation set forth in such section.  
(h)Junior officer placement authorityOf the funds made available in subsection (a), USAID may use, in addition to funds otherwise available for such purposes, up to $15,000,000 to fund overseas support costs of members of the Foreign Service with a Foreign Service rank of four or below: Provided, That such authority is only used to reduce USAID's reliance on overseas personal services contractors or other non-direct hire employees compensated with funds appropriated to carry out part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia.  
(i)Disaster surge capacityFunds appropriated under title III of this Act to carry out part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, may be used, in addition to funds otherwise available for such purposes, for the cost (including the support costs) of individuals detailed to or employed by USAID whose primary responsibility is to carry out programs in response to natural disasters.  
(j)Technical advisorsUp to $13,500,000 of the funds made available by this Act in title III for assistance under the heading Global Health and Child Survival, may be used to reimburse United States Government agencies, agencies of State governments, institutions of higher learning, and private and voluntary organizations for the full cost of individuals (including for the personal services of such individuals) detailed or assigned to, or contracted by, as the case may be, USAID for the purpose of carrying out activities under that heading: Provided, That up to $3,500,000 of the funds made available by this Act for assistance under the heading Development Assistance may be used to reimburse such agencies, institutions, and organizations for such costs of such individuals carrying out other development assistance activities.  
(k)Personal services contractorsFunds appropriated by this Act to carry out chapter 1 of part I, chapter 4 of part II, and section 667 of the Foreign Assistance Act of 1961, and title II of the Agricultural Trade Development and Assistance Act of 1954, may be used by USAID to employ up to 40 personal services contractors in the United States, notwithstanding any other provision of law, for the purpose of providing direct, interim support for new or expanded overseas programs and activities managed by the agency until permanent direct hire personnel are hired and trained: Provided, That not more than 10 of such contractors shall be assigned to any bureau or office: Provided further, That not more than 15 of such contractors shall be for activities related to USAID’s Afghanistan program: Provided further, That such funds appropriated to carry out title II of the Agricultural Trade Development and Assistance Act of 1954, may be made available only for personal services contractors assigned to the Office of Food for Peace.  
(l)Hiring authorityNotwithstanding section 307 of the Foreign Service Act of 1980, the USAID Administrator may hire up to 30 individuals under the Development Leadership Initiative: Provided, That the authority contained in this subsection shall expire on September 30, 2011.  
(m)Recruitment strategyFunds made available under the heading Operating Expenses in title II of this Act may be made available to implement the strategy described in section 7059(1) of Public Law 111–8, subject to the regular notification procedures of the Committees on Appropriations.  
(n)Locally employed staffOf the funds appropriated under title II of this Act, up to $1,000,000, in addition to funds otherwise made available for such purposes, may be made available for special compensation for overseas, locally employed staff.  
(o)Senior foreign service limited appointmentsPursuant to the authority of section 309 of the Foreign Service Act of 1980, and notwithstanding the limitation set forth in section 305 of the Foreign Service Act of 1980, as amended, USAID may appoint into the Senior Foreign Service and employ up to 10 individuals to be assigned to or support programs in Iraq, Afghanistan, or Pakistan with funds made available in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs. Global health activities  
7060.Funds appropriated by titles III and IV of this Act that are made available for bilateral assistance for child survival activities or disease programs including activities relating to research on, and the prevention, treatment and control of, HIV/AIDS may be made available notwithstanding any other provision of law except for the provisions under the heading Global Health and Child Survival and the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (117 Stat. 711; 22 U.S.C. 7601 et seq.), as amended: Provided, That of the funds appropriated under title III of this Act, not less than $648,457,000 should be made available for family planning/reproductive health, including in areas where population growth threatens biodiversity or endangered species. 
Development grants program  
7061.Of the funds appropriated in title III of this Act, not less than $40,000,000 shall be made available for the Development Grants Program established pursuant to section 674 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2008 (division J of Public Law 110–161), to support grants of not more than $2,000,000 to small nongovernmental organizations: Provided, That funds made available under this section are in addition to other funds available for such purposes including funds designated by this Act by section 7065. 
Women in development  
7062. 
(a)Programs funded under title III of this Act shall include, where appropriate, gender considerations in the planning, assessment, implementation, monitoring and evaluation of such programs.  
(b)Funds made available under title III of this Act shall be made available to support programs to enhance economic opportunities for poor women in developing countries, including increasing the number and capacity of women-owned enterprises, improving property rights for women, increasing access to financial services, and improving women’s ability to participate in the global economy.  
(c)Funds made available under title III of this Act for food security and agricultural development shall take into consideration the unique needs of women, and technical assistance for women farmers should be a priority. Gender-based violence  
7063. 
(a)Funds appropriated under the headings Development Assistance, Economic Support Fund, and International Narcotics Control and Law Enforcement in this Act shall be made available for programs to address sexual and gender-based violence.  
(b)Programs and activities funded under titles III and IV of this Act that provide training for foreign police, judicial, and military officials shall address, where appropriate, gender-based violence. Education  
7064. 
(a)Basic education 
(1)Of the funds appropriated by title III of this Act, not less than $925,000,000 should be made available for assistance for basic education, of which not less than $365,000,000 shall be made available under the heading Development Assistance.  
(2)There shall continue to be a Coordinator of United States Government Actions to Provide Basic Education Assistance in developing countries as established in section 664 of division J of Public Law 110–161.  
(3)The United States Agency for International Development shall ensure that programs supported with funds appropriated for basic education in this Act and prior Acts are integrated, when appropriate, with health, agriculture, governance, and economic development activities to address the economic and social needs of the broader community.  
(b)Higher educationOf the funds appropriated by title III of this Act, not less than $200,000,000 shall be made available for assistance for higher education, of which not less than $25,000,000 shall be made available for such assistance for Africa including not less than $15,000,000 to support partnerships between African and United States institutions of higher education. Reconciliation programs  
7065.Of the funds appropriated by title III of this Act under the headings ‘‘Economic Support Fund’’ and ‘‘Development Assistance’’, $26,000,000 shall be made available to support people to people reconciliation programs which bring together individuals of different ethnic, religious and political backgrounds from areas of civil strife and war, of which $10,000,000 shall be made available for such programs in the Middle East: Provided, That the Administrator of the United States Agency for International Development shall consult with the Committees on Appropriations, prior to the initial obligation of funds, on the most effective uses of such funds. 
Comprehensive expenditures report  
7066.Not later than 180 days after the date of enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations detailing the total amount of United States Government expenditures in fiscal years 2008 and 2009, by Federal agency, for assistance programs and activities in each foreign country, identifying the line item as presented in the President's Budget Appendix and the purpose for which the funds were provided: Provided, That if required, information may be submitted in classified form. 
Requests for documents  
7067.None of the funds appropriated or made available pursuant to titles III through VI of this Act shall be available to a nongovernmental organization, including any contractor, which fails to provide upon timely request any document, file, or record necessary to the auditing requirements of the United States Agency for International Development. 
Senior policy operating group  
7068. 
(a)The Senior Policy Operating Group on Trafficking in Persons, established under section 105(f) of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7103(f)) to coordinate agency activities regarding policies (including grants and grant policies) involving the international trafficking in persons, shall coordinate all such policies related to the activities of traffickers and victims of severe forms of trafficking.  
(b)None of the funds provided under title I of this or any other Act making appropriations for the Department of State, foreign operations, and related programs shall be expended to perform functions that duplicate coordinating responsibilities of the Operating Group.  
(c)The Operating Group shall continue to report only to the authorities that appointed them pursuant to section 105(f). Prohibition on use of torture  
7069.None of the funds made available in this Act shall be used in any way whatsoever to support or justify the use of torture, cruel or inhumane treatment by any official or contract employee of the United States Government. 
Africa  
7070. 
(a)Expanded international military education and training 
(1)Funds appropriated under the heading International Military Education and Training in this Act that are made available for assistance for Angola, Cameroon, Central African Republic, Chad, Côte d’Ivoire, Guinea and Zimbabwe may be made available only for training related to international peacekeeping operations and expanded international military education and training: Provided, That the limitation included in this paragraph shall not apply to courses that support training in maritime security for Angola and Cameroon.  
(2)None of the funds appropriated under the heading International Military Education and Training in this Act may be made available for assistance for Equatorial Guinea or Somalia.  
(b)Counterterrorism ProgramsFunds appropriated by this Act under the headings Development Assistance, “Economic Support Fund”, “International Narcotics Control and Law Enforcement”, “Nonproliferation, Anti-terrorism, Demining, and Related Programs”, and Peacekeeping Operations shall be made available as follows: 
(1)Not less than $24,735,000 shall be made available for the East Africa Regional Strategic Initiative;  
(2)Not less than $3,600,000 shall be made available for Africa Conflict Stabilization and Border Security;  
(3)Not less than $81,315,000 shall be made available for Trans-Sahara Counterterrorism Partnership; and  
(4)Not less than $10,000,000 shall be made available for a Horn of Africa and Pan Sahel Program, in addition to funds otherwise made available for such purposes, to be administered by the United States Agency for International Development.  
(c)Ethiopia 
(1)None of the funds appropriated by this Act under the heading Foreign Military Financing Program that are available for assistance for Ethiopia may be made available unless the Secretary of State— 
(A)determines that the Government of Ethiopia is taking effective measures to guarantee the rights of its citizens to peaceful expression, association and assembly, and to document violations of internationally recognized human rights without harassment or criminal penalty, and provides such determination in writing to the Committees on Appropriations; and  
(B)submits a report to such Committees on the types and amounts of United States training and equipment provided to the Ethiopian military including steps being taken to ensure that such assistance is not provided to Ethiopian military units or personnel with records of violations of internationally recognized human rights.  
(2)The restriction in paragraph (1) shall not apply to assistance to support the deployment of members of the Ethiopian military in international peacekeeping operations.  
(d)Rwanda 
(1)None of the funds appropriated by this Act under the heading Foreign Military Financing Program may be made available for assistance for Rwanda if the Secretary of State has credible evidence that the Government of Rwanda is providing political, military or financial support to armed groups in the Democratic Republic of the Congo that have committed violations of internationally recognized human rights, including rape.  
(2)The restriction in paragraph (1) shall not apply to assistance to improve border controls to prevent the importation of minerals into Rwanda by such groups, or to support the deployment of members of the Rwandan military in international peacekeeping operations.  
(e)Natural resource TransparencyFunds appropriated by this Act that are available for assistance for Liberia, Sierra Leone, Nigeria, Côte d'Ivoire, and the countries participating in the Congo Basin Forest Partnership shall be made available to promote and support transparency and accountability in relation to the extraction of timber, oil and gas, cacao and other natural resources, including by strengthening implementation and monitoring of the Extractive Industries Transparency Initiative and the Kimberley Process Certification Scheme.  
(f)Sudan limitation on assistance 
(1)Subject to subsection (2): 
(A)Notwithstanding any other provision of law, none of the funds appropriated by this Act may be made available for assistance for the Government of Sudan.  
(B)None of the funds appropriated by this Act may be made available for the cost, as defined in section 502, of the Congressional Budget Act of 1974, of modifying loans and loan guarantees held by the Government of Sudan, including the cost of selling, reducing, or canceling amounts owed to the United States, and modifying concessional loans, guarantees, and credit agreements.  
(2)Subsection (f)(1) shall not apply if the Secretary of State determines and certifies to the Committees on Appropriations that: 
(A)The Government of Sudan honors its pledges to cease attacks upon civilians and disarms and demobilizes the Janjaweed and other government-supported militias;  
(B)The Government of Sudan and all government-supported militia groups are honoring their commitments made in all previous cease-fire agreements; and  
(C)The Government of Sudan is allowing unimpeded access to Darfur to humanitarian aid organizations, the human rights investigation and humanitarian teams of the United Nations, including protection officers, and an international monitoring team that is based in Darfur and has the support of the United States.  
(3)The provisions of subsection (f)(1) shall not apply to— 
(A)humanitarian assistance;  
(B)assistance for the Darfur region, Southern Sudan, Southern Kordofan/Nuba Mountains State, Blue Nile State, and Abyei; and  
(C)assistance to support implementation of the Comprehensive Peace Agreement and the Darfur Peace Agreement or any other internationally-recognized viable peace agreement in Sudan.  
(4)For the purposes of this Act, the term Government of Sudan shall not include the Government of Southern Sudan.  
(5)Notwithstanding any other provision of law, assistance in this Act may be made available to the Government of Southern Sudan to provide non-lethal military assistance, military education and training, and defense services controlled under the International Traffic in Arms Regulations (22 CFR 120.1 et seq.) if the Secretary of State— 
(A)determines that the provision of such items is in the national interest of the United States; and  
(B)not later than 15 days before the provision of any such assistance, notifies the Committees on Appropriations of such determination.  
(g)Southern SudanThe Secretary of State shall seek to obtain regular audits of the financial accounts of the Government of Southern Sudan to ensure transparency and accountability of funds, including revenues from the extraction of oil and gas, and the public disclosure of such audits in a timely manner: Provided, That in determining amounts and types of United States assistance to make available to the Government of Southern Sudan, the Secretary shall consider the extent to which such government is ensuring transparency and accountability of funds: Provided further, That the Secretary shall, as appropriate, assist the Government of Southern Sudan in conducting such audits, and shall submit a report not later than 90 days after enactment of this Act to the Committees on Appropriations detailing the steps that will be taken by the Government of Southern Sudan to improve resource management and ensure transparency and accountability of funds.  
(h)War crimes in africa 
(1)The Congress reaffirms its support for the efforts of the International Criminal Tribunal for Rwanda (ICTR) and the Special Court for Sierra Leone (SCSL) to bring to justice individuals responsible for war crimes and crimes against humanity in a timely manner.  
(2)Funds appropriated by this Act, including funds for debt restructuring, may be made available for assistance for the central government of a country in which individuals indicted by ICTR and SCSL are credibly alleged to be living, if the Secretary of State determines and reports to the Committees on Appropriations that such government is cooperating with ICTR and SCSL, including the surrender and transfer of indictees in a timely manner: Provided, That this subsection shall not apply to assistance provided under section 551 of the Foreign Assistance Act of 1961 or to project assistance under title VI of this Act: Provided further, That the United States shall use its voice and vote in the United Nations Security Council to fully support efforts by ICTR and SCSL to bring to justice individuals indicted by such tribunals in a timely manner.  
(3)The prohibition in subsection (2) may be waived on a country-by-country basis if the President determines that doing so is in the national security interest of the United States: Provided, That prior to exercising such waiver authority, the President shall submit a report to the Committees on Appropriations, in classified form if necessary, on— 
(A)the steps being taken to obtain the cooperation of the government in surrendering the indictee in question to the court of jurisdiction;  
(B)a strategy, including a timeline, for bringing the indictee before such court; and  
(C)the justification for exercising the waiver authority.  
(i)Zimbabwe 
(1)The Secretary of the Treasury shall instruct the United States executive director to each international financial institution to vote against any extension by the respective institution of any loans to the Government of Zimbabwe, except to meet basic human needs or to promote democracy, unless the Secretary of State determines and reports in writing to the Committees on Appropriations that the rule of law has been restored in Zimbabwe, including respect for ownership and title to property, freedom of speech and association.  
(2)None of the funds appropriated by this Act shall be made available for assistance for the central government of Zimbabwe, except for macroeconomic growth assistance, unless the Secretary of State makes the determination pursuant to paragraph (1). Asia  
7071. 
(a)Tibet 
(1)The Secretary of the Treasury should instruct the United States executive director to each international financial institution to use the voice and vote of the United States to support projects in Tibet if such projects do not provide incentives for the migration and settlement of non-Tibetans into Tibet or facilitate the transfer of ownership of Tibetan land and natural resources to non-Tibetans; are based on a thorough needs-assessment; foster self-sufficiency of the Tibetan people and respect Tibetan culture and traditions; and are subject to effective monitoring.  
(2)Notwithstanding any other provision of law, not less than $7,400,000 of the funds appropriated by this Act under the heading Economic Support Fund should be made available to nongovernmental organizations to support activities which preserve cultural traditions and promote sustainable development and environmental conservation in Tibetan communities in the Tibetan Autonomous Region and in other Tibetan communities in China.  
(b)Burma 
(1)The Secretary of the Treasury shall instruct the United States executive director to each appropriate international financial institution in which the United States participates, to oppose and vote against the extension by such institution of any loan or financial or technical assistance or any other utilization of funds of the respective bank to and for Burma.  
(2)Of the funds appropriated by this Act under the heading Economic Support Fund, not less than $36,500,000 shall be made available for assistance for Burma: Provided, That such assistance shall be made available only to support democracy and humanitarian programs and activities in Burma, programs and activities along the Burma-Thailand border, programs and activities involving Burmese student groups and other organizations located outside Burma, and humanitarian assistance for displaced Burmese along Burma’s borders: Provided further, That such funds may be made available notwithstanding any other provision of law: Provided further, That in addition to assistance for Burmese refugees provided under the heading Migration and Refugee Assistance in this Act, not less than $4,000,000 shall be made available for community-based organizations operating in Thailand to provide food, medical and other humanitarian assistance to internally displaced persons in eastern Burma.  
(3)Funds made available under paragraph (2) for any new program, project or activity shall be subject to prior consultation with the Committees on Appropriations and all such funds made available under paragraph (2) shall be subject to the regular notification procedures of such Committees: Provided, That when implementing activities with funds appropriated by this Act for assistance for Burma, the implementing agency shall only support activities that are consistent with the principles and goals of the National League for Democracy in Burma.  
(c)CambodiaFunds made available in this Act for a United States contribution to a Khmer Rouge tribunal may only be made available if the Secretary of State certifies to the Committees on Appropriations that the United Nations and the Government of Cambodia are taking credible steps to address allegations of corruption and mismanagement within the tribunal.  
(d)Indonesia 
(1)Of the funds appropriated by this Act under the heading Foreign Military Financing Program, not to exceed $20,000,000 shall be made available for assistance for Indonesia, of which $2,000,000 is withheld from obligation until the Secretary of State submits to the Committees on Appropriations the report on Indonesia detailed under such heading in the joint explanatory statement accompanying this Act.  
(2)Of the funds appropriated by this Act under the heading Economic Support Fund that are available for assistance for Indonesia, not less than $400,000 should be made available for grants for capacity building of Indonesian human rights organizations, including in Papua.  
(e)Nepal 
(1)Funds appropriated by this Act under the heading Foreign Military Financing Program may be made available for assistance for Nepal if the Secretary of State certifies to the Committees on Appropriations that the Nepal Army is— 
(A)cooperating fully with investigations and prosecutions by civilian judicial authorities of violations of internationally recognized human rights; and  
(B)working constructively to redefine the Nepal Army’s mission and adjust its size accordingly, implement reforms including strengthening the capacity of the civilian ministry of defense to improve budget transparency and accountability, and facilitate the integration of former rebel combatants into the security forces including the Nepal Army, consistent with the goals of reconciliation, peace and stability.  
(2)The conditions in paragraph (1) shall not apply to assistance to support the deployment of members of the Nepal Army in humanitarian relief and reconstruction operations in Nepal.  
(f)North korea 
(1)Funds appropriated under the heading Migration and Refugee Assistance in this Act shall be made available for assistance for refugees from North Korea.  
(2)Of the funds made available under the heading International Broadcasting Operations in title I of this Act, up to $8,000,000 should be made available for broadcasts into North Korea.  
(3)Of the funds appropriated by this Act under the heading Economic Support Fund, $3,500,000 shall be made available for democracy, human rights, and governance programs for North Korea.  
(4)None of the funds made available by this Act under the heading Economic Support Fund may be made available for energy-related assistance for North Korea.  
(5)Funds made available by this Act under the heading Economic Support Fund for assistance for countries in the North Asia region may be made available for programs and activities pursuant to section 4 of Public Law 108–333, as amended, and subject to the regular notification procedures of the Committees on Appropriations: Provided, That for the purposes of this subsection, such programs and activities shall be considered democracy promotion.  
(6)Not later than 45 days after enactment of this Act, the Secretary of State shall report to the Committees on Appropriations the amount the Secretary determines the Government of North Korea owes the Government of the United States for the unsupervised distribution of food assistance provided by the United States: Provided, That the Secretary of State should reduce any assistance made available to the Government of North Korea by such amount, unless the Secretary reports to the Committees on Appropriations that the Government of North Korea provided such food assistance to eligible recipients as intended, or that North Korea has reimbursed the Government of the United States for the costs of such food assistance: Provided further, That the previous proviso shall not apply to programs and activities that promote human rights, democracy, rule of law, and to humanitarian assistance.  
(g)People's republic of china 
(1)None of the funds appropriated under the heading Diplomatic and Consular Programs in this Act may be obligated or expended for processing licenses for the export of satellites of United States origin (including commercial satellites and satellite components) to the People's Republic of China unless, at least 15 days in advance, the Committees on Appropriations are notified of such proposed action.  
(2)The terms and requirements of section 620(h) of the Foreign Assistance Act of 1961 shall apply to foreign assistance projects or activities of the People's Liberation Army (PLA) of the People's Republic of China, to include such projects or activities by any entity that is owned or controlled by, or an affiliate of, the PLA: Provided, That none of the funds appropriated or otherwise made available pursuant to this Act may be used to finance any grant, contract, or cooperative agreement with the PLA, or any entity that the Secretary of State has reason to believe is owned or controlled by, or an affiliate of, the PLA.  
(3)Notwithstanding any other provision of law and subject to the regular notification procedures of the Committees on Appropriations, of the funds appropriated by this Act under the heading Development Assistance, not less than $12,000,000 shall be made available to United States educational institutions and nongovernmental organizations for programs and activities in the People's Republic of China relating to the environment, governance, and the rule of law.   
(h)PhilippinesOf the funds appropriated by this Act under the heading Foreign Military Financing Program, not to exceed $32,000,000 may be made available for assistance for the Philippines, of which $3,000,000 may not be obligated until the Secretary of State submits to the Committees on Appropriations the report on the Philippines detailed under such heading in the joint explanatory statement accompanying this Act.  
(i)Timor-LesteOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $1,000,000, in addition to funds otherwise made available for such purposes, shall be made available for democracy programs and activities in Timor-Leste, and not less than $2,000,000 shall be made available for higher education scholarships. 
(j)VietnamFunds appropriated by this Act that are made available for assistance for Vietnam for remediation of dioxin contaminated sites and related health activities may be made available for assistance for the Government of Vietnam, including the military, for such purposes.  Serbia  
7072. 
(a)Funds appropriated by this Act may be made available for assistance for the central Government of Serbia after May 31, 2010, if the President has made the determination and certification contained in subsection (c).  
(b)After May 31, 2010, the Secretary of the Treasury should instruct the United States executive directors to the international financial institutions to support loans and assistance to the Government of Serbia subject to the conditions in subsection (c).  
(c)The determination and certification referred to in subsection (a) is a determination and a certification by the President to the Committees on Appropriations that the Government of Serbia is— 
(1)cooperating with the International Criminal Tribunal for the former Yugoslavia including access for investigators, the provision of documents, timely information on the location, movement, and sources of financial support of indictees, and the surrender and transfer of indictees or assistance in their apprehension, including Ratko Mladic;  
(2)taking steps that are consistent with the Dayton Accords to end Serbian financial, political, security and other support which has served to maintain separate Republika Srpska institutions; and  
(3)taking steps to implement policies which reflect a respect for minority rights and the rule of law.  
(d)This section shall not apply to humanitarian assistance or assistance to promote democracy. Independent states of the former soviet union  
7073. 
(a)None of the funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia shall be made available for assistance for a government of an Independent State of the former Soviet Union if that government directs any action in violation of the territorial integrity or national sovereignty of any other Independent State of the former Soviet Union, such as those violations included in the Helsinki Final Act: Provided, That such funds may be made available without regard to the restriction in this subsection if the President determines that to do so is in the national security interest of the United States.  
(b)Funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia for the Russian Federation, Armenia, Kazakhstan, and Uzbekistan shall be subject to the regular notification procedures of the Committees on Appropriations.  
(c) 
(1)Of the funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia that are allocated for assistance for the Government of the Russian Federation, 60 percent shall be withheld from obligation until the President determines and certifies in writing to the Committees on Appropriations that the Government of the Russian Federation— 
(A)has terminated implementation of arrangements to provide Iran with technical expertise, training, technology, or equipment necessary to develop a nuclear reactor, related nuclear research facilities or programs, or ballistic missile capability; and  
(B)is providing full access to international non-government organizations providing humanitarian relief to refugees and internally displaced persons in Chechnya.  
(2)Paragraph (1) shall not apply to— 
(A)assistance to combat infectious diseases, child survival activities, or assistance for victims of trafficking in persons; and  
(B)activities authorized under title V (Nonproliferation and Disarmament Programs and Activities) of the FREEDOM Support Act.  
(d)Section 907 of the FREEDOM Support Act shall not apply to— 
(1)activities to support democracy or assistance under title V of the FREEDOM Support Act and section 1424 of Public Law 104–201 or non-proliferation assistance;  
(2)any assistance provided by the Trade and Development Agency under section 661 of the Foreign Assistance Act of 1961 (22 U.S.C. 2421);  
(3)any activity carried out by a member of the United States and Foreign Commercial Service while acting within his or her official capacity;  
(4)any insurance, reinsurance, guarantee or other assistance provided by the Overseas Private Investment Corporation under title IV of chapter 2 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2191 et seq.);  
(5)any financing provided under the Export-Import Bank Act of 1945; or  
(6)humanitarian assistance. Repression in the russian federation  
7074. 
(a)None of the funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia in this Act may be made available for the Government of the Russian Federation, after 180 days from the date of the enactment of this Act, unless the Secretary of State certifies to the Committees on Appropriations that the Government of the Russian Federation: 
(1)has implemented no statute, Executive order, regulation or similar government action that would discriminate, or which has as its principal effect discrimination, against religious groups or religious communities in the Russian Federation in violation of accepted international agreements on human rights and religious freedoms to which the Russian Federation is a party;  
(2)is honoring its international obligations regarding freedom of expression, assembly, and press, as well as due process;  
(3)is investigating and prosecuting law enforcement personnel credibly alleged to have committed human rights abuses against political leaders, activists and journalists; and  
(4)is immediately releasing political leaders, activists and journalists who remain in detention.  
(b)The Secretary of State may waive the requirements of subsection (a) if the Secretary determines that to do so is important to the national interests of the United States. Central asia  
7075.The terms and conditions of sections 7075(a) and (b) and 7076(a) through (e) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2009 (division H of Public Law 111–8) shall apply to funds appropriated by this Act: Provided, That for purposes of the application of section 7076(e) to this Act, the term “assistance” shall not include expanded international military education and training. 
Afghanistan  
7076. 
(a)In GeneralFunds appropriated by this Act that are available for assistance for Afghanistan shall be made available, to the maximum extent practicable, in a manner that utilizes Afghan entities and emphasizes the participation and leadership of Afghan women and directly improves the security, economic and social well-being, and political status of Afghan women and girls.  
(b)Assistance for Women and Girls 
(1)The terms and conditions of section 1102(b)(1) of Public Law 111–32 shall apply to assistance for Afghanistan in fiscal year 2010.  
(2)Of the funds appropriated by this Act under the headings ‘‘Economic Support Fund’’ and ‘‘International Narcotics Control and Law Enforcement’’, not less than $175,000,000 shall be made available to support programs that directly address the needs and protect the rights of Afghan women and girls, including for the Afghan Independent Human Rights Commission, the Afghan Ministry of Women’s Affairs, and for women-led nongovernmental organizations.  
(c)Procurement of Afghan Products and ServicesThe terms and conditions of section 1102(c) of Public Law 111–32 shall apply to assistance for Afghanistan in fiscal year 2010.  
(d)Anticorruption 
(1)The terms and conditions of section 1102(d) of Public Law 111–32 shall apply to assistance for Afghanistan in fiscal year 2010.  
(2)Of the funds appropriated by this Act under the heading Economic Support Fund that are available for assistance for the Government of Afghanistan, $200,000,000 may not be obligated for such assistance unless the Secretary of State certifies to the Committees on Appropriations that the Government of Afghanistan is cooperating fully with United States efforts against the Taliban and Al Qaeda and to reduce poppy cultivation and illicit drug trafficking: Provided, That the Secretary of State may waive the previous sentence if the Secretary reports to the Committees on Appropriations that to do so is vital to the national security interests of the United States.  
(e)Reconstruction and development assistance 
(1)Of the funds appropriated by this Act under the heading Economic Support Fund that are available for assistance for Afghanistan, not less than $175,000,000 shall be made available for the National Solidarity Program.  
(2)The Secretary of State, in consultation with the Administrator of the United States Agency for International Development and the Secretary of Defense, should enhance United States reconstruction efforts in Afghanistan by— 
(A)emphasizing capacity building and support of Afghan entities and institutions at the provincial and sub-provincial levels; and  
(B)requiring civilian Provincial Reconstruction Team (PRT) leaders to consult regularly with appropriate local Afghan leaders in their respective provinces and ensuring that PRT reconstruction and development activities support local needs in a sustainable manner and strengthen the authority and control of the Government of Afghanistan at the provincial and sub-provincial levels.  
(f)Rule of law programsThe Coordinator for Rule of Law at the United States Embassy in Kabul, Afghanistan shall be consulted on the use of all funds appropriated by this Act for rule of law programs and activities in Afghanistan.  
(g)Base rightsNone of the funds made available by this Act may be used by the United States Government to enter into a permanent basing rights agreement between the United States and Afghanistan.  
 Enterprise funds  
7077. 
(a)Prior to the distribution of any assets resulting from any liquidation, dissolution, or winding up of an Enterprise Fund, in whole or in part, the President shall submit to the Committees on Appropriations, in accordance with the regular notification procedures of the Committees on Appropriations, a plan for the distribution of the assets of the Enterprise Fund.  
(b)Funds made available under titles III through VI of this Act for Enterprise Funds shall be expended at the minimum rate necessary to make timely payment for projects and activities and shall be subject to the regular notification procedures of the Committees on Appropriations. United nations population fund  
7078. 
(a)ContributionOf the funds made available under the heading International Organizations and Programs in this Act for fiscal year 2010, $55,000,000 shall be made available for the United Nations Population Fund (UNFPA).  
(b)Availability of fundsFunds appropriated by this Act for UNFPA, that are not made available for UNFPA because of the operation of any provision of law, shall be transferred to the Global Health and Child Survival  account and shall be made available for family planning, maternal, and reproductive health activities, subject to the regular notification procedures of the Committees on Appropriations.  
(c)Prohibition on use of funds in chinaNone of the funds made available by this Act may be used by UNFPA for a country program in the People’s Republic of China.  
(d)Conditions on availability of fundsFunds made available by this Act for UNFPA may not be made available unless— 
(1)UNFPA maintains funds made available by this Act in an account separate from other accounts of UNFPA and does not commingle such funds with other sums; and  
(2)UNFPA does not fund abortions.  
(e)Report to congress and dollar-for-Dollar withholding of funds 
(1)Not later than 4 months after the date of enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations indicating the amount of funds that the UNFPA is budgeting for the year in which the report is submitted for a country program in the People’s Republic of China.  
(2)If a report under paragraph (1) indicates that the UNFPA plans to spend funds for a country program in the People’s Republic of China in the year covered by the report, then the amount of such funds the UNFPA plans to spend in the People’s Republic of China shall be deducted from the funds made available to the UNFPA after March 1 for obligation for the remainder of the fiscal year in which the report is submitted. Opic (including transfer of funds)  
7079. 
(a)Whenever the President determines that it is in furtherance of the purposes of the Foreign Assistance Act of 1961, up to a total of $20,000,000 of the funds appropriated under title III of this Act may be transferred to, and merged with, funds appropriated by this Act for the Overseas Private Investment Corporation Program Account, to be subject to the terms and conditions of that account: Provided, That such funds shall not be available for administrative expenses of the Overseas Private Investment Corporation: Provided further, That designated funding levels in this Act shall not be transferred pursuant to this section: Provided further, That the exercise of such authority shall be subject to the regular notification procedures of the Committees on Appropriations.  
(b)The President of the Overseas Private Investment Corporation is hereby authorized and directed to issue, not later than 9 months after the date of enactment of this Act, a comprehensive set of environmental, transparency and internationally recognized worker rights and human rights guidelines with requirements binding on the Corporation and its investors that shall be consistently applied to all projects, funds and sub-projects supported by the Corporation: Provided, That these regulations shall be no less rigorous than the environmental and social guidelines that the Corporation has made publicly available as of June 3, 2009, and the environmental and social policies of the World Bank Group, and hereafter may be issued and further revised only following public notice and opportunity for comment: Provided further, That the Overseas Private Investment Corporation shall issue a report, not later than 180 days after enactment of this Act, highlighting its substantial commitment to invest in renewable and other clean energy technologies and plans to significantly reduce greenhouse gas emissions from its portfolio: Provided further, That such commitment shall include implementing a revised climate change mitigation plan to reduce greenhouse gas emissions associated with projects and sub-projects in the agency’s portfolio as of June 30, 2008 by at least 30 percent over a 10-year period and by at least 50 percent over a 15-year period.  
(c)Notwithstanding section 235(a)(2) of the Foreign Assistance Act of 1961 (22 U.S.C. 2195(a)(2)), the authority of subsections (a) through (c) of section 234 of such Act shall remain in effect through September 30, 2010. Extradition  
7080. 
(a)None of the funds appropriated in this Act may be used to provide assistance (other than funds provided under the headings International Narcotics Control and Law Enforcement, Migration and Refugee Assistance, Emergency Migration and Refugee Assistance, and Nonproliferation, Anti-terrorism, Demining and Related Assistance) for the central government of a country which has notified the Department of State of its refusal to extradite to the United States any individual indicted for a criminal offense for which the maximum penalty is life imprisonment without the possibility of parole or for killing a law enforcement officer, as specified in a United States extradition request.  
(b)Subsection (a) shall only apply to the central government of a country with which the United States maintains diplomatic relations and with which the United States has an extradition treaty and the government of that country is in violation of the terms and conditions of the treaty.  
(c)The Secretary of State may waive the restriction in subsection (a) on a case-by-case basis if the Secretary certifies to the Committees on Appropriations that such waiver is important to the national interests of the United States. climate change and environment programs  
7081. 
(a)In generalOf the funds appropriated by this Act, up to $1,257,200,000 may be made available for programs and activities to— 
(1)reduce, mitigate, and sequester greenhouse gases that contribute to global climate change;  
(2)support climate change adaptation;  
(3)protect forests and other critical landscapes; and  
(4)protect biodiversity.  
(b)Clean Energy programsFunds appropriated by this Act under the headings Development Assistance, “Economic Support Fund”, and Assistance for Europe, Eurasia and Central Asia for clean energy programs and activities, may be made available only to promote the sustainable use of renewable energy technologies and end-use energy efficiency technologies, carbon sequestration, and carbon accounting: Provided, That of the funds made available for the United States Agency for International Development (USAID) for clean energy programs, not less than $10,000,000 shall be made available for microfinance renewable energy programs, including solar energy programs.  
(c)Adaptation programsFunds appropriated by this Act shall be made available for United States contributions to the Least Developed Countries Fund and the Special Climate Change Fund to support adaptation programs and activities, if the Global Environment Facility makes publicly available on its website the criteria used to determine which programs and activities receive funds, the manner in which such programs and activities meet such criteria, the extent of local involvement in such programs and activities, the amount of funds provided, and the results achieved.  
(d)BiodiversityOf the funds appropriated by title III of this Act, not less than $205,000,000 shall be made available for programs and activities which directly protect biodiversity, including tropical forests and wildlife, in developing countries, of which not less than $25,000,000 shall be made available for USAID's conservation programs in the Amazon Basin: Provided, That of the funds made available under this paragraph, not less than $20,500,000 shall be made available for the Congo Basin Forest Partnership only for programs which directly promote the conservation and sustainable management of natural resources in landscapes in the Congo Basin area, with a priority on protected area and landscape resource management to enable local communities to conserve the natural resource base, including programs to substantially reduce the impacts of industrial-scale resource extraction on local communities and the natural resource base: Provided further, That none of the funds appropriated by this Act may be made available, directly or indirectly, to support industrial-scale logging or other industrial-scale resource extraction or sector reform that would promote these activities: Provided further, That funds appropriated by this Act to carry out the provisions of sections 103 through 106, and chapter 4 of part II, of the Foreign Assistance Act of 1961 may be used, notwithstanding any other provision of law and subject to the regular notification procedures of the Committees on Appropriations, for the purpose of supporting tropical forestry and biodiversity conservation activities, clean energy and climate change programs aimed at reducing greenhouse gas emissions, and programs to mitigate mercury pollution: Provided further, That funds appropriated under the heading Development Assistance may be made available as a contribution to the Galapagos Invasive Species Fund.  
(e)ConsultationFunds made available pursuant to this section are subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided, That prior to the obligation of funds for a contribution to the Forest Carbon Partnership Facility, the Secretary of State and the Secretary of the Treasury, as appropriate, shall determine and report to the Committees on Appropriations that there have been thorough consultations by the World Bank with interested civil society and indigenous organizations.  
(f)Extraction of natural resources 
(1)The Secretary of the Treasury shall inform the managements of the international financial institutions and the public that it is the policy of the United States to oppose any assistance by such institutions (including but not limited to any loan, credit, grant, or guarantee) for the extraction and export of oil, gas, coal, timber, or other natural resource unless the government of the country has in place functioning systems for: 
(A)accurately accounting for payments for companies involved in the extraction and export of natural resources;  
(B)the independent auditing of accounts receiving such payments and the widespread public dissemination of the findings of such audits; and  
(C)verifying government receipts against company payments including widespread dissemination of such payment information, and disclosing such documents as Host Government Agreements, Concession Agreements, and bidding documents, allowing in any such dissemination or disclosure for the redaction of, or exceptions for, information that is commercially proprietary or that would create competitive disadvantage.  
(2)Not later than 180 days after the enactment of this Act, the Secretary of the Treasury shall submit a report to the Committees on Appropriations describing, for each international financial institution, the amount and type of assistance provided, by country, for the extraction and export of oil, gas, coal, timber, or other natural resources in the preceding 12 months, and whether each institution considered, in its proposal for such assistance, the extent to which the country has functioning systems described in paragraph (1).  
(g)Authorization for the clean technology fund 
(1)Limitations on authorization of appropriationsFor fiscal year 2010, up to $300,000,000 is authorized to be appropriated for a United States contribution to the Clean Technology Fund (the Fund).  
(2)Limits on country accessThe Secretary of the Treasury shall use the voice and vote of the United States to ensure that— 
(A)The Fund does not provide more than 15 percent of Fund resources to any one country; 
(B)Prior to the obligation of funds, recipient countries submit to the governing body of the Fund, and the governing body of the Fund appropriately reviews and considers, an investment plan that will achieve significant net reductions in national-level greenhouse gas emissions; 
(C)The investment plan for a recipient country, whose borrowing status is classified by the World Bank as International Development Association (IDA) blend, shall have at least 15 percent of its total cost for public sector activities contributed from the public funds of the recipient country, and any recipient country whose borrowing status is classified by the World Bank as International Bank for Reconstruction and Development (IBRD) Only status, shall have at least 25 percent of its total cost for public sector activities contributed from public funds of the recipient country; and  
(D)Assistance made available by the Fund is used exclusively to support the deployment of clean energy technologies in developing countries (including, where appropriate, through the provision of technical support or support for policy or institutional reforms) in a manner that achieves substantial net reductions in greenhouse gas emissions.  
(3)Reporting requirementNot later than 180 days after the date of enactment of this Act and annually thereafter, the Secretary of the Treasury shall submit to the Committees on Appropriations in the House and Senate, the Senate Foreign Relations Committee and the House Financial Services Committee, a report describing— 
(A)the operations and governance of the Fund, and the purpose and progress of each project supported by the Fund, including the extent to which assistance made available by the Fund has reduced or will reduce greenhouse gas emissions in recipient countries; and  
(B)how each project furthers the Fund's investment plan of the country or countries in which the project is implemented. 
(4)DefinitionsFor purposes of this subsection— 
(A)net reductionsThe term net reductions refers to the extent to which a project or program supported under this subsection results in lower greenhouse gas emissions than would be emitted by the same entity or sector in the same country in the absence of the Fund's project, taking into account, unless impracticable, effects beyond the physical boundaries of the project or program that result from project or program activities.  
(B)public sector activitiesThe term public sector activities may include sovereign loans assumed by the recipient country to contribute to the financing of the investment plan.  
(C)clean energy technologyThe term clean energy technology means a technology that, as compared with technologies being deployed at that time for widespread commercial use in the country involved—  
(i)achieves substantial reductions in greenhouse gas emissions; 
(ii)does not result in significant incremental adverse effects on public health or the environment; and 
(iii)does one or more of the following: 
(I)generates electricity or useful thermal energy from a renewable resource; 
(II)substantially increases the energy efficiency of buildings, industrial, or agricultural processes, or of electricity transmission, distribution, or end-use consumption; or 
(III)substantially increases the energy efficiency of the transportation system or increases utilization of transportation fuels that have lifecycle greenhouse gas emissions that are substantially lower than those attributable to fossil fuel-based alternatives. Prohibition on promotion of tobacco  
7082.None of the funds provided by this Act shall be available to promote the sale or export of tobacco or tobacco products, or to seek the reduction or removal by any foreign country of restrictions on the marketing of tobacco or tobacco products, except for restrictions which are not applied equally to all tobacco or tobacco products of the same type. 
Commercial leasing of defense articles  
7083.Notwithstanding any other provision of law, and subject to the regular notification procedures of the Committees on Appropriations, the authority of section 23(a) of the Arms Export Control Act may be used to provide financing to Israel, Egypt and NATO and major non-NATO allies for the procurement by leasing (including leasing with an option to purchase) of defense articles from United States commercial suppliers, not including Major Defense Equipment (other than helicopters and other types of aircraft having possible civilian application), if the President determines that there are compelling foreign policy or national security reasons for those defense articles being provided by commercial lease rather than by government-to-government sale under such Act. 
Anti-kleptocracy  
7084. 
(a)In furtherance of the National Strategy to Internationalize Efforts Against Kleptocracy and Presidential Proclamation 7750, the Secretary of State shall compile and maintain a list of officials of foreign governments and their immediate family members who the Secretary has credible evidence have been involved in corruption relating to the extraction of natural resources in their countries.  
(b)Any individual on the list compiled under subsection (a) shall be ineligible for admission to the United States.  
(c)The Secretary may waive the application of subsection (b) if the Secretary determines that admission to the United States is necessary to attend the United Nations or to further United States law enforcement objectives, or that the circumstances which caused the individual to be included on the list have changed sufficiently to justify the removal of the individual from the list.  
(d)Not later than 90 days after enactment of this Act and 180 days thereafter, the Secretary of State shall report in writing, in classified form if necessary, to the Committees on Appropriations describing the evidence of corruption concerning each of the individuals listed pursuant to subsection (a). INTERNATIONAL PRISON CONDITIONS  
7085. 
(a)Not later than 180 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations a report, which shall also be made publicly available including on the Department of State’s website, describing the conditions in prisons and other detention facilities in countries receiving United States assistance where the Assistant Secretary of State for Democracy, Human Rights and Labor has determined, based on the Department of State's most recent Human Rights Report and any other relevant information, arbitrary detention and/or cruel, inhumane or degrading treatment of prisoners or detainees, or inhumane prison conditions, is common, and identifying those countries, if any, whose governments the Assistant Secretary determines are making significant efforts to eliminate inhumane conditions and those countries whose governments the Assistant Secretary determines are not making such efforts.  
(b)For purposes of each determination made pursuant to subsection (a), the Assistant Secretary shall consider whether: 
(1)the number of prisoners or detainees does not so exceed prison capacity such that per capita floor space is sufficient to allow for humane sleeping conditions and reasonable physical movement;  
(2)human waste facilities are available and are located separately from the prison population at large, and human waste is disposed of regularly and in a sanitary manner;  
(3)the lighting, ventilation, temperature and physical construction of prisons and other detention facilities do not seriously endanger health and safety;  
(4)prisoners and detainees have access to adequate food and potable drinking water;  
(5)prisoners and detainees have access to basic and emergency medical care;  
(6)to the maximum extent practicable, prisoners and detainees are allowed reasonable contact with visitors and permitted religious observance;  
(7)the government permits prisoners and detainees to submit complaints to judicial authorities without censorship, investigates credible allegations of inhumane conditions, and documents the results of such investigations in a manner that is publicly accessible;  
(8)the government is investigating and monitoring the conditions of prisons and other detention facilities under its authority, including cooperation with international experts on eliminating inhumane conditions, and such information is available to the Secretary of State;  
(9)the government is appointing ombudsmen to serve on behalf of prisoners and detainees, considering alternatives to incarceration for nonviolent offenders to alleviate inhumane overcrowding, making efforts to address the status and circumstances of confinement of juvenile offenders, making efforts to improve pre-trial detention, bail and recordkeeping procedures to reduce pre-trial detention periods and to ensure that prisoners do not serve beyond the maximum sentence for the charged offense; and  
(10)the government is increasing the amount of government resources to eliminate inhumane conditions.  
(c)Funds appropriated by this Act to carry out the provisions of chapters 1 and 11 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961, and the Support for East European Democracy (SEED) Act of 1989, shall be made available, notwithstanding section 660 of the Foreign Assistance Act of 1961, for assistance to help eliminate inhumane conditions in prisons and other detention facilities administered by foreign governments that the Assistant Secretary of State determines are making significant efforts to eliminate such conditions.  
(d)The Secretary of State shall designate a Deputy Assistant Secretary of State in the Bureau of Democracy, Human Rights and Labor to have primary responsibility for diplomatic efforts related to international prison conditions. Transparency and accountability  
7086. 
(a)United nationsFunds appropriated by this Act shall be available to continue to support efforts to promote transparency and accountability at the United Nations, including access to audits and program information, as appropriate: Provided,  That the Secretary of State, following consultation with the Committees on Appropriations, may withhold from obligation funds appropriated under the heading International Organizations and Programs for a United States contribution to a United Nations organization or agency if the Secretary determines that such organization or agency is not adequately implementing reforms to increase transparency and accountability.  
(b)International Monetary Fund 
(1)The Secretary of the Treasury shall instruct the United States Executive Director of the International Monetary Fund (the Fund) to promote standard public disclosure of documents of the Fund presented to the Executive Board of the Fund and summaries of the minutes of meetings of the Board, as recommended by the Independent Evaluation Office of the Fund, not later than 2 years after the date of the meeting at which the document was presented or the minutes were taken (as the case may be), unless the Executive Board— 
(A)determines that it is appropriate to delay disclosure; and  
(B)posts the reason for the delay on the website of the Fund.  
(2)Transparency and Accountability of Loans, Agreements, and Other Programs of the International Monetary FundThe Secretary of the Treasury shall instruct the United States Executive Director of the International Monetary Fund to promote— 
(A)transparency and accountability in the policymaking and budgetary procedures of governments of members of the Fund;  
(B)the participation of citizens and nongovernmental organizations in the economic policy choices of those governments; and  
(C)the adoption by those governments of loans, agreements, or other programs of the Fund through a parliamentary process or another participatory and transparent process, as appropriate.  
(3)Efforts to reduce the worst forms of child labor 
(A)The Secretary of the Treasury shall instruct the United States Executive Director of the International Monetary Fund to promote policies and practices to reduce the worst forms of child labor (as defined in section 507(6) of the Trade Act of 1974 (19 U.S.C. 2467(6))) through education and other means, such as promoting the need for members of the Fund to develop and implement national action plans to combat the worst forms of child labor.  
(B)Not later than one year after the date of the enactment of this Act, the Secretary of the Treasury shall submit to the Committees on Appropriations and Foreign Relations of the Senate and the Committees on Appropriations and Financial Services of the House of Representatives a report describing efforts of the Fund to reduce the worst forms of child labor.  
(c)National budget transparency 
(1)None of the funds appropriated under titles III and IV of this Act may be made available for assistance for the central government of any country that fails to publicly disclose on an annual basis its national budget, to include income and expenditures.  
(2)The Secretary of State may waive the requirements of paragraph (1) on a country-by-country basis if the Secretary reports to the Committees on Appropriations that to do so is important to the national interest of the United States.  
(3)Of the funds appropriated by this Act under the heading Economic Support Fund, up to $1,500,000 may be made available for programs and activities to assist the central government of any country named in the reports required by paragraph (2) to improve national budget transparency: Provided, That such sums shall be in addition to funds otherwise made available for such purposes.  
(d)Asian development bankTen percent of the funds appropriated by this Act under the heading Contribution to the Asian Development Fund shall be withheld from obligation until the Secretary of the Treasury reports to the Committees on Appropriations that the Asian Developement Bank (the Bank) is taking steps to— 
(1)implement an independent review, to include external specialists, of the operations and internal controls of the Office of Information Systems and Technology and any other offices considered vulnerable to fraud and corruption;  
(2)strengthen internal controls to improve accountability by management and prevent cases of fraud and corruption; and  
(3)ensure that restitution, including criminal prosecution if appropriate, is sought if the Bank experiences losses from fraud and corruption. Disability programs  
7087. 
(a)Of the funds appropriated by this Act under the heading Economic Support Fund, not less than $5,000,000 shall be made available for programs and activities administered by the United States Agency for International Development (USAID) to address the needs and protect and promote the rights of people with disabilities in developing countries, and for programs to disseminate information (including best practices and strategies) on independent living, advocacy, education, and transportation to people with disabilities and disability advocacy organizations in developing countries, including for the cost of translation.  
(b)Funds appropriated under the heading Operating Expenses in title II of this Act shall be made available to develop and implement training for staff in overseas USAID missions to promote the full inclusion and equal participation of people with disabilities in developing countries.  
(c)The Secretary of State, the Secretary of the Treasury, and the USAID Administrator shall seek to ensure that, where appropriate, construction projects funded by this Act are accessible to people with disabilities and in compliance with the USAID Policy on Standards for Accessibility for the Disabled, or other similar accessibility standards.  
(d)Of the funds made available pursuant to subsection (a), not more than 7 percent may be for management, oversight, and technical support. Orphans, displaced, and abandoned children  
7088.Of the funds appropriated under title III of this Act, $3,000,000 should be made available for activities to improve the capacity of foreign government agencies and nongovernmental organizations to prevent child abandonment, address the needs of orphans, displaced and abandoned children and provide permanent homes through family reunification, guardianship and adoptions, consistent with the Hague Convention on the Protection of Children and Co-operation in Respect of Inter-Country Adoption. 
Sri lanka  
7089. 
(a)In generalFunds appropriated in title III of this Act that are available for assistance for Sri Lanka shall be made available for programs that promote reconciliation between ethnic Sinhalese and Tamil populations, support post-conflict reconstruction, and advance the participation of Tamils and other minorities in the political and economic life of the country, and shall be subject to the regular notification procedures of the Committees on Appropriations.  
(b)Restriction on Military AssistanceNone of the funds appropriated by this Act under the heading Foreign Military Financing Program may be made available for assistance for Sri Lanka, no defense export license may be issued, and no military equipment or technology shall be sold or transferred to Sri Lanka pursuant to the authorities contained in this Act or any other Act, until the Secretary of State certifies to the Committees on Appropriations that the Government of Sri Lanka— 
(1)is suspending and bringing to justice members of the military who have been credibly alleged to have violated internationally recognized human rights or international humanitarian law; and 
(2)is respecting internationally recognized human rights, including the right of due process and freedoms of the press, association and assembly;  
(3)is treating internally displaced persons in accordance with international standards, including by guaranteeing their freedom of movement, providing access to conflict-affected areas and populations by humanitarian organizations and journalists, and accounting for persons detained in the conflict; and  
(4)is implementing policies to promote reconciliation and justice including devolution of power as provided for in the Constitution of Sri Lanka.  
(c)ExceptionSubsection (b) shall not apply to assistance for humanitarian demining.  
(d)Use of fundsIf the Secretary makes the certification required in subsection (b), funds appropriated under the heading Foreign Military Financing Program that are made available for assistance for Sri Lanka should be used to support the recruitment and training of Tamils into the Sri Lankan military, Tamil language training for Sinhalese military personnel, and human rights training for all military personnel.  
(e)Restriction on multilateral assistanceThe Secretary of the Treasury shall instruct the United States Executive Directors of the international financial institutions (as defined in section 1701(c)(2) of the International Financial Institutions Act (22 U.S.C. 262r(c)(2))) to vote against any loan, agreement, or other financial support for Sri Lanka except to meet basic human needs, unless the Secretary of State certifies to the Committees on Appropriations that the Government of Sri Lanka is meeting the requirements in subsection (b)(3). International Monetary Fund provisions  
7090. 
(a)Opposition to hard currency for SDRs received by terrorist countriesThe Secretary of the Treasury shall instruct the United States Executive Director at the International Monetary Fund (the Fund) to use the voice and vote of the United States to oppose the provision by the Fund of United States dollars, euros, or Japanese yen to any country the government of which the Secretary of State has determined, for purposes of section 6(j) of the Export Administration Act of 1979, section 620A of the Foreign Assistance Act of 1961, or section 40 of the Arms Export Control Act, to be a government that has repeatedly provided support for acts of international terrorism, in exchange for any Special Drawing Rights received by the country pursuant to the amendments to the Articles of Agreement of the Fund as described in section 64 of the Bretton Woods Agreements Act.  
(b)Conditional sunset on authority to make loans to fund the new arrangements to borrowSection 17(a) of the Bretton Woods Agreements Act (22 U.S.C. 286e–2(a)) is amended by adding at the end the following: 
 
(3)The authority to make loans under this section shall expire on the date that is 5 years after the date of the enactment of this paragraph unless the Secretary of the Treasury, not later than 60 days before such expiration date or 60 days prior to the renewal of the decision governing the New Arrangements to Borrow (NAB), whichever occurs first, certifies to the appropriate congressional committees, that— 
(A)no amendments made, or anticipated to be made, to the NAB to achieve an expanded and more flexible NAB, as described in paragraph 17 of the G20 Leaders’ Statement at the 2009 London Summit, will impair the ability of the Secretary of the Treasury to consider a renewal of the NAB decision at intervals no greater than 5 years and to withdraw the adherence of the United States to the NAB decision as is currently provided under paragraph 19 of the New Arrangement to Borrow, adopted by the Executive Board of the International Monetary Fund (IMF) on January 27, 1997; and  
(B) 
(i)the IMF will borrow resources from members under the NAB only when quota resources need to be supplemented in order to forestall or cope with an impairment of the international monetary system or to deal with an exceptional situation that poses a threat to the stability of that system;  
(ii)the IMF has, prior to any activation of the NAB, fully explored other means of funding to supplement any potential shortfall in quota resources necessary to forestall or cope with an impairment of the international monetary system or to deal with an exceptional situation that poses a threat to the stability of that system; or  
(iii)it is in the United States’ strategic economic interest to maintain the relative size or lower of the United States contribution to the NAB as in effect on the date of the certification.  
(4)Not later than 15 days before submitting the certification under paragraph (3), the Secretary of the Treasury shall consult with the appropriate congressional committees regarding such certification. .  
(c)Limitation on percentage of new arrangements to borrow to be funded by the united statesSection 17(a)(2) of the Bretton Woods Agreements Act (22 U.S.C. 286e–2(a)(2)) is amended by striking is representative of its share as of the date of the enactment of this Act and inserting remains not greater than 20 percent, which approximates the United States share as of the date of the enactment of the Supplemental Appropriations Act, 2009 Public Law 111–32.  
(d)Reporting requirementsNot later than 60 days after the enactment of this Act and annually thereafter until September 30, 2014, the Secretary of the Treasury, in consultation with other appropriate Federal agencies, shall submit to the Committees on Appropriations a report on the loans made and programs carried out using financing provided by or through the New Arrangements to Borrow: Provided, That each such report shall include the following: 
(1)A description of the economies of countries requiring the assistance from the New Arrangements to Borrow, including the monetary, fiscal, and exchange rate policies of the countries.  
(2)A description of the degree to which the countries requiring the assistance have implemented domestic reforms including— 
(A)the enactment and implementation of appropriate financial reform legislation;  
(B)strengthening the domestic financial system and improving transparency and supervision;  
(C)opening domestic capital markets; and  
(D)making nontransparent conglomerate practices more transparent through the application of internationally accepted accounting practices, independent external audits, full disclosure, and provision of consolidated statements.  
(3)A detailed summary of the trade policies of the countries, including any unfair trade practices or adverse effects of the trade policies on the United States.  
(4)The amount, rate of interest, and disbursement and repayment schedules of any funds disbursed by the International Monetary Fund pursuant to the New Arrangements to Borrow. intellectual property rights protections  
7091.Not later than 60 days after enactment of this Act and every 120 days thereafter until September 30, 2010, the Secretary of State shall submit a report to the Committees on Appropriations detailing actions taken by the Secretary during negotiations on the United Nations Framework Convention on Climate Change, and subsequent international climate change negotiations, to promote compliance with and enforcement of existing international legal requirements concerning intellectual property rights and effective intellectual property rights protection and enforcement for energy and environmental technologies. 
prohibition on certain first-class travel  
7092.None of the funds made available in this Act may be used for first-class travel by employees of agencies funded by this Act in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations. 
LIMITATION ON USE OF FUNDS IN CONTRAVENTION OF CERTAIN LAWS  
7093.None of the funds made available in this Act or prior Acts may be used in contravention of any provision of, or amendment made by, this Act or sections 1110, 1112, 1403, or 1404 of the Supplemental Appropriations Act, 2009 (Public Law 111–32), unless such authority is expressly provided in statute: Provided, That if a determination is made on constitutional grounds by the Executive Branch that any provision of law covered by the preceding sentence shall not apply, the head of the relevant Federal agency shall notify the Committees on Appropriations in writing within 5 days of such determination, the basis for such determination and any resulting changes to program and policy. 
This division may be cited as the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
